Execution Version




--------------------------------------------------------------------------------

Published CUSIP Numbers: 16725MAM3 (Deal)
Revolver: 16725MAN1
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


Dated as of July 8, 2015


among


[cbilogo2.jpg]
CHICAGO BRIDGE & IRON COMPANY N.V.,
as Guarantor,


CHICAGO BRIDGE & IRON COMPANY (DELAWARE),
as Initial Borrower,


and


CERTAIN SUBSIDIARIES OF CHICAGO BRIDGE & IRON COMPANY N.V.,
as Designated Borrowers,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,


and


The Other Lenders Party Hereto


BANK OF AMERICA MERRILL LYNCH, COMPASS BANK, BNP PARIBAS SECURITIES CORP.,
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Joint Lead Arrangers and Joint Bookrunners
COMPASS BANK, BNP PARIBAS, CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Co-Syndication Agents
BANK OF MONTREAL,
HSBC BANK USA, NATIONAL ASSOCIATION,
and
FIFTH THIRD BANK, 
as Co-Documentation Agents






67484784_8

--------------------------------------------------------------------------------



TABLE OF CONTENTS







 
 
 
Page
 
 
 
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
1
 
 
 
 
1.01
 
Defined Terms
1
1.02
 
Other Interpretive Provisions
37
1.03
 
Accounting Terms
37
1.04
 
Rounding
38
1.05
 
Exchange Rates; Currency Equivalents
38
1.06
 
Additional Alternative Currencies
39
1.07
 
Change of Currency
40
1.08
 
Times of Day
40
1.09
 
Letter of Credit Amounts
40
1.10
 
Supplemental Disclosure
40
 
 
 
 
ARTICLE II
 
THE COMMITMENTS AND CREDIT EXTENSIONS
41
 
 
 
 
2.01
 
Committed Loans
41
2.02
 
Borrowings, Conversions and Continuations of Committed Loans
41
2.03
 
Letters of Credit
43
2.04
 
Swing Line Loans
53
2.05
 
Prepayments
56
2.06
 
Termination or Reduction of Commitments
56
2.07
 
Repayment of Loans
57
2.08
 
Interest
57
2.09
 
Fees
58
2.10
 
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
58
2.11
 
Evidence of Debt
59
2.12
 
Payments Generally; Administrative Agent’s Clawback
60
2.13
 
Sharing of Payments by Lenders
61
2.14
 
Designated Borrowers
62
2.15
 
Increase in Commitments
63
2.16
 
Cash Collateral
66
2.17
 
Defaulting Lenders
67
 
 
 
 
ARTICLE III
 
TAXES, YIELD PROTECTION AND ILLEGALITY
69
 
 
 
 
3.01
 
Taxes
69
3.02
 
Illegality
74
3.03
 
Inability to Determine Rates
75
3.04
 
Increased Costs; Reserves on Eurodollar Rate Loans
76
3.05
 
Compensation for Losses
78
3.06
 
Mitigation Obligations; Replacement of Lenders
78
3.07
 
Survival
79
 
 
 
 
ARTICLE IV
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
79
 
 
 
 
4.01
 
Conditions of Initial Credit Extension
79


 
i
 




--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 
 
 
Page
 
 
 
 
4.02
 
Conditions to All Credit Extensions
80
4.03
 
Conditions to Initial Advance to Each New Designated Borrower
81
 
 
 
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
82
 
 
 
 
5.01
 
Organization; Corporate Powers
82
5.02
 
Authority, Execution and Delivery; Loan Documents
82
5.03
 
No Conflict; Governmental Consents
83
5.04
 
No Material Adverse Change
83
5.05
 
Financial Statements
83
5.06
 
Payment of Taxes
84
5.07
 
Litigation; Loss Contingencies and Violations
84
5.08
 
Subsidiaries
85
5.09
 
ERISA
85
5.10
 
Accuracy of Information
86
5.11
 
Securities Activities
86
5.12
 
Material Agreements
86
5.13
 
Compliance with Laws
86
5.14
 
Assets and Properties
86
5.15
 
Statutory Indebtedness Restrictions
87
5.16
 
Insurance
87
5.17
 
Environmental Matters
87
5.18
 
Representations and Warranties of Each Designated Borrower
88
5.19
 
Benefits
89
5.20
 
Solvency
89
5.21
 
OFAC
89
5.22
 
PATRIOT Act
90
5.23
 
Senior Indebtedness
90
5.24
 
Anti-Corruption Laws
90
 
 
 
 
ARTICLE VI
 
AFFIRMATIVE COVENANTS
90
 
 
 
 
6.01
 
Financial Report
90
6.02
 
Notices
91
6.03
 
Existence, Etc
95
6.04
 
Corporate Powers; Conduct of Business
95
6.05
 
Compliance with Laws, Etc
95
6.06
 
Payment of Taxes and Claims; Tax Consolidation
95
6.07
 
Insurance
96
6.08
 
Inspection of Property; Books and Records; Discussions
96
6.09
 
ERISA Compliance
96
6.10
 
Maintenance of Property
96
6.11
 
Environmental Compliance
97
6.12
 
Use of Proceeds
97
6.13
 
Subsidiary Guarantors
97


 
ii
 



67484784_8

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 
 
 
Page
 
 
 
 
6.14
 
Foreign Employee Benefit Compliance
98
6.15
 
Anti-Corruption Laws
98
 
 
 
 
ARTICLE VII
 
NEGATIVE COVENANTS
98
 
 
 
 
7.01
 
Subsidiary Indebtedness
99
7.02
 
Sales of Assets
100
7.03
 
Liens
100
7.04
 
Investments
101
7.05
 
Contingent Obligations
102
7.06
 
Conduct of Business; Subsidiaries; Permitted Acquisitions
102
7.07
 
Transactions with Shareholders and Affiliates
104
7.08
 
Restriction on Fundamental Changes
104
7.09
 
Sales and Leasebacks
104
7.10
 
Margin Regulations
104
7.11
 
ERISA
104
7.12
 
Subsidiary Covenants
105
7.13
 
Hedging Obligations
105
7.14
 
Issuance of Disqualified Stock
105
7.15
 
Non-Guarantor Subsidiaries
106
7.16
 
Intercompany Indebtedness
106
7.17
 
Restricted Payments
106
7.18
 
Financial Covenants
106
7.19
 
Sanctions
107
7.20
 
Anti-Corruption Laws
107
 
 
 
 
ARTICLE VIII
 
EVENTS OF DEFAULT AND REMEDIES
107
 
 
 
 
8.01
 
Events of Default
107
8.02
 
Remedies Upon Event of Default
110
8.03
 
Application of Funds
111
 
 
 
 
ARTICLE IX
 
ADMINISTRATIVE AGENT
112
 
 
 
 
9.01
 
Appointment and Authority
112
9.02
 
Rights as a Lender
112
9.03
 
Exculpatory Provisions
112
9.04
 
Reliance by Administrative Agent
113
9.05
 
Delegation of Duties
114
9.06
 
Resignation of Administrative Agent
114
9.07
 
Non-Reliance on Administrative Agent and Other Lenders
115
9.08
 
No Other Duties, Etc
116
9.09
 
Administrative Agent May File Proofs of Claim
116
9.10
 
Guaranty Matters
117
9.11
 
Hedge Obligations
117
 
 
 
 
 
 
 
 


 
iii
 



67484784_8

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 
 
 
Page
 
 
 
 
ARTICLE X
 
MISCELLANEOUS
117
 
 
 
 
10.01
 
Amendments, Etc
117
10.02
 
Notices; Effectiveness; Electronic Communication
119
10.03
 
No Waiver; Cumulative Remedies; Enforcement
121
10.04
 
Expenses; Indemnity; Damage Waiver
122
10.05
 
Payments Set Aside
124
10.06
 
Successors and Assigns
124
10.07
 
Treatment of Certain Information; Confidentiality
129
10.08
 
Right of Setoff
130
10.09
 
Interest Rate Limitation
130
10.10
 
Counterparts; Integration; Effectiveness
131
10.11
 
Survival of Representations and Warranties
131
10.12
 
Severability
131
10.13
 
Replacement of Lenders
131
10.14
 
Governing Law; Jurisdiction; Etc
133
10.15
 
Waiver of Jury Trial
134
10.16
 
No Advisory or Fiduciary Responsibility
134
10.17
 
Electronic Execution of Assignments and Certain Other Documents
135
10.18
 
USA PATRIOT Act
135
10.19
 
Judgment Currency
135
10.20
 
Entire Agreement
136
10.21
 
Keepwell
136
10.22
 
Amendment and Restatement
136
 
 
 
 
ARTICLE XI
 
GUARANTY
137
 
 
 
 
11.01
 
Guaranty
137
11.02
 
Waivers; Subordination of Subrogation
138
11.03
 
Guaranty Absolute
138
11.04
 
Acceleration
139
11.05
 
Marshaling; Reinstatement
140
11.06
 
Termination Date
140
11.07
 
Subordination of Intercompany Indebtedness
140




 
iv
 



67484784_8

--------------------------------------------------------------------------------






SCHEDULES


1.01A    Excluded Foreign Subsidiaries
1.01B    Material Subsidiaries
2.01    Commitments and Applicable Percentages
2.03    Existing Letters of Credit and L/C Issuers
5.07    Litigation
5.08    Subsidiaries
5.09    Pensions and Post-Retirement Plans
5.17    Environmental Matters
7.01    Permitted Existing Indebtedness
7.03    Permitted Existing Liens
7.04    Permitted Existing Investments
7.05    Permitted Existing Contingent Obligations
7.12    Subsidiary Covenants
7.17    Permitted Restricted Payments
10.02    Administrative Agent’s Office; Certain Addresses for Notices
EXHIBITS


Form of
A        Committed Loan Notice
B        Swing Line Loan Notice
C        Note
D        Compliance Certificate
E        Assignment and Assumption
F        Officer’s Certificate
G        Subsidiary Guaranty
H        Designated Borrower Request and Assumption Agreement
I-1        Company’s US Counsel’s Opinion
I-2        Company’s Foreign Counsel’s Opinion
J        U.S. Tax Compliance Certificates
K        Letter of Credit Report



v
67484784_8

--------------------------------------------------------------------------------




AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
This AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (“Agreement”) is entered
into as of July 8, 2015 among CHICAGO BRIDGE & IRON COMPANY N.V., a corporation
organized under the laws of The Kingdom of the Netherlands (the “Company”),
CHICAGO BRIDGE & IRON COMPANY (DELAWARE), a Delaware corporation (the “Initial
Borrower”), and certain Subsidiaries of the Company party hereto or subsequently
designated pursuant to Section 2.14 (each a “Designated Borrower” and, together
with the Initial Borrower, the “Borrowers” and, each a “Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.
The Company, certain Subsidiaries of the Company party thereto, certain of the
Lenders (the “Existing Lenders”) and Bank of America, N.A., as administrative
agent, entered into that certain Revolving Credit Agreement dated as of December
21, 2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Existing Credit Agreement”), pursuant to which the Existing Lenders
agreed to make certain revolving credit facilities available to the Borrowers in
accordance with the terms thereof.
The Company, the Borrowers, the Lenders and the Administrative Agent desire to
amend and restate the Existing Credit Agreement in its entirety to provide for a
revolving credit facility on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Accounting Change” has the meaning specified in Section 1.03.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (a) acquires any going business or all or substantially all
of the assets of any Person, firm, corporation or division thereof, whether
through purchase of assets, merger or otherwise or (b) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
Equity Interests of another Person.
“Act” has the meaning specified in Section 10.18.

1
67484784_8

--------------------------------------------------------------------------------




“Adjusted Indebtedness” of a Person means, without duplication, such Person’s
Indebtedness but excluding obligations with respect to (a) the undrawn portion
of any Performance Letters of Credit (including any Performance Letters of
Credit under and as defined in the Existing Revolving Credit Agreement), bank
guarantees supporting obligations comparable to those supported by performance
letters of credit and all reimbursement agreements related thereto and
(b) liabilities of such Person or any of its Subsidiaries under any sale and
leaseback transaction which do not create a liability on the consolidated
balance sheet of such Person.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially a form approved by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement.
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements of the Company
referred to in Section 5.05(b) hereof; provided, however, except as provided in
Section 1.03, that with respect to the calculation of financial ratios and other
financial tests required by this Agreement, “Agreement Accounting Principles”
means generally accepted accounting principles as in effect in the United States
as of the date of this Agreement, applied in a manner consistent with that used
in preparing the financial statements of the Company referred to in Section
5.05(b) hereof.
“Alternative Currency” means each currency (other than Dollars) that is approved
in accordance with Section 1.06.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s

2
67484784_8

--------------------------------------------------------------------------------




Commitment at such time, subject to adjustment as provided in Section 2.17. If
the commitment of each Lender to make Loans and the obligation of the L/C
Issuers to make L/C Credit Extensions have been terminated pursuant to
Section 8.02 or if the Aggregate Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Leverage Ratio as set forth below:
Applicable Rate
Pricing Level
Leverage Ratio
Commitment Fee
Eurodollar Rate + / Financial Letter of Credit Fees
Performance Letter of Credit Fees
Base Rate +
1
Less than 0.75 to 1.00
0.150%
1.250%
0.650%
0.250%
2
Less than 1.25 to 1.00 but greater than or equal to 0.75 to 1.00
0.175%
1.375%
0.700%
0.375%
3
Less than 2.00 to 1.00 but greater than or equal to 1.25 to 1.00
0.225%
1.500%
0.800%
0.500%
4
Less than 2.50 to 1.00 but greater than or equal to 2.00 to 1.00
0.250%
1.750%
0.900%
0.750%
5
Greater than or equal to 2.50 to 1.00
0.300%
2.000%
1.000%
1.000%



Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective five (5) Business Days immediately
following the date a Compliance Certificate is delivered pursuant to Section
6.01(c)(ii); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 5 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and in each case shall remain in
effect until the date on which such Compliance Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for the period from the Closing Date
through and including the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.01(c)(ii) for the
period of four consecutive fiscal quarters ending June 30, 2015 shall be Pricing
Level 3.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

3
67484784_8

--------------------------------------------------------------------------------




“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” mean each of Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Compass Bank, BNP Paribas Securities Corp., Crédit Agricole Corporate and
Investment Bank and The Bank of Tokyo-Mitsubishi UFJ, Ltd., in its capacity as a
joint lead arranger and joint bookrunner.
“Asset Sale” means, with respect to any Person, the sale, lease, conveyance,
disposition or other transfer by such Person of any of its assets (including by
way of a sale-leaseback transaction, and including the sale or other transfer of
any of the Equity Interests of any Subsidiary of such Person, but not the Equity
Interests of such Person) to any Person other than the Company or any of its
wholly-owned Subsidiaries other than (a) the sale of inventory in the ordinary
course of business and (b) the sale or other disposition of any obsolete
equipment disposed of in the ordinary course of business.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuers to make L/C Credit Extensions pursuant to Section 8.02.
“Bank of America” means Bank of America, N.A. and its successors.
“Bankruptcy Code” means 11 U.S.C. § 101 et seq.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%; provided that in no event
shall such rate be less than 0%. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

4
67484784_8

--------------------------------------------------------------------------------




“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.
“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan or Foreign Pension Plan) in respect of which
the Company or any other member of the Controlled Group is, or within the
immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.
“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
“Borrower Guarantors” has the meaning specified in Section 11.01(a).
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or the state where the Administrative Agent’s
Office with respect to Obligations denominated in Dollars is located, and in
respect of any fundings, disbursements, settlements and payments in Dollars in
respect of any such Eurodollar Rate Loan, or any other dealings in Dollars to be
carried out pursuant to this Agreement in respect of any such Eurodollar Rate
Loan, means any such day that is also a London Banking Day.
“Buying Lender” has the meaning specified in Section 2.15(f).
“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (c) in the case of a partnership, partnership interests (whether general
or limited) and (d) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be capitalized on a balance
sheet of such Person prepared in accordance with Agreement Accounting
Principles.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuers shall agree in their

5
67484784_8

--------------------------------------------------------------------------------




sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the applicable
L/C Issuer. “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government; (b) domestic and
Eurodollar certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies, the long-term
indebtedness of which institution at the time of acquisition is rated A- (or
better) by S&P or A3 (or better) by Moody’s, and which certificates of deposit
and time deposits are fully protected against currency fluctuations for any such
deposits with a term of more than ninety (90) days; (c) shares of money market,
mutual or similar funds having assets in excess of $100,000,000 and the
investments of which are limited to (x) investment grade securities (i.e.,
securities rated at least Baa by Moody’s or at least BBB by S&P) and (y)
commercial paper of United States and foreign banks and bank holding companies
and their subsidiaries and United States and foreign finance, commercial
industrial or utility companies which, at the time of acquisition, are rated A-1
(or better) by S&P or P-1 (or better) by Moody’s (all such institutions being,
“Qualified Institutions”); (d) commercial paper of Qualified Institutions;
provided that the maturities of such Cash Equivalents shall not exceed three
hundred sixty-five (365) days from the date of acquisition thereof; and
(e) auction rate securities (long-term, variable rate bonds tied to short-term
interest rates) that are rated Aaa by Moody’s or AAA by S&P.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly
or indirectly, of twenty percent (20%) or more of the voting power of the then
outstanding Capital Stock of the Company entitled to vote generally in the
election of the directors of the Company; or

6
67484784_8

--------------------------------------------------------------------------------




(b)    the majority of the board of directors of the Company fails to consist of
Continuing Directors; or
(c)    except as expressly permitted under the terms of this Agreement, the
Company or any Designated Borrower consolidates with or merges into another
Person or conveys, transfers or leases all or substantially all of its property
to any Person, or any Person consolidates with or merges into the Company or any
Designated Borrower, in either event pursuant to a transaction in which the
outstanding Capital Stock of the Company or such Designated Borrower, as
applicable, is reclassified or changed into or exchanged for cash, securities or
other property; or
(d)    except as otherwise expressly permitted under the terms of this
Agreement, the Company shall cease to own and control, either directly or
indirectly, all of the economic and voting rights associated with all of the
outstanding Capital Stock of each of the Subsidiary Guarantors or shall cease to
have the power, directly or indirectly, to elect all of the members of the board
of directors of each of the Subsidiary Guarantors.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.
“Committed Loan” has the meaning specified in Section 2.01.
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
applicable Borrower.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” has the meaning specified in the introductory paragraph hereto.

7
67484784_8

--------------------------------------------------------------------------------




“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Long-Term Lease Rentals for such period and (b) consolidated Interest Expense of
the Company and its Subsidiaries (including capitalized interest and the
interest component of Capitalized Leases) for such period.
“Consolidated Long-Term Lease Rentals” means, for any period, the sum of the
minimum amount of rental and other obligations of the Company and its
Subsidiaries required to be paid during such period under all leases of real or
personal property (other than Capitalized Leases) having a term (including any
required renewals or extensions or any renewals or extensions at the option of
the lessor or lessee) of one year or more after the commencement of the initial
term, determined on a consolidated basis in accordance with GAAP.
“Consolidated Net Income” means, for any period, the net income (or deficit) of
the Company and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, but excluding in any event (a) any extraordinary
gain or loss (net of any tax effect), (b) cash distributions received by the
Company or any Subsidiary from any Eligible Joint Venture and (c) net earnings
of any Person (other than a Subsidiary) in which the Company or any Subsidiary
has an ownership interest unless such net earnings shall have actually been
received by the Company or such Subsidiary in the form of cash distributions.
“Consolidated Net Income Available for Fixed Charges” means, for any period,
Consolidated Net Income plus, to the extent deducted in determining such
Consolidated Net Income, (a) provisions for income taxes, (b) Consolidated Fixed
Charges, (c) to the extent not already included in Consolidated Net Income,
dividends and distributions actually received in cash during such period from
Persons that are not Subsidiaries of the Company, (d) retention bonuses paid to
officers, directors and employees of the Company and its Subsidiaries in
connection with the Transaction not to exceed $25,000,000, (e) any charges, fees
and expenses incurred in connection with the Transaction, the transactions
related thereto, and any related issuance of Indebtedness or equity, whether or
not successful, (f) charges, expenses and losses incurred in connection with
restructuring and integration activities in connection with the Transaction,
including in connection with closures of certain facilities and termination of
leases, (g) non-cash compensation expenses for management or employees to the
extent deducted in computing Consolidated Net Income, (h) expenses incurred in
connection with the Shaw Acquisition and relating to termination and severance
as to, or relocation of, officers, directors and employees not exceeding
$110,000,000, and (i) equity earnings booked or recognized by the Company or any
of its Subsidiaries from Eligible Joint Ventures not to exceed 15% (or such
lower percentage as may be set forth in the Note Purchase Agreements) of EBITDA
of the Company pursuant to clauses (a) through (i) of the definition thereof for
such period.
“Consolidated Net Worth” means, at a particular date, all amounts which would be
included under shareholders’ or members’ equity on the consolidated balance
sheet for the Company and its

8
67484784_8

--------------------------------------------------------------------------------




consolidated Subsidiaries plus any preferred stock of the Company to the extent
that it has not been redeemed for indebtedness, as determined in accordance with
Agreement Accounting Principles.
“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos, polychlorinated biphenyls (“PCBs”), or any constituent of any
such substance or waste, and includes but is not limited to these terms as
defined in Environmental, Health or Safety Requirements of Law.
“Contingent Obligation”, as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation or liability of another
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment other than for value received. The amount of any Contingent
Obligation shall be equal to the present value of the portion of the obligation
so guaranteed or otherwise supported, in the case of known recurring
obligations, and the maximum reasonably anticipated liability in respect of the
portion of the obligation so guaranteed or otherwise supported assuming such
Person is required to perform thereunder, in all other cases.
“Continuing Director” means, with respect to any person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the Closing Date, or (b) was nominated for
election or elected to such board of directors with the approval of the required
majority of the Continuing Directors who were members of such board at the time
of such nomination or election; provided that an individual who is so elected or
nominated in connection with a merger, consolidation, acquisition or similar
transaction shall not be a Continuing Director unless such individual was a
Continuing Director prior thereto.
“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument, in any case in writing, to which that Person is a party
or by which it or any of its properties is bound, or to which it or any of its
properties is subject.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Group” means the group consisting of (a) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code)

9
67484784_8

--------------------------------------------------------------------------------




as the Company; (b) a partnership or other trade or business (whether or not
incorporated) which is under common control (within the meaning of
Section 414(c) of the Code) with the Company; and (c) a member of the same
affiliated service group (within the meaning of Section 414(m) of the Code) as
the Company, any corporation described in clause (a) above or any partnership or
trade or business described in clause (b) above.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Customary Permitted Liens” means:
(a)    Liens (other than Environmental Liens and Liens in favor of the IRS or
the PBGC) with respect to the payment of taxes, assessments or governmental
charges in all cases which are not yet due or (if foreclosure, distraint, sale
or other similar proceedings shall not have been commenced or any such
proceeding after being commenced is stayed) which are being contested in good
faith by appropriate proceedings properly instituted and diligently conducted
and with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with Agreement Accounting Principles;
(b)    statutory Liens of landlords and Liens of suppliers, mechanics, carriers,
materialmen, warehousemen, service providers or workmen and other similar Liens
imposed by law created in the ordinary course of business for amounts not yet
due or which are being contested in good faith by appropriate proceedings
properly instituted and diligently conducted and with respect to which adequate
reserves or other appropriate provisions are being maintained in accordance with
Agreement Accounting Principles;
(c)    Liens (other than Environmental Liens and Liens in favor of the IRS or
the PBGC) incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), surety, appeal and
performance bonds; provided that (i) all such Liens do not in the aggregate
materially detract from the value of the Company’s or its Subsidiary’s assets or
property taken as a whole or materially impair the use thereof in the operation
of the businesses taken as a whole, and (ii) all Liens securing bonds to stay
judgments or in connection with appeals do not secure at any time an aggregate
amount exceeding $5,000,000;
(d)    Liens arising with respect to zoning restrictions, easements,
encroachments, licenses, reservations, covenants, rights-of-way, utility
easements, building restrictions and other similar charges, restrictions or
encumbrances on the use of real property which do not in any case materially
detract from the value of the property subject thereto or interfere with the
ordinary conduct of the business of the Company or any of its respective
Subsidiaries;
(e)    Liens of attachment or judgment with respect to judgments, writs or
warrants of attachment, or similar process against the Company or any of its
Subsidiaries which do not constitute a Default under Section 8.01(h) hereof; and

10
67484784_8

--------------------------------------------------------------------------------




(f)    any interest or title of the lessor in the property subject to any
operating lease entered into by the Company or any of its Subsidiaries in the
ordinary course of business.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the applicable L/C
Issuer, the Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including in respect of its participation in Letters of
Credit or Swing Line Loans) within two (2) Business Days of the date when due,
(b) has notified the Company, the Administrative Agent, the L/C Issuers or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Company, to confirm in writing to the Administrative Agent and the Company that
it will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Company), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that for the avoidance of doubt, a Lender
shall not be a Defaulting Lender solely by virtue of (i) the ownership or
acquisition of any Capital Stock in that Lender or any direct or indirect parent
company thereof by a Governmental Authority or (ii) in the case of a Solvent
Person, the precautionary appointment of an administrator, guardian, custodian
or other similar official by a Governmental

11
67484784_8

--------------------------------------------------------------------------------




Authority under or based on the Law of the country where such Person is subject
to home jurisdiction supervision if applicable Law requires that such
appointment not be publicly disclosed, in any such case, so long as such
ownership interest or where such action (as applicable) does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, each L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.
“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.
“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.
“Designated Hedging Agreement” has the meaning specified in Section 11.07.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days after the Maturity Date.
“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” of any currency at any date shall mean (a) the amount of
such currency if such currency is Dollars or (b) the equivalent in Dollars of
the amount of such currency if such currency is any currency other than Dollars,
calculated on the basis of the Spot Rate (determined as of such date, if such
date is a Revaluation Date, or if such date is not a Computation Date, as of the
most recent Revaluation Date) of the Administrative Agent or the applicable L/C
Issuer, as the case may be.

12
67484784_8

--------------------------------------------------------------------------------




“Domestic Subsidiary” means any Subsidiary of the Company (a) that is organized
under the laws of the United States, any state thereof or the District of
Columbia and (b) substantially all of the operations of which are conducted
within the United States.
“Dutch Borrower” means any Borrower which is incorporated under the laws of the
Netherlands.
“EBIT” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication,
calculated in each case in accordance with Agreement Accounting Principles, of
(a) Consolidated Net Income, plus (b) Interest Expense to the extent deducted in
computing Consolidated Net Income, plus (c) charges against income for foreign,
federal, state and local taxes to the extent deducted in computing Consolidated
Net Income, plus (d) any other non-recurring non-cash charges (excluding any
such non-cash charges to the extent any such non-cash charge becomes, or is
expected to become, a cash charge in a later period) to the extent deducted in
computing Consolidated Net Income, plus (e) extraordinary losses incurred other
than in the ordinary course of business to the extent deducted in computing
Consolidated Net Income, minus (f) any non-recurring non-cash credits to the
extent added in computing Consolidated Net Income, minus (g) extraordinary gains
realized other than in the ordinary course of business to the extent added in
computing Consolidated Net Income.
“EBITDA” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication,
calculated in each case in accordance with Agreement Accounting Principles, of
(a) EBIT plus (b) depreciation expense to the extent deducted in computing
Consolidated Net Income, plus (c) amortization expense, including, without
limitation, amortization of goodwill and other intangible assets to the extent
deducted in computing Consolidated Net Income, plus (d) non-cash compensation
expenses for management or employees to the extent deducted in computing
Consolidated Net Income, plus (e) to the extent not already included in
Consolidated Net Income, dividends and distributions actually received in cash
during such period from Persons that are not Subsidiaries of the Company, plus
(f) retention bonuses paid to officers, directors and employees of the Company
and its Subsidiaries in connection with the Transaction not to exceed
$25,000,000, plus (g) any charges, fees and expenses incurred in connection with
the Transaction, the transactions related thereto, and any related issuance of
Indebtedness or equity, whether or not successful, plus (h) charges, expenses
and losses incurred in connection with restructuring and integration activities
in connection with the Transaction, including in connection with closures of
certain facilities and termination of leases, plus (i) expenses incurred in
connection with the Shaw Acquisition and relating to termination and severance
as to, or relocation of, officers, directors and employees not exceeding
$110,000,000, and plus (j) equity earnings booked or recognized by the Company
or any of its Subsidiaries from Eligible Joint Ventures not to exceed 15% (or
such lower percentage as may be set forth in the Note Purchase Agreements) of
EBITDA of the Company pursuant to clauses (a) through (i) of this definition for
such period.
“Eligible Assignee” means any Person that is primarily engaged in the business
of commercial banking and that (a) is a Lender or an Affiliate of a Lender,
(b) shall have senior unsecured long-term debt ratings which are rated at least
BBB (or the equivalent) as publicly announced by S&P or Fitch Investors
Services, Inc. or Baa2 (or the equivalent) as publicly announced

13
67484784_8

--------------------------------------------------------------------------------




by Moody’s or (c) shall otherwise be reasonably acceptable to the Administrative
Agent and the L/C Issuers.
“Eligible Joint Venture” means, at each time of determination, a joint venture
of the Company or any of its Subsidiaries that has been designated as such to
the Administrative Agent (a) for which annual unaudited financial statements and
quarterly unaudited financial statements have been delivered to the
Administrative Agent and the Lenders, in each case such financial statements
prepared in accordance with GAAP and otherwise in form and substance reasonably
satisfactory to the Administrative Agent, (b) of which between a 20% and 50%
interest in the profits or capital thereof is owned by the Company or one or
more of its Subsidiaries, or the Company and one or more of its Subsidiaries,
(c) for which the Eligible Joint Venture Leverage Ratio of such joint venture is
less than 1.00 to 1.00, and (d) that is validly existing under the Laws of its
jurisdiction of organization or formation (or equivalent); provided, however,
that there may not be more than ten (10) designated Eligible Joint Ventures at
any time.
“Eligible Joint Venture Consolidated Net Income” means, for any period, the net
income (or deficit) of any joint venture of the Company and its Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP, but
excluding in any event (a) any extraordinary gain or loss (net of any tax
effect) and (b) net earnings of any Person (other than a Subsidiary) in which
such joint venture or any Subsidiary has an ownership interest unless such net
earnings shall have actually been received by such joint venture or such
Subsidiary in the form of cash distributions.
“Eligible Joint Venture EBITDA” means, for any period, for any joint venture of
the Company or any of its Subsidiaries, an amount equal to Eligible Joint
Venture Consolidated Net Income for such period plus (a) the following to the
extent deducted in calculating such Eligible Joint Venture Consolidated Net
Income: (i) Eligible Joint Venture Interest Charges for such period, (ii) the
provision for Federal, state, local and foreign income taxes payable by such
joint venture for such period, (iii) depreciation and amortization expense and
(iv) other non-recurring expenses of such joint venture reducing such Eligible
Joint Venture Consolidated Net Income which do not represent a cash item in such
period or any future period, and minus (b) the following to the extent included
in calculating such Eligible Joint Venture Consolidated Net Income: (i) Federal,
state, local and foreign income tax credits of such joint venture for such
period and (ii) all non-cash items increasing Eligible Joint Venture
Consolidated Net Income for such period.
“Eligible Joint Venture Interest Charges” means, for any period, for any joint
venture of the Company or any of its Subsidiaries, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses of such
joint venture in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of such joint venture with respect to such period under capital leases
that is treated as interest in accordance with GAAP.
“Eligible Joint Venture Leverage Ratio” means, as of any date of determination,
for any joint venture of the Company, the ratio of (a) Indebtedness for such
joint venture of the Company or any of its Subsidiaries, on a consolidated
basis, to (b) Eligible Joint Venture EBITDA for the period of the four prior
fiscal quarters ending on or most recently ended prior to such date.

14
67484784_8

--------------------------------------------------------------------------------




“Environmental, Health or Safety Requirements of Law” means all Requirements of
Law derived from or relating to foreign, federal, state and local laws or
regulations relating to or addressing pollution or protection of the
environment, or protection of worker health or safety, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq., the Occupational Safety and Health Act of 1970,
29 U.S.C. § 651 et seq., and the Resource Conservation and Recovery Act of 1976,
42 U.S.C. § 6901 et seq., in each case including any amendments thereto, any
successor statutes, and any regulations or guidance promulgated thereunder, and
any state or local equivalent thereof.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Environmental Lien” means a lien in favor of any Governmental Authority for
(a) any liability under Environmental, Health or Safety Requirements of Law, or
(b) damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock). Equity Interests will not include any
Incentive Arrangements or obligations or payments thereunder.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time including (unless the context otherwise requires) any rules or
regulations promulgated thereunder.
“Euro” and “€” mean the single currency of the Participating Member States.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2)

15
67484784_8

--------------------------------------------------------------------------------




Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day;
provided that in no event shall such rate be less than 0%; provided, further
that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
to the applicable Interest Period in a manner consistent with market practice;
and provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.
“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate”. All Eurodollar Rate
Loans shall be denominated in Dollars.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Foreign Subsidiary” means any Foreign Subsidiary other than those
listed as Foreign Subsidiaries on Schedule 1.01A.
“Excluded Joint Venture” means a Subsidiary that is a joint venture or an
unincorporated association that is not required to become a Guarantor pursuant
to Section 6.13.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.21 and any other “keepwell,
support or other agreement” for the benefit of such Loan Party and any and all
guarantees of such Loan Party’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Loan Party, or a grant by such Loan Party of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 10.13)

16
67484784_8

--------------------------------------------------------------------------------




or (ii) such Lender changes its Lending Office, except in each case to the
extent that, pursuant to Section 3.01(a)(ii) or (c), amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant
to FATCA.
“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 2.03.
“Existing Credit Agreement” has the meaning specified in the introductory
paragraphs hereto.
“Existing Lenders” has the meaning specified in the introductory paragraphs
hereto.
“Existing Revolving Credit Agreement” means that certain Credit Agreement dated
as of October 28, 2013 by and among the Company, the Initial Borrower and
certain other Subsidiaries of the Company party thereto, as borrowers, the
lenders party thereto and Bank of America, N.A., as administrative agent, in
each case, as amended, restated, amended and restated, supplemented or otherwise
modified from time to time.
“Existing 2012 Term Loan Credit Agreement” means that certain Term Loan
Agreement dated as of December 21, 2012 by and among the Company, the Initial
Borrower, as borrower, the lenders party thereto and Bank of America, N.A., as
administrative agent, in each case, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
“Existing 2015 Term Loan Credit Agreement” means that certain Term Loan
Agreement dated as of July 8, 2015 by and among the Company, the Initial
Borrower, as borrower, the lenders party thereto and Bank of America, N.A., as
administrative agent, in each case, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day

17
67484784_8

--------------------------------------------------------------------------------




shall be the average rate (rounded upward, if necessary, to a whole multiple of
1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Fee Letters” means, collectively, (a) the letter agreement, dated May 21, 2015,
among the Company, the Initial Borrower, the Administrative Agent and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, (b) the letter agreement dated May
22, 2015, among the Company, the Initial Borrower and Credit Agricole Corporate
and Investment Bank, (c) the letter agreement dated May 22, 2015, among the
Company, the Initial Borrower and The Bank of Tokyo-Mitsubishi UFJ, Ltd., and
(d) the letter agreement dated May 22, 2015, among the Company, the Initial
Borrower and BNP Paribas Securities Corp.
“Financial Credit Obligations” means the sum of the outstanding principal amount
of all Loans and all L/C Obligations under each Financial Letter of Credit.
“Financial Letter of Credit” means any Letter of Credit other than a Performance
Letter of Credit.
“Financial Letter of Credit Sublimit” means an amount equal to $50,000,000. The
Financial Letter of Credit Sublimit is part of, and not in addition to, the
Aggregate Commitments.
“Financial Officer” means any of the chief financial officer, principal
accounting officer, treasurer or controller of the Company, acting singly.
“Foreign Employee Benefit Plan” means any employee benefit plan as defined in
Section 3(3) of ERISA which is maintained or contributed to for the benefit of
the employees of the Company, any of its respective Subsidiaries or any members
of its Controlled Group and is not covered by ERISA pursuant to ERISA
Section 4(b)(4).
“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Foreign Pension Plan” means any employee benefit plan as described in
Section 3(3) of ERISA for which the Company or any member of its Controlled
Group is a sponsor or administrator and which (a) is maintained or contributed
to for the benefit of employees of the Company, any of its respective
Subsidiaries or any member of its Controlled Group, (b) is not covered by ERISA
pursuant to Section 4(b)(4) of ERISA, and (c) under applicable local law, is
required to be funded through a trust or other funding vehicle.
“Foreign Subsidiary” means a Subsidiary of the Company which is not a Domestic
Subsidiary.
“Freeport Joint Ventures” means the joint ventures related to the Freeport
Liquefaction Project.

18
67484784_8

--------------------------------------------------------------------------------




“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all outstanding L/C Obligations other than L/C Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Applicable Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders in accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guaranteed Obligations” has the meaning specified in Section 11.01(a).
“Guarantors” means, collectively, (a) the Subsidiary Guarantors, (b) the Company
and (c) with respect to (i) Hedging Obligations owing by any Loan Party or any
Subsidiary of a Loan Party (other than a Borrower) under any Designated Hedging
Agreements and (ii) the payment and performance by each Specified Loan Party of
its obligations under its Guaranty with respect to all Hedging Obligations under
Designated Hedging Agreements, each Borrower.
“Guaranty” means each of (a) the guaranty by the Company and each Designated
Borrower of all of the Obligations of Initial Borrower and the Designated
Borrowers pursuant to Article XI of this Agreement and (b) the Subsidiary
Guaranty, in each case, as amended, restated, supplemented or otherwise modified
from time to time.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

19
67484784_8

--------------------------------------------------------------------------------




“Hedge Bank” means any Person that, (a) at the time it enters into a Hedging
Obligation not prohibited by this Agreement, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Hedging Obligation not prohibited by this Agreement, in each case, in its
capacity as a party to such Hedging Obligation.
“Hedging Arrangements” has the meaning specified in “Hedging Obligations” below.
“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities or exchange transactions,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants or any similar derivative transactions (“Hedging
Arrangements”), and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any of the foregoing.
“Home Country” has the meaning specified in Section 5.18(a).
“Incentive Arrangements” means any stock ownership, restricted stock, stock
option, stock appreciation rights, “phantom” stock plans, employment agreements,
non-competition agreements, subscription and stockholders agreements and other
incentive and bonus plans and similar arrangements made in connection with the
retention of executives, officers or employees of the Company and its
Subsidiaries.
“Indebtedness” of a Person means, without duplication, such Person’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of property or services (other than (i) accounts payable arising
in the ordinary course of such Person’s business payable on terms customary in
the trade, and (ii) purchase price adjustments, earnouts or other similar forms
of contingent purchase prices), (c) obligations, whether or not assumed, secured
by Liens or payable out of the proceeds or production from property or assets
now or hereafter owned or acquired by such Person, (d) obligations which are
evidenced by notes, acceptances or other instruments, (e) Capitalized Lease
Obligations, (f) Contingent Obligations, (g) obligations with respect to any
letters of credit, bank guarantees and similar instruments, including, without
limitation, Financial Letters of Credit and Performance Letters of Credit (in
each case, under and as defined in this Agreement and the Existing Revolving
Credit Agreement), and all reimbursement agreements related thereto, (h)
Off-Balance Sheet Liabilities and (i) Disqualified Stock.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).

20
67484784_8

--------------------------------------------------------------------------------




“Information” has the meaning specified in Section 10.07.
“Initial Borrower” has the meaning specified in the introductory paragraph
hereto.
“Interest Expense” means, for any period, the total gross interest expense of
the Company and its consolidated Subsidiaries, whether paid or accrued,
including, without duplication, the interest component of Capitalized Leases,
commitment and letter of credit fees, the discount or implied interest component
of Off-Balance Sheet Liabilities, capitalized interest expense, pay-in-kind
interest expense, amortization of debt documents and net payments (if any)
pursuant to Hedging Arrangements relating to interest rate protection, all as
determined in conformity with Agreement Accounting Principles.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.
“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date seven days, one month, two
months, three months or six months thereafter (or, subject to the Administrative
Agent’s receipt of all Lenders’ consent, another period so long as such period
is not more than twelve (12) months), as selected by the applicable Borrower in
its Committed Loan Notice, or such other period that is twelve months or less
requested by the applicable Borrower and consented to by all of the Lenders;
provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day;
(b)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, with respect to any Person, (a) any purchase or other
acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person; (b) any purchase by that Person of
all or substantially all of the assets of a business (whether of a division,
branch, unit operation, or otherwise) conducted by another Person; and (c) any
loan, advance (other than deposits with financial institutions available for
withdrawal on demand, prepaid expenses, accounts receivable, advances to
employees and similar items made or incurred in the ordinary course of

21
67484784_8

--------------------------------------------------------------------------------




business) or capital contribution actually invested by that Person to any other
Person (but excluding any subsequent passive increases or accretions to the
value of such initial capital contribution), including all Indebtedness to such
Person arising from a sale of property by such Person other than in the ordinary
course of its business.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the applicable Borrower (or any
Subsidiary) or in favor of the applicable L/C Issuer and relating to such Letter
of Credit.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuers” means (a) Bank of America or any of its Affiliates designated by
Bank of America in its capacity as issuer of Letters of Credit hereunder, or any
successor to Bank of America in its capacity as an issuer of Letters of Credit
hereunder, (b) BNP Paribas or any of its Affiliates designated by BNP Paribas in
its capacity as issuer of Letters of Credit hereunder, or any successor to BNP
Paribas in its capacity as an issuer of Letters of Credit hereunder, (c) Crédit
Agricole Corporate and Investment Bank or any of its Affiliates designated by
Crédit Agricole Corporate and Investment Bank in its capacity as issuer of
Letters of Credit hereunder, or any successor to Crédit Agricole Corporate and
Investment Bank in its capacity as an issuer of Letters of Credit hereunder, (d)
BBVA Compass or any of its Affiliates designated by BBVA Compass in its capacity
as issuer of Letters of Credit hereunder, or any successor to BBVA Compass in
its capacity as an issuer of Letters of Credit hereunder, (e) Bank of Montreal
or any of its Affiliates designated by Bank of Montreal in its capacity as
issuer of Letters of Credit hereunder, or any successor to Bank

22
67484784_8

--------------------------------------------------------------------------------




of Montreal in its capacity as an issuer of Letters of Credit hereunder, (f) The
Bank of Tokyo-Mitsubishi UFJ, Ltd or any of its Affiliates designated by The
Bank of Tokyo-Mitsubishi UFJ, Ltd in its capacity as issuer of Letters of Credit
hereunder, or any successor to The Bank of Tokyo-Mitsubishi UFJ, Ltd in its
capacity as an issuer of Letters of Credit hereunder, (g) each of the Persons
identified on Schedule 2.03, in its capacity as issuer of an Existing Letter of
Credit, and (h) any other Lender, selected by the Borrowers and reasonably
acceptable to the Administrative Agent, in its capacity as an issuer of Letters
of Credit hereunder or any successor to such Lender in its capacity as an issuer
of Letters of Credit hereunder, which Lender consents to its appointment by the
Borrowers as an issuer of Letters of Credit hereunder pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent and its counsel. All references to the L/C Issuer shall mean any L/C
Issuer, the L/C Issuer issuing the applicable Letter of Credit, or all L/C
Issuers, as the context may imply.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lenders” means the lending institutions listed on the signature pages of this
Agreement as a Lender and their respective successors and assigns and, unless
the context requires otherwise, includes the Swing Line Lender.
“Lender Increase Notice” has the meaning specified in Section 2.15(b).
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.
“Letter of Credit” means any standby Financial Letter of Credit or Performance
Letter of Credit issued hereunder providing for the payment of cash upon the
honoring of a presentation thereunder and shall include the Existing Letters of
Credit. Letters of Credit may be issued in Dollars or in an Alternative
Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
immediately preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Leverage Ratio” has the meaning specified in Section 7.18(a).

23
67484784_8

--------------------------------------------------------------------------------




“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or security
agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.16,
the Fee Letters and each Guaranty.
“Loan Parties” means, collectively, the Company, the Initial Borrower, each
Designated Borrower and each Subsidiary Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market (and,
if the Letter of Credit which is the subject of such issuance or payment is
denominated in an Alternative Currency, a day upon which such clearing system as
is determined by the Administrative Agent to be suitable for clearing or
settlement of such Alternative Currency is open for business).
“Margin Stock” shall have the meaning ascribed to such term in Regulation U.
“Market Disruption” has the meaning specified in Section 1.06(d).
“Material Adverse Effect” means a material adverse effect upon (a) the business,
condition (financial or otherwise), operations, performance, properties or
results of operations of the Company, any other Borrower, or the Company and its
Subsidiaries, taken as a whole, (b) the collective ability of the Company or any
of its Subsidiaries to perform their respective obligations under the Loan
Documents, or (c) the ability of the Lenders or the Administrative Agent to
enforce the Obligations; it being understood and agreed that the occurrence of a
Product Liability Event shall not constitute an event which causes a “Material
Adverse Effect” unless and until the aggregate amount of, or attributable to,
Product Liability Events (to the extent not covered by third-party insurance as
to which the insured does not dispute coverage) exceeds, during any period of
twelve (12) consecutive months, the greater of (x) $20,000,000 and (y) 20% of
EBITDA (for the then most recently completed period of four fiscal quarters of
the Company).
“Material Indebtedness” is defined in Section 8.01(e).
“Material Subsidiary” means, without duplication, (a) each Designated Borrower
and (b) any Subsidiary that directly or indirectly owns or Controls any
Designated Borrower or other Material Subsidiary and (c) any other Subsidiary
(i) the consolidated net revenues of which for the most recent fiscal year of
the Company for which audited financial statements have been delivered pursuant
to Section 6.01(b) were greater than five percent (5%) of the Company’s
consolidated net

24
67484784_8

--------------------------------------------------------------------------------




revenues for such fiscal year or (ii) the consolidated assets of which as of the
end of such fiscal year were greater than five percent (5%) of the Company’s
consolidated assets as of such date; provided that, if at any time the aggregate
amount of the consolidated net revenues or consolidated assets of all
Subsidiaries that are not Material Subsidiaries exceeds twenty percent (20%) of
the Company’s consolidated net revenues for any such fiscal year or twenty
percent (20%) of the Company’s consolidated assets as of the end of any such
fiscal year, the Company (or, in the event the Company has failed to do so
within ten (10) days, the Administrative Agent) shall designate sufficient
Subsidiaries as “Material Subsidiaries” to eliminate such excess, and such
designated Subsidiaries shall for all purposes of this Agreement constitute
Material Subsidiaries. For purposes of making the determinations required by
this definition, (x) revenues and assets of Foreign Subsidiaries shall be
converted into Dollars at the rates used in preparing the consolidated balance
sheet of the Company included in the applicable financial statements and (y)
revenues and assets of Excluded Joint Ventures shall be disregarded. The
Material Subsidiaries on the Closing Date are identified in Schedule 1.01B
hereto.
“Maturity Date” means July 8, 2020; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the immediately preceding Business
Day.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the applicable L/C Issuer with
respect to Letters of Credit issued and outstanding at such time, (ii) with
respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of Section 2.16(a)(i), (a)(ii) or
(a)(iii), an amount equal to 100% of the Outstanding Amount of all LC
Obligations, and (iii) otherwise, an amount determined by the Administrative
Agent and the applicable L/C Issuer in their sole discretion; provided that with
respect to Cash Collateral provided in accordance with Section 8.02(c), or the
other provisions of this Agreement when an Event of Default has occurred and is
continuing, “Minimum Collateral Amount” shall not exceed 103% of the amount of
all applicable L/C Obligations.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means a “Multiemployer Plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by either the Company or any member of the
Controlled Group.
“NEH” means Nuclear Energy Holdings, L.L.C., a Delaware limited liability
company and wholly-owned Subsidiary of the Company.
“Net Cash Proceeds” means, with respect to any Asset Sale or Sale and Leaseback
Transaction by any Person, (a) cash or Cash Equivalents (freely convertible into
Dollars) received by such Person or any Subsidiary of such Person from such
Asset Sale or Sale and Leaseback Transaction (including cash received as
consideration for the assumption or incurrence of liabilities incurred in
connection with or in anticipation of such Asset Sale or Sale and Leaseback
Transaction), after (i) provision for all income or other taxes measured by or
resulting from such Asset Sale or Sale and Leaseback Transaction, (ii) payment
of all brokerage commissions and other fees and

25
67484784_8

--------------------------------------------------------------------------------




expenses and commissions related to such Asset Sale or Sale and Leaseback
Transaction, and (iii) all amounts used to repay Indebtedness (and any premium
or penalty thereon) secured by a Lien on any asset disposed of in such Asset
Sale or Sale and Leaseback Transaction or which is or may be required (by the
express terms of the instrument governing such Indebtedness or by applicable
law) to be repaid in connection with such Asset Sale or Sale and Leaseback
Transaction (including payments made to obtain or avoid the need for the consent
of any holder of such Indebtedness); and (b) cash or Cash Equivalents payments
in respect of any other consideration received by such Person or any Subsidiary
of such Person from such Asset Sale or Sale and Leaseback Transaction upon
receipt of such cash payments by such Person or such Subsidiary.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C.
“Note Purchase Agreements” means the 2012 Note Purchase Agreement and the 2015
Note Purchase Agreement.
“NPA Notes” means senior notes in an aggregate original principal amount of up
to $1,100,000,000 issued by the Initial Borrower pursuant to the Note Purchase
Agreements as set forth therein.
“Obligations” means all Loans, L/C Obligations, advances, debts, liabilities,
obligations, covenants and duties owing, by the Borrowers or any of their
Subsidiaries to the Administrative Agent, any Lender, the Swing Line Lender, the
Arrangers, any Affiliate of the Administrative Agent or any Lender, any L/C
Issuer, any Indemnitee, of any kind or nature, present or future, arising under
this Agreement, the L/C Documents or any other Loan Document, whether or not
evidenced by any note, guaranty or other instrument, whether or not for the
payment of money, whether arising by reason of an extension of credit, loan,
foreign exchange risk, guaranty, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired. The term includes, without limitation, all interest, charges,
expenses, fees, attorneys’ fees and disbursements, paralegals’ fees (in each
case whether or not allowed), and any other sum chargeable to the Company or any
of its Subsidiaries under this Agreement or any other Loan Document, but
excludes Hedging Obligations.
“OFAC” means the Office of Foreign Assets Control.
“Off-Balance Sheet Liabilities” of a Person means (a) any repurchase obligation
or liability of such Person or any of its Subsidiaries with respect to
Receivables sold by such Person or any of its Subsidiaries, (b) any liability of
such Person or any of its Subsidiaries under any sale and leaseback

26
67484784_8

--------------------------------------------------------------------------------




transactions which do not create a liability on the consolidated balance sheet
of such Person, (c) any liability of such Person or any of its Subsidiaries
under any financing lease or so-called “synthetic lease” or “tax ownership
operating lease” transaction, or (d) any obligations of such Person or any of
its Subsidiaries arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheets of such Person and its
Subsidiaries.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Committed Loans occurring on
such date; (b) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date; and
(c) with respect to any L/C Obligations on any date, the Dollar Equivalent
amount of the aggregate outstanding amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Company of Unreimbursed
Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, or the Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated

27
67484784_8

--------------------------------------------------------------------------------




in an Alternative Currency, the rate of interest per annum at which overnight
deposits in the applicable Alternative Currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day by a branch or Affiliate of Bank of America in the
applicable offshore interbank market for such currency to major banks in such
interbank market.
“Participant” has the meaning specified in Section 10.06(d).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“Participant Register” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Performance Letter of Credit” means any Letter of Credit issued to secure
ordinary course performance obligations of the Initial Borrower or a Designated
Borrower in connection with active construction projects (including projects
about to be commenced) or bids for prospective construction projects.
“Permitted Acquisition” has the meaning specified in Section 7.06.
“Permitted Existing Contingent Obligations” means the Contingent Obligations of
the Company and its Subsidiaries identified as such on Schedule 7.05 to this
Agreement.
“Permitted Existing Indebtedness” means the Indebtedness of the Company and its
Subsidiaries identified as such on Schedule 7.01 to this Agreement.
“Permitted Existing Investments” means the Investments of the Company and its
Subsidiaries identified as such on Schedule 7.04 to this Agreement.
“Permitted Existing Liens” means the Liens on assets of the Company and its
Subsidiaries identified as such on Schedule 7.03 to this Agreement.
“Permitted Refinancing” means, with respect to any Indebtedness (the “Refinanced
Indebtedness”), any refinancings, refundings, renewals or extensions thereof
(the “Refinancing Indebtedness” thereof); provided that (a) at the time of such
refinancing, refunding, renewal or extension, no Default has occurred and is
continuing, (b) the amount of such Refinancing Indebtedness does not exceed the
amount of such Refinanced Indebtedness except by an amount equal to customary
underwriting discounts, fees or commissions, expenses and prepayment premium (if
any) incurred in connection with such refinancing, refunding, renewal or
extension, plus any existing commitments unutilized under such Refinanced
Indebtedness and (c) such Refinancing Indebtedness (i) has a weighted average
maturity (measured as of the date of such refinancing, refunding, renewal or
extension) and a maturity no shorter than that of such Refinanced Indebtedness,
(ii) is not secured by any property or any Lien other than that (if any)
securing such Refinanced Indebtedness, (iii) is not guaranteed by or secured by
any property of any guarantor or

28
67484784_8

--------------------------------------------------------------------------------




other obligor which is not also a guarantor or obligor of such Refinanced
Indebtedness, (iv) if such Refinanced Indebtedness is subordinated in right of
payment to the Obligations, is subordinated in right of payment to the
Obligations on terms no less favorable to the Lenders than those contained in
the documentation governing such Refinanced Indebtedness, (v) does not have
covenants, events of default or other material terms, taken as a whole, that are
less favorable to the Loans Parties than those of the Refinanced Indebtedness
and (vi) has an interest rate not exceeding the then applicable market interest
rate.
“Permitted Sale and Leaseback Transactions” means (a)(i) any Sale and Leaseback
Transaction of the Company’s administrative headquarters facility in The
Woodlands, Texas and (ii) any Sale and Leaseback Transaction of all or any
portion of the Company’s other property, in each case on terms acceptable to the
Administrative Agent and only to the extent that the aggregate amount of Net
Cash Proceeds from all such Permitted Sale and Leaseback Transactions is less
than or equal to $50,000,000 and (b) any Sale and Leaseback Transaction of the
Company’s facility in Plainfield, Illinois.
“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof.
“Plan” means an employee benefit plan defined in Section 3(3) of ERISA, other
than a Multiemployer Plan, in respect of which the Company or any member of the
Controlled Group is, or within the immediately preceding six (6) years was, an
“employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning specified in Section 6.02.
“Product Liability Event” means, solely in connection with asbestos-related
claims and litigation, (a) the entry of one or more final judgments or orders
against the Company or any Subsidiary, or (b) the Company or any Subsidiary
(i) enters into settlements for the payment of money or (ii) pays any legal
expenses associated with such judgment, orders or settlements and any and all
other aspects of any claims and litigation associated therewith, and with
respect to such judgments or orders, (A) enforcement proceedings are commenced
by any creditor upon such judgment or order, or (B) there is a period of thirty
(30) consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect.
“Professional Market Party” means a “professional market party” (professionele
marktpartij) within the meaning of the Dutch Act on Financial Supervision (Wet
op het financieel toezicht) and any regulations promulgated thereunder from time
to time.
“Proposed New Lender” has the meaning specified in Section 2.15(f).
“Protesting Lender” is defined in Section 2.14.
“Public Lender” has the meaning specified in Section 6.02.

29
67484784_8

--------------------------------------------------------------------------------




“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Securitization Financing” means the securitization of accounts
receivables or other working capital assets of the Company or any of its
Subsidiaries on customary market terms (including, without limitation, Standard
Securitization Undertakings and a Receivables Repurchase Obligation) as
determined in good faith by the Company to be in the aggregate commercially fair
and reasonable to the Company and its Subsidiaries taken as a whole.
“Receivable(s)” means and includes all of the Company’s and its consolidated
Subsidiaries’ presently existing and hereafter arising or acquired accounts,
accounts receivable, and all present and future rights of the Company or its
Subsidiaries, as applicable, to payment for goods sold or leased or for services
rendered (except those evidenced by instruments or chattel paper), whether or
not they have been earned by performance, and all rights in any merchandise or
goods which any of the same may represent, and all rights, title, security and
guaranties with respect to each of the foregoing, including, without limitation,
any right of stoppage in transit.
“Receivables Repurchase Obligation” means any obligation of a seller of
receivables in a Qualified Securitization Financing to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, offset or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.
“Recipient” means the Administrative Agent, any Lender or any L/C Issuer, as
applicable.
“Register” has the meaning specified in Section 10.06(c).
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying Margin Stock applicable to member banks of the Federal
Reserve System.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

30
67484784_8

--------------------------------------------------------------------------------




“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Contaminants through or in the
air, soil, surface water or groundwater.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation or otherwise
waived the requirement of Section 4043(a) of ERISA that it be notified within
thirty (30) days after such event occurs, provided, however, that a failure to
meet the minimum funding standards of Section 412 of the Code and of Section 302
of ERISA shall be a Reportable Event regardless of the issuance of any such
waiver of the notice requirement in accordance with either Section 4043(a) of
ERISA or Section 412(d) of the Code.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.
“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,
without limitation, the Securities Act of 1933, the Securities Exchange Act of
1934, Regulations T, U and X, ERISA, the Fair Labor Standards Act, the Worker
Adjustment and Retraining Notification Act, Americans with Disabilities Act of
1990, and any certificate of occupancy, zoning ordinance, building,
environmental or land use requirement or permit or environmental, labor,
employment, occupational safety or health law, rule or regulation, including
Environmental, Health or Safety Requirements of Law.
“Responsible Officer” means a Managing Director of the Company, or such other
Person as authorized by a Managing Director, acting singly; solely for purposes
of the delivery of incumbency certificates pursuant to Section 4.01, the
secretary or any assistant secretary of a Loan Party; and, solely for purposes
of notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in

31
67484784_8

--------------------------------------------------------------------------------




or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interests of the Company or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
such Person’s Capital Stock (other than Disqualified Stock) or in options,
warrants or other rights to purchase such Capital Stock, (b) any redemption,
retirement, purchase or other acquisition for value, direct or indirect, of any
Equity Interests of the Company or any of its Subsidiaries now or hereafter
outstanding, other than in exchange for, or out of the proceeds of, the
substantially concurrent sale (other than to a Subsidiary of the Company) of
other Equity Interests of the Company or any of its Subsidiaries (other than
Disqualified Stock), (c) any payment or prepayment of principal of, or interest
(whether in cash or as payment-in-kind), premium, if any, fees or other charges
with respect to, any Indebtedness subordinated to the Obligations, or any
redemption, purchase, retirement, defeasance, prepayment or other acquisition
for value, direct or indirect, of any Indebtedness other than (i) the
Obligations and (ii) any scheduled payments of principal of or interest with
respect to Company’s Indebtedness issued pursuant to the Transaction Facilities,
(d) any payment of a claim for the rescission of the purchase or sale of, or for
material damages arising from the purchase or sale of, any Indebtedness (other
than the Obligations) or any Equity Interests of the Company or any of its
Subsidiaries, or of a claim for reimbursement, indemnification or contribution
arising out of or related to any such claim for damages or rescission and
(e) any payment in respect of a purchase price adjustment, earn-out or other
similar form of contingent purchase price.
“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof, (c) each date of any payment
by an L/C Issuer under any Letter of Credit denominated in an Alternative
Currency, (d) in the case of all Existing Letters of Credit denominated in
Alternative Currencies, the Closing Date, and (e) on the last Business Day of
each calendar month and such additional dates as the Administrative Agent or the
applicable L/C Issuer shall determine or the Required Lenders shall require.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Committed Loans and the aggregate
Outstanding Amount of such Lender’s participation in L/C Obligations and Swing
Line Loans at such time.
“Sale and Leaseback Transaction” means any lease, whether an operating lease or
a Capitalized Lease, of any property (whether real or personal or mixed),
(a) which the Company or one of its Subsidiaries sold or transferred or is to
sell or transfer to any other Person, or (b) which the Company or one of its
Subsidiaries intends to use for substantially the same purposes as any other
property which has been or is to be sold or transferred by the Company or one of
its Subsidiaries to any other Person in connection with such lease.

32
67484784_8

--------------------------------------------------------------------------------




“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Selling Lender” has the meaning specified in Section 2.15(f).
“Shaw Acquisition” means the acquisition of The Shaw Group Inc. by the Company
(by means of a merger of a Subsidiary thereof with and into The Shaw Group Inc.)
as of February 13, 2013 pursuant to the Transaction Agreement.
“Solvent” means, when used with respect to any Person, that at the time of
determination:
(a)    the fair value of its assets (both at fair valuation and at present fair
saleable value) is equal to or in excess of the total amount of its liabilities,
including, without limitation, contingent liabilities; and
(b)    it is then able and expects to be able to pay its debts as they mature;
and
(c)    it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can be reasonably be expected to become an actual or
matured liability.
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.21).
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days immediately
preceding the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or such L/C Issuer may obtain such spot
rate from another

33
67484784_8

--------------------------------------------------------------------------------




financial institution designated by the Administrative Agent or such L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that an L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.
“Standard Securitization Undertakings” means representations, warranties,
undertakings, covenants, indemnities and guarantees of performance entered into
by the Company or any Subsidiary thereof which the Company has determined in
good faith to be customary in a Qualified Securitization Financing.
“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership, limited liability
company or joint venture if more than a 50% interest in the profits or capital
thereof is owned by such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries (unless such partnership, limited
liability company or joint venture can and does ordinarily take major business
actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company (excluding NEH).
“Subsidiary Guarantor(s)” means (a) each Designated Borrower; (b) all of the
Company’s Material Subsidiaries (other than any Excluded Foreign Subsidiary);
(c) all Subsidiaries acquired or formed after the Closing Date which are
Material Subsidiaries and which have or are required to have satisfied the
provisions of Section 6.13(a); (d) all of the Company’s Subsidiaries which
become Material Subsidiaries and which have satisfied or are required to have
satisfied the provisions of Section 6.13(b); and (e) all other Subsidiaries
which become Subsidiary Guarantors in satisfaction of the provisions of Section
6.13(c) or Section 7.15, in each case with respect to clauses (a) through
(e) above, and together with their respective successors and assigns.
“Subsidiary Guaranty” means that certain Subsidiary Guaranty, dated as of the
date hereof executed by each Subsidiary Guarantor and any and all supplements
and joinders thereto executed from time to time by each additional Subsidiary
Guarantor in favor of the Administrative Agent in substantially the form of
Exhibit G attached hereto, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
“Substantial Portion” means, with respect to the consolidated assets of the
Company and its Subsidiaries, assets which (a) represent more than 10% of the
consolidated assets of the Company and its Subsidiaries as would be shown in the
consolidated financial statements of the Company and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made, or (b) are responsible for more than 10% of the
consolidated net sales or of the consolidated net income of the Company and its
Subsidiaries as reflected in the financial statements referred to in clause
(a) above.

34
67484784_8

--------------------------------------------------------------------------------




“Supplement” is defined in Section 6.13(a).
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Event” means (a) a Reportable Event with respect to any Benefit
Plan; (b) the withdrawal of the Company or any member of the Controlled Group
from a Benefit Plan during a plan year in which the Company or such Controlled
Group member was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or the cessation of operations which results in the termination of
employment of twenty percent (20%) of Benefit Plan participants who are
employees of the Company or any member of the Controlled Group; (c) the
imposition of an obligation on the Company or any member of the Controlled Group
under Section 4041 of ERISA to provide affected parties written notice of intent
to terminate a Benefit Plan in a distress termination described in
Section 4041(c) of ERISA; (d) the institution by the PBGC or any similar foreign
governmental authority of proceedings to terminate a Benefit Plan or Foreign
Pension Plan; (e) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Benefit Plan; (f) that a foreign governmental authority shall
appoint or institute proceedings to appoint a trustee to administer any Foreign
Pension Plan in place of the existing administrator, or (g) the partial or
complete withdrawal of the Company or any member of the Controlled Group from a
Multiemployer Plan or Foreign Pension Plan.
“Threshold Amount” means an amount equal to the lesser of (a) $75,000,000 and
(b) the equivalent threshold amount set forth in the Note Purchase Agreements
(or any related document thereto).

35
67484784_8

--------------------------------------------------------------------------------




“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Transaction” means the Shaw Acquisition, the payment of fees and expenses in
connection therewith, any issuance by the Company of its common equity to
consummate the Transaction or refinance any debt issued to consummate the
Transaction, and any combination of the issuance and placement of the NPA Notes
or amendment of the 2012 Note Purchase Agreement, the entering into and funding
of the Existing Revolving Credit Agreement, the entering into and funding of the
Existing 2012 Term Loan Credit Agreement, the entering into and funding of the
Existing 2015 Term Loan Credit Agreement and the entering into and funding under
the credit facility established under this Agreement.
“Transaction Agreement” means that certain transaction agreement dated as of
July 30, 2012 by and among the Company, Crystal Merger Subsidiary Inc. and The
Shaw Group Inc.
“Transaction Facilities” means the credit facility established under this
Agreement, the Existing Revolving Credit Agreement, the Existing 2012 Term Loan
Credit Agreement, the Existing 2015 Term Loan Credit Agreement and the issuance
of the NPA Notes pursuant to the Note Purchase Agreements.
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).
“Withholding Agent” means any Loan Party and the Administrative Agent.
“2012 Note Purchase Agreement” that certain Note Purchase and Guarantee
Agreement dated as of December 27, 2012, among the Initial Borrower, the Company
and the institutional investors named therein, as amended, restated, amended and
restated supplemented or otherwise modified.

36
67484784_8

--------------------------------------------------------------------------------




“2015 Note Purchase Agreement” that certain Note Purchase and Guarantee
Agreement, among the Initial Borrower, the Company and the institutional
investors named therein, as amended, restated, amended and restated supplemented
or otherwise modified.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

37
67484784_8

--------------------------------------------------------------------------------




1.03    Accounting Terms. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles. If any changes in generally accepted accounting principles are
hereafter required or permitted and are adopted by the Company or any of its
Subsidiaries with the agreement of its independent certified public accountants
and such changes result in a change in the method of calculation of any of the
financial covenants, tests, restrictions or standards herein or in the related
definitions or terms used therein (“Accounting Changes”), the parties hereto
agree, at the Company’s request, to enter into negotiations, in good faith, in
order to amend such provisions in a credit neutral manner so as to reflect
equitably such changes with the desired result that the criteria for evaluating
the Company’s and its Subsidiaries’ financial condition shall be the same after
such changes as if such changes had not been made; provided, however, until such
provisions are amended in a manner reasonably satisfactory to the Administrative
Agent and the Required Lenders, no Accounting Change shall be given effect in
such calculations and all financial statements and reports required to be
delivered hereunder shall be prepared in accordance with Agreement Accounting
Principles without taking into account such Accounting Changes. In the event
such amendment is entered into, all references in this Agreement to Agreement
Accounting Principles shall mean generally accepted accounting principles as of
the date of such amendment. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any of its Subsidiaries at
“fair value”, as defined therein.
1.04    Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent or the applicable L/C Issuer, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated in Alternative Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Loan Parties hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent or the applicable L/C
Issuer, as applicable.
(b)    Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurodollar Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in

38
67484784_8

--------------------------------------------------------------------------------




Dollars, but such Committed Borrowing, Eurodollar Rate Loan or Letter of Credit
is denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be.
(c)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any comparable or successor
rate thereto.
1.06    Additional Alternative Currencies.
(a)    The Borrowers may from time to time request that Letters of Credit be
issued in a currency, other than Dollars, that any L/C Issuer is not currently
making available for Letters of Credit to the Borrowers; provided that such
requested currency is a lawful currency that is readily available and freely
transferable and convertible into Dollars. For any such request with respect to
the issuance of Letters of Credit, such request shall be subject to the approval
of the Administrative Agent and the applicable L/C Issuer(s).
(b)    Any such Alternative Currency request for Letters of Credit shall be made
to the Administrative Agent not later than 10:00 a.m., one (1) Business Day
prior to the date of the desired L/C Credit Extension (or such other time or
date as may be agreed by the Administrative Agent and the applicable L/C Issuer,
in their sole discretion). The Administrative Agent shall promptly notify the
applicable L/C Issuer thereof. The applicable L/C Issuer shall notify the
Administrative Agent, not later than 10:00 a.m., on the requested date of the
desired L/C Credit Extension whether it consents, in its sole discretion, to the
issuance of Letters of Credit in such requested currency.
(c)    Any failure by the applicable L/C Issuer to respond to such request
within the time period specified in the preceding sentence shall be deemed to be
a refusal by such applicable L/C Issuer to permit Letters of Credit to be issued
in such requested currency. If the Administrative Agent and the applicable L/C
Issuer consent to the issuance of Letters of Credit in such requested currency,
the Administrative Agent shall so notify the Borrowers and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.06, the Administrative Agent shall promptly so notify the Borrowers.
(d)    Market Disruption. If, after the designation by the applicable L/C Issuer
and the Administrative Agent of any currency as an Alternative Currency, in the
reasonable opinion of any Borrower, any L/C Issuer, the Required Lenders or the
Administrative Agent, (x) there shall occur any change in national or
international financial, political or economic conditions or currency exchange
rates or currency control or other exchange regulations are imposed in the
country which issues such currency with the result that it shall be impractical
for any L/C Obligation to be denominated in such currency or different types of
such currency are introduced, (y) such currency is no longer readily available
or freely traded or (z) a Dollar Equivalent of such currency is not

39
67484784_8

--------------------------------------------------------------------------------




readily calculable (any such event a “Market Disruption”), such Borrower, such
L/C Issuer, the Required Lenders or the Administrative Agent, as applicable,
shall promptly notify the Lenders, the L/C Issuers, the Administrative Agent and
the Borrowers, and such currency shall no longer be an Alternative Currency
until such time as the Administrative Agent and any applicable L/C Issuer agrees
to reinstate such currency as an Alternative Currency, and all payments to be
made by the applicable Borrower hereunder in such currency shall instead be made
when due in Dollars in an amount equal to the Dollar Equivalent (as of the date
of repayment) of such payment due, it being the intention of the parties hereto
that the Borrowers take all risks of the imposition of any such currency control
or exchange regulations. For purposes of this Section 1.06(d), the commencement
of the third stage of the European Economic and Monetary Union shall not
constitute the imposition of currency control or exchange regulations.
1.07    Change of Currency.
(a)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Committed Borrowing in the currency of
such member state is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Committed Borrowing, at the
end of the then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
1.08    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Central time (daylight or standard, as
applicable).

40
67484784_8

--------------------------------------------------------------------------------




1.09    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
1.10    Supplemental Disclosure. At any time at the request of the
Administrative Agent and at such additional times as the Company determines, the
Company shall supplement each schedule or representation herein or in the other
Loan Documents with respect to any matter hereafter arising which, if existing
or occurring at the date of this Agreement, would have been required to be set
forth or described in such schedule or as an exception to such representation or
which is necessary to correct any information in such schedule or representation
which has been rendered inaccurate thereby. Notwithstanding that any such
supplement to such schedule or representation may disclose the existence or
occurrence of events, facts or circumstances which are either prohibited by the
terms of this Agreement or any other Loan Documents or which result in the
breach of any representation or warranty, such supplement to such schedule or
representation shall not be deemed either an amendment thereof or a waiver of
such breach unless expressly consented to in writing by Administrative Agent and
the Required Lenders, and no such amendments, except as the same may be
consented to in a writing which expressly includes a waiver, shall be or be
deemed a waiver by the Administrative Agent or any Lender of any Default
disclosed therein. Any items disclosed in any such supplemental disclosures
shall be included in the calculation of any limits, baskets or similar
restrictions contained in this Agreement or any of the other Loan Documents.
ARTICLE II    
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrowers in Dollars, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Commitment. Within the limits of each Lender’s Commitment,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01. Committed Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.
2.02    Borrowings, Conversions and Continuations of Committed Loans.
(a)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the applicable Borrower’s irrevocable notice to the Administrative Agent,
which may be given by (A) telephone, or (B) a Committed Loan Notice; provided
that any telephone notice must be confirmed promptly

41
67484784_8

--------------------------------------------------------------------------------




by delivery to the Administrative Agent of a Committed Loan Notice. Each such
notice must be received by the Administrative Agent not later than 10:00 a.m.
(i) three (3) Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Loans and (ii) on the requested
date of any Borrowing of Base Rate Committed Loans. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $4,000,000 or a whole multiple of $1,000,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c), each Committed Borrowing of or
conversion to Base Rate Committed Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Each Committed
Loan Notice (whether telephonic or written) shall specify (i) whether the
applicable Borrower is requesting a Committed Borrowing, a conversion of
Committed Loans from one Type to the other, or a continuation of Eurodollar Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued, (iv) the Type of
Committed Loans to be borrowed or to which existing Committed Loans are to be
converted, (v) if applicable, the duration of the Interest Period with respect
thereto, and (vi) the applicable Borrower. If the applicable Borrower fails to
specify a Type of Committed Loan in a Committed Loan Notice or if the applicable
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Committed Loans shall be made as, or converted to, Base Rate
Loans. Any automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the applicable Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Company, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans, as
described in the preceding subsection. In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 12:00 noon on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to the
Administrative Agent by the applicable Borrower; provided, however, that if, on
the date the Committed Loan Notice with respect to such Borrowing is given by
the applicable Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Borrowing, first, shall be applied to the payment in full of any such
L/C Borrowings, and, second, shall be made available to the applicable Borrower
as provided above.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the

42
67484784_8

--------------------------------------------------------------------------------




existence of a Default, no Loans may be requested as, converted to or continued
as Eurodollar Rate Loans without the consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the applicable Borrower
and the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
applicable Borrower and the Lenders of any change in Bank of America’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.
(e)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.
(f)    The first borrowing under Section 2.01 by a Dutch Borrower from any
Lender shall be in a principal amount of at least the Dollar Equivalent
(calculated on the basis of the Spot Rate of the Administrative Agent as of the
date of borrowing) of €100,000.
2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Initial Borrower or its Subsidiaries or any Designated Borrower,
and to amend or extend Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drawings under the Letters of
Credit; and (B) the Lenders severally agree to participate in Letters of Credit
issued for the account of the Initial Borrower or its Subsidiaries or any
Designated Borrower and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (w) the
Total Outstandings shall not exceed the Aggregate Commitments, (x) the Revolving
Credit Exposure of any Lender shall not exceed such Lender’s Commitment, (y) the
Outstanding Amount of all L/C Obligations shall not exceed the Aggregate
Commitments and (z) the Outstanding Amount of the L/C Obligations under
Financial Letters of Credit shall not exceed the Financial Letter of Credit
Sublimit. Each request by a Person for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by the Borrowers that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

43
67484784_8

--------------------------------------------------------------------------------




(ii)    No L/C Issuer shall issue any Letter of Credit, if the expiry date of
the requested Letter of Credit would occur after the Letter of Credit Expiration
Date, unless all the Lenders have approved such expiry date.
(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)    as of the date of issuance, any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing the Letter of Credit, or any Law
applicable to such L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
L/C Issuer shall prohibit, or request that such L/C Issuer refrain from, the
issuance of letters of credit generally or the Letter of Credit in particular or
shall impose upon such L/C Issuer with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it;
(B)    the issuance of the Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(D)    such L/C Issuer does not as of the issuance date of the requested Letter
of Credit issue Letters of Credit in the requested currency;
(E)    any Lender is at that time a Defaulting Lender, unless the Borrowers
shall have provided Cash Collateral to eliminate such L/C Issuer’s Fronting
Exposure (after giving effect to Section 2.17(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which such
L/C Issuer has Fronting Exposure; or
(F)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(iv)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.
(v)    No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

44
67484784_8

--------------------------------------------------------------------------------




(vi)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.
(vii)    Notwithstanding anything to the contrary, no Letter of Credit shall be
issued for the account of a Dutch Borrower unless such Dutch Borrower has
previously borrowed a Loan pursuant to Section 2.01.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of a Borrower delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the applicable
Borrower. Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the applicable L/C Issuer, by personal delivery or by any other
means acceptable to such L/C Issuer. Such Letter of Credit Application must be
received by the applicable L/C Issuer and the Administrative Agent not later
than 12:00 noon at least two (2) Business Days (or such later date and time as
the Administrative Agent and such L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the applicable L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount and currency thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit, and
whether such requested Letter of Credit is a Financial Letter of Credit or
Performance Letter of Credit; and (H) such other matters as such L/C Issuer may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
such L/C Issuer may require. Additionally, such Borrower shall furnish to the
applicable L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such L/C Issuer or the Administrative Agent
may require.

45
67484784_8

--------------------------------------------------------------------------------




(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from a Borrower and, if not, the applicable L/C Issuer
will provide the Administrative Agent with a copy thereof. Unless the applicable
L/C Issuer has received written notice from any Lender, the Administrative Agent
or any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Initial Borrower
or a Designated Borrower or the applicable Subsidiary or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Applicable Percentage times the amount of such Letter
of Credit.
(iii)    If a Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, the Borrowers shall not be required to
make a specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that such L/C Issuer
shall not permit any such extension if (A) such L/C Issuer has determined that
it would not be permitted, or would have no obligation, at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
such L/C Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the
applicable Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.

46
67484784_8

--------------------------------------------------------------------------------




(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Borrowers and the Administrative Agent thereof. In the case of a Letter of
Credit denominated in an Alternative Currency, the Borrowers shall reimburse the
applicable L/C Issuer in such Alternative Currency, unless (A) such L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrowers shall have notified such L/C Issuer
promptly following receipt of the notice of drawing that the Borrowers will
reimburse such L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, such L/C Issuer shall notify the Borrowers of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof. Not
later than 12:00 noon on the date of any payment by applicable L/C Issuer under
a Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the
date of any payment by such L/C Issuer under a Letter of Credit to be reimbursed
in an Alternative Currency (each such date, an “Honor Date”), the Borrowers
shall reimburse such L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing and in the applicable currency. In the event
that (A) a drawing denominated in an Alternative Currency is to be reimbursed in
Dollars pursuant to the second sentence in this Section 2.03(c)(i) and (B) the
Dollar amount paid by the Borrowers, whether on or after the Honor Date, shall
not be adequate on the date of that payment to purchase in accordance with
normal banking procedures a sum denominated in the Alternative Currency equal to
the drawing, the Borrowers agree, as a separate and independent obligation, to
indemnify the applicable L/C Issuer for the loss resulting from their inability
on that date to purchase the Alternative Currency in the full amount of the
drawing. If the Borrowers fail to reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrowers shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice) (and, in the
case of a Dutch Borrower, such Dutch Borrower shall, if it has not previously
borrowed any Loan hereunder pursuant to Section 2.01, be deemed to be liable for
at least the minimum amount set forth in Section 2.02(f) to each Lender in
respect of such requested Base Rate Loan). Any notice given by any L/C Issuer or
the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the applicable L/C Issuer, in Dollars, at
the Administrative

47
67484784_8

--------------------------------------------------------------------------------




Agent’s Office for Dollar-denominated payments in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 2:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Committed Loan to the
Borrowers in such amount (or in the case of a Dutch Borrower, the greater of
such amount and such minimum amount as is specified in Section 2.03(c)(i), if
applicable). The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer in Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03 (it being
understood that in the case of a Dutch Borrower, such Dutch Borrower shall, if
it has not previously borrowed any Loan hereunder pursuant to Section 2.01, be
deemed to be liable for at least the minimum amount set forth in Section 2.02(f)
in respect of such L/C Borrowing).
(iv)    Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.
(v)    Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Company of a Committed Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Borrowers to reimburse any L/C Issuer for the amount of any payment made
by such L/C Issuer under any Letter of Credit, together with interest as
provided herein.
(vi)    If any Lender fails to make available to the Administrative Agent for
the account of any L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, such L/C Issuer shall be entitled to

48
67484784_8

--------------------------------------------------------------------------------




recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the applicable L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from a Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in Dollars and in the same
funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrowers to reimburse each
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any L/C Issuer or any other
Person, whether in connection

49
67484784_8

--------------------------------------------------------------------------------




with this Agreement, the transactions contemplated hereby or by such Letter of
Credit or any agreement or instrument relating thereto, or any unrelated
transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by any L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of any Borrower or any waiver by such
L/C Issuer which does not in fact materially prejudice any Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by such L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
(vii)    any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(viii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to any Borrower or any
Subsidiary or in the relevant currency markets generally; or
(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.
The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will immediately notify the applicable L/C Issuer. Such Borrower
shall be conclusively deemed to have waived any such claim against such L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuers. Each Lender and Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the

50
67484784_8

--------------------------------------------------------------------------------




authority of the Person executing or delivering any such document. None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuers shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude such Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuers shall
be liable or responsible for any of the matters described in clauses (i) through
(ix) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the applicable Borrower may have a claim against the
applicable L/C Issuer, and the applicable L/C Issuer may be liable to the
applicable Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by such Borrower which
such Borrower proves were caused by such L/C Issuer’s willful misconduct or
gross negligence or such L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, each L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. Each L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C Issuer and the applicable Borrower when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), the rules of the ISP shall apply to each standby
Letter of Credit. Notwithstanding the foregoing, no L/C Issuer shall be
responsible to any Borrower for, and no L/C Issuer’s rights and remedies against
any Borrower shall be impaired by, any action or inaction of any L/C Issuer
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where such L/C Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
(h)    Letter of Credit Fees. The Borrowers shall pay to the Administrative
Agent for the account of each Lender in accordance, subject to adjustment as
provided in Section 2.17, with its

51
67484784_8

--------------------------------------------------------------------------------




Applicable Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Rate times the Dollar
Equivalent of the daily amount available to be drawn under such Financial Letter
of Credit and Performance Letter of Credit, as applicable. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. Letter of Credit Fees shall be (i) due and payable on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrowers shall pay directly to each L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit, at a rate per
annum equal to 0.15% (or such lesser amount to any respective L/C Issuer as the
Initial Borrower may agree to in writing with such L/C Issuer), computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09. In
addition, the Borrowers shall pay directly to each applicable L/C Issuer for its
own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary that is not a Borrower, the Borrowers
shall be obligated to reimburse the applicable L/C Issuer hereunder for any and
all drawings under such Letter of Credit. The Borrowers hereby acknowledge that
the issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrowers, and that the Borrowers’ business derives substantial
benefits from the businesses of such Subsidiaries.
(l)    Letter of Credit Reports. For so long as any Letter of Credit issued by
an L/C Issuer is outstanding, such L/C Issuer shall deliver to the
Administrative Agent on the last Business Day of each calendar month, and on
each date that an L/C Credit Extension occurs with respect to any

52
67484784_8

--------------------------------------------------------------------------------




such Letter of Credit, a report in the form of Exhibit K, appropriately
completed with the information for every outstanding Letter of Credit issued by
such L/C Issuer.
(m)    Market Disruption. Notwithstanding the satisfaction of all applicable
conditions with respect to any Letter of Credit to be issued in any Alternative
Currency other than Dollars, if there shall occur on or prior to the date of
issuance of such Letter of Credit any Market Disruption, then the Administrative
Agent shall forthwith give notice thereof to the Borrowers, the L/C Issuers and
the Lenders, and such Letter of Credit shall not be denominated in such
Alternative Currency but shall be made on the date of issuance of such Letter of
Credit in Dollars, in a face amount equal to the Dollar Equivalent of the face
amount specified in the related request or application for such Letter of
Credit, unless the applicable Borrower notifies the Administrative Agent at
least one Business Day before such date that (i) it elects not to request the
issuance of such Letter of Credit on such date or (ii) it elects to have such
Letter of Credit issued on such date in a different Alternative Currency, as the
case may be, in which the denomination of such Letter of Credit would in the
opinion of the applicable L/C Issuer, the Administrative Agent and the Required
Lenders be practicable and in a face amount equal to the Dollar Equivalent of
the face amount specified in the related request or application for such Letter
of Credit, as the case may be.
2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans in Dollars
(each such loan, a “Swing Line Loan”) to the Borrowers from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Committed Loans and L/C Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Commitment; provided, however, that (x) after giving effect to any Swing Line
Loan, (i) the Total Outstandings shall not exceed the Aggregate Commitments, and
(ii) the Revolving Credit Exposure of any Lender (other than the Swing Line
Lender) shall not exceed such Lender’s Commitment, (y) the Borrowers shall not
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan, and (z) the Swing Line Lender shall not be under any obligation to make
any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure. Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
applicable Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone or (B) by a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the

53
67484784_8

--------------------------------------------------------------------------------




Administrative Agent of a Swing Line Loan Notice. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
12:00 noon on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Promptly after receipt by the
Swing Line Lender of any telephonic Swing Line Loan Notice, the Swing Line
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Swing Line Loan Notice and,
if not, the Swing Line Lender will notify the Administrative Agent (by telephone
or in writing) of the contents thereof. Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to 1:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 2:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the applicable
Borrower. Notwithstanding anything to the contrary, no Dutch Borrower may borrow
any Swing Line Loan unless (x) such Dutch Borrower has borrowed a Loan pursuant
to Section 2.01 and (y) the Swing Line Lender has previously made one or more
Loans pursuant to Section 2.01 to such Dutch Borrower.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrowers (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Committed
Loan in an amount equal to such Lender’s Applicable Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02. The Swing Line Lender shall
furnish the Borrowers with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Committed Loan Notice available to the Administrative Agent in Same Day
Funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Swing Line Loan) for the account of the Swing Line
Lender at the Administrative Agent’s Office for Dollar-denominated payments not
later than 12:00 noon. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to the
Borrowers in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed

54
67484784_8

--------------------------------------------------------------------------------




to be a request by the Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Swing Line Loan and each Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Committed Loan included in the
relevant Committed Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the Swing Line Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.
(iv)    Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, any Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of any Borrower to repay Swing
Line Loans, together with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make

55
67484784_8

--------------------------------------------------------------------------------




such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.05    Prepayments.
(a)    Each Borrower may, upon notice from the Company to the Administrative
Agent, at any time or from time to time voluntarily prepay Committed Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be in a form reasonably acceptable to the Administrative Agent and be received
by the Administrative Agent (A) three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Committed Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (iii) any prepayment of Base Rate Committed Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Committed Loans to be prepaid and, if Eurodollar Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by a Borrower, such Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.17, each such prepayment
shall be applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.
(b)    The Borrowers may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent on the date of the prepayment, and (ii) any such prepayment shall be in a
minimum principal amount of $100,000, or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment. If such notice is given by a Borrower, such Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

56
67484784_8

--------------------------------------------------------------------------------




(c)    If the Administrative Agent notifies the Borrowers at any time that the
Total Outstandings at such time exceed an amount equal to 105% of the Aggregate
Commitments then in effect, then, within two (2) Business Days after receipt of
such notice, the Borrowers shall prepay Loans and/or the Borrowers shall Cash
Collateralize the L/C Obligations in an aggregate amount at least equal to the
amount by which the Total Outstandings exceed the Aggregate Commitments;
provided, however, that, subject to the provisions of Section 2.16(a), the
Borrowers shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(c) unless after the prepayment in full of the
Loans the Total Outstandings exceed the Aggregate Commitments then in effect.
The Administrative Agent may, at any time and from time to time after the
initial deposit of such Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of exchange rate
fluctuations.
2.06    Termination or Reduction of Commitments. The Borrowers may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments, the Financial
Letter of Credit Sublimit or the Swing Line Sublimit, or from time to time
permanently reduce the Aggregate Commitments, the Financial Letter of Credit
Sublimit or the Swing Line Sublimit; provided that (i) any such notice shall be
received by the Administrative Agent three (3) Business Days prior to the date
of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof or, if less, the entire amount thereof, and (iii) the Borrowers shall
not terminate or reduce (A) the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitments, (B) the Financial Letter of Credit
Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Financial
Letter of Credit Sublimit, or (C) the Swing Line Sublimit if, after giving
effect thereto and to any concurrent prepayments hereunder, the Outstanding
Amount of Swing Line Loans would exceed the Swing Line Sublimit. If after giving
effect to any reduction or termination of Aggregate Commitments under this
Section 2.06, the Financial Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the Aggregate Commitments at such time, the Financial Letter of Credit
Sublimit or the Swing Line Sublimit, as the case may be, shall be automatically
reduced by the amount of such excess. The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
Financial Letter of Credit Sublimit, Swing Line Sublimit or Aggregate
Commitments. Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage. All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.
2.07    Repayment of Loans.
(a)    Each Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans made to such Borrower outstanding
on such date.
(b)    Each Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten (10) Business Days after such Loan is made and (ii) the
Maturity Date.



57
67484784_8

--------------------------------------------------------------------------------




2.08    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
(b)    During the occurrence and continuance of an Event of Default, upon the
request of the Required Lenders, the Borrowers shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws; provided that during the continuation of an
Event of Default under Section 8.01(a)(i) such interest rate shall be
automatically applicable without any action of the Required Lenders.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law. Accrued and unpaid
interest on past due amounts (including interest on past due interest) shall be
due and payable upon demand.
2.09    Fees. In addition to certain fees described in subsections (h) and
(i) of Section 2.03:
(a)    Commitment Fee. The Initial Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage, a commitment fee in Dollars equal to the Applicable Rate times the
actual daily amount by which the Aggregate Commitments exceed the sum of (i) the
Outstanding Amount of Committed Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.17. For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Aggregate Commitments for purposes of
determining the commitment fee. The commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.
(b)    Other Fees. (i) The Company shall pay to each Arranger and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the applicable Fee Letters. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

58
67484784_8

--------------------------------------------------------------------------------




(ii)    The Company and the Borrowers shall pay to the Lenders, in Dollars, such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Leverage Ratio as calculated by the Company as of
any applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, each Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the applicable L/C Issuer, as the
case may be, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
any Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent, any Lender or the L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or any L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article VIII. The Company’s
and the Borrowers’ obligations under this paragraph shall survive the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.
2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to a Borrower

59
67484784_8

--------------------------------------------------------------------------------




made through the Administrative Agent, such Borrower shall execute and deliver
to such Lender (through the Administrative Agent) a Note, which shall evidence
such Lender’s Loans to such Borrower in addition to such accounts or records.
Each Lender may attach schedules to a Note and endorse thereon the date, Type
(if applicable), amount, currency and maturity of its Loans and payments with
respect thereto.
(b)    In addition to the accounts and records referred to in subsection
(a) above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by any Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 11:00 a.m. on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the

60
67484784_8

--------------------------------------------------------------------------------




applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.
(ii)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such L/C Issuer, as the case may be,
the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or the applicable L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or such L/C Issuer, in Same Day Funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).

61
67484784_8

--------------------------------------------------------------------------------




(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to
(w) any payment made by or on behalf of any Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (x) the application
of Cash Collateral provided for in Section 2.16, (y) any payment of
consideration for executing any amendment, waiver or consent in connection with
this Agreement so long as such consideration has been offered to all consenting
Lenders or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Committed Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to the Company or any Affiliate thereof
(as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.







62
67484784_8

--------------------------------------------------------------------------------




2.14    Designated Borrowers.
(a)    The Company may at any time or from time to time upon not less than
(x) five (5) Business Days’ prior written notice (or such lesser time as
acceptable to the Administrative Agent in its sole discretion) to the
Administrative Agent (which shall promptly notify the Lenders thereof) in the
case of any Domestic Subsidiary and (y) ten (10) Business Days’ prior written
notice (or such lesser time as acceptable to the Administrative Agent in its
sole discretion) to the Administrative Agent (which shall promptly notify the
Lenders thereof) in the case of any Foreign Subsidiary, and with the consent of
the Administrative Agent, add as a party to this Agreement any wholly-owned
Subsidiary to be a Designated Borrower hereunder by the execution and delivery
to the Administrative Agent and the Lenders of (a) a duly completed notice and
agreement in substantially the form of Exhibit H (a “Designated Borrower Request
and Assumption Agreement”) by such Subsidiary, with a written consent and
guarantee affirmation by the Company and each other Loan Party contained
therein, (b) such guaranty and subordinated intercompany indebtedness documents
as may be reasonably required by the Administrative Agent and such other
opinions, documents, certificates or other items as may be required by
Section 4.03, such documents with respect to any additional Subsidiaries to be
substantially similar in form and substance to the Loan Documents executed on or
about the Closing Date by the Subsidiaries parties hereto as of the Closing
Date. Upon such execution, delivery and consent such Subsidiary shall for all
purposes be a party hereto as a Designated Borrower as fully as if it had
executed and delivered this Agreement; provided that if the Company shall
designate as a Designated Borrower hereunder any Subsidiary not organized under
the laws of the United States or any State thereof, (i) any Lender may, with
notice to the Administrative Agent and the Company, fulfill its Commitment by
causing an Affiliate of such Lender to act as the Lender in respect of such
Designated Borrower and (ii) (A) as soon as practicable after receiving notice
from the Company or the Administrative Agent of the Company’s intent to
designate such Subsidiary as a Designated Borrower, and in any event no later
than five (5) Business Days after the delivery of such notice, any Lender that
may not legally lend to, establish credit for the account of and/or do any
business whatsoever with so such Designated Borrower directly or through an
Affiliate of such Lender as provided in clause (i), or that would incur
additional taxes or material costs and expenses from doing so (such Lender, a
“Protesting Lender”) shall so notify the Company and the Administrative Agent in
writing and (B) with respect to each Protesting Lender, the Company shall,
effective on or before the date that such Designated Borrower shall have the
right to borrow hereunder, either (1) cancel its request to designate such
Subsidiary as a Designated Borrower hereunder or (2) notify the Administrative
Agent and such Protesting Lender that the Commitment of such Protesting Lender
shall be terminated and assigned pursuant to Section 10.13, provided that such
Protesting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents, from the assignee to whom such Protesting Lender’s Commitment is
assigned (to the extent of such outstanding principal and accrued interest and
fees) or the Company or the relevant Designated Borrower (in the case of all
other amounts). So long as the principal of and interest on any Borrowing made
to any Designated Borrower under this Agreement shall have been repaid or paid
in full, all Letters of Credit issued for the account of such Designated
Borrower have expired or been returned and terminated and all other obligations
of such Designated Borrower under this Agreement shall have been fully
performed, the Company may, by not less than five (5) Business Days’ prior
notice to the

63
67484784_8

--------------------------------------------------------------------------------




Administrative Agent (which shall promptly notify the Lenders thereof),
terminate such Designated Borrower’s status as a “Designated Borrower”.
(b)    The Obligations of the Initial Borrower and each Designated Borrower that
is a Domestic Subsidiary shall be joint and several in nature. The Obligations
of all Designated Borrowers that are Foreign Subsidiaries shall be several in
nature.
2.15    Increase in Commitments.
(a)    Request for Increase. Upon notice to the Administrative Agent (which
shall promptly notify the Lenders), the Company (on behalf of itself and the
other Borrowers) may, from time to time after the Closing Date, request an
increase in the Aggregate Commitments by an amount (for all such requests) not
exceeding $350,000,000; provided that any such request for an increase shall be
in a minimum amount of $50,000,000 and in increments of $5,000,000 in excess
thereof (or, if less, the entire remaining unused increase amount), and shall be
in an amount such that the aggregate principal amount of Loans to a Dutch
Borrower which are purchased by a Proposed New Lender (other than a Proposed New
Lender which is a Professional Market Party) pursuant to Section 2.15(f) shall
not be less than the Dollar Equivalent (calculated on the basis of the Spot Rate
of the Administrative Agent as of the date of such purchase) of €100,000 in
respect of each Dutch Borrower which then has outstanding borrowings hereunder.
The Borrowers may make a maximum of one such request each calendar year. At the
time of sending such notice, the Borrowers (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Lenders).
(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase (any such notice to the
Administrative Agent being herein a “Lender Increase Notice”). Any Lender not
responding within such time period shall be deemed to have declined to increase
its Commitment.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Company and each Lender of the Lenders’
responses to each request made hereunder. In the event that the increases of the
Aggregate Commitments set forth in such Lender Increase Notices are less than
the amount requested by the Company, not later than three (3) Business Days
prior to the proposed effective date the Company may notify the Administrative
Agent of any Eligible Assignee that shall have agreed to become a “Lender” party
hereto (a “Proposed New Lender”) in connection with such increase request
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel. Any Proposed New Lender shall be consented
to by the Administrative Agent and each L/C Issuer (which consent shall not be
unreasonably withheld). If the Company shall not have arranged any Proposed New
Lender(s) to commit to the shortfall from the Lender Increase Notices, then the
Company shall be deemed to have reduced the amount of its increase to the
Aggregate Commitments to the aggregate amount set forth in the Lender Increase
Notices. In the event that the Aggregate Commitments set forth in the Lender
Increase Notices exceed the amount requested by the Company, the Administrative

64
67484784_8

--------------------------------------------------------------------------------




Agent and each Arranger shall have the right, in consultation with the Company,
to allocate the amount of increases necessary to meet the Company’s requested
increase.
(d)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrowers and the Lenders of the final allocation of such increase
and the Increase Effective Date.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrowers shall deliver to the Administrative Agent (i) a consent
and reaffirmation certificate of each Loan Party dated as of the Increase
Effective Date signed by a Responsible Officer of such Loan Party, (ii) in the
case of the Company, a certification that, before and after giving effect to
such increase, (A) the representations and warranties contained in Article V and
the other Loan Documents are true and correct in all material respects on and as
of the Increase Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01, and (B) no Default exists, and (iii) if requested by the
Administrative Agent, supplemental opinions from counsel for the Borrowers in
form and substance reasonably satisfactory to the Administrative Agent. The
Borrowers shall prepay any Committed Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep the outstanding Committed Loans ratable with any
revised Applicable Percentages arising from any nonratable increase in the
Commitments under this Section. If any fee shall be charged by the Lenders in
connection with any such increase, such fee shall be in accordance with then
prevailing market conditions, which market conditions shall have been reasonably
documented by the Administrative Agent to the Company.
(f)    Purchasing Interests in Loans and L/C Obligations. For purposes of this
subsection (f), (i) the term “Buying Lender(s)” shall mean (A) each Lender the
whose Commitment immediately after the Increase Effective Date is greater than
its Commitment prior to the Increase Effective Date and (B) each Proposed New
Lender that is allocated a Commitment in connection with any increase hereunder
and (ii) the term “Selling Lender(s)” shall mean each Lender whose Commitment is
not being increased from that in effect prior to the Increase Effective Date.
Effective on the effective date of any increase in the Aggregate Commitments
pursuant to this Section 2.15, each Selling Lender hereby sells, grants, assigns
and conveys to each Buying Lender, without recourse, warranty, or representation
of any kind, except as specifically provided herein, an undivided percentage in
such Selling Lender’s right, title and interest in and to its outstanding Loans
and L/C Obligations in the respective Dollar Equivalent and percentages
necessary so that, from and after such sale, each such Selling Lender’s
outstanding Loans and L/C Obligations shall equal such Selling Lender’s
Applicable Percentage (calculated based upon the Commitments in effect
immediately after the Increase Effective Date) of the outstanding Loans and L/C
Obligations. Effective on the effective date of the increase in the Aggregate
Commitments pursuant to this Section 2.15, each Buying Lender hereby purchases
and accepts such grant, assignment and conveyance from the Selling Lenders. Each
Buying Lender hereby agrees that its respective

65
67484784_8

--------------------------------------------------------------------------------




purchase price for the portion of the outstanding Loans and L/C Obligations
purchased hereby shall equal the respective Dollar Equivalent necessary so that,
from and after such payments, each Buying Lender’s outstanding Loans and L/C
Obligations shall equal such Buying Lender’s Applicable Percentage (calculated
based upon the Commitments in effect immediately after the Increase Effective
Date) of the outstanding Loans and L/C Obligations. Such amount shall be payable
on the effective date of the increase in the Aggregate Commitments by wire
transfer of immediately available funds to the Administrative Agent. The
Administrative Agent, in turn, shall wire transfer any such funds received to
the Selling Lenders, in Same Day Funds, for the sole account of the Selling
Lenders. Each Selling Lender hereby represents and warrants to each Buying
Lender that such Selling Lender owns the Loans and L/C Obligations being sold
and assigned hereby for its own account and has not sold, transferred or
encumbered any or all of its interest in such Loans and L/C Obligations, except
for participations which will be extinguished upon payment to Selling Lender of
an amount equal to the portion of the outstanding Loans and L/C Obligations
being sold by such Selling Lender. The Company hereby agrees to compensate each
Selling Lender for all losses, expenses and liabilities incurred by each Lender
in connection with the sale and assignment of any Eurodollar Loan hereunder on
the terms and in the manner as set forth in Section 3.05.
(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
2.16    Cash Collateral.
(a)    Certain Credit Support Events. If (i) an L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrowers shall
be required to provide Cash Collateral pursuant to Section 8.02(c), or (iv)
there shall exist a Defaulting Lender, the Borrowers shall immediately (in the
case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Administrative Agent or the applicable L/C Issuer,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (iv) above, after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). Additionally, if the
Administrative Agent notifies the Borrowers at any time that the Outstanding
Amount of the Dollar Equivalent of all L/C Obligations at such time exceeds 105%
of the Aggregate Commitments then in effect, then, within two (2) Business Days
after receipt of such notice, the Borrowers shall provide Cash Collateral for
the Outstanding Amount of the applicable L/C Obligations in an amount in Dollars
not less than the amount by which the Outstanding Amount of all L/C Obligations
exceeds the Aggregate Commitments.
(b)    Grant of Security Interest. The Borrowers, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or any L/C Issuer

66
67484784_8

--------------------------------------------------------------------------------




as herein provided, other than Liens permitted hereunder, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrowers will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrowers shall
pay on demand therefor from time to time all customary account opening, activity
and other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.03, 2.05, 2.17 or 8.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, (x) the Person providing
Cash Collateral and the applicable L/C Issuer may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.
2.17    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuers or Swing Line Lender hereunder;
third, to Cash Collateralize each L/C Issuer’s Fronting Exposure with respect to
such Defaulting

67
67484784_8

--------------------------------------------------------------------------------




Lender in accordance with Section 2.16; fourth, as the Borrowers may request (so
long as no Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize each L/C Issuer’s future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.16; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuers or Swing Line Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, any
L/C Issuer or the Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts owing to
the Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.17(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.16.
(C)    With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(B) above, the Borrowers shall (x) pay to each Non-Defaulting Lender that
portion

68
67484784_8

--------------------------------------------------------------------------------




of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swing Line Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the applicable L/C Issuer and Swing Line Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer’s or Swing Line Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrowers shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.
(b)    Defaulting Lender Cure. If the Borrowers, the Administrative Agent, Swing
Line Lender and the L/C Issuers agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to
Section 2.17(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Company while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

69
67484784_8

--------------------------------------------------------------------------------




ARTICLE III    
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(g)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of an applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.
(ii)    If an applicable Withholding Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the applicable
Withholding Agent shall withhold or make such deductions as are determined by
the applicable Withholding Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
applicable Withholding Agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the Code, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(iii)    If an applicable Withholding Agent shall be required by any applicable
Laws other than the Code to withhold or deduct any Taxes from any payment, then
(A) the applicable Withholding Agent, as required by such Laws, shall withhold
or make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the applicable Withholding Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Withholding Agent shall be increased as necessary so
that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in

70
67484784_8

--------------------------------------------------------------------------------




accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes
(c)    Tax Indemnifications. (i) Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within thirty (30) days after written demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender or an L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an L/C Issuer, shall be conclusive absent manifest error. Each of the
Loan Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within thirty
(30) days after demand therefor, for any amount which a Lender or an L/C Issuer
for any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.
(ii)    Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within thirty (30) after
demand therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Party to do
so), (y) the Administrative Agent and the Loan Party, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Party, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuers, in each case,
that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
each L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or the L/C Issuers, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii).
(d)    Evidence of Payments. Upon request by the Borrowers or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrowers shall as soon as practicable deliver to the Administrative
Agent or the Administrative Agent shall as soon as practicable deliver to the
Borrowers, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Borrowers or the Administrative Agent, as the
case may be.

71
67484784_8

--------------------------------------------------------------------------------




(e)    Status of Lenders; Tax Documentation. (i)  Any Lender that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrowers and the Administrative
Agent, at the time or times reasonably requested by the Borrowers or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or the taxing authorities of a jurisdiction
pursuant to such applicable law or reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or (B)
required by applicable law other than the Code or the taxing authorities of the
jurisdiction pursuant to such applicable law to comply with the requirements for
exemption or reduction of withholding tax in that jurisdiction) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals (or copies sent by fax or email and meeting IRS requirements) of IRS
Form W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals (or copies sent by fax or
email and meeting IRS requirements) IRS Form W-8BEN (or any successor form) or
W-8BEN-E (or any successor form), as applicable, establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form

72
67484784_8

--------------------------------------------------------------------------------




W-8BEN (or any successor form) or W-8BEN-E (or any successor form), as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(II)    executed originals (or copies sent by fax or email and meeting IRS
requirements) of IRS Form W-8ECI (or any successor form);
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals (or copies sent by fax or email and meeting IRS requirements) of IRS
Form W-8BEN (or any successor form) or W-8BEN-E (or any successor form), as
applicable; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals (or copies sent by fax or email and meeting IRS requirements) of IRS
Form W-8IMY (or any successor form), accompanied by IRS Form W-8ECI (or any
successor form), IRS Form W-8BEN (or any successor form), IRS Form W-8BEN-E (or
any successor form), a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J-2 or Exhibit J-3, IRS Form W-9 (or any successor form), and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit J-4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals (or copies sent by fax or email and meeting IRS
requirements) of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrowers or the Administrative Agent to
determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to

73
67484784_8

--------------------------------------------------------------------------------




fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal inability to do so.
(iv)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the Closing Date, the Borrowers and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or any L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Loan Party, upon the request of the Recipient,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to such Loan Party pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax

74
67484784_8

--------------------------------------------------------------------------------




returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender and the L/C Issuers, the termination
of the Commitments and the repayment, satisfaction or discharge of all other
Obligations.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the applicable interbank
market, then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, (a) any obligation of such Lender to make or continue
Eurodollar Rate Loans in the affected currency or currencies or, in the case of
Eurodollar Rate Loans in Dollars, to convert Base Rate Committed Loans to
Eurodollar Rate Loans, shall be suspended, and (b) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrowers that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrowers shall also pay accrued
interest on the amount so prepaid or converted.
3.03    Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a)(i) the
Administrative Agent determines that deposits are not being offered to banks in
the applicable offshore interbank market for such currency for the applicable
amount and Interest Period of such Eurodollar Rate Loan, or (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (a) above, “Impacted Loans”), or (b) the Administrative Agent
or the affected Lenders determine that for any reason the Eurodollar Rate for

75
67484784_8

--------------------------------------------------------------------------------




any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrowers and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans in the affected currency or currencies shall
be suspended, (to the extent of the affected Eurodollar Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the affected Lenders) revokes such notice. Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans in the affected currency or currencies (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Borrowers and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section, (2)
the affected Lenders notify the Administrative Agent and the Borrowers that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrowers written notice thereof.
3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e),
other than as set forth below) or any L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

76
67484784_8

--------------------------------------------------------------------------------




(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the applicable L/C Issuer, the
Borrowers will pay to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuers, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the
applicable L/C Issuer setting forth the amount or amounts necessary to
compensate such Lender or such L/C Issuer or its holding company, as the case
may be, as specified in subsection (a) or (b) of this Section and delivered to
the Borrowers shall be conclusive absent manifest error. The Borrowers shall pay
such Lender or such L/C Issuer, as the case may be, the amount shown as due on
any such certificate within fifteen (15) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the
applicable L/C Issuer to demand compensation pursuant to the foregoing
provisions of this Section 3.04 shall not constitute a waiver of such Lender’s
or such L/C Issuer’s right to demand such compensation, provided that no
Borrower shall be required to compensate a Lender or an L/C Issuer pursuant to
the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
such L/C Issuer, as the case may be, notifies the Borrowers of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change

77
67484784_8

--------------------------------------------------------------------------------




in Law giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above shall be extended to include the period
of retroactive effect thereof).
(e)    Additional Reserve Requirements. The Borrowers shall pay to each Lender,
as long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurodollar Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrowers shall have received at
least fifteen (15) days’ prior notice (with a copy to the Administrative Agent)
of such additional costs from such Lender. If a Lender fails to give notice
fifteen (15) days prior to the relevant Interest Payment Date, such additional
costs shall be due and payable fifteen (15) days from receipt of such notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the applicable
Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrowers
pursuant to Section 10.13;
including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract. The Borrowers shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the offshore interbank market for such currency for a comparable amount and for
a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.





78
67484784_8

--------------------------------------------------------------------------------




3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, any L/C Issuer, or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to
Section 3.01, or if such Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrowers such Lender or such L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or such L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or such L/C
Issuer, as the case may be. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender or any L/C Issuer in connection with
any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrowers may replace such Lender in accordance with
Section 10.13.
3.07    Survival. All obligations of the Loan Parties under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(i)    executed counterparts of this Agreement and the Subsidiary Guaranty,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Company;
(ii)    Notes executed by the Borrowers in favor of each Lender requesting
Notes;

79
67484784_8

--------------------------------------------------------------------------------




(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Company
and each Borrower as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each of the Company and each Borrower is
duly organized or formed, is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
(v)    written opinions of the Chief Legal Officer of the Borrowers, of the
Company’s Dutch counsel, and of the Borrowers’ outside counsels, addressed to
the Administrative Agent and the Lenders, in substantially the forms attached
hereto as Exhibit I-1 (for US opinions) and Exhibit I-2 (for foreign opinions),
respectively;
(vi)    a certificate signed by a Responsible Officer of the Company certifying
that (A)  Sections 4.02(a) and (b) are true and correct; and (B) all consents,
licenses and approvals required in connection with the execution, delivery and
performance by such Loan Party and the validity against such Loan Party of the
Loan Documents to which it is a party have been obtained, and such consents,
licenses and approvals are in full force and effect;
(vii)    evidence that the Existing Credit Agreement, and all commitments
thereunder, has been or concurrently with the Closing Date is being terminated;
and
(viii)    such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuers, the Swing Line Lender or the
Required Lenders reasonably may require.
(b)    Any fees required to be paid on or before the Closing Date shall have
been paid.
(c)    The Loan Parties shall have provided the documentation and other
information to the Administrative Agent and the Lenders that are required under
applicable “know-your-customer” rules and regulations, including the Act, and
requested by the Administrative Agent or any Lender, at least five Business Days
prior to the Closing Date.
(d)    Unless waived by the Administrative Agent, the Company shall have paid
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved

80
67484784_8

--------------------------------------------------------------------------------




by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02    Conditions to All Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:
(a)    The representations and warranties of the Borrowers contained in Article
V shall be true and correct in all material respects (except to the extent that
such representation or warranty is qualified by reference to materiality or
Material Adverse Effect, in which case it shall be true and correct in all
respects) on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.01 and except for changes in the Schedules to this
Agreement reflecting transactions permitted by or not in violation of this
Agreement.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
(d)    If the applicable Borrower is a Designated Borrower, then the conditions
of Section 2.14 to the designation of such Borrower as a Designated Borrower
shall have been met to the satisfaction of the Administrative Agent.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
4.03    Conditions to Initial Advance to Each New Designated Borrower. No Lender
shall be required to make a Credit Extension hereunder or purchase
participations in Letters of Credit, and no L/C Issuer shall be required to
issue a Letter of Credit hereunder, in each case, to a new Designated Borrower
unless the Company has furnished or caused to be furnished to the Administrative
Agent with sufficient copies for the Lenders:
(a)    The Designated Borrower Request and Assumption Agreement executed and
delivered by such Designated Borrower as contemplated by Section 2.14;
(b)    Copies, certified by a Responsible Officer of such Designated Borrower,
of its board of directors’ resolutions (and/or resolutions of other bodies, if
any are deemed necessary by the

81
67484784_8

--------------------------------------------------------------------------------




Administrative Agent), or other evidence of approval reasonably acceptable to
the Administrative Agent, approving the Designated Borrower Request and
Assumption Agreement;
(c)    An incumbency certificate, executed by Responsible Officers of the
Designated Borrower, which shall identify by name and title and bear the
signature of the officers of such Designated Borrower authorized to sign the
Designated Borrower Request and Assumption Agreement and the other documents to
be executed and delivered by such Designated Borrower hereunder, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by the Company;
(d)    An opinion of counsel to such Designated Borrower in a form reasonably
acceptable to the Administrative Agent;
(e)    Documentation, if applicable, from such Designated Borrower in form and
substance acceptable to the Administrative Agent as required pursuant to
Section 6.13;
(f)    All documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the Act; and
(g)    With respect to the initial Credit Extension for the account of, any
Designated Borrower organized under the laws of England and Wales (or any other
jurisdiction where filings are required in order for amounts payable under this
Agreement to be exempt from applicable withholding or other taxes), originals
and/or copies, as applicable, of all filings required to be made and such other
evidence as the Administrative Agent may require establishing to the
Administrative Agent’s satisfaction that each Lender, each L/C Issuer and the
Swing Line Lender is entitled to receive payments under the Loan Documents
without deduction or withholding of any United Kingdom (or other applicable
jurisdictions) taxes or with such deductions and withholding of United Kingdom
(or other applicable jurisdictions) taxes as may be acceptable to the
Administrative Agent.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES
The Company represents and warrants as follows to each Lender and the
Administrative Agent on and as of the Closing Date, each other day of the making
of a Borrowing or the issuance or amendment of any Letter of Credit and each
other date on which the representations and warranties in this Article are
required to be made pursuant to the terms of this Agreement or any other Loan
Document:
5.01    Organization; Corporate Powers. The Company and each of its Subsidiaries
(a) is a corporation, limited liability company or partnership that is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) is duly qualified to do business as a
foreign entity and is in good standing under the laws of each jurisdiction in
which failure to be so qualified and in good standing could not reasonably be
expected to have a Material Adverse Effect, and (c) has all requisite power and
authority to own, operate and encumber its property and to conduct its business
as presently conducted and as proposed to be conducted.

82
67484784_8

--------------------------------------------------------------------------------




5.02    Authority, Execution and Delivery; Loan Documents.
(a)    Power and Authority. Each of the Loan Parties has the requisite power and
authority (i) to execute, deliver and perform each of the Loan Documents which
are to be executed by it as required by this Agreement and the other Loan
Documents and (ii) to file the Loan Documents which must be filed by it as
required by this Agreement, the other Loan Documents or otherwise with any
Governmental Authority.
(b)    Execution and Delivery. The execution, delivery, performance and filing,
as the case may be, of each of the Loan Documents as required by this Agreement
or otherwise and to which any Loan Party is party, and the consummation of the
transactions contemplated thereby, have been duly approved by the respective
boards of directors and, if necessary, the shareholders of the applicable Loan
Parties, and such approvals have not been rescinded.
(c)    Loan Documents. (i) Each of the Loan Documents to which the Company or
any of its Subsidiaries is a party has been duly executed, delivered or filed,
as the case may be, by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms (except as
enforceability may be limited by bankruptcy, insolvency, or similar laws
affecting the enforcement of creditors’ rights generally), is in full force and
effect and (ii) no material term or condition thereof has been amended, modified
or waived from the terms and conditions contained in the Loan Documents
delivered to the Administrative Agent pursuant to Section 4.01 without the prior
written consent of the Required Lenders, and the Company and its Subsidiaries
have, and, to the best of the Company’s and its Subsidiaries’ knowledge, all
other parties thereto have, performed and complied with all the terms,
provisions, agreements and conditions set forth therein and required to be
performed or complied with by such parties, and no unmatured default, default or
breach of any covenant by any such party exists thereunder.
5.03    No Conflict; Governmental Consents. The execution, delivery and
performance of each of the Loan Documents to which each of the Loan Parties is a
party do not and will not (a) conflict with the certificate or articles of
incorporation or by-laws of such Loan Party, (b) constitute a tortious
interference with any Contractual Obligation of any Person or conflict with,
result in a breach of or constitute (with or without notice or lapse of time or
both) a default under any Requirement of Law or Contractual Obligation of any
such Loan Party, or require termination of any Contractual Obligation,
(c) result in or require the creation or imposition of any Lien whatsoever upon
any of the property or assets of the Company or any of its Subsidiaries, other
than Liens permitted or created by the Loan Documents, or (d) require any
approval of any Loan Party’s Board of Directors or shareholders except such as
have been obtained. The execution, delivery and performance of each of the Loan
Documents to which the Company or any of its Subsidiaries is a party do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by any Governmental Authority, except filings, consents
or notices which have been made, obtained or given, or which, if not made,
obtained or given, individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect.
5.04    No Material Adverse Change. Since December 31, 2014, there has occurred
no change in the business, properties, condition (financial or otherwise),
performance or results of operations of the Company, any other Borrower or the
Company and its Subsidiaries taken as a

83
67484784_8

--------------------------------------------------------------------------------




whole, or any other event which has had or could reasonably be expected to have
a Material Adverse Effect.
5.05    Financial Statements.
(a)    Pro Forma Financials. The combined pro forma balance sheet, income
statements and statements of cash flow of the Company and its Subsidiaries,
copies of which have been delivered to the Administrative Agent on or before the
Closing Date, present on a pro forma basis the financial condition of the
Company and such Subsidiaries as of such date, and demonstrate that the Company
and its Subsidiaries can repay their debts and satisfy their other obligations
as and when due, and can comply with the requirements of this Agreement. The
projections and assumptions expressed in the pro forma financials referenced in
this Section 5.05(a) were prepared in good faith and represent management’s
opinion based on the information available to the Company at the time so
furnished and, since the preparation thereof, there has occurred no change in
the business, financial condition, operations, or prospects of the Company or
any of its Subsidiaries, or the Company and its Subsidiaries taken as a whole,
which has had or could reasonably be expected to have a Material Adverse Effect.
(b)    Audited Financial Statements. Complete and accurate copies of the audited
financial statements and the audit reports related thereto of the Company and
its consolidated Subsidiaries as at December 31, 2014 have been delivered to the
Administrative Agent and such financial statements were prepared in accordance
with generally accepted accounting principles in effect on the date such
statements were prepared and fairly present the consolidated financial condition
and operations of the Company and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended.
(c)    Interim Financial Statements. Complete and accurate copies of the
unaudited financial statements of the Company and its consolidated Subsidiaries
as at March 31, 2015 have been delivered to the Administrative Agent and such
financial statements were prepared in accordance with generally accepted
accounting principles in effect on the date such statements were prepared and
fairly present the consolidated financial condition and operations of the
Company and its Subsidiaries at such date and the consolidated results of their
operations for the period then ended, subject to normal year-end audit
adjustments.
5.06    Payment of Taxes. All material tax returns and reports of the Company
and its Subsidiaries required to be filed have been timely (taking into account
any applicable extensions) filed, and all material taxes, assessments, fees and
other governmental charges thereupon and upon their respective property, assets,
income and franchises which are shown in such returns or reports to be due and
payable have been paid except those items which are being contested in good
faith and have been reserved for in accordance with Agreement Accounting
Principles. The Company has no knowledge of any proposed tax assessment against
it or any of its Subsidiaries that, if successfully imposed, will have a
Material Adverse Effect.
5.07    Litigation; Loss Contingencies and Violations. Other than as identified
on Schedule 5.07, there is no action, suit, proceeding, arbitration or, to the
Company’s knowledge, investigation before or by any Governmental Authority or
private arbitrator pending or, to the

84
67484784_8

--------------------------------------------------------------------------------




Company’s knowledge, threatened against or affecting the Company or any of its
Subsidiaries or any property of any of them, including, without limitation, any
such actions, suits, proceedings, arbitrations and investigations disclosed in
the Company’s SEC Forms 10-K and 10-Q (the “Disclosed Litigation”), which
(a) challenges the validity or the enforceability of any material provision of
the Loan Documents or (b) has or could reasonably be expected to have a Material
Adverse Effect. There is no material loss contingency within the meaning of
Agreement Accounting Principles which has not been reflected in the consolidated
financial statements of the Company prepared and delivered pursuant to
Section 6.01(a) for the fiscal period during which such material loss
contingency was incurred. Neither the Company nor any of its Subsidiaries is
(i) in violation of any applicable Requirements of Law which violation could
reasonably be expected to have a Material Adverse Effect, or (ii) subject to or
in default with respect to any final judgment, writ, injunction, restraining
order or order of any nature, decree, rule or regulation of any court or
Governmental Authority which could reasonably be expected to have a Material
Adverse Effect.
5.08    Subsidiaries. As of the date hereof, Schedule 5.08 to this Agreement
(a) contains a description of the corporate structure of the Company, its
Subsidiaries and any other Person in which the Company or any of its
Subsidiaries holds an Equity Interest; and (b) accurately sets forth (i) the
correct legal name, the jurisdiction of incorporation and the jurisdictions in
which each of the Company and the direct and indirect Subsidiaries of the
Company are qualified to transact business as a foreign corporation, (ii) the
authorized, issued and outstanding shares of each class of Capital Stock of each
of the Company’s Foreign Subsidiaries and the owners of such shares (both as of
the Closing Date and on a fully-diluted basis), and (iii) a summary of the
direct and indirect partnership, joint venture, or other Equity Interests, if
any, of the Company and each of its Subsidiaries in any Person. As of the date
hereof, except as disclosed on Schedule 5.08, none of the issued and outstanding
Capital Stock of the Company’s Foreign Subsidiaries is subject to any vesting,
redemption, or repurchase agreement, and there are no warrants or options
outstanding with respect to such Capital Stock. The outstanding Capital Stock of
each of the Company’s Subsidiaries is duly authorized, validly issued, fully
paid and nonassessable and is not Margin Stock.
5.09    ERISA. No Benefit Plan has incurred any material accumulated funding
deficiency (as defined in Sections 302(a)(2) of ERISA and 412(a) of the Code)
whether or not waived except as set forth on Schedule 5.09. Neither the Company
nor any member of the Controlled Group has incurred any material liability to
the PBGC which remains outstanding other than the payment of premiums. As of the
last day of the most recent prior plan year, the market value of assets under
each Benefit Plan, other than any Multiemployer Plan, was not by a material
amount less than the present value of benefit liabilities thereunder (determined
in accordance with the actuarial valuation assumptions described therein).
Neither the Company nor any member of the Controlled Group has (i) failed to
make a required contribution or payment to a Multiemployer Plan of a material
amount or (ii) incurred a material complete or partial withdrawal under
Section 4203 or Section 4205 of ERISA from a Multiemployer Plan. Neither the
Company nor any member of the Controlled Group has failed to make an installment
or any other payment of a material amount required under Section 412 of the Code
on or before the due date for such installment or other payment. Each Plan,
Foreign Employee Benefit Plan and Non-ERISA Commitment complies in all material
respects in form, and has been administered in all material respects in
accordance with its terms and in accordance with all applicable laws and
regulations, including but not limited to

85
67484784_8

--------------------------------------------------------------------------------




ERISA and the Code. There have been no and there is no prohibited transaction
described in Sections 406 of ERISA or 4975 of the Code with respect to any Plan
for which a statutory or administrative exemption does not exist which could
reasonably be expected to subject the Company or any of its Subsidiaries to
material liability. Neither the Company nor any member of the Controlled Group
has taken or failed to take any action which would constitute or result in a
Termination Event, which action or inaction could reasonably be expected to
subject the Company or any of its Subsidiaries to material liability. Neither
the Company nor any member of the Controlled Group is subject to any material
liability under, or has any potential material liability under, Section 4063,
4064, 4069, 4204 or 4212(c) of ERISA. The present value of the aggregate
liabilities to provide all of the accrued benefits under any Foreign Pension
Plan do not exceed the current fair market value of the assets held in trust or
other funding vehicle for such plan by a material amount except as set forth on
Schedule 5.09. With respect to any Foreign Employee Benefit Plan other than a
Foreign Pension Plan, reasonable reserves have been established in accordance
with prudent business practice or where required by ordinary accounting
practices in the jurisdiction in which such plan is maintained. Except as set
forth on Schedule 5.09, neither the Company nor any other member of the
Controlled Group has taken or failed to take any action, nor has any event
occurred, with respect to any “employee benefit plan” (as defined in
Section 3(3) of ERISA) which action, inaction or event could reasonably be
expected to subject the Company or any of its Subsidiaries to material
liability. For purposes of this Section 5.09, “material” means any amount,
noncompliance or other basis for liability which could reasonably be expected to
subject the Company or any of its Subsidiaries to liability, individually or in
the aggregate with each other basis for liability under this Section 5.09, in
excess of $20,000,000.
5.10    Accuracy of Information. The information, exhibits and reports furnished
by or on behalf of the Company and any of its Subsidiaries to the Administrative
Agent or to any Lender in connection with the negotiation of, or compliance
with, the Loan Documents, the representations and warranties of the Company and
its Subsidiaries contained in the Loan Documents, and all certificates and
documents delivered to the Administrative Agent and the Lenders pursuant to the
terms thereof, taken as a whole, do not contain as of the date furnished any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading.
5.11    Securities Activities. Neither the Company nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying Margin Stock.
Margin Stock constitutes less than 25% of the value of those assets of the
Company and its Subsidiaries which are subject to any limitation on sale,
pledge, or other restriction hereunder.
5.12    Material Agreements. Neither the Company nor any of its Subsidiaries is
a party to any Contractual Obligation or subject to any charter or other
corporate restriction which individually or in the aggregate has had or could
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any of its Subsidiaries has received notice or has knowledge that (a) it is
in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Contractual Obligation
applicable to it, or (b) any condition exists which, with the giving of notice
or the lapse of time or both, would constitute a default with respect

86
67484784_8

--------------------------------------------------------------------------------




to any such Contractual Obligation, in each case, except where such default or
defaults, if any, individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect.
5.13    Compliance with Laws. The Company and its Subsidiaries are in compliance
with all Requirements of Law applicable to them and their respective businesses,
in each case where the failure to so comply individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.
5.14    Assets and Properties. The Company and each of its Subsidiaries has good
and marketable title to all of its material assets and properties (tangible and
intangible, real or personal) owned by it or a valid leasehold interest in all
of its material leased assets (except insofar as marketability may be limited by
any laws or regulations of any Governmental Authority affecting such assets),
and all such assets and property are free and clear of all Liens, except Liens
permitted under Section 7.03. Substantially all of the assets and properties
owned by, leased to or used by the Company and/or each such Subsidiary of the
Company are in adequate operating condition and repair, ordinary wear and tear
excepted. Neither this Agreement nor any other Loan Document, nor any
transaction contemplated under any such agreement, will affect any right, title
or interest of the Company or such Subsidiary in and to any of such assets in a
manner that could reasonably be expected to have a Material Adverse Effect.
5.15    Statutory Indebtedness Restrictions. Neither the Company nor any of its
Subsidiaries is subject to regulation under the Federal Power Act, the
Investment Company Act of 1940, or any other foreign, federal or state statute
or regulation which limits its ability to incur indebtedness or its ability to
consummate the transactions contemplated hereby.
5.16    Insurance. The insurance policies and programs in effect with respect to
the respective properties, assets, liabilities and business of the Company and
its Subsidiaries reflect coverage that is reasonably consistent with prudent
industry practice.
5.17    Environmental Matters.
(a)    Environmental Representations. Except as disclosed on Schedule 5.17 to
this Agreement:
(i)    the operations of the Company and its Subsidiaries comply in all material
respects with Environmental, Health or Safety Requirements of Law;
(ii)    the Company and its Subsidiaries have all material permits, licenses or
other authorizations required under Environmental, Health or Safety Requirements
of Law and are in material compliance with such permits;
(iii)    neither the Company, any of its Subsidiaries nor any of their
respective present property or operations, or, to the Company’s or any of its
Subsidiaries’ knowledge, any of their respective past property or operations,
are subject to or the subject of, any investigation known to the Company or any
of its Subsidiaries, any judicial or administrative proceeding, order, judgment,
decree, settlement or other agreement respecting: (A) any material violation of
Environmental, Health or Safety Requirements of Law; (B) any

87
67484784_8

--------------------------------------------------------------------------------




remedial action; or (C) any material claims or liabilities arising from the
Release or threatened Release of a Contaminant into the environment;
(iv)    there is not now, nor to the Company’s or any of its Subsidiaries’
knowledge has there ever been, on or in the property of the Company or any of
its Subsidiaries any landfill, waste pile, underground storage tanks,
aboveground storage tanks, surface impoundment or hazardous waste storage
facility of any kind, any polychlorinated biphenyls (PCBs) used in hydraulic
oils, electric transformers or other equipment, or any asbestos containing
material; and
(v)    neither the Company nor any of its Subsidiaries has any material
Contingent Obligation in connection with any Release or threatened Release of a
Contaminant into the environment.
(b)    Materiality. For purposes of this Section 5.17 “material” means any
noncompliance or basis for liability which could reasonably be likely to subject
the Company or any of its Subsidiaries to liability, individually or in the
aggregate, in excess of $20,000,000.
5.18    Representations and Warranties of Each Designated Borrower. Each
Designated Borrower represents and warrants to the Lenders that:
(a)    Organization and Corporate Powers. Such Designated Borrower (i) is a
company duly formed and validly existing and in good standing under the laws of
the state or country of its organization (such jurisdiction being hereinafter
referred to as the “Home Country”) and (ii) has the requisite power and
authority to own its property and assets and to carry on its business
substantially as now conducted except where the failure to have such requisite
authority would not reasonably be expected to have a Material Adverse Effect.
(b)    Binding Effect. Each Loan Document executed by such Designated Borrower
is the legal, valid and binding obligation of such Designated Borrower
enforceable in accordance with its respective terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles.
(c)    No Conflict; Government Consent. Neither the execution and delivery by
such Designated Borrower of the Loan Documents to which it is a party, nor the
consummation by it of the transactions therein contemplated to be consummated by
it, nor compliance by such Designated Borrower with the provisions thereof will
violate any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on such Designated Borrower or any of its Subsidiaries or such
Designated Borrower’s or any of its Subsidiaries’ memoranda or articles of
association or the provisions of any indenture, instrument or agreement to which
such Designated Borrower or any of its Subsidiaries is a party or is subject, or
by which it, or its property, is bound, or conflict with or constitute a default
thereunder, or result in the creation or imposition of any lien in, of or on the
property of such Designated Borrower or any of its Subsidiaries pursuant to the
terms of any such indenture, instrument or agreement in any such case which
violation, conflict, default, creation or imposition would not reasonably be
expected to have a Material Adverse Effect. No order, consent, approval,
license, authorization, or validation of, or filing, recording or registration
with, or

88
67484784_8

--------------------------------------------------------------------------------




exemption by, any Governmental Authority is required to authorize, or is
required in connection with the execution, delivery and performance of, or the
legality, validity, binding effect or enforceability of, any of the Loan
Documents, except for such as have been obtained or made.
(d)    Filing. To ensure the enforceability or admissibility in evidence of this
Agreement and each Loan Document to which such Designated Borrower is a party in
its Home Country, it is not necessary that this Agreement or any other Loan
Document to which such Designated Borrower is a party or any other document be
filed or recorded with any court or other authority in its Home Country or that
any stamp or similar tax be paid to or in respect of this Agreement or any other
Loan Document of such Designated Borrower. The qualification by any Lender or
the Administrative Agent for admission to do business under the laws of such
Designated Borrower’s Home Country does not constitute a condition to, and the
failure to so qualify does not affect, the exercise by any Lender or the
Administrative Agent of any right, privilege, or remedy afforded to any Lender
or the Administrative Agent in connection with the Loan Documents to which such
Designated Borrower is a party or the enforcement of any such right, privilege,
or remedy against Designated Borrower. The performance by any Lender or the
Administrative Agent of any action required or permitted under the Loan
Documents will not (i) violate any law or regulation of such Designated
Borrower’s Home Country or any political subdivision thereof, (ii) result in any
tax or other monetary liability to such party pursuant to the laws of such
Designated Borrower’s Home Country or political subdivision or taxing authority
thereof (provided that, should any such action result in any such tax or other
monetary liability to the Lender or the Administrative Agent, the Borrowers
hereby agree to indemnify such Lender or the Administrative Agent, as the case
may be, against (x) any such tax or other monetary liability and (y) any
increase in any tax or other monetary liability which results from such action
by such Lender or the Administrative Agent and, to the extent the Borrowers make
such indemnification, the incurrence of such liability by the Administrative
Agent or any Lender will not constitute a Default) or (iii) violate any rule or
regulation of any federation or organization or similar entity of which the such
Designated Borrower’s Home Country is a member.
(e)    No Immunity. Neither such Designated Borrower nor any of its assets is
entitled to immunity from suit, execution, attachment or other legal process.
Such Designated Borrower’s execution and delivery of the Loan Documents to which
it is a party constitute, and the exercise of its rights and performance of and
compliance with its obligations under such Loan Documents will constitute,
private and commercial acts done and performed for private and commercial
purposes.
(f)    Application of Representations and Warranties. It is understood and
agreed by the parties hereto that the representations and warranties of each
Designated Borrower in this Section 6.18 shall only be applicable to such
Designated Borrower on and after the date of its execution of a Designated
Borrower Request and Assumption Agreement.
5.19    Benefits. Each of the Company and its Subsidiaries will benefit from the
financing arrangement established by this Agreement. The Administrative Agent
and the Lenders have stated and the Company acknowledges that, but for the
agreement by each of the Subsidiary Guarantors to execute and deliver the
Subsidiary Guaranty, the Administrative Agent and the Lenders would not have
made available the credit facilities established hereby on the terms set forth
herein.

89
67484784_8

--------------------------------------------------------------------------------




5.20    Solvency. The Company and its Subsidiaries taken as a whole are Solvent.
5.21    OFAC. No Loan Party, nor, to the knowledge of any Loan Party, any
Related Party, (a) is currently the subject of any Sanctions, (b) is located,
organized or residing in any Designated Jurisdiction, or (c) is or has been
(within the previous five (5) years) engaged in any transaction with any Person
who is now or was then the subject of Sanctions or who is located, organized or
residing in any Designated Jurisdiction. No Loan nor L/C Credit Extension, nor
the proceeds from any Loan or L/C Credit Extension, has been used, directly or
indirectly, to lend, contribute, provide or has otherwise made available to fund
any activity or business in any Designated Jurisdiction or to fund any activity
or business of any Person located, organized or residing in any Designated
Jurisdiction or who is the subject of any Sanctions, or in any other manner that
will result in any violation by any Person (including any Lender, any Arranger,
the Administrative Agent or any L/C Issuer) of Sanctions.
5.22    PATRIOT Act. Each of the Loan Parties and their respective Subsidiaries
are in compliance, in all material respects, with (a) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto and (b) the
Act.
5.23    Senior Indebtedness. The Obligations are “Designated Senior Debt”,
“Senior Debt”, “Senior Indebtedness”, “Guarantor Senior Debt” or “Senior
Financing” (or any comparable term) under, and as defined in, any indenture,
instrument or document governing any Indebtedness of any Loan Party subordinated
to the Obligations.
5.24    Anti-Corruption Laws. The Company and its Subsidiaries have conducted
their businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.
ARTICLE VI    
AFFIRMATIVE COVENANTS
The Company covenants and agrees that on and after the Closing Date, so long as
any Lender shall have any Commitment hereunder, any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied (other than contingent Obligations
to the extent no claim giving rise thereto has been asserted), unless the
Required Lenders shall otherwise give prior written consent:
6.01    Financial Report. The Company shall furnish to the Administrative Agent
(for delivery to each of the Lenders):
(a)    Quarterly Reports. As soon as practicable and in any event within
forty-five (45) days after the end of each of (i) the first three quarterly
periods of each of its fiscal years, the consolidated balance sheet of the
Company and its Subsidiaries as at the end of such period and the related
consolidated statements of income and cash flows of the Company and its
Subsidiaries for such

90
67484784_8

--------------------------------------------------------------------------------




fiscal quarter and for the period from the beginning of the then current fiscal
year to the end of such fiscal quarter, certified by a Financial Officer of the
Company on behalf of the Company and its Subsidiaries as fairly presenting the
consolidated financial position of the Company and its Subsidiaries as at the
dates indicated and the results of their operations and cash flows for the
periods indicated in accordance with Agreement Accounting Principles, subject to
normal year-end audit adjustments and the absence of footnotes and (ii) each
quarterly period of its fiscal year, (A) schedules, in form and substance
reasonably satisfactory to the Administrative Agent, showing (x) the date of
issue, account party, currency and amount (both drawn and undrawn) in such
currency, the L/C Issuer, expiration date and the reference number of each
Letter of Credit issued hereunder and (y) the comparable information and details
for each other letter of credit issued for the account of the Company or any
Subsidiary, in each case outstanding at the end of such quarterly period and
(B) a report relating to the asbestos litigation described in Schedule 5.17, and
any other Product Liability Events, for such quarter, such report being in form
and substance satisfactory to the Administrative Agent and in any event
describing (x) any final judgments or orders (whether monetary or non-monetary)
entered against the Company or any Subsidiary and (y) any settlements for the
payment of money entered into by the Company or any Subsidiary.
(b)    Annual Reports. As soon as practicable, and in any event within ninety
(90) days after the end of each fiscal year, (i) the consolidated balance sheet
of the Company and its Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income, stockholders’ equity and cash flows
of the Company and its Subsidiaries for such fiscal year, and in comparative
form the corresponding figures for the previous fiscal year along with
consolidating schedules in form and substance sufficient to calculate the
financial covenants set forth in Section 7.18 and (ii) an audit report on the
consolidated financial statements (but not the consolidating financial
statements or schedules) listed in clause (i) hereof of independent certified
public accountants of recognized national standing, which audit report shall be
unqualified and shall state that such financial statements fairly present the
consolidated financial position of the Company and its Subsidiaries as at the
dates indicated and the results of their operations and cash flows for the
periods indicated in conformity with Agreement Accounting Principles and that
the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards. The deliveries made pursuant to this clause (ii) shall be
accompanied by (x) any management letter prepared by the above-referenced
accountants, and (y) a certificate of such accountants that, in the course of
their examination necessary for their certification of the foregoing, they have
obtained no knowledge of any Default or Event of Default, or if, in the opinion
of such accountants, any Default or Event of Default shall exist, stating the
nature and status thereof.
(c)    Officer’s Certificate. Together with each delivery of any financial
statement (i) pursuant to clauses (i) or (ii) of Section 6.01(a), an Officer’s
Certificate of the Company, substantially in the form of Exhibit F attached
hereto and made a part hereof, stating that as of the date of such Officer’s
Certificate no Default or Event of Default exists, or if any Default or Event of
Default exists, stating the nature and status thereof and (ii) pursuant to
clauses (a) and (b) of this Section 6.01, a Compliance Certificate signed by a
Responsible Officer, which demonstrates compliance with the tests contained in
Section 7.18, and which calculates the Applicable Rate.

91
67484784_8

--------------------------------------------------------------------------------




(d)    Budgets; Business Plans; Financial Projections. As soon as practicable
and in any event not later than one hundred twenty (120) days after the
beginning of each fiscal year commencing with the fiscal year beginning
January 1, 2016, a copy of the plan and forecast (including a projected balance
sheet, income statement and a statement of cash flow) of the Company and its
Subsidiaries for the upcoming three (3) fiscal years prepared in such detail as
shall be reasonably satisfactory to the Administrative Agent.
6.02    Notices. The Company shall:
(a)    Notice of Default. Promptly upon any of the chief executive officer,
chief operating officer, chief financial officer, treasurer, controller, chief
legal officer or general counsel of the Company obtaining knowledge (i) of any
condition or event which constitutes a Default or Event of Default, or becoming
aware that any Lender or Administrative Agent has given any written notice with
respect to a claimed Default or Event of Default under this Agreement, or
(ii) that any Person has given any written notice to the Company or any
Subsidiary of the Company or taken any other action with respect to a claimed
default or event or condition of the type referred to in Section 8.01(e), or
(iii) that any other development, financial or otherwise, which could reasonably
be expected to have a Material Adverse Effect has occurred, the Company shall
deliver to the Administrative Agent and the Lenders an Officer’s Certificate
specifying (A) the nature and period of existence of any such claimed default,
Default, Event of Default, condition or event, (B) the notice given or action
taken by such Person in connection therewith, and (C) what action the Company
has taken, is taking and proposes to take with respect thereto.
(b)    Lawsuits.
(i)    Promptly upon the Company obtaining knowledge of the institution of, or
written threat of, any action, suit, proceeding, governmental investigation or
arbitration, by or before any Governmental Authority, against or affecting the
Company or any of its Subsidiaries or any property of the Company or any of its
Subsidiaries not previously disclosed pursuant to Section 5.07, which action,
suit, proceeding, governmental investigation or arbitration exposes, or in the
case of multiple actions, suits, proceedings, governmental investigations or
arbitrations arising out of the same general allegations or circumstances which
expose, in the Company’s reasonable judgment, the Company and/or any of its
Subsidiaries to liability in an amount aggregating $30,000,000 or more, give
written notice thereof to the Administrative Agent and the Lenders and provide
such other information as may be reasonably available to enable each Lender and
the Administrative Agent and its counsel to evaluate such matters; and
(ii)    Promptly upon the Company or any of its Subsidiaries obtaining knowledge
of any material adverse developments with respect to any of the Disclosed
Litigation, which Disclosed Litigation exposes, in the Company’s reasonable
judgment, the Company and/or any of its Subsidiaries to liability in an amount
aggregating $10,000,000 or more, give written notice thereof to the
Administrative Agent and the Lenders and provide such other information as may
be reasonably available to enable each Lender and the Administrative Agent and
its counsel to evaluate such matters; and

92
67484784_8

--------------------------------------------------------------------------------




(iii)    In addition to the requirements set forth in Sections 6.02(b)(i) and
(ii), upon request of the Administrative Agent or the Required Lenders, promptly
give written notice of the status of any Disclosed Litigation or any action,
suit, proceeding, governmental investigation or arbitration covered by a report
delivered pursuant to clause (i) above and provide such other information as may
be reasonably available to it that would not jeopardize any attorney-client
privilege by disclosure to the Lenders to enable each Lender and the
Administrative Agent and its counsel to evaluate such matters.
(c)    ERISA Notices. Deliver or cause to be delivered to the Administrative
Agent and the Lenders, at the Company’s expense, the following information and
notices as soon as reasonably possible, and in any event:
(i)    (a) within ten (10) Business Days after the Company obtains knowledge
that a Termination Event has occurred, a written statement of a Financial
Officer of the Company describing such Termination Event and the action, if any,
which the Company has taken, is taking or proposes to take with respect thereto,
and when known, any action taken or threatened by the IRS, DOL or PBGC with
respect thereto and (b) within ten (10) Business Days after any member of the
Controlled Group obtains knowledge that a Termination Event has occurred which
could reasonably be expected to subject the Company or any of its Subsidiaries
to liability in excess of $5,000,000, a written statement of a Financial Officer
or designee of the Company describing such Termination Event and the action, if
any, which the member of the Controlled Group has taken, is taking or proposes
to take with respect thereto, and when known, any action taken or threatened by
the IRS, DOL or PBGC with respect thereto;
(ii)    within ten (10) Business Days after the filing of any funding waiver
request with the IRS, a copy of such funding waiver request and thereafter all
communications received by the Company or a member of the Controlled Group with
respect to such request within ten (10) Business Days such communication is
received; and
(iii)    within ten (10) Business Days after the Company or any member of the
Controlled Group knows or has reason to know that (a) a Multiemployer Plan has
been terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, a notice describing such matter.
For purposes of this Section 6.01(c), the Company, any of its Subsidiaries and
any member of the Controlled Group shall be deemed to know all facts known by
the administrator of any Plan of which the Company or any member of the
Controlled Group or such Subsidiary is the plan sponsor.
(d)    Other Indebtedness. Deliver to the Administrative Agent (i) a copy of
each regular report, notice or communication regarding potential or actual
defaults or amortization events (including any accompanying officer’s
certificate) delivered by or on behalf of the Company to the holders of Material
Indebtedness pursuant to the terms of the agreements governing such Material

93
67484784_8

--------------------------------------------------------------------------------




Indebtedness, such delivery to be made at the same time and by the same means as
such notice of default is delivered to such holders, and (ii) a copy of each
notice or other communication received by the Company from the holders of
Material Indebtedness regarding potential or actual defaults pursuant to the
terms of such Material Indebtedness, such delivery to be made promptly after
such notice or other communication is received by the Company or any of its
Subsidiaries.
(e)    Other Reports. Deliver or cause to be delivered to the Administrative
Agent and the Lenders copies of (i) all financial statements, reports and
notices, if any, sent or made available generally by the Company to their
securities holders or filed with the SEC by the Company, (ii) all press releases
made available generally by the Company or any of the Company’s Subsidiaries to
the public concerning material developments in the business of the Company or
any such Subsidiary and (iii) all notifications received from the SEC by the
Company or its Subsidiaries pursuant to the Securities Exchange Act of 1934 and
the rules promulgated thereunder.
(f)    Environmental Notices. As soon as possible and in any event within ten
(10) days after receipt by the Company, deliver to the Administrative Agent and
the Lenders a copy of (i) any notice or claim to the effect that the Company or
any of its Subsidiaries is or may be liable to any Person as a result of the
Release by the Company, any of its Subsidiaries, or any other Person of any
Contaminant into the environment, and (ii) any notice alleging any violation of
any Environmental, Health or Safety Requirements of Law by the Company or any of
its Subsidiaries if, in either case, such notice or claim relates to an event
which could reasonably be expected to subject the Company and its Subsidiaries
to liability individually or in the aggregate in excess of $5,000,000.
(g)    Other Information. Promptly upon receiving a request therefor from the
Administrative Agent (acting on its own behalf or at the request of any Lender
or L/C Issuer), prepare and deliver to the Administrative Agent and the Lenders
such other information with respect to the Company, any of its Subsidiaries, as
from time to time may be reasonably requested by the Administrative Agent.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(e)(i) or (iii) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Company to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Company shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a Lender for
delivery,

94
67484784_8

--------------------------------------------------------------------------------




and each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of such
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on DebtDomain, IntraLinks, Syndtrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to any of the Borrowers or their respective Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrowers or their respective securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, no Borrower shall be under any
obligation to mark any Borrower Materials “PUBLIC.”
6.03    Existence, Etc. The Company shall and, except as permitted pursuant to
Section 7.08, shall cause each of its Subsidiaries to, at all times maintain its
existence and preserve and keep, or cause to be preserved and kept, in full
force and effect its rights and franchises material to its businesses.
6.04    Corporate Powers; Conduct of Business. The Company shall, and shall
cause each of its Subsidiaries to, qualify and remain qualified to do business
in each jurisdiction in which the nature of its business requires it to be so
qualified and where the failure to be so qualified will have or could reasonably
be expected to have a Material Adverse Effect. The Company will, and will cause
each Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted.

95
67484784_8

--------------------------------------------------------------------------------




6.05    Compliance with Laws, Etc. The Company shall, and shall cause its
Subsidiaries to, (a) comply with all Requirements of Law and all restrictive
covenants affecting such Person or the business, properties, assets or
operations of such Person, and (b) obtain as needed all permits necessary for
its operations and maintain such permits in good standing unless failure to
comply or obtain such permits could not reasonably be expected to have a
Material Adverse Effect.
6.06    Payment of Taxes and Claims; Tax Consolidation. The Company shall pay,
and cause each of its Subsidiaries to pay, (a) all material taxes, assessments
and other governmental charges imposed upon it or on any of its properties or
assets or in respect of any of its franchises, business, income or property
before any penalty or interest accrues thereon, and (b) all claims (including,
without limitation, claims for labor, services, materials and supplies) for sums
which have become due and payable and which by law have or may become a Lien
(other than a Lien permitted by Section 7.03) upon any of the Company’s or such
Subsidiary’s property or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, however, that no such taxes,
assessments and governmental charges referred to in clause (a) above or claims
referred to in clause (b) above (and interest, penalties or fines relating
thereto) need be paid if being contested in good faith by appropriate
proceedings diligently instituted and conducted and if such reserve or other
appropriate provision, if any, as shall be required in conformity with Agreement
Accounting Principles shall have been made therefor.
6.07    Insurance. The Company shall maintain for itself and its Subsidiaries,
or shall cause each of its Subsidiaries to maintain in full force and effect,
insurance policies and programs, with such deductibles or self-insurance amounts
as reflect coverage that is reasonably consistent with prudent industry practice
as determined by the Company.
6.08    Inspection of Property; Books and Records; Discussions. The Company
shall permit and cause each of its Subsidiaries to permit, any authorized
representative(s) designated by either the Administrative Agent or any Lender to
visit and inspect any of the properties of the Company or any of its
Subsidiaries, to examine their respective financial and accounting records and
other material data relating to their respective businesses or the transactions
contemplated hereby (including, without limitation, in connection with
environmental compliance, hazard or liability), and to discuss their affairs,
finances and accounts with their officers and independent certified public
accountants, all upon reasonable notice and at such reasonable times during
normal business hours, as often as may be reasonably requested (provided that an
officer of the Company or any of its Subsidiaries may, if it so desires, be
present at and participate in any such discussion). The Company shall keep and
maintain, and cause each of its Subsidiaries to keep and maintain, in all
material respects, proper books of record and account in which entries in
conformity with Agreement Accounting Principles shall be made of all dealings
and transactions in relation to their respective businesses and activities. If
an Event of Default has occurred and is continuing, the Company, upon the
Administrative Agent’s request, shall turn over copies of any such records to
the Administrative Agent or its representatives.
6.09    ERISA Compliance. The Company shall, and shall cause each of its
Subsidiaries to, establish, maintain and operate all Plans to comply in all
material respects with the provisions of ERISA and shall operate all Plans to
comply in all material respects with the applicable provisions of the Code, all
other applicable laws, and the regulations and interpretations thereunder and
the

96
67484784_8

--------------------------------------------------------------------------------




respective requirements of the governing documents for such Plans, except for
any noncompliance which, individually or in the aggregate, could not reasonably
be expected to subject the Company or any of its Subsidiaries to liability,
individually or in the aggregate, in excess of $50,000,000 or except as set
forth on Schedule 5.09.
6.10    Maintenance of Property. The Company shall cause all property used or
useful in the conduct of its business or the business of any Subsidiary to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment and shall cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of the Company may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times;
provided, however, that nothing in this Section 6.10 shall prevent the Company
or any of its Subsidiaries from discontinuing the operation or maintenance of
any of such property if such discontinuance is, in the judgment of the Company,
desirable in the conduct of its business or the business of any Subsidiary and
not disadvantageous in any material respect to the Administrative Agent or the
Lenders.
6.11    Environmental Compliance. The Company and its Subsidiaries shall comply
with all Environmental, Health or Safety Requirements of Law, except where
noncompliance will not have or is not reasonably likely to subject the Company
or any of its Subsidiaries to liability, individually or in the aggregate, in
excess of $50,000,000.
6.12    Use of Proceeds. The Borrowers shall use the proceeds of the Loans to
provide funds for general corporate purposes of the Company and its
Subsidiaries, including, without limitation, to refinance outstanding
Indebtedness under the Existing Credit Agreement, for working capital purposes
and to finance Permitted Acquisitions and the payment of fees, expenses and
compensation in connection therewith. The Company will not, nor will it permit
any Subsidiary to, use any of the proceeds of the Loans to purchase or carry any
Margin Stock in violation of any applicable legal and regulatory requirements
including, without limitation, Regulations T, U, and X, the Securities Act of
1933 and the Securities Exchange Act of 1934 and the regulations promulgated
thereunder, or to make any Acquisition, other than a Permitted Acquisition
pursuant to Section 7.06.
6.13    Subsidiary Guarantors.
(a)    New Subsidiaries. The Company shall cause each Subsidiary acquired or
formed after the Closing Date that is, at any time, a Material Subsidiary and
each other Subsidiary as is necessary to remain in compliance with the terms of
Section 7.15, to deliver to the Administrative Agent an executed supplement to
the Subsidiary Guaranty in the form of the supplement attached thereto (a
“Supplement”) to become a Subsidiary Guarantor and, if requested by the
Administrative Agent or delivered under any other Transaction Facility (or any
Permitted Refinancing thereof), appropriate corporate resolutions, opinions and
other documentation in form and substance reasonably satisfactory to the
Administrative Agent, such Supplement and other documentation to be delivered to
the Administrative Agent as promptly as possible upon the creation, acquisition
of or capitalization thereof or if otherwise necessary to remain in compliance
with Section 7.15, but in any event within thirty (30) days (or such later date
as the Administrative Agent may agree) of such creation, acquisition or
capitalization.

97
67484784_8

--------------------------------------------------------------------------------




(b)    Additional Material Subsidiaries. If any consolidated Subsidiary of the
Company (other than a newly acquired or formed Subsidiary to the extent
addressed in Section 6.13(a)) becomes a Material Subsidiary (other than an
Excluded Foreign Subsidiary), the Company shall cause any such Material
Subsidiary to deliver to the Administrative Agent an executed Supplement to
become a Subsidiary Guarantor and, if requested by the Administrative Agent or
delivered under any other Transaction Facility (or any Permitted Refinancing
thereof), appropriate corporate resolutions, opinions and other documentation in
form and substance reasonably satisfactory to the Administrative Agent in
connection therewith, such Supplement and other documentation to be delivered to
the Administrative Agent as promptly as possible but in any event within thirty
(30) days (or such later date as the Administrative Agent may agree) following
the date on which such consolidated Subsidiary became a Material Subsidiary.
(c)    Other Required Guarantors. If at any time any Subsidiary of the Company
which is not a Subsidiary Guarantor guaranties any Indebtedness of the Company
other than the Indebtedness hereunder, the Company shall cause such Subsidiary
to deliver to the Administrative Agent an executed Supplement to become a
Subsidiary Guarantor and, if requested by the Administrative Agent or delivered
under any other Transaction Facility (or any Permitted Refinancing thereof),
appropriate corporate resolutions, opinions and other documentation in form and
substance reasonably satisfactory to the Administrative Agent in connection
therewith, such Supplement and other documentation to be delivered to the
Administrative Agent concurrently with the delivery of the guaranty of such
other Indebtedness.
(d)    Additional Excluded Foreign Subsidiaries. In the event any Subsidiary
otherwise required to become a Guarantor under paragraphs (a), (b) or (c) above
would cause the Company adverse tax consequences if it were to become a
Guarantor or is restricted from becoming a Guarantor as a result of domestic
laws or otherwise, the Administrative Agent may, in its discretion, permit such
Subsidiary to be treated as an Excluded Foreign Subsidiary, and, accordingly,
such Subsidiary would not be required to become a Guarantor.
(e)    Joint Ventures. Notwithstanding anything to the contrary contained in any
Loan Document, (i) in the event any Subsidiary otherwise required to become a
Guarantor under this Section 6.13 is a joint venture or unincorporated
association, and such Subsidiary’s becoming a Subsidiary Guarantor shall be
restricted by such Subsidiary’s constitutive documents, the Obligations
guaranteed by such Subsidiary shall not be required to exceed the amount that
may be so guaranteed pursuant to such constitutive documents, (ii) the Freeport
Joint Ventures shall not be required to become Subsidiary Guarantors, and (iii)
in no event shall such Subsidiary be required to exceed the amount that may be
so Guaranteed under applicable Requirements of Law (including, without
limitation, the Uniform Fraudulent Conveyance Act and the Uniform Fraudulent
Transfer Act), multiplied by the percentage of such Subsidiary’s outstanding
Capital Stock or interest in the profits owned, in each case, by the Company or
any of its other Subsidiaries.
6.14    Foreign Employee Benefit Compliance. The Company shall, and shall cause
each of its Subsidiaries and each member of its Controlled Group to, establish,
maintain and operate all Foreign Employee Benefit Plans to comply in all
material respects with all laws, regulations and rules applicable thereto and
the respective requirements of the governing documents for such Plans, except
for failures to comply which, in the aggregate, would not be reasonably likely
to subject the

98
67484784_8

--------------------------------------------------------------------------------




Company or any of its Subsidiaries to liability, individually or in the
aggregate, in excess of $50,000,000.
6.15    Anti-Corruption Laws. The Company and its Subsidiaries shall conduct
their businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions, and maintain policies and procedures
designed to promote and achieve compliance with such laws.
ARTICLE VII    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
Obligations to the extent no claim giving rise thereto has been asserted), the
Company shall not (excluding Sections 7.01 and 7.05 which, for the avoidance of
doubt, shall not apply to the Company in any respect), nor shall it permit any
Subsidiary to, directly or indirectly:
7.01    Subsidiary Indebtedness. None of the Company’s Subsidiaries shall
create, incur, assume or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness, except:
(a)    Indebtedness of the Borrowers under this Agreement and the Subsidiaries
under the Subsidiary Guaranty;
(b)    Indebtedness in respect of guaranties executed by any Subsidiary
Guarantor with respect to any Indebtedness of the Company, provided such
Indebtedness is not incurred by the Company in violation of this Agreement;
(c)    Indebtedness in respect of obligations secured by Customary Permitted
Liens;
(d)    Indebtedness constituting Contingent Obligations permitted by
Section 7.05;
(e)    Unsecured Indebtedness arising from loans from (i) any Subsidiary to any
wholly-owned Subsidiary, (ii) the Company to any wholly-owned Subsidiary,
(iii) Lealand Finance Company B.V. to any Subsidiary (other than any Subsidiary
Guarantor) in an aggregate outstanding principal amount not to exceed
$100,000,000 at any time and (iv) any one or more Subsidiary Guarantors to
Horton CBI, Limited in an aggregate outstanding principal amount not to exceed
$100,000,000; provided, that if any Subsidiary Guarantor is the obligor on such
Indebtedness, such Indebtedness may only be due to a Subsidiary Guarantor and
shall be expressly subordinate to the payment in full in cash of the Obligations
on terms satisfactory to the Administrative Agent;
(f)    Indebtedness in respect of Hedging Obligations which are not prohibited
under Section 7.13;
(g)    Indebtedness with respect to surety, appeal and performance bonds and
Performance Letters of Credit (under and as defined in this Agreement and the
Existing Revolving Credit Agreement) obtained by any of the Company’s
Subsidiaries in the ordinary course of business;

99
67484784_8

--------------------------------------------------------------------------------




(h)    Indebtedness evidenced by letters of credit, bank guarantees or other
similar instruments in an aggregate face amount not to exceed at any time
$150,000,000 issued in the ordinary course of business to secure obligations of
the Company and its Subsidiaries under workers’ compensation and other social
security programs, and Contingent Obligations with respect to any such permitted
letters of credit, bank guarantees or other similar instruments;
(i)    (i) Permitted Existing Indebtedness and (ii) other Indebtedness, in
addition to that referred to elsewhere in this Section 7.01, incurred by the
Company’s Subsidiaries, provided that no Default or Event of Default shall have
occurred and be continuing at the date of such incurrence or would result
therefrom, and provided further that the aggregate outstanding amount of all
Indebtedness incurred by the Company’s Subsidiaries under this clause (i)(ii)
shall not at any time exceed $100,000,000;
(j)    Indebtedness of The Shaw Group Inc. or any of its Subsidiaries existing
on the Closing Date and permitted under the Transaction Agreement;
(k)    Indebtedness of the Initial Borrower and any Subsidiary Guarantor in
respect of (i) the Existing 2012 Term Loan Credit Agreement, (ii) the Existing
Revolving Credit Agreement and (iii) the Existing 2015 Term Loan Credit
Agreement (and any Permitted Refinancing in each case thereof), so long as such
Indebtedness is not senior to the Obligations in right of payment and is not
guaranteed by any Subsidiary that is not a Subsidiary Guarantor;
(l)    Indebtedness of any Subsidiary Guarantor in respect of the NPA Notes (and
any Permitted Refinancing thereof), so long as such Indebtedness is not senior
to the Obligations in right of payment and is not guaranteed by any Subsidiary
that is not a Subsidiary Guarantor; and
(m)    Unsecured Indebtedness incurred by any Borrower or any Subsidiary
Guarantor and owing to a joint venture in which any Borrower or any Subsidiary
Guarantor owns any interest.
7.02    Sales of Assets. Neither the Company nor any of its Subsidiaries shall
consummate any Asset Sale, except:
(a)    sales of inventory in the ordinary course of business;
(b)    the Disposition in the ordinary course of business of equipment that is
obsolete, excess or no longer used or useful in the Company’s or its
Subsidiaries’ businesses;
(c)    Dispositions of assets between the Company and any wholly-owned
Subsidiary of the Company, or between wholly-owned Subsidiaries of the Company
not otherwise prohibited by this Agreement;
(d)    the Permitted Sale and Leaseback Transactions; and
(e)    other leases, sales or other Dispositions of assets if such transaction
(i) is for consideration consisting at least eighty percent (80%) of cash,
(ii) is for not less than fair market value (as determined in good faith by the
Company’s board of directors), and (iii) involves assets that, together with all
other assets of the Company and its Subsidiaries previously leased, sold or

100
67484784_8

--------------------------------------------------------------------------------




disposed of (other than pursuant to clauses (a) through (d) above) as permitted
by this Section 7.02 (x) during the twelve-month period ending with the month in
which any such lease, sale or other disposition occurs, do not constitute a
Substantial Portion of the assets of the Company and its Subsidiaries and
(y) since the Closing Date do not exceed fifteen percent (15%) of consolidated
tangible assets of the Company and its Subsidiaries, in each case when combined
with all such other transactions during such period (each such transaction being
valued at book value).
7.03    Liens. Neither the Company nor any of its Subsidiaries shall directly or
indirectly create, incur, assume or permit to exist any Lien on or with respect
to any of their respective property or assets except:
(a)    Liens, if any, created by the Loan Documents or otherwise securing the
Obligations;
(b)    Customary Permitted Liens;
(c)    other Liens, including Permitted Existing Liens, (a) securing
Indebtedness of the Company (other than Indebtedness of the Company owed to any
Subsidiary) and/or (b) securing Indebtedness of the Company’s Subsidiaries as
permitted pursuant to Section 7.01 and in an aggregate outstanding amount not to
exceed five percent (5%) of consolidated tangible assets of the Company and its
Subsidiaries at any time;
(d)    Liens on the assets of The Shaw Group Inc. and its Subsidiaries, existing
on the Closing Date and permitted under the Transaction Agreement, provided that
such Liens extend only to such assets or proceeds thereof and were not incurred
in contemplation of the Shaw Acquisition;
(e)    as long as the obligations under this Agreement are secured equally and
ratably by the same collateral subject to such Liens, Liens securing the other
Transaction Facilities (and any Permitted Refinancing thereof);
(f)    Liens on pledged cash of the Company and its Subsidiaries required for
notional cash pooling arrangements in the ordinary course of business; and
(g)    Liens on accounts receivables and related assets of the Company pursuant
to a Qualified Securitization Financing; provided, however, that the aggregate
principal amount of Indebtedness so secured under all Qualified Securitization
Financings shall not exceed $250,000,000 at any one time outstanding.
In addition, neither the Company nor any of its Subsidiaries shall become a
party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of a Lien on any of its properties or
other assets in favor of the Administrative Agent as collateral for the
Obligations; provided that (x) any agreement, note, indenture or other
instrument in connection with purchase money Indebtedness (including Capitalized
Leases) incurred in compliance with the terms of this Agreement may prohibit the
creation of a Lien in favor of the Administrative Agent and the Lenders on the
items of property obtained with the proceeds of such Indebtedness and (y) the
Transaction Facilities (and any Permitted Refinancing thereof) may prohibit the
creation of a Lien in favor of the Administrative Agent and the Lenders unless
such Indebtedness is secured equally and ratably with the Obligations.

101
67484784_8

--------------------------------------------------------------------------------




7.04    Investments. Except to the extent permitted pursuant to Section 7.06,
neither the Company nor any of its Subsidiaries shall directly or indirectly
make or own any Investment except:
(a)    Investments in cash and Cash Equivalents;
(b)    Permitted Existing Investments in an amount not greater than the amount
thereof on the Closing Date;
(c)    Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
(d)    Investments consisting of deposit accounts maintained by the Company and
its Subsidiaries;
(e)    Investments consisting of non-cash consideration from a sale, assignment,
transfer, lease, conveyance or other disposition of property permitted by
Section 7.02;
(f)    Investments in any consolidated Subsidiaries;
(g)    Investments in joint ventures (other than Subsidiaries) and
nonconsolidated Subsidiaries in an aggregate amount not to exceed $200,000,000;
(h)    Investments constituting Permitted Acquisitions;
(i)    Investments constituting Indebtedness permitted by Section 7.01 or
Contingent Obligations permitted by Section 7.05;
(j)    Investments in addition to those referred to elsewhere in this
Section 7.04 in an aggregate amount not to exceed ten percent (10%) of
consolidated tangible assets of the Company and its Subsidiaries at any time;
and
(k)    Investments of The Shaw Group Inc. and its Subsidiaries on the Closing
Date and permitted under the Transaction Agreement.
7.05    Contingent Obligations. None of the Company’s Subsidiaries shall
directly or indirectly create or become or be liable with respect to any
Contingent Obligation, except: (a) recourse obligations resulting from
endorsement of negotiable instruments for collection in the ordinary course of
business; (b) Permitted Existing Contingent Obligations; (c) Contingent
Obligations (i) incurred by any Subsidiary of the Company to support the
performance of bids, tenders, sales or contracts (other than for the repayment
of borrowed money) of any other Subsidiary of the Company or, solely to the
extent of its relative ownership interest therein, any Person (other than a
wholly-owned Subsidiary of the Company) in which such Subsidiary has a joint
interest or other ownership interest, in each case in the ordinary course of
business, and, in the case of joint ventures or other ownership interests, the
Contingent Obligation in respect thereof is in an aggregate amount not to exceed
$30,000,000, and (ii) with respect to surety, appeal and performance bonds
obtained by the Company or any Subsidiary (provided that the Indebtedness with
respect thereto

102
67484784_8

--------------------------------------------------------------------------------




is permitted pursuant to Section 7.01) or, solely to the extent of its relative
ownership interest therein, any Person (other than a wholly-owned Subsidiary of
the Company) in which such Subsidiary has a joint interest or other ownership
interest, in each case in the ordinary course of business and, in the case of
joint ventures or other ownership interests, the Contingent Obligation in
respect thereof is in an aggregate amount not to exceed $30,000,000;
(d) Contingent Obligations of the Subsidiary Guarantors under the Subsidiary
Guaranty; and (e) Contingent Obligations in respect of the Transaction
Facilities and Contingent Obligations of The Shaw Group Inc. and its
Subsidiaries existing on the Closing Date and permitted under the Transaction
Agreement.
7.06    Conduct of Business; Subsidiaries; Permitted Acquisitions. Neither the
Company nor any of its Subsidiaries shall engage in any business other than the
businesses engaged in by the Company and its Subsidiaries on the Closing Date
and any business or activities which are substantially similar, related or
incidental thereto or logical extensions thereof. The Company shall not create,
acquire or capitalize any Subsidiary after the Closing Date unless (x) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom; (y) after such creation, acquisition or capitalization, all of
the representations and warranties contained herein shall be true and correct
(unless such representation and warranty is made as of a specific date, in which
case, such representation or warranty shall be true and correct as of such
date); and (z) after such creation, acquisition or capitalization the Company
and such Subsidiary shall be in compliance with the terms of Section 6.13 and
Section 7.16. Neither the Company nor its Subsidiaries shall make any
Acquisitions, other than Acquisitions meeting the following requirements or
otherwise approved by the Required Lenders (each such Acquisition constituting a
“Permitted Acquisition”):
(a)    as of the date of consummation of such Acquisition (before and after
taking into account such Acquisition), all representations and warranties set
forth in this Agreement and the other Loan Documents shall be true and correct
in all material respects as though made on such date (unless such representation
and warranty is made as of a specific date, in which case, such representation
and warranty shall be true and correct as of such date) and no event shall have
occurred and then be continuing which constitutes a Default or Event of Default
under this Agreement;
(b)    prior to the consummation of any such Permitted Acquisition, the Company
shall provide written notification to the Administrative Agent of all pro forma
adjustments to EBITDA to be made in connection with such Acquisition;
(c)    the purchase is consummated pursuant to a negotiated acquisition
agreement on a non-hostile basis and approved by the target company’s board of
directors (and shareholders, if necessary) prior to the consummation of the
Acquisition;
(d)    the businesses being acquired shall be substantially similar, related or
incidental to the businesses or activities engaged in by the Company and its
Subsidiaries on the Closing Date;
(e)    prior to such Acquisition and the incurrence of any Indebtedness
permitted by Section 7.01 in connection therewith, the Company shall deliver to
the Administrative Agent and the Lenders a certificate from one of the
Responsible Officers, demonstrating, on a pro forma basis using unadjusted
historical audited or reviewed unaudited financial statements obtained from the
seller(s) in respect of each such Acquisition as if the Acquisition and such
incurrence of Indebtedness

103
67484784_8

--------------------------------------------------------------------------------




had occurred on the first day of the twelve-month period ending on the last day
of the Company’s most recently completed fiscal quarter, the Company would have
been in compliance with the financial covenants in Section 7.18 and not
otherwise in an Event of Default; and
(f)    without the prior written consent of the Required Lenders, (i) the
purchase price for the Acquisition (including, without limitation or
duplication, cash, Capital Stock, Restricted Payments and Indebtedness assumed)
shall not exceed 10% of Consolidated Net Worth as of the Company’s most recently
ended fiscal year prior to such Acquisition and (ii) the aggregate of the
purchase price for all Acquisitions (including, without limitation or
duplication, cash, Capital Stock, Restricted Payments and Indebtedness assumed)
otherwise permitted hereunder shall not exceed $400,000,000 from and after the
Closing Date.
7.07    Transactions with Shareholders and Affiliates. Other than transactions
otherwise permitted by Section 7.04, neither the Company nor any of its
Subsidiaries shall directly or indirectly enter into or permit to exist any
transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with, or make loans or
advances to any holder or holders of any of the Equity Interests of the Company,
or with any Affiliate of the Company which is not its Subsidiary of the Company,
on terms that are less favorable to the Company or any of its Subsidiaries, as
applicable, than those that could reasonably be obtained in an arm’s length
transaction at the time from Persons who are not such a holder or Affiliate.
7.08    Restriction on Fundamental Changes. Neither the Company nor any of its
Subsidiaries shall enter into any merger or consolidation, or liquidate, wind-up
or dissolve (or suffer any liquidation or dissolution), or convey, lease, sell,
transfer or otherwise dispose of, in one transaction or series of transactions,
all or substantially all of the Company’s consolidated business or property
(each such transaction a “Fundamental Change”), whether now or hereafter
acquired, except (a) Fundamental Changes permitted under Sections 7.02, 7.04 or
7.07, (b) a Subsidiary of the Company may be merged into or consolidated with
the Company (in which case the Company shall be the surviving corporation) or
any wholly-owned Subsidiary of the Company provided the Company owns, directly
or indirectly, a percentage of the equity of the merged entity not less than the
percentage it owned of the Subsidiary prior to such Fundamental Change and if
the predecessor Subsidiary was a Guarantor, the surviving Subsidiary shall be a
Guarantor hereunder, (c) any liquidation of any Subsidiary of the Company, into
the Company or another Subsidiary of the Company, as applicable, and (d) any
Subsidiary may dissolve, liquidate or wind-up its affairs at any time if such
dissolution, liquidation or winding up is not disadvantageous to the
Administrative Agent or any Lender in any material respect.

104
67484784_8

--------------------------------------------------------------------------------




7.09    Sales and Leasebacks. Neither the Company nor any of its Subsidiaries
shall become liable, directly, by assumption or by Contingent Obligation, with
respect to any Sale and Leaseback Transaction (other than the Permitted Sale and
Leaseback Transactions and sale and leaseback obligations of The Shaw Group Inc.
and its Subsidiaries existing on the Closing Date and permitted under the
Transaction Agreement), unless the sale involved is not prohibited under Section
7.02, the lease involved is not prohibited under Section 7.01 and any related
Investment is not prohibited under Section 7.04.
7.10    Margin Regulations. Neither the Company nor any of its Subsidiaries,
shall use all or any portion of the proceeds of any credit extended under this
Agreement to purchase or carry Margin Stock in violation of any applicable legal
and regulatory requirements including, without limitation, Regulations T, U and
X, the Securities Act of 1933, and the Securities Exchange Act of 1934 and the
regulations promulgated thereunder.
7.11    ERISA. The Company shall not:
(a)    permit to exist any accumulated funding deficiency (as defined in
Sections 302 of ERISA and 412 of the Code), with respect to any Benefit Plan,
whether or not waived;
(b)    terminate, or permit any Controlled Group member to terminate, any
Benefit Plan which would result in liability of the Company or any Controlled
Group member under Title IV of ERISA;
(c)    fail, or permit any Controlled Group member to fail, to pay any required
installment or any other payment required under Section 412 of the Code on or
before the due date for such installment or other payment; or
(d)    permit any unfunded liabilities with respect to any Foreign Pension Plan;
except, in each case, as set forth on Schedule 5.09 or except where such
transactions, events, circumstances, or failures are not, individually or in the
aggregate, reasonably expected to result in liability individually or in the
aggregate in excess of $50,000,000.
7.12    Subsidiary Covenants. Except as set forth on Schedule 7.12, and except
for any (a) encumbrance or restriction binding upon The Shaw Group Inc. and its
Subsidiaries existing on the Closing Date and permitted under the Transaction
Agreement, (b) encumbrance or restriction contained in any of the Transaction
Facilities (or any amendments or Permitted Refinancings thereof, provided that
such amendments or refinancings are no more materially restrictive with respect
to such encumbrances and restrictions than those prior to such amendment or
refinancing), (c) customary provisions restricting subletting, assignment of any
lease or assignment of any agreement entered into in the ordinary course of
business, (d) customary restrictions and conditions contained in any agreement
relating to a sale or disposition not prohibited by Section 7.02, or (e) any
agreement in effect at the time a Subsidiary becomes a Subsidiary, so long as it
was not entered into in connection with or in contemplation of such Person
becoming a Subsidiary, the Company will not, and will not permit any Subsidiary
to, create or otherwise cause to become effective or suffer to exist any
consensual encumbrance or restriction of any kind on the ability of any
Subsidiary

105
67484784_8

--------------------------------------------------------------------------------




to pay dividends or make any other distribution on its stock or redemption of
its stock, or make any other Restricted Payment, pay any Indebtedness or other
Obligation owed to Company or any other Subsidiary, make loans or advances or
other Investments in the Company or any other Subsidiary, or sell, transfer or
otherwise convey any of its property to the Company or any other Subsidiary, or
merge, consolidate with or liquidate into the Company or any other Subsidiary.
7.13    Hedging Obligations. The Company shall not and shall not permit any of
its Subsidiaries to enter into any Hedging Arrangements evidencing Hedging
Obligations, other than Hedging Arrangements entered into by the Company or its
Subsidiaries pursuant to which the Company or such Subsidiary has hedged its
reasonably estimated interest rate, foreign currency or commodity exposure, and
which are non-speculative in nature.
7.14    Issuance of Disqualified Stock. From and after the Closing Date, neither
the Company, nor any of its Subsidiaries shall issue any Disqualified Stock. All
issued and outstanding Disqualified Stock shall be treated as Indebtedness for
all purposes of this Agreement, and the amount of such deemed Indebtedness shall
be the aggregate amount of the liquidation preference of such Disqualified Stock
7.15    Non-Guarantor Subsidiaries. The Company will not at any time permit the
sum of the consolidated assets of all of the Company’s Subsidiaries which are
not Subsidiary Guarantors (the non-guarantor Subsidiaries being referred to
collectively as the “Non-Obligor Subsidiaries”) to exceed twenty percent (20%)
of the Company’s and its Subsidiaries consolidated assets. For the avoidance of
doubt, Excluded Joint Ventures shall be disregarded for purposes of this Section
7.15.
7.16    Intercompany Indebtedness. The Company shall not create, incur, assume
or otherwise become or remain directly or indirectly liable with respect to any
Indebtedness arising from loans from any Subsidiary to the Company unless
(a) such Indebtedness is unsecured and (b) such Indebtedness shall be expressly
subordinate to the payment in full in cash of the Obligations on terms
satisfactory to the Administrative Agent.
7.17    Restricted Payments. The Company shall not, nor shall it permit any
Subsidiary to, declare, make or pay any Restricted Payments in excess of
$250,000,000 in the aggregate during any period of twelve (12) consecutive
months, other than (a) permitted Restricted Payments listed on Schedule 7.17,
(b) payments and prepayments of debt permitted by Section 7.01(j), (c) payments
and prepayments of the Transaction Facilities, (d) any Subsidiary may declare
and pay dividends ratably with respect to its Equity Interests and (e) other
Restricted Payments so long as when each such Restricted Payment is made, on a
pro forma basis, the Leverage Ratio of the Company and its Subsidiaries for the
most recently-ended period of four-fiscal quarters shall be less than 1.50 to
1.00.
7.18    Financial Covenants.
(a)    Maximum Leverage Ratio. The Company shall not permit the ratio (the
“Leverage Ratio”) of (i) all Adjusted Indebtedness of the Company and its
Subsidiaries as of any date of determination (but excluding any Indebtedness
permitted under Section 7.01(m)) to (ii) EBITDA for the most recently-ended
period of four-fiscal quarters for which financial statements were

106
67484784_8

--------------------------------------------------------------------------------




required to be delivered (commencing with the fiscal quarter ended as of
September 30, 2015) to be greater than 3.00 to 1.00. The Leverage Ratio
(including for purposes of determining the Applicable Rate) shall be calculated
as of the last day of each fiscal quarter based upon (A) for Adjusted
Indebtedness, Adjusted Indebtedness as of the last day of each such fiscal
quarter and (B) for EBITDA, the actual amount for the four quarter period ending
on such day, calculated, with respect to Permitted Acquisitions, on a pro forma
basis using historical audited and reviewed unaudited financial statements
obtained from the seller(s) in such Permitted Acquisition, broken down by fiscal
quarter in the Company’s reasonable judgment and satisfactory to the
Administrative Agent and as reported to the Administrative Agent pursuant to the
provisions of Section 7.06(b).
(b)    Minimum Fixed Charge Coverage Ratio. The Company and its consolidated
Subsidiaries shall maintain a ratio, without duplication, of Consolidated Net
Income Available for Fixed Charges to Consolidated Fixed Charges of at least
1.75 to 1.00 for the most recently-ended period of four fiscal quarters for
which financial statements were required to be delivered, commencing with the
fiscal quarter ended as of September 30, 2015 through the Availability Period.
If, during the period for which Consolidated Net Income Available for Fixed
Charges and Consolidated Fixed Charges are being calculated, the Company or any
Subsidiary has acquired any Person (or the assets thereof) resulting in such
Person becoming or otherwise resulting in a Subsidiary, compliance with this
Section 7.18(b) shall be determined by calculating Consolidated Net Income
Available for Fixed Charges and Consolidated Fixed Charges on a pro forma basis
as if such Subsidiary had become such a Subsidiary on the first day of such
period and any Indebtedness incurred in connection therewith was incurred on
such date.
(c)    Minimum Consolidated Net Worth. The Company shall not permit its
Consolidated Net Worth at any time after the Closing Date to be less than the
greater of (a) the sum of (i) 75% of the actual net worth of the Company and its
Subsidiaries on a consolidated basis as of September 30, 2013 plus (ii) fifty
percent (50%) of the sum of Consolidated Net Income (if positive) earned in each
fiscal quarter, commencing with the fiscal quarter ending on December 31, 2013,
and (b) the minimum amount of Consolidated Net Worth that the Company shall be
required to maintain under any instrument, agreement or indenture pertaining to
any Material Indebtedness.
7.19    Sanctions. No Borrower shall, directly or, to its knowledge, indirectly,
use the proceeds of any Credit Extension, or lend, contribute or otherwise make
available such proceeds to the Company, any Subsidiary, joint venture partner or
other individual or entity, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by an individual or entity (including any individual or
entity participating in the transaction, whether as Lender, Arranger,
Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions.
7.20    Anti-Corruption Laws. No Borrower shall, directly or, to its knowledge,
indirectly, use the proceeds of any Credit Extension for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010, and other similar anti-corruption legislation in other jurisdictions.

107
67484784_8

--------------------------------------------------------------------------------




ARTICLE VIII    
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Each of the following occurrences shall constitute an
Event of Default under this Agreement:
(a)    Failure to Make Payments When Due. The Company or any Borrower shall
(i) fail to pay when due any of the Obligations consisting of principal with
respect to the Loans or L/C Obligations or (ii) shall fail to pay within five
(5) days of the date when due any of the other Obligations under this Agreement
or the other Loan Documents.
(b)    Breach of Certain Covenants. The Company shall fail duly and punctually
to perform or observe any agreement, covenant or obligation binding on the
Company under Sections 6.01, 6.03, 6.08, 6.13, or Article VII.
(c)    Breach of Representation or Warranty. Any representation or warranty made
or deemed made by the Company or any Borrower to the Administrative Agent or any
Lender herein or by the Company or any Borrower or any of the Company’s
Subsidiaries in any of the other Loan Documents or in any statement or
certificate or information at any time given by any such Person pursuant to any
of the Loan Documents shall be false or misleading in any material respect on
the date as of which made (or deemed made).
(d)    Other Defaults. The Company or any Borrower shall default in the
performance of or compliance with any term contained in this Agreement (other
than as covered by subsections (a) or (b) or (c) of this Section 8.01), or the
Company or any Borrower or any of the Company’s Subsidiaries shall default in
the performance of or compliance with any term contained in any of the other
Loan Documents, and such default shall continue for thirty (30) days after the
occurrence thereof.
(e)    Default as to Other Indebtedness. The Company or any of its Subsidiaries
shall fail to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) with respect to any Indebtedness
(other than Indebtedness hereunder), beyond any period of grace provided with
respect thereto, which individually or together with other such Indebtedness as
to which any such failure or other Events of Default under this subsection
(e) exists has an aggregate outstanding principal amount equal to or in excess
of the Threshold Amount (such Indebtedness being “Material Indebtedness”); or
any breach, default or event of default (including any termination event,
amortization event, liquidation event or event of like import arising under any
agreement or instrument giving rise to any Off-Balance Sheet Liabilities) shall
occur, or any other condition shall exist under any instrument, agreement or
indenture pertaining to any such Material Indebtedness, beyond any period of
grace, if any, provided with respect thereto, if the effect thereof is to cause
an acceleration, mandatory redemption, a requirement that the Company offer to
redeem or purchase such Indebtedness or other required repurchase or early
amortization of such Indebtedness, or permit the holder(s) of such Indebtedness
to accelerate the maturity of any such Indebtedness or require a redemption,
purchase, early amortization or repurchase of such Indebtedness; or any such
Indebtedness shall be otherwise declared to be due and payable (by acceleration
or otherwise) or required to be prepaid, redeemed, amortized or otherwise
repurchased

108
67484784_8

--------------------------------------------------------------------------------




by the Company or any of its Subsidiaries (other than by a regularly scheduled
required prepayment) prior to the stated maturity thereof.
(f)    Involuntary Bankruptcy; Appointment of Receiver, Etc.
(i)    An involuntary case shall be commenced against the Company or any of the
Company’s Subsidiaries and the petition shall not be dismissed, stayed, bonded
or discharged within forty-five (45) days after commencement of the case; or a
court having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Company or any of the Company’s Subsidiaries in an
involuntary case, under any applicable bankruptcy, insolvency or other similar
law now or hereinafter in effect; or any other similar relief shall be granted
under any applicable federal, state, local or foreign law.
(ii)    A decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Company or any of the Company’s
Subsidiaries or over all or a substantial part of the property of the Company or
any of the Company’s Subsidiaries shall be entered; or an interim receiver,
trustee or other custodian of the Company or any of the Company’s Subsidiaries
or of all or a substantial part of the property of the Company or any of the
Company’s Subsidiaries shall be appointed or a warrant of attachment, execution
or similar process against any substantial part of the property of the Company
or any of the Company’s Subsidiaries shall be issued and any such event shall
not be stayed, dismissed, bonded or discharged within forty-five (45) days after
entry, appointment or issuance.
(g)    Voluntary Bankruptcy; Appointment of Receiver, Etc. The Company or any of
the Company’s Subsidiaries shall (i) commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, except for any proceeding to wind up the Toronto office of the business
sold pursuant to the E&C Sale (as defined in the Transaction Agreement) (to the
extent bankruptcy has been initiated by The Shaw Group prior to the Closing
Date), (ii) consent to the entry of an order for relief in an involuntary case,
or to the conversion of an involuntary case to a voluntary case, under any such
law, (iii) consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property,
(iv) make any assignment for the benefit of creditors or (v) take any corporate
action to authorize any of the foregoing.
(h)    Judgments and Attachments. Any money judgment(s), writ or warrant of
attachment, or similar process against the Company or any of its Subsidiaries or
any of their respective assets involving in any single case or in the aggregate
an amount in excess of the Threshold Amount (to the extent not covered by
independent third party insurance as to which the insurer does not dispute
coverage) is or are entered and shall remain undischarged, unvacated, unbonded
or unstayed for a period of thirty (30) days or in any event later than fifteen
(15) days prior to the date of any proposed sale thereunder.
(i)    Dissolution. Any order, judgment or decree shall be entered against the
Company or any Subsidiary decreeing its involuntary dissolution or split up and
such order shall remain undischarged and unstayed for a period in excess of
forty-five (45) days; or the Company or any

109
67484784_8

--------------------------------------------------------------------------------




Subsidiary shall otherwise dissolve or cease to exist except as specifically
permitted by this Agreement.
(j)    Loan Documents. At any time, for any reason, any Loan Document as a whole
that materially affects the ability of the Administrative Agent, or any of the
Lenders to enforce the Obligations ceases to be in full force and effect or the
Company or any of the Company’s Subsidiaries party thereto seeks to repudiate
its obligations thereunder.
(k)    Termination Event. Any Termination Event occurs which the Required
Lenders believe is reasonably likely to subject the Company to liability in
excess of the Threshold Amount, except as set forth on Schedule 5.09.
(l)    Waiver of Minimum Funding Standard. If the plan administrator of any Plan
applies under Section 412(d) of the Code for a waiver of the minimum funding
standards of Section 412(a) of the Code and any Lender believes the substantial
business hardship upon which the application for the waiver is based could
reasonably be expected to subject either the Company or any Controlled Group
member to liability in excess of the Threshold Amount.
(m)    Change of Control. A Change of Control shall occur.
(n)    Environmental Matters. The Company or any of its Subsidiaries shall be
the subject of any proceeding or investigation (other than in connection with a
Product Liability Event) pertaining to (i) the Release by the Company or any of
its Subsidiaries of any Contaminant into the environment, (ii) the liability of
the Company or any of its Subsidiaries arising from the Release by any other
Person of any Contaminant into the environment, or (iii) any violation of any
Environmental, Health or Safety Requirements of Law which by the Company or any
of its Subsidiaries, which, in any case, has or is reasonably likely to subject
the Company to liability individually or in the aggregate in excess of the
Threshold Amount (to the extent not covered by independent third party insurance
as to which the insurer does not dispute coverage).
(o)    Guarantor Revocation. Any Guarantor of the Obligations shall terminate or
revoke any of its obligations under the applicable Guaranty or breach any of the
material terms of such Guaranty.
An Event of Default shall be deemed “continuing” until cured or until waived in
writing in accordance with Section 8.02.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan

110
67484784_8

--------------------------------------------------------------------------------




Document to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by each
Borrower;
(c)    require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17 and except as otherwise set forth herein, be applied by
the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
pursuant to Section 10.04 or otherwise and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Hedging Obligations under Designated
Hedging Agreements, ratably among the Lenders, the L/C Issuers and the Hedge
Banks, in proportion to the respective amounts described in this clause Fourth
held by them;

111
67484784_8

--------------------------------------------------------------------------------




Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Sections 2.03 and 2.16; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law;
provided that, Excluded Swap Obligations with respect to any Loan Party shall
not be paid with amounts received from such Loan Party or its assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.
Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Hedging Obligations shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Hedge Bank, as the case
may be. Each Hedge Bank not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX for itself and its Affiliates as if a “Lender” party
hereto.
ARTICLE IX    
ADMINISTRATIVE AGENT
9.01    Appointment and Authority. Each of the Lenders and the L/C Issuers
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither any Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions, except as set forth in Section 9.06 with respect to
appointing a successor Administrative Agent as described in such Section. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder

112
67484784_8

--------------------------------------------------------------------------------




shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by a Borrower, a Lender or an L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance

113
67484784_8

--------------------------------------------------------------------------------




of any of the covenants, agreements or other terms or conditions set forth
herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for a Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuers and the Company. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor

114
67484784_8

--------------------------------------------------------------------------------




Administrative Agent meeting the qualifications set forth above. Notwithstanding
anything herein to the contrary, (i) so long as no Event of Default has occurred
and is continuing, each such successor Administrative Agent shall be subject to
the approval of the Company, which approval shall not be unreasonably withheld
or delayed and (ii) whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and appoint a successor;
provided that, so long as no Event of Default has occurred and is continuing,
each such successor Administrative Agent shall be subject to the approval of the
Company, which approval shall not be unreasonably withheld or delayed. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days (or such earlier day as
shall be agreed by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in
Section 3.01(g) and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section) . The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.
(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
L/C Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03

115
67484784_8

--------------------------------------------------------------------------------




(c). If Bank of America resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment by the Company of a successor L/C Issuer
or Swing Line Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender) and the acceptance of such appointment by the
applicable Lender, (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers or other agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

116
67484784_8

--------------------------------------------------------------------------------




(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.
9.10    Guaranty Matters. Without limiting the provisions of Section 9.09, each
of the Lenders (including in its capacities as a potential Hedge Bank) and the
L/C Issuers irrevocably authorize the Administrative Agent, at its option and in
its discretion, to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10. In each
case as specified in this Section 9.10, the Administrative Agent will, at the
Borrowers’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.
9.11    Hedge Obligations. Except as otherwise expressly set forth herein, no
Hedge Bank that obtains the benefit of the provisions of Section 8.03 or any
Guaranty by virtue of the provisions hereof shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document (or to notice of or to consent to any amendment, waiver
or modification of the provisions hereof or of any Guaranty) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article IX to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Hedging Obligations except to the extent expressly provided herein and
unless the Administrative Agent has received written notice of such Hedging
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Hedge Bank. The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Hedging Obligations in the case of
a termination pursuant to Section 11.06.

117
67484784_8

--------------------------------------------------------------------------------




ARTICLE X    
MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender subject to the last paragraph of such Section;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby (except with respect to any
modifications of the provisions relating to amounts, timing or application of
optional prepayments of Loans and other Obligations, which modification shall
require only the approval of the Required Lenders);
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
(e)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
(f)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;
(g)    release any Guarantor from its respective Guaranty or release all or
substantially all of the value of any Guaranty without the written consent of
each Lender, except to the extent the release of any Subsidiary Guarantor is
permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone); or
(h)    amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Lender affected thereby;

118
67484784_8

--------------------------------------------------------------------------------




and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.
Notwithstanding any provision herein to the contrary the Administrative Agent,
the Company and the Borrowers may amend, modify or supplement this Agreement or
any other Loan Document (x) to effect the provisions of Section 2.15 or (y) to
cure or correct administrative errors or omissions, any ambiguity, omission,
defect or inconsistency or to effect administrative changes, and such amendment
shall become effective without any further consent of any other party to such
Loan Document so long as (i) such amendment, modification or supplement does not
adversely affect the rights of any Lender or other holder of Obligations in any
material respect and (ii) the Lenders shall have received at least two Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within two Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment, modification or supplement.
10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Company or any other Loan Party, the Administrative Agent, the
L/C Issuers or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as

119
67484784_8

--------------------------------------------------------------------------------




appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Company).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, each L/C Issuer or the Company may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or

120
67484784_8

--------------------------------------------------------------------------------




otherwise) arising out of the Company’s, any Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet.
(d)    Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
the L/C Issuers and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuers and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Committed Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of any Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Company
shall indemnify the Administrative Agent, each L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of any Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at

121
67484784_8

--------------------------------------------------------------------------------




law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with Section 8.02 for the
benefit of all the Lenders and the L/C Issuers; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any L/C Issuer or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuers in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer), in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section.
(b)    Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Company or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in

122
67484784_8

--------------------------------------------------------------------------------




Section 3.01), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by an L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by any Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to any Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Company
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
Without limiting the provisions of Section 3.01(c), this Section 10.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any L/C Issuer, the Swing Line Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), any L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided further that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), any L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), such L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or

123
67484784_8

--------------------------------------------------------------------------------




instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuers and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.
10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Company nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder (except pursuant to a transaction involving a
Borrower permitted under this Agreement) without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (e) of this Section (and any other attempted
assignment or transfer by any party hereto

124
67484784_8

--------------------------------------------------------------------------------




shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
each L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees that are Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swing Line Loans) at the time owing to it); provided that
any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; provided that if at the time of such
assignment, any Loan made to a Dutch Borrower would be outstanding and the
assigning Lender’s Applicable Percentage of any and all of such Loans would in
the aggregate with respect to any Dutch Borrower, as of the date of assignment,
be more than zero but less than the Dollar Equivalent (calculated on the basis
of the Spot Rate of the Administrative Agent as of the date of such assignment)
of €100,000, no such assignment shall be made to an assignee which is not a
Professional Market Party; provided further that at the request of the assigning
Lender at any time prior to a proposed assignment to an assignee other than a
Professional Market Party, such Dutch Borrower shall either (1) subject to the
prior notice requirements set forth in Section 2.05(a), immediately prepay all
Loans made to it or (2) subject to the prior notice requirements set forth in
Section 2.02(a), immediately borrow such amount of Loans, so that in the case of
each of clauses (1) and (2), the assignment would not be restricted by the
immediately preceding proviso; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

125
67484784_8

--------------------------------------------------------------------------------




(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and
(C)    the consent of the L/C Issuers and the consent of the Swing Line Lender
(such consent not to be unreasonably withheld or delayed) shall be required for
any assignment.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed

126
67484784_8

--------------------------------------------------------------------------------




by such Defaulting Lender to the Administrative Agent, any L/C Issuer or any
Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain

127
67484784_8

--------------------------------------------------------------------------------




solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrowers, the Administrative Agent, the Lenders and
the L/C Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 3.06 and 10.13 as if it were an assignee
under paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrowers’ request and expense, to use reasonable efforts to
cooperate with the Borrowers to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure

128
67484784_8

--------------------------------------------------------------------------------




obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank; provided that
no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon thirty (30) days’ notice to the Company
and the Lenders, resign as L/C Issuer and/or (ii) upon thirty (30) days’ notice
to the Company, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrowers shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrowers to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Committed
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender that has accepted such appointment, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer or Swing Line Lender, as the case may be,
and (b) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.
10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), including to any Federal Reserve Bank
or central bank in connection with pledges permitted under Section 10.06(e),
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or any
Eligible Assignee

129
67484784_8

--------------------------------------------------------------------------------




invited to be a Lender pursuant to Section 2.15(c) or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to any of the
Borrowers and their obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Company or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Company or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company which
such Person has no reason to believe has any confidentiality or fiduciary
obligation to the Company or its Subsidiaries with respect to such Information.
For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of any Borrower or any other Loan Party against any and all of the
obligations of such Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or such L/C Issuer or
their respective Affiliates, irrespective of whether or not such Lender, L/C
Issuer or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender or such L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting

130
67484784_8

--------------------------------------------------------------------------------




Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, each L/C Issuer
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
L/C Issuer or their respective Affiliates may have. Each Lender and each L/C
Issuer agrees to notify the Company and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or each L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

131
67484784_8

--------------------------------------------------------------------------------




10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuers
or the Swing Line Lender, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.
10.13    Replacement of Lenders. If a Lender (an “Affected Lender”) shall have:
(a) become a Defaulting Lender or a Non-Consenting Lender, (b) requests any
payments such that the Borrowers are entitled to replace such Lender pursuant to
the provisions of Section 3.06, (c) delivered a notice pursuant to Sections 3.02
or 3.03(b) claiming that such Lender is unable to extend Eurodollar Rate Loans
for reasons not generally applicable to other Lenders or (d) become a Protesting
Lender that may be replaced by the Borrowers pursuant to Section 2.14, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrowers shall have paid (or caused a Designated Borrower to pay) to
the Administrative Agent the assignment fee (if any) specified in
Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws;
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent;

132
67484784_8

--------------------------------------------------------------------------------




(f)    the case of any such assignment resulting from a claim under Sections
3.02 or 3.03(b), the applicable assignee shall not, at the time of such
assignment, be subject to such Sections 3.02 or 3.03(b), as applicable; and
(g)    if at the time of such assignment, any Loan made to a Dutch Borrower
would be outstanding and the Affected Lender’s Applicable Percentage of any and
all of such Loans would, as of the date of assignment, in the aggregate with
respect to any Dutch Borrower, be more than zero but less than the Dollar
Equivalent (calculated on the basis of the Spot Rate of the Administrative Agent
as of the date of such assignment) of €100,000, no assignment of Loans to such
Dutch Borrower by the Affected Lender shall be made to an Eligible Assignee
pursuant to this Section 10.13 other than to a Professional Market Party.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. The Administrative Agent is authorized to execute one or more of
such assignment agreements as attorney-in-fact for any Affected Lender failing
to execute and deliver the same within five (5) Business Days after demand from
the Administrative Agent or the Company for such Affected Lender to execute and
deliver the same.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE

133
67484784_8

--------------------------------------------------------------------------------




ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUERS
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE COMPANY AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

134
67484784_8

--------------------------------------------------------------------------------




10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Company, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand,
(ii) each of the Company and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) the Company and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b) (i) the Administrative
Agent, the Arrangers and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Company, any other Loan Party or any of their respective Affiliates, or
any other Person and (ii) neither the Administrative Agent, any Arranger nor any
Lender has any obligation to the Company, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, any
Arranger, nor any Lender has any obligation to disclose any of such interests to
the Company, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Company and each other Loan Party
hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “execute,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other Committed Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it; and provided,
further, without limiting the foregoing, upon the request of any party, any
electronic signature shall be promptly followed by such manually executed
counterpart.

135
67484784_8

--------------------------------------------------------------------------------




10.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Loan Parties in accordance
with the Act. Each Loan Party shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.
10.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).
10.20    Entire Agreement. This Agreement and the other Loan Documents represent
the final agreement among the parties and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the parties. There are
no unwritten oral agreements among the parties.
10.21    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
the Guaranty, by any Specified Loan Party, becomes effective with respect to any
Swap Obligation hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under its
Guaranty and the other Loan Documents in respect of such Swap Obligation (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 10.21 voidable under

136
67484784_8

--------------------------------------------------------------------------------




applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 10.21 shall remain in full force and effect until
the Obligations (other than contingent indemnity obligations for which no claim
is pending) have been indefeasibly paid and performed in full. Each Qualified
ECP Guarantor intends this Section to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Loan Party for
all purposes of the Commodity Exchange Act.
10.22    Amendment and Restatement. In order to facilitate this amendment and
restatement and otherwise to effectuate the desires of the Borrowers, the
Administrative Agent and the Lenders:
The Borrowers, the Administrative Agent and the Lenders hereby agree that, on
the Closing Date, the terms and provisions of the Existing Credit Agreement
shall be and hereby are amended and restated in their entirety by the terms,
conditions and provisions of this Agreement, and the terms and provisions of the
Existing Credit Agreement, except as otherwise expressly provided herein, shall
be superseded by this Agreement.
Notwithstanding this amendment and restatement of the Existing Credit Agreement,
including anything in this Section 10.22, and of any related “Loan Documents”
(as such term is defined in the Existing Credit Agreement and referred to
herein, individually or collectively, as the “Prior Loan Documents”), (a) all
Obligations (as defined in the Existing Credit Agreement) outstanding under the
Existing Credit Agreement and other Prior Loan Documents (the “Existing
Obligations”) shall continue as Obligations hereunder to the extent not repaid
on or before the Closing Date, (b) each of this Agreement and the Notes and any
other Loan Document (as defined herein) that is amended and restated in
connection with this Agreement is given as a substitution for, and not as a
payment of, the indebtedness, liabilities and Existing Obligations of the
Borrowers and each Loan Party under the Existing Credit Agreement or any other
Prior Loan Document and (c) neither the execution and delivery of such documents
nor the consummation of any other transaction contemplated hereunder is intended
to constitute a novation of the Existing Credit Agreement or of any of the other
Prior Loan Documents or any obligations thereunder.
The parties hereby agree that (i) on the Closing Date, the Commitments shall be
as set forth in Schedule 2.01 and (ii) the transactions contemplated under this
Section 10.22 shall not give rise to any obligation of the Borrowers to make any
payment under Section 3.04 or 3.05 of the Existing Credit Agreement (other than
with respect to obligations to make such payments to any lender party to the
Existing Credit Agreement who is not also a party to this Agreement).
ARTICLE XI    
GUARANTY
11.01    Guaranty.
(a)    For valuable consideration, the receipt of which is hereby acknowledged,
and to induce the Lenders to make advances to each Borrower and to issue and
participate in Letters of Credit and Swing Line Loans, the Company and each
Designated Borrower (collectively, including the Company, the “Borrower
Guarantors”) hereby absolutely and unconditionally guarantees prompt payment
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times

137
67484784_8

--------------------------------------------------------------------------------




thereafter, of any and all existing and future Obligations of each Borrower to
the Administrative Agent, the Lenders, the Swing Line Lender, the L/C Issuers,
or any of them, under or with respect to the Loan Documents, whether for
principal, interest, fees, expenses or otherwise, and all Hedging Obligations of
any Borrower owing to any Lender or any Affiliate of any Lender under any
Designated Hedging Agreement (collectively, the “Guaranteed Obligations”);
provided that Guaranteed Obligations of a Loan Party shall exclude any Excluded
Swap Obligations with respect to such Loan Party.
(b)    Without limiting the generality of the foregoing, each Borrower
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to any Lender
under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party. Each
Borrower Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Lender Party, hereby confirms that it is the intention of
all such Persons that this Guaranty and the Obligations of each Borrower
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of Debtor Relief Laws, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar foreign, federal or state law to
the extent applicable to this Guaranty and the Obligations of each Borrower
Guarantor hereunder. To effectuate the foregoing intention, the Administrative
Agent, the Lenders and the Borrower Guarantors hereby irrevocably agree that the
Obligations of each Borrower Guarantor under this Guaranty at any time shall be
limited to the maximum amount as will result in the Obligations of such Borrower
Guarantor under this Guaranty not constituting a fraudulent transfer or
conveyance. Each Borrower Guarantor hereby unconditionally and irrevocably
agrees that in the event any payment shall be required to be made to any Lender
under this Guaranty or any other guaranty, such Borrower Guarantor will
contribute, to the maximum extent permitted by law, such amounts to each other
Borrower Guarantor and each other guarantor so as to maximize the aggregate
amount paid to the Lenders under or in respect of the Loan Documents.
11.02    Waivers; Subordination of Subrogation.
(a)    Waivers. Each Borrower Guarantor waives notice of the acceptance of this
guaranty and of the extension or continuation of the Guaranteed Obligations or
any part thereof. Each Borrower Guarantor further waives presentment, protest,
notice of notices delivered or demand made on any Borrower or action or
delinquency in respect of the Guaranteed Obligations or any part thereof,
including any right to require the Administrative Agent and the Lenders to sue
any Borrower, any other guarantor or any other Person obligated with respect to
the Guaranteed Obligations or any part thereof; provided, that if at any time
any payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy or
reorganization of any of the Borrowers or otherwise, the Borrower Guarantors’
obligations hereunder with respect to such payment shall be reinstated at such
time as though such payment had not been made and whether or not the
Administrative Agent or the Lenders are in possession of this guaranty. The
Administrative Agent and the Lenders shall have no obligation to disclose or
discuss with any Borrower Guarantor their assessments of the financial condition
of any of the Borrowers.

138
67484784_8

--------------------------------------------------------------------------------




(b)    Subordination of Subrogation. Until the Guaranteed Obligations have been
indefeasibly paid in full in cash, each Borrower Guarantor (i) shall have no
right of subrogation with respect to such Guaranteed Obligations and (ii) waives
any right to enforce any remedy which the Administrative Agent now has or may
hereafter have against any Borrower, any other Guarantor, any endorser or any
guarantor of all or any part of the Guaranteed Obligations or any other Person.
Should any Borrower Guarantor have the right, notwithstanding the foregoing, to
exercise its subrogation rights, each Borrower Guarantor hereby expressly and
irrevocably (a) subordinates any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off that such Borrower Guarantor may have to the indefeasible payment in full in
cash of the Guaranteed Obligations and (b) waives any and all defenses available
to a surety, guarantor or accommodation co-obligor until the Guaranteed
Obligations are indefeasibly paid in full in cash. Each Borrower Guarantor
acknowledges and agrees that this subordination is intended to benefit the
Administrative Agent and shall not limit or otherwise affect any Borrower
Guarantor’s liability hereunder or the enforceability of this Guaranty, and that
the Administrative Agent, the Lenders and their successors and assigns are
intended third party beneficiaries of the waivers and agreements set forth in
this Section 11.02.
11.03    Guaranty Absolute. This guaranty is a guaranty of payment and not of
collection, is a primary obligation of each Borrower Guarantor and not one of
surety, and the validity and enforceability of this guaranty shall be absolute
and unconditional irrespective of, and shall not be impaired or affected by any
of the following: (a) any extension, modification or renewal of, or indulgence
with respect to, or substitutions for, the Guaranteed Obligations or any part
thereof or any agreement relating thereto at any time; (b) any failure or
omission to enforce any right, power or remedy with respect to the Guaranteed
Obligations or any part thereof or any agreement relating thereto; (c) any
waiver of any right, power or remedy with respect to the Guaranteed Obligations
or any part thereof or any agreement relating thereto; (d) any release,
surrender, compromise, settlement, waiver, subordination or modification, with
or without consideration, any other guaranties with respect to the Guaranteed
Obligations or any part thereof, or any other obligation of any Person with
respect to the Guaranteed Obligations or any part thereof; (e) the
enforceability or validity of the Guaranteed Obligations or any part thereof or
the genuineness, enforceability or validity of any agreement relating thereto;
(f) the application of payments received from any source to the payment of
obligations other than the Guaranteed Obligations, any part thereof or amounts
which are not covered by this guaranty even though the Administrative Agent and
the Lenders might lawfully have elected to apply such payments to any part or
all of the Guaranteed Obligations or to amounts which are not covered by this
Guaranty; (g) any change in the ownership of any Borrower or the insolvency,
bankruptcy or any other change in the legal status of any Borrower; (h) the
change in or the imposition of any law, decree, regulation or other governmental
act which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Guaranteed Obligations; (i) the
failure of the Company or any other Borrower to maintain in full force, validity
or effect or to obtain or renew when required all governmental and other
approvals, licenses or consents required in connection with the Guaranteed
Obligations or this guaranty, or to take any other action required in connection
with the performance of all obligations pursuant to the Guaranteed Obligations
or this guaranty; (j) the existence of any claim, setoff or other rights which
the Company may have at any time against any Borrower, or any other Person in
connection herewith or an unrelated transaction; or (k) any other circumstances,
whether or not similar to any of the

139
67484784_8

--------------------------------------------------------------------------------




foregoing, which could constitute a defense to a guarantor; all whether or not
such Borrower Guarantor shall have had notice or knowledge of any act or
omission referred to in the foregoing clauses (a) through (k) of this Section
11.03. It is agreed that each Borrower Guarantor’s liability hereunder is
several and independent of any other guaranties or other obligations at any time
in effect with respect to the Guaranteed Obligations or any part thereof and
that each Guarantor’s liability hereunder may be enforced regardless of the
existence, validity, enforcement or non-enforcement of any such other guaranties
or other obligations or any provision of any applicable law or regulation
purporting to prohibit payment by any Borrower of the Guaranteed Obligations in
the manner agreed upon between the Borrowers and the Administrative Agent and
the Lenders.
11.04    Acceleration. Each Borrower Guarantor agrees that, as between such
Borrower Guarantor on the one hand, and the Lenders and the Administrative
Agent, on the other hand, the obligations of each Borrower guaranteed under this
Article XI may be declared to be forthwith due and payable, or may be deemed
automatically to have been accelerated, as provided in Section 8.02 hereof for
purposes of this Article XI, notwithstanding any stay, injunction or other
prohibition (whether in a bankruptcy proceeding affecting such Borrower or
otherwise) preventing such declaration as against such Borrower and that, in the
event of such declaration or automatic acceleration, such obligations (whether
or not due and payable by such Borrower) shall forthwith become due and payable
by each Borrower Guarantor for purposes of this Article XI.
11.05    Marshaling; Reinstatement. None of the Lenders nor the Administrative
Agent nor any Person acting for or on behalf of the Lenders or the
Administrative Agent shall have any obligation to marshal any assets in favor of
any Borrower Guarantor or against or in payment of any or all of the Guaranteed
Obligations. If any Borrower Guarantor or any other guarantor of all or any part
of the Guaranteed Obligations makes a payment or payments to any Lender or the
Administrative Agent, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to any Borrower Guarantor or any other guarantor or
any other Person, or their respective estates, trustees, receivers or any other
party, including, without limitation, each Borrower Guarantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, the part of the Guaranteed Obligations
which has been paid, reduced or satisfied by such amount shall be reinstated and
continued in full force and effect as of the time immediately preceding such
initial payment, reduction or satisfaction.
11.06    Termination Date. This Guaranty is a continuing guaranty and shall
remain in effect until the later of (a) the date upon which (i) no Commitment
hereunder, Loan or other Obligation hereunder shall remain unpaid or unsatisfied
(other than contingent Obligations to the extent no claim giving rise thereto
has been asserted) and (ii) all of the Letters of Credit shall have expired,
been cancelled or terminated, or Cash Collateralized pursuant to the terms of
this Agreement or supported by a letter of credit acceptable to the
Administrative Agent, and (b) the date on which all of the Guaranteed
Obligations have been paid in full in cash, subject to the proviso in
Section 11.01(a).
11.07    Subordination of Intercompany Indebtedness. Each Borrower Guarantor
agrees that any and all claims of such Borrower Guarantor against any other Loan
Party with respect to any “Intercompany Indebtedness” (as hereinafter defined)
shall be subordinate and subject in right

140
67484784_8

--------------------------------------------------------------------------------




of payment to the prior payment, in full and in cash, of all Obligations and
Hedging Obligations under Hedging Arrangements entered into with the Lenders or
any of their Affiliates (“Designated Hedging Agreements”); provided that, and
not in contravention of the foregoing, so long as no Event of Default has
occurred and is continuing each Borrower Guarantor may make loans to and receive
payments in the ordinary course with respect to such Intercompany Indebtedness
from another Loan Party to the extent not prohibited by the terms of this
Agreement and the other Loan Documents. Notwithstanding any right of any
Borrower Guarantor to ask, demand, sue for, take or receive any payment from any
other Loan Party, all rights, liens and security interests of any Borrower
Guarantor, whether now or hereafter arising and howsoever existing, in any
assets of any other Loan Party shall be and are subordinated to the rights of
the holders of the Obligations and the Administrative Agent in those assets. No
Borrower Guarantor shall have any right to possession of any such asset or to
foreclose upon any such asset, whether by judicial action or otherwise, unless
and until all of the Obligations (other than contingent indemnity obligations)
and the Hedging Obligations under Designated Hedging Agreements shall have been
fully paid and satisfied (in cash) and all financing arrangements pursuant to
any Loan Document or Designated Hedging Agreement have been terminated. If all
or any part of the assets of any Loan Party, or the proceeds thereof, are
subject to any distribution, division or application to the creditors of such
Loan Party, whether partial or complete, voluntary or involuntary, and whether
by reason of liquidation, bankruptcy, arrangement, receivership, assignment for
the benefit of creditors or any other action or proceeding, or if the business
of any such Loan Party is dissolved or if substantially all of the assets of any
such Loan Party are sold, then, and in any such event (such events being herein
referred to as an “Insolvency Event”), any payment or distribution of any kind
or character, either in cash, securities or other property, which shall be
payable or deliverable upon or with respect to any indebtedness of any such Loan
Party to any Borrower Guarantor (“Intercompany Indebtedness”) shall be paid or
delivered directly to the Administrative Agent for application on any of the
Obligations and Hedging Obligations under Designated Hedging Agreements, due or
to become due, until such Obligations and Hedging Obligations (other than
contingent indemnity obligations) shall have first been fully paid and satisfied
(in cash). Should any payment, distribution, security or instrument or proceeds
thereof be received by any Borrower Guarantor upon or with respect to the
Intercompany Indebtedness after an Insolvency Event prior to the satisfaction of
all of the Obligations (other than contingent indemnity obligations) and Hedging
Obligations under Designated Hedging Agreements and the termination of all
financing arrangements pursuant to any Loan Document and or Designated Hedging
Agreements, such Borrower Guarantor shall receive and hold the same in trust, as
trustee, for the benefit of the holders of the Obligations and such Hedging
Obligations and shall forthwith deliver the same to the Administrative Agent,
for the benefit of such Persons, in precisely the form received (except for the
endorsement or assignment of such Borrower Guarantor where necessary), for
application to any of the Obligations and such Hedging Obligations, due or not
due, and, until so delivered, the same shall be held in trust by such Borrower
Guarantor as the property of the holders of the Obligations and such Hedging
Obligations. If any Borrower Guarantor fails to make any such endorsement or
assignment to the Administrative Agent, the Administrative Agent or any of its
officers or employees are irrevocably authorized to make the same. Each Borrower
Guarantor agrees that until the Obligations (other than the contingent indemnity
obligations) and such Hedging Obligations have been paid in full (in cash) and
satisfied and all financing arrangements pursuant to any Loan Document or any
Designated Hedging Agreement have been terminated, no Borrower

141
67484784_8

--------------------------------------------------------------------------------




Guarantor will assign or transfer to any Person (other than the Administrative
Agent) any claim such Borrower Guarantor has or may have against any other Loan
Party.
[Remainder Of This Page Intentionally Blank]



142
67484784_8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
CHICAGO BRIDGE & IRON COMPANY N.V., as the Company
By: CHICAGO BRIDGE & IRON COMPANY B.V., its Managing Director


By: /s/ Michael S. Taff    
Name: Michael S. Taff
Title: Director


CHICAGO BRIDGE & IRON COMPANY (DELAWARE), as the Initial Borrower


By: /s/ Michael S. Taff    
Name: Michael S. Taff
Title: Authorized Signatory


CB&I INC., as a Designated Borrower


By: /s/ Michael S. Taff    
Name: Michael S. Taff
Title: Authorized Signatory


CBI SERVICES, INC., as a Designated Borrower


By: /s/ Michael S. Taff    
Name: Michael S. Taff
Title: Authorized Signatory




CHICAGO BRIDGE & IRON COMPANY B.V., as a Designated Borrower


By: /s/ Michael S. Taff    
Name: Michael S. Taff
Title: Director

Chicago Bridge & Iron Company
2015 Amended and Restated Revolving Credit Agreement
Signature Page

--------------------------------------------------------------------------------






CHICAGO BRIDGE & IRON COMPANY, as a Designated Borrower


By: /s/ Michael S. Taff    
Name: Michael S. Taff
Title: Authorized Signatory


BANK OF AMERICA, N.A., as
Administrative Agent


By: /s/ Bridgett J. Manduk Mowry    
Name: Bridgett J. Manduk Mowry
Title: Vice President


BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender




By: /s/ Stuart Bonomo    
Name: Stuart Bonomo
Title: Director


BNP PARIBAS, as a Lender and an L/C Issuer




By:/s/ Brendan Heneghan    
Name: Brendan Heneghan
Title: Director






By: /s/ Karim Remtoula    
Name: Karim Remtoula
Title: Vice President



Chicago Bridge & Iron Company
2015 Amended and Restated Revolving Credit Agreement
Signature Page

--------------------------------------------------------------------------------




COMPASS BANK, as a Lender and an L/C Issuer




By: /s/ Khoa Duong    
Name: Khoa Duong
Title: Vice President


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender and an L/C Issuer




By: /s/ Mark Maloney    
Name: Mark Maloney
Title: Authorized Signatory


CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender and an L/C Issuer




By: /s/ Page Dillenhunt    
Name: Page Dillenhunt
Title: Managing Director




By: /s/ Michael Willis    
Name: Michael Willis
Title: Managing Director



Chicago Bridge & Iron Company
2015 Amended and Restated Revolving Credit Agreement
Signature Page

--------------------------------------------------------------------------------




BANK OF MONTREAL, as a Lender and an L/C Issuer




By: /s/ Michael Gift    
Name: Michael Gift
Title: Vice President


HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender




By: /s/ Wadie Christopher Habiby    
Name: Wadie Christopher Habiby    
Title: Vice President, Corporate Banking


FIFTH THIRD BANK, as a Lender




By: /s/ Mike Glifford    
Name: Mike Glifford
Title: Vice President


COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, as a Lender




By: /s/ Barbara Stacks    
Name: Barbara Stacks
Title: Vice President




By: /s/ Tom Kang    
Name: Tom Kang
Title: Vice President

Chicago Bridge & Iron Company
2015 Amended and Restated Revolving Credit Agreement
Signature Page

--------------------------------------------------------------------------------




SUMITOMO MITSUI BANKING CORPORATION, as a Lender




By: /s/ James D. Weinstein    
Name: James D. Weinstein
Title: Managing Director


LLOYDS BANK PLC, as a Lender




By: /s/ Daven Popat    
Name: Daven Popat
Title: Senior Vice President – P003




By: /s/ Dennis McClellan    
Name: Dennis McClellan
Title: Assistance Vice President – M040


INTESA SANPAOLO S.P.A., NEW YORK BRANCH, as a Lender




By: /s/ Glen Binder    
Name: Glen Binder
Title: Vice President




By: /s/ Francesco Di Mario    
Name: Francesco Di Mario
Title: First Vice President & Head of Credit


SUNTRUST BANK, as a Lender




By: /s/ Garrett O’Malley    
Name: Garrett O’Malley
Title: Director

Chicago Bridge & Iron Company
2015 Amended and Restated Revolving Credit Agreement
Signature Page

--------------------------------------------------------------------------------






REGIONS BANK, as a Lender




By: /s/ Joey Powell    
Name: Joey Powell
Title: Senior Vice President


SANTANDER BANK, N.A., as a Lender




By: /s/ John W. Deegan    
Name: John W. Deegan
Title: Exec. Director


CITIBANK, N.A., as a Lender




By: /s/ Brian Reed    
Name: Brian Reed
Title: Managing Director


RIYAD BANK, HOUSTON AGENCY, as a Lender




By: /s/ Michael Meiss    
Name: Michael Meiss
Title: General Manager




By: /s/ Paul N. Travis    
Name: Paul N. Travis
Title: Vice President & Head of Corporate Finance



Chicago Bridge & Iron Company
2015 Amended and Restated Revolving Credit Agreement
Signature Page

--------------------------------------------------------------------------------




ING BANK N.V., DUBLIN BRANCH, as a Lender




By: /s/ Barry Fehily    
Name: Barry Fehily
Title: Managing Director




By: /s/ Shaun Hawley    
Name: Shaun Hawley
Title: Vice President


MIZUHO BANK, LTD., as a Lender




By: /s/ Donna DeMagistris    
Name: Donna DeMagistris
Title: Authorized Signatory


DBS BANK LTD., as a Lender




By: /s/ Yeo How Ngee    
Name: Yeo How Ngee
Title: Managing Director


STANDARD CHARTERED BANK, as a Lender




By: /s/ Rodrigo Gonzalez    
Name: Rodrigo Gonzalez
Title: Executive Director Capital Markets




By: /s/ Hsing H. Huang    
Name: Hsing H. Huang
Title: Associate Director Standard Chartered Bank     NY

Chicago Bridge & Iron Company
2015 Amended and Restated Revolving Credit Agreement
Signature Page

--------------------------------------------------------------------------------






UNICREDIT BANK AG, NEW YORK BRANCH, as a Lender




By: /s/ Julien Tizorin    
Name: Julien Tizorin
Title: Director


By: /s/ Thomas Petz    
Name: Thomas Petz
Title: Director


THE BANK OF NOVA SCOTIA, as a Lender




By: /s/ Michael Grad    
Name: Michael Grad
Title: Director


NBAD AMERICAS N.V., as a Lender




By: /s/ David Young     
Name: David Young




By: /s/ William F. Ghazar    
Name: William F. Ghazar
Title: Executive Director, Head of Client
Relationships


THE NORTHERN TRUST COMPANY, as a Lender




By: /s/ Keith Burson    
Name: Keith Burson
Title: Vice President

Chicago Bridge & Iron Company
2015 Amended and Restated Revolving Credit Agreement
Signature Page

--------------------------------------------------------------------------------






AMEGY BANK NATIONAL ASSOCIATION, as a Lender




By: /s/ Kaitlin Bellon    
Name: Kaitlin Bellon
Title: Vice President





Chicago Bridge & Iron Company
2015 Amended and Restated Revolving Credit Agreement
Signature Page

--------------------------------------------------------------------------------




EXHIBIT A


FORM OF COMMITTED LOAN NOTICE


Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of July 8, 2015 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Chicago Bridge & Iron Company N.V., a corporation organized under the laws
of The Kingdom of the Netherlands (the “Company”), Chicago Bridge & Iron Company
(Delaware), a Delaware corporation (the “Initial Borrower”), certain
Subsidiaries of the Company from time to time party thereto (each a “Designated
Borrower” and, together with the Initial Borrower, the “Borrowers” and each a
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
The Designated Borrower party hereto (the “Applicable Designated Borrower”)
hereby requests (select one):
A Borrowing of Committed Loans
A conversion or continuation of Loans

1.    On      (a Business Day).
2.    In the amount of     .
3.    Comprised of         .

        [Type of Committed Loan requested]
4.    In the following currency: ________________________
5.    For Eurocurrency Rate Loans: with an Interest Period of      months.
The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.
[APPLICABLE DESIGNATED BORROWER]
By:     
Name:     
Title:     



A-1    
Form of Committed Loan Notice

--------------------------------------------------------------------------------




EXHIBIT B


FORM OF SWING LINE LOAN NOTICE
Date: ___________, _____
To:
Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of July 8, 2015 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Chicago Bridge & Iron Company N.V., a corporation organized under the laws
of The Kingdom of the Netherlands (the “Company”), Chicago Bridge & Iron Company
(Delaware), a Delaware corporation (the “Initial Borrower”), certain
Subsidiaries of the Company from time to time party thereto (each a “Designated
Borrower” and, together with the Initial Borrower, the “Borrowers” and each a
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
The undersigned hereby requests a Swing Line Loan:
1.    On      (a Business Day).
2.    In the amount of $    .
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.
[APPLICABLE DESIGNATED BORROWER]


By:     
Name:     
Title:     





B - 1    
Form of Swing Line Loan Notice

--------------------------------------------------------------------------------




EXHIBIT C


FORM OF NOTE
        
FOR VALUE RECEIVED, each of the undersigned (the “Borrowers”) hereby promises to
pay to _____________________ or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Loan from time to time made by the Lender to the Borrowers under
that certain Amended and Restated Credit Agreement, dated as of July 8, 2015 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Chicago Bridge & Iron
Company N.V., a corporation organized under the laws of The Kingdom of the
Netherlands (the “Company”), the Borrowers, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.
Each Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan, as the case may be, until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars and in
Same Day Funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount, currency and maturity of its Loans and payments with respect
thereto.
Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
This Note may not be assigned except in accordance with the terms of Section
10.06 of the Agreement.

C - 1    
Form of Note



--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
CHICAGO BRIDGE & IRON COMPANY (DELAWARE)


By:     
Name:     
Title:    


CB&I INC.


By:     
Name:     
Title:    


CBI SERVICES, INC.


By:     
Name:     
Title:    


CHICAGO BRIDGE & IRON COMPANY B.V.


By:     
Name:     
Title:    


CHICAGO BRIDGE & IRON COMPANY


By:     
Name:     
Title:    



C - 2    
Form of Note



--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO


Date
Type of Loan Made
Currency and Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   




C - 3    
Form of Note



--------------------------------------------------------------------------------




EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: ,
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of July 8, 2015 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Chicago Bridge & Iron Company N.V., a corporation organized under the laws
of The Kingdom of the Netherlands (the “Company”), Chicago Bridge & Iron Company
(Delaware), a Delaware corporation (the “Initial Borrower”), certain
Subsidiaries of the Company from time to time party thereto (each a “Designated
Borrower” and, together with the Initial Borrower, the “Borrowers” and each a
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                              of the Company, and that, in such
capacity, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Company, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Company has delivered the year-end audited financial statements
required by Section 6.01(b) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Company has delivered the unaudited financial statements required by
Section 6.01(a) of the Agreement for the fiscal quarter of the Company ended as
of the above date. Such financial statements fairly present the consolidated
financial condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with Agreement Accounting Principles as at such date
and for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.
2.    The undersigned has reviewed the terms of the Agreement and has made, or
has caused to be made under his/her supervision, a detailed review of the
transactions and condition of the Company during the accounting period covered
by such financial statements.
3.    The financial covenant analyses and information set forth on Schedules 1,
2 and 3 attached hereto are true and accurate on and as of the date of this
Certificate.

D - 1
Form of Note



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Certificate as

of             ,         .
CHICAGO BRIDGE & IRON COMPANY N.V.


By:
Chicago Bridge & Iron Company B.V., its Managing Director



By:     
Name:     
Title:     



D - 2
Form of Note



--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
I.
Section 7.18 (a) – Maximum Leverage Ratio.



A.
Adjusted Indebtedness at Statement Date:    $    

B.
EBITDA (see Schedule 2) for four consecutive fiscal quarters

ending on above date (“Subject Period”):    $    
C.
Leverage Ratio (Line I.A ÷ Line I.B):        to 1.00

Maximum permitted:
3.00 to 1.00



II.
Section 7.18(b) – Minimum Fixed Charge Coverage Ratio.



A.
Consolidated Net Income Available for Fixed Charges:

1.    Consolidated Net Income for Subject Period:    $    
2.    Provision for income taxes for Subject Period:    $    
3.    Consolidated Fixed Charges for Subject Period:    $    
4.    Dividends and distributions received in cash during Subject
Period:                $    
5.    Retention bonuses paid to officers, directors and employees
of the Company and its Subsidiaries in connection with the
Transaction (not to exceed $25,000,000) for Subject Period:    $    
6.    Fees, charges and expenses incurred in connection with the
Transaction, the transactions related thereto, and any related
issuance of Indebtedness or equity, whether or not
successful, for Subject Period:    $    

D - 3
Form of Note



--------------------------------------------------------------------------------




7.    Restructuring and integration charges, fees and expenses
incurred in connection with the Transaction during Subject
Period:                $    
8.    Non-cash compensation expenses for management or
employees for Subject Period:    $    
9.    Expenses incurred in connection with the Shaw Acquisition
and relating to termination and severance as to, or relocation
of, officers, directors and employees (not exceeding
$110,000,000) for Subject Period:    $    
10.    Equity earnings booked or recognized by the Company or
any of its Subsidiaries from Eligible Joint Ventures
for Subject Period:1        $    
11.    Consolidated Net Income Available for Fixed Charges
(Lines II.A1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10)
for Subject Period:        $    
B.
Consolidated Fixed Charges for Subject Period:    $    

1.    Consolidated Long-Term Lease Rentals for Subject Period:    $    
2.    Consolidated Interest Expense for the Subject Period:    $    
3.    Consolidated Fixed Charges for Subject Period
(Lines II.B1 + 2):            $    
C.
Fixed Charge Coverage Ratio (Line II.A11 ÷ Line II.B3):        to 1.00

Minimum required:
1.75 to 1.00

III.    Section 7.18 (c) – Minimum Consolidated Net Worth.


A.
Consolidated Net Worth at Statement Date:    $    

B.
75% of the actual net worth of the Company and its Subsidiaries


D - 4
Form of Note



--------------------------------------------------------------------------------




as of September 30, 2013:        $    
C.
50% the sum of Consolidated Net Income (if positive) earned in

each fiscal quarter, commencing with the fiscal quarter ending on
December 31, 2013:            $    
D.
Minimum Consolidated Net Worth
(Lines III.B + III.C):             $    

E.
Minimum amount of Consolidated Net Worth that the Company

shall be required to maintain under any instrument, agreement or
indenture pertaining to any Material Indebtedness:    $    
F.
Greater of Line III.D and Line III.E    $    

G.
Excess (deficient) for covenant compliance (Line III.A – III.F):    $    

































1 Not to exceed 15% (or such lower percentage as may be set forth in the Note
Purchase Agreements) of EBITDA of the Company pursuant to clauses (a) through
(i) of the definition thereof for the period of twelve (12) prior consecutive
months.

D - 5
Form of Note



--------------------------------------------------------------------------------






For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
EBITDA
(in accordance with the definition of EBITDA
as set forth in the Agreement)


EBITDA
Quarter
Ended
__________
Quarter
Ended
__________
Quarter
Ended
__________
Quarter
Ended
__________
Twelve
Months
Ended
__________
(i)(1) Consolidated
Net Income
 
 
 
 
 
(2) + Interest Expense
 
 
 
 
 
(3) + charges against income for foreign, federal, state and local taxes to the
extent deducted
 
 
 
 
 
(4) + non-recurring non-cash charges (excluding any charge that becomes, or is
expected to become, a cash charge) to the extent deducted
 
 
 
 
 
(5) + extraordinary losses to the extent deducted
 
 
 
 
 
(6) - non-recurring non-cash credits to the extent added
 
 
 
 
 
(7) - extraordinary gains to the extent added
 
 
 
 
 
(ii) + depreciation expense to the extent deducted
 
 
 
 
 
(iii) + amortization expense to the extent deducted
 
 
 
 
 


D - 6
Form of Note



--------------------------------------------------------------------------------




(iv) + non-cash compensation expenses for management or employees to the extent
deducted
 
 
 
 
 
(v) + to the extent not already included, dividends distributions actually
received in cash received from Persons other than Subsidiaries
 
 
 
 
 
(vi) +retention bonuses paid in connection with the Transaction not to exceed
$25,000,000
 
 
 
 
 
(vii) +charges, fees and expenses incurred in connection with the Transaction,
the transactions related thereto, and any related issuance of Indebtedness or
equity, whether or not successful
 
 
 
 
 
(viii) +charges, fees and expenses incurred in connection with restructuring and
integration activities in connection with the Transaction, including in
connection with the closures of certain facilities and termination of leases
 
 
 
 
 


D - 7
Form of Note



--------------------------------------------------------------------------------




(ix) + expenses incurred in connection with the Shaw Acquisition and relating to
termination and severance as to, or relocation of, officers, directors and
employees not exceeding $110,000,000
 
 
 
 
 
(x) + 2equity earnings booked or recognized by the Company or any of its
Subsidiaries from Eligible Joint Ventures
 
 
 
 
 
= Consolidated EBITDA
 
 
 
 
 

























2 Not to exceed 15% (or such lower percentage as may be set forth in the Note
Purchase Agreements) of EBITDA of the Company pursuant to clauses (a) through
(i) of this definition for the period of twelve (12) prior consecutive months.

D - 8
Form of Note



--------------------------------------------------------------------------------




SCHEDULE 3

Eligible Joint Ventures


[INCLUDE LISTING OF ELIGIBLE JOINT VENTURES]







D - 9
Form of Note



--------------------------------------------------------------------------------




EXHIBIT E
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities5) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
1.    Assignor[s]:    ______________________________
______________________________
[Assignor [is] [is not] a Defaulting Lender]


1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
5 Include all applicable subfacilities.



E - 1    
Form of Assignment and Assumption



--------------------------------------------------------------------------------










2.    Assignee[s]:    ______________________________


______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.    Borrowers:    Chicago Bridge & Iron Company (Delaware) (the “Initial
Borrower”)
Certain Subsidiaries of Chicago Bridge & Iron Company, N.V. from time to time
party thereto (each a “Designated Borrower”)


4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement



5.
Credit Agreement:    Amended and Restated Credit Agreement, dated as of July 8,
2015, among Chicago Bridge & Iron Company N.V., a corporation organized under
the laws of The Kingdom of the Netherlands (the “Company”), Chicago Bridge &
Iron Company (Delaware), a Delaware corporation (the “Initial Borrower”),
certain Subsidiaries of the Company from time to time party thereto (each a
“Designated Borrower” and, together with the Initial Borrower, the “Borrowers”
and each a “Borrower”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer, and Swing Line Lender



6.    Assigned Interest[s]:

E - 2    
Form of Assignment and Assumption



--------------------------------------------------------------------------------












Assignor[s]6






Assignee[s]7
Aggregate
Amount of
Commitment
for all Lenders8


Amount of
CommitmentAssigned


Percentage
Assigned of
Commitment9




CUSIP
Number
 
 
 
 
 
 
 
 
$________________
$_________
____________%
 
 
 
$________________
$_________
____________%
 
 
 
$________________
$_________
____________%
 

[7.    Trade Date:    __________________]10 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]11 


[NAME OF ASSIGNOR]


By: _____________________________
Title:


[NAME OF ASSIGNOR]


By: _____________________________
Title:






















6 List each Assignor, as appropriate.
7 List each Assignee and, if available, its market entity identifier, as
appropriate.
8 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
9 Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.
10 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
11 Add additional signature blocks as needed.



E - 3    
Form of Assignment and Assumption



--------------------------------------------------------------------------------








ASSIGNEE[S]12 


[NAME OF ASSIGNEE]


By: _____________________________
Title:




[NAME OF ASSIGNEE]


By: _____________________________
Title:




[Consented to and]13 Accepted:


BANK OF AMERICA, N.A., as
Administrative Agent[, Swing Line Lender and L/C Issuer]


By: _________________________________
Title:


[Consented to:]14 


[CHICAGO BRIDGE & IRON COMPANY N.V.


By:    Chicago Bridge & Iron Company B.V., its
Managing Director


By: _________________________________
Title:]




























12 Add additional signature blocks as needed.
13 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
14 To be added only if the consent of the Company and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

E - 4    
Form of Assignment and Assumption



--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued

E - 5    
Form of Assignment and Assumption



--------------------------------------------------------------------------------




from and after the Effective Date. Notwithstanding the foregoing, the
Administrative Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Effective Date to [the][the relevant]
Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.





E - 6    
Form of Assignment and Assumption



--------------------------------------------------------------------------------




EXHIBIT F




FORM OF OFFICER’S CERTIFICATE
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of July 8, (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Chicago Bridge & Iron Company N.V., a corporation organized
under the laws of The Kingdom of the Netherlands (the “Company”), Chicago Bridge
& Iron Company (Delaware), a Delaware corporation (the “Initial Borrower”),
certain Subsidiaries of the Company from time to time party thereto (each a
“Designated Borrower” and, together with the Initial Borrower, the “Borrowers”
and each a “Borrower”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender, and
reference is made thereto for full particulars of the matters described therein.
All capitalized terms used in this Officer’s Certificate (the “Certificate”) and
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.
The undersigned, in his/her capacity as an Authorized Officer of the Company not
in any personal capacity, certifies on behalf of the Company that as of the date
hereof, to his/her knowledge, after diligent inquiry of all relevant persons at
the Company and its respective Subsidiaries:
[There exists no Default or Event of Default.]
[The following is a list of each Default or Event of Default that exists, and in
each case the nature and status thereof:]
[Signature Page Follows]

F - 1    
Form of Officer’s Certificate

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Certificate to be duly
executed and delivered by a proper and duly authorized officer as of the day and
year first above written.
CHICAGO BRIDGE & IRON COMPANY N.V.


By:
Chicago Bridge & Iron Company B.V., its Managing Director


By:      
Title:      







F - 2    
Form of Officer’s Certificate

--------------------------------------------------------------------------------




EXHIBIT G




FORM OF SUBSIDIARY GUARANTY
[See Attached]

G - 1    
Form of Subsidiary Guaranty

--------------------------------------------------------------------------------




AMENDED AND RESTATED SUBSIDIARY GUARANTY
THIS AMENDED AND RESTATED SUBSIDIARY GUARANTY (this “Guaranty”) is made as of
the 8th day of July, 2015, by CHICAGO BRIDGE & IRON COMPANY, a Delaware
corporation, CHICAGO BRIDGE & IRON COMPANY (DELAWARE), a Delaware corporation,
and the undersigned Subsidiaries (collectively, the “Initial Guarantors” and,
along with any additional Subsidiaries which become parties to this Guaranty by
executing a Supplement hereto in the form attached as Annex I, the “Guarantors”)
in favor of the Administrative Agent under (and as defined in) the Credit
Agreement referred to below.


WITNESSETH:
WHEREAS, CHICAGO BRIDGE & IRON COMPANY N.V., a corporation organized under the
laws of the Kingdom of the Netherlands (the “Company”), CHICAGO BRIDGE & IRON
COMPANY (DELAWARE), a Delaware corporation, (the “Initial Borrower”), and the
other Subsidiary Borrowers (together with the Initial Borrower, the
“Borrowers”), the institutions from time to time parties thereto as lenders (the
“Lenders”), BANK OF AMERICA, N.A., as Administrative Agent for the Lenders (the
“Administrative Agent”), have entered into a certain Amended and Restated
Revolving Credit Agreement dated as of July 8, 2015 (as may be amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), providing, subject to the
terms and conditions thereof, for extensions of credit and other financial
accommodations to be made by the Lenders to the Borrowers;


WHEREAS, it is a condition precedent to the initial extensions of credit by the
Lenders under the Credit Agreement that each of the Guarantors execute and
deliver this Guaranty, whereby each of the Guarantors shall guarantee the
payment when due of all “Obligations” (as defined in the Credit Agreement),
including, without limitation, all principal, interest and other amounts that
shall be at any time payable by the Borrowers under the Credit Agreement or the
other Loan Documents, and all Hedging Obligations to which any Lender shall be a
counterparty (each a “Designated Hedging Agreement”); and
WHEREAS, in consideration of the direct and indirect financial and other support
that one or more of the Borrowers has provided, and such direct and indirect
financial and other support as the Borrowers may in the future provide, to the
Guarantors, and in order to induce the Lenders and the Administrative Agent to
enter into the Credit Agreement, each of the Guarantors is willing to guarantee
the Obligations of the Borrowers under the Credit Agreement and the other Loan
Documents and all Hedging Obligations under any Designated Hedging Agreements;
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
SECTION I.        Definitions. Terms defined in the Credit Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.
SECTION II.        Representations, Warranties and Covenants. Each of the
Guarantors represents and warrants (which representations and warranties shall
be deemed to have

G - 1    
Form of Subsidiary Guaranty

--------------------------------------------------------------------------------




been renewed at the time of the making, conversion or continuation of any Loan
or issuance of any Letter of Credit) that:
(a)
It is a corporation, partnership limited liability company or establishment (or
for certain entities organized under the laws of Liechtenstein, a legal entity
in the form of “Anstalt” under the laws of Liechtenstein) duly and properly
incorporated or formed, validly existing and in good standing under the laws of
its jurisdiction of incorporation or formation, and has all requisite authority
to conduct its business as a foreign person in each jurisdiction in which its
business is conducted, except where the failure to have such requisite authority
would not have a Material Adverse Effect.



(b)
It has the power and authority and legal right to execute and deliver this
Guaranty and to perform its obligations hereunder. The execution and delivery by
it of this Guaranty and the performance by each of its obligations hereunder
have been duly authorized by proper proceedings, and this Guaranty constitutes a
legal, valid and binding obligation of each Guarantor, enforceable against such
Guarantor, in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.



(c)
Neither the execution and delivery by it of this Guaranty, nor the consummation
by it of the transactions herein contemplated, nor compliance by it with the
terms and provisions hereof, will (i) violate any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on it or its certificate or
articles of incorporation or by‑laws, limited liability company or partnership
agreement (as applicable) or the provisions of any indenture, instrument or
material agreement to which it is a party or is subject, or by which it, or its
property, is bound, (ii) or conflict with or constitute a default thereunder,
except such interference or default which individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect, or (iii) result in
the creation or imposition of any Lien in, of or on its property pursuant to the
terms of any such indenture, instrument or material agreement. No order,
consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, any Governmental Authority, is
required to authorize, or is required in connection with the execution, delivery
and performance by it of, or the legality, validity, binding effect or
enforceability against it of, this Guaranty.

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Credit Agreement or any
amount payable under the Credit Agreement or any other Obligations (other than
contingent Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid, it will, and, if necessary, will enable the
Borrowers to, fully comply with those covenants and agreements of the Borrowers
applicable to such Guarantor set forth in the Credit Agreement.
SECTION III.    The Guaranty.

G - 2    
Form of Subsidiary Guaranty

--------------------------------------------------------------------------------




(a)    For valuable consideration, the receipt of which is hereby acknowledged,
and to induce the Lenders to make advances to each Borrower and to issue and
participate in Letters of Credit and Swing Line Loans, the Guarantors hereby
absolutely and unconditionally guarantees prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
any and all existing and future Obligations of each Borrower to the
Administrative Agent, the Lenders, the Swing Line Lender, any L/C Issuer or any
of them, under or with respect to the Loan Documents, whether for principal,
interest, fees, expenses or otherwise, and all Hedging Obligations of any
Borrower owing to any Lender or any Affiliate of any Lender under any Designated
Hedging Agreement (collectively, the “Guaranteed Obligations”); provided that
the Guaranteed Obligations shall exclude any Excluded Swap Obligations.
(b)    Without limiting the generality of the foregoing, each Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any other Loan Party to any Lender under or in
respect of the Loan Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party. Each Guarantor, and by its
acceptance of this Guaranty, the Administrative Agent and each other Lender
Party, hereby confirms that it is the intention of all such Persons that this
Guaranty and the Obligations of each Subsidiary Guarantor hereunder not
constitute a fraudulent transfer or conveyance for purposes of Debtor Relief
Laws, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar foreign, federal or state law to the extent applicable to this
Guaranty and the Obligations of each Subsidiary Guarantor hereunder. To
effectuate the foregoing intention, the Administrative Agent, the Lenders and
the Guarantors hereby irrevocably agree that the Obligations of each Subsidiary
Guarantor under this Guaranty at any time shall be limited to the maximum amount
as will result in the Obligations of such Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance. Each Guarantor hereby
unconditionally and irrevocably agrees that in the event any payment shall be
required to be made to any Lender under this Guaranty or any other guaranty,
such Guarantor will contribute, to the maximum extent permitted by law, such
amounts to each other Guarantor and each other guarantor so as to maximize the
aggregate amount paid to the Lenders under or in respect of the Loan Documents.
SECTION IV.    Waivers; Subordination of Subrogation.
(a)    Waivers. Each Guarantor waives notice of the acceptance of this guaranty
and of the extension or continuation of the Guaranteed Obligations or any part
thereof. Each Guarantor further waives presentment, protest, notice of notices
delivered or demand made on any Borrower or action or delinquency in respect of
the Guaranteed Obligations or any part thereof, including any right to require
the Administrative Agent and the Lenders to sue any Borrower, any other
guarantor or any other Person obligated with respect to the Guaranteed
Obligations or any part thereof; provided, that if at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of any of
the Borrowers or otherwise, the Guarantors’ obligations hereunder with respect
to such payment shall be reinstated at such time as though such payment had not
been made and whether or not the Administrative Agent or the Lenders are in
possession of this guaranty. The Administrative Agent

G - 3    
Form of Subsidiary Guaranty

--------------------------------------------------------------------------------




and the Lenders shall have no obligation to disclose or discuss with any
Guarantor their assessments of the financial condition of any of the Borrowers.
(b)    Subordination of Subrogation. Until the Guaranteed Obligations have been
indefeasibly paid in full in cash, each Guarantor (i) shall have no right of
subrogation with respect to such Guaranteed Obligations and (ii) waives any
right to enforce any remedy which the Administrative Agent now has or may
hereafter have against any Borrower, any other Guarantor, any endorser or any
guarantor of all or any part of the Guaranteed Obligations or any other Person.
Should any Guarantor have the right, notwithstanding the foregoing, to exercise
its subrogation rights, each Guarantor hereby expressly and irrevocably (a)
subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that such
Guarantor may have to the indefeasible payment in full in cash of the Guaranteed
Obligations and (b) waives any and all defenses available to a surety, guarantor
or accommodation co obligor until the Guaranteed Obligations are indefeasibly
paid in full in cash. Each Guarantor acknowledges and agrees that this
subordination is intended to benefit the Administrative Agent and shall not
limit or otherwise affect any Guarantor’s liability hereunder or the
enforceability of this Guaranty, and that the Administrative Agent, the Lenders
and their successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section IV.
SECTION V.    Guaranty Absolute. This guaranty is a guaranty of payment and not
of collection, is a primary obligation of each Guarantor and not one of surety,
and the validity and enforceability of this guaranty shall be absolute and
unconditional irrespective of, and shall not be impaired or affected by any of
the following: (a) any extension, modification or renewal of, or indulgence with
respect to, or substitutions for, the Guaranteed Obligations or any part thereof
or any agreement relating thereto at any time; (b) any failure or omission to
enforce any right, power or remedy with respect to the Guaranteed Obligations or
any part thereof or any agreement relating thereto; (c) any waiver of any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto; (d) any release, surrender, compromise,
settlement, waiver, subordination or modification, with or without
consideration, any other guaranties with respect to the Guaranteed Obligations
or any part thereof, or any other obligation of any Person with respect to the
Guaranteed Obligations or any part thereof; (e) the enforceability or validity
of the Guaranteed Obligations or any part thereof or the genuineness,
enforceability or validity of any agreement relating thereto; (f) the
application of payments received from any source to the payment of obligations
other than the Guaranteed Obligations, any part thereof or amounts which are not
covered by this guaranty even though the Administrative Agent and the Lenders
might lawfully have elected to apply such payments to any part or all of the
Guaranteed Obligations or to amounts which are not covered by this guaranty; (g)
any change in the ownership of any Borrower or the insolvency, bankruptcy or any
other change in the legal status of any Borrower; (h) the change in or the
imposition of any law, decree, regulation or other governmental act which does
or might impair, delay or in any way affect the validity, enforceability or the
payment when due of the Guaranteed Obligations; (i) the failure of the Company
or any other Borrower to maintain in full force, validity or effect or to obtain
or renew when required all governmental and other approvals, licenses or
consents required in connection with the Guaranteed Obligations or this
guaranty, or to take any other action required in connection with the
performance of all obligations pursuant to the Guaranteed Obligations or this
guaranty; (j) the existence of any claim, setoff or other rights which

G - 4    
Form of Subsidiary Guaranty

--------------------------------------------------------------------------------




the Company may have at any time against any Borrower, or any other Person in
connection herewith or an unrelated transaction; or (k) any other circumstances,
whether or not similar to any of the foregoing, which could constitute a defense
to a guarantor; all whether or not such Guarantor shall have had notice or
knowledge of any act or omission referred to in the foregoing clauses (a)
through (k) of this paragraph. It is agreed that each Guarantor’s liability
hereunder is several and independent of any other guaranties or other
obligations at any time in effect with respect to the Guaranteed Obligations or
any part thereof and that each Guarantor’s liability hereunder may be enforced
regardless of the existence, validity, enforcement or non-enforcement of any
such other guaranties or other obligations or any provision of any applicable
law or regulation purporting to prohibit payment by any Borrower of the
Guaranteed Obligations in the manner agreed upon between the Borrowers and the
Administrative Agent and the Lenders.
SECTION VI.    Acceleration. Each Guarantor agrees that, as between such
Guarantor on the one hand, and the Lenders and the Administrative Agent, on the
other hand, the obligations of each Borrower guaranteed under this Guaranty may
be declared to be forthwith due and payable, or may be deemed automatically to
have been accelerated, as provided in Section 8.02 of the Credit Agreement for
purposes of this Guaranty, notwithstanding any stay, injunction or other
prohibition (whether in a bankruptcy proceeding affecting such Borrower or
otherwise) preventing such declaration as against such Borrower and that, in the
event of such declaration or automatic acceleration, such obligations (whether
or not due and payable by such Borrower) shall forthwith become due and payable
by each Guarantor for purposes of this Guaranty.
SECTION VII.    Marshaling; Reinstatement. None of the Lenders nor the
Administrative Agent nor any Person acting for or on behalf of the Lenders or
the Administrative Agent shall have any obligation to marshal any assets in
favor of any Guarantor or against or in payment of any or all of the Guaranteed
Obligations. If any Guarantor or any other guarantor of all or any part of the
Guaranteed Obligations makes a payment or payments to any Lender or the
Administrative Agent, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to any Guarantor or any other guarantor or any
other Person, or their respective estates, trustees, receivers or any other
party, including, without limitation, each Guarantor, under any bankruptcy law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or repayment, the part of the Guaranteed Obligations which has been
paid, reduced or satisfied by such amount shall be reinstated and continued in
full force and effect as of the time immediately preceding such initial payment,
reduction or satisfaction.
SECTION VIII.    Termination Date. This Guaranty is a continuing guaranty and
shall remain in effect until the later of (a) the Facility Termination Date, and
(b) the date on which all of the Guaranteed Obligations have been paid in full
in cash, subject to the proviso in Section IV(a). For purposes of this Guaranty,
“Facility Termination Date” shall mean the date upon which (x) no Commitment,
Loan or other Obligation under the Credit Agreement shall remain unpaid or
unsatisfied (other than contingent Obligations to the extent no claim giving
rise thereto has been asserted) and (y) all of the Letters of Credit shall have
expired, been cancelled or terminated, or Cash Collateralized pursuant to the
terms of the Credit Agreement or supported by a letter of credit acceptable to
the Administrative Agent.

G - 5    
Form of Subsidiary Guaranty

--------------------------------------------------------------------------------




SECTION IX.    Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Section 10.02 of the
Credit Agreement with respect to the Administrative Agent at its notice address
therein and with respect to any Guarantor at the address set forth below or such
other address or telecopy number as such party may hereafter specify for such
purpose by notice to the Administrative Agent in accordance with the provisions
of such Section 10.02.



        Notice Address for Guarantors:
c/o Chicago Bridge & Iron Company

        One CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380
Attn: Ronald Ballschmiede, Managing Director & Chief Financial
Officer
Fax: (832) 513-1092
SECTION X.        No Waivers. No failure or delay by the Administrative Agent or
any holders of Guaranteed Obligations in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided in this Guaranty, the Credit Agreement, any Designated Hedging
Agreement and the other Loan Documents shall be cumulative and not exclusive of
any rights or remedies provided by law.
SECTION XI.    Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the holders of Guaranteed Obligations and their
respective successors and permitted assigns, provided, that no Guarantor shall
have any right to assign its rights or obligations hereunder without the consent
of all of the Lenders, and any such assignment in violation of this Section XI
shall be null and void; and in the event of an assignment of any amounts payable
under the Credit Agreement, any Designated Hedging Agreement or the other Loan
Documents in accordance with the respective terms thereof, the rights hereunder,
to the extent applicable to the indebtedness so assigned, may be transferred
with such indebtedness. This Guaranty shall be binding upon each of the
Guarantors and their respective successors and assigns.
SECTION XII.    Changes in Writing. Other than in connection with the addition
of additional Subsidiaries, which become parties hereto by executing a
Supplement hereto in the form attached as Annex I, neither this Guaranty nor any
provision hereof may be changed, waived,

G - 6    
Form of Subsidiary Guaranty

--------------------------------------------------------------------------------




discharged or terminated orally, but only in writing signed by each of the
Guarantors and the Administrative Agent with the consent of the Required Lenders
under the Credit Agreement).
SECTION XIII.    GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION XIV.    CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.


(a)     EXCLUSIVE JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(b)    WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(c)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN ARTICLE XV OF THE CREDIT
AGREEMENT. NOTHING IN THIS GUARANTY WILL AFFECT THE

G - 7    
Form of Subsidiary Guaranty

--------------------------------------------------------------------------------




RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
(d)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
(e)    ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY
HERETO THAT IT HAS DISCUSSED THIS GUARANTY AND, SPECIFICALLY, THE PROVISIONS OF
THIS SECTION XIV, WITH ITS COUNSEL.
SECTION XV.    Taxes, Expenses of Enforcement, etc.
(a)    Taxes.
(i)    Any and all payments by any of the Guarantors hereunder (whether in
respect of principal, interest, fees or otherwise) shall be subject to Section
3.01 of the Credit Agreement as if such payments were made by a Borrower,
mutatis mutandis.
(ii)    Without prejudice to the survival of any other agreement of the
Guarantors hereunder, the agreements and obligations of the Guarantors contained
in this Section XV(a) shall survive the payment in full of all Guaranteed
Obligations and the termination of this Guaranty.
(b)    Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the holders of Obligations for any out‑of‑pocket
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent and the holders of Obligations) in accordance with Section
10.04(a) of the Credit Agreement.
SECTION XVI.    Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due from any Guarantor hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main office in New York City, New York on the Business Day preceding
that on which the final, non-appealable

G - 8    
Form of Subsidiary Guaranty

--------------------------------------------------------------------------------




judgment is given. The obligations of each Guarantor in respect of any sum due
to the Administrative Agent, for itself and the other Lenders, hereunder or
under any other Loan Document shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by the Administrative Agent of any sum adjudged
to be so due in such other currency the Administrative Agent may in accordance
with normal, reasonable banking procedures purchase the specified currency with
such other currency. If the amount of the specified currency so purchased is
less than the sum originally due to the Administrative Agent, on behalf of
itself or any Lender, in the specified currency, each Guarantor agrees, to the
fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent against
such loss.
SECTION XVII.    Setoff. Each Guarantor agrees to the terms of Section 10.08 of
the Credit Agreement, which is incorporated herein by reference, as if it were
an original party thereto.
SECTION XVIII.    Financial Information. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrowers and any and all endorsers and/or other Guarantors of all or any part
of the Guaranteed Obligations, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations, or any part thereof, that
diligent inquiry would reveal, and each Guarantor hereby agrees that none of the
holders of Obligations or the Administrative Agent shall have any duty to advise
such Guarantor of information known to any of them regarding such condition or
any such circumstances. In the event any holder of Obligations or the
Administrative Agent, in its sole discretion, undertakes at any time or from
time to time to provide any such information to a Guarantor, such holder of
Obligations or the Administrative Agent shall be under no obligation (a) to
undertake any investigation not a part of its regular business routine, (b) to
disclose any information which such holder of Obligations or the Administrative
Agent, pursuant to accepted or reasonable commercial finance or banking
practices, wishes to maintain confidential or (c) to make any other or future
disclosures of such information or any other information to such Guarantor.
SECTION XIX.    Severability. If any provision of this Guaranty or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Guaranty and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
SECTION XX.    Merger. This Guaranty represents the final agreement of each of
the Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any holder of Obligations or the
Administrative Agent.
SECTION XXI.    Headings. Section headings in this Guaranty are for convenience
of reference only and shall not govern the interpretation of any provision of
this Guaranty.

G - 9    
Form of Subsidiary Guaranty

--------------------------------------------------------------------------------




SECTION XXII.    Keepwell. Each Loan Party that is a Qualified ECP Guarantor, at
the time the guaranty hereunder, in each case, by any Specified Loan Party,
becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under this Guaranty and the other Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Section XXII
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor under this Section shall remain in full force and
effect until the Facility Termination Date (as defined in Section VIII). Each
Qualified ECP Guarantor intends this Section to constitute, and this Section
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.
“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
SECTION XXIII.    Limitations for the Liechtenstein Guarantor. The amounts
payable according to the terms of this Guaranty by a Guarantor incorporated
under the laws of Liechtenstein (a “Liechtenstein Guarantor) are limited as
follows:
If a payment in fulfillment of the Guaranteed Obligations would, at the time
payment is due, not be permitted under Art. 545 (2) of the Liechtenstein Company
Act (Personen- und Gesellschaftsrecht) or similar provisions prohibiting capital
repayment or restricting profit distributions, then such Guaranteed Obligations
and payment amounts are limited to the amount permitted to be paid in accordance
with such provisions.
Such limited amount shall, however, at no time be less than the distributable
net assets (verfügbarer Reingewinn) available for distribution to the
shareholders of the respective Liechtenstein Guarantor in accordance with Art.
545 (2) of the Liechtenstein Company Act (Personen- und Gesellschaftsrecht) and
the provisions of its articles of association and by-laws (net of taxes, if
applicable) at any time payment under or pursuant to this Guaranty is requested
from the respective Liechtenstein Guarantor (from time to time each a “Minimum
Guaranty Amount”).
The limitations set out herein (as may apply) shall not (generally or
definitively) free the Liechtenstein Guarantor from payment obligations
hereunder in excess thereof, but merely postpone the payment date therefore
until such times as payment is again possible in accordance with the above
mentioned limitations.
In order to allow the Lenders to obtain a maximum benefit under and of this
Guaranty, the Liechtenstein Guarantor undertakes to promptly implement all such
measures and/or to promptly

G - 10    
Form of Subsidiary Guaranty

--------------------------------------------------------------------------------




procure the fulfillment of all prerequisites allowing it to make the (requested)
payment(s) hereunder, including the following:
preparation of an audited interim balance sheet (geprüfter Zwischenabschluss) of
the Liechtenstein Guarantor;
confirmation of the auditors of the relevant Liechtenstein Guarantor that the
relevant Minimum Guaranty Amount represents (the maximum of) freely
distributable profits (verfügbarer Reingewinn);
approval by a shareholder(s) meeting (Gründerrechtversammlung) of the
Liechtenstein Guarantor of the (resulting) profit distribution in the amount of
the Minimum Guarantee Amount; and
all such other measures necessary or useful to allow the Liechtenstein Guarantor
to make the payments agreed hereunder with a minimum of limitation, including
the conversion of unnecessary restricted reserves into distributable reserves.
For the avoidance of doubt, the limitations hereinbefore referred to shall not
lead to an obligation of the Liechtenstein Guarantor to decrease its statutory
capital (Anstaltskapital) or statutory reserves (statutarischer Reservefonds).




[Signature pages follow]



G - 11    
Form of Subsidiary Guaranty

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Initial Guarantor has caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.

CHICAGO BRIDGE & IRON COMPANY, a Delaware corporation

By: __________________________
Name: Michael S. Taff
Title: Authorized Signatory

CHICAGO BRIDGE & IRON COMPANY (DELAWARE)

By: __________________________
Name: Michael S. Taff
Title: Authorized Signatory

CB&I TYLER COMPANY

By: __________________________
Name:    Luciano Reyes
Title: Treasurer

CB&I INC.

By: __________________________
Name: Michael S. Taff
Title: Authorized Signatory

CHICAGO BRIDGE & IRON COMPANY, an Illinois corporation


By: __________________________
Name: Luciano Reyes
Title: Treasurer

A&B BUILDERS, LTD.
By: __________________________
Name: Luciano Reyes
Title: Treasurer





G - 12    
Form of Subsidiary Guaranty

--------------------------------------------------------------------------------




ASIA PACIFIC SUPPLY COMPANY

By: __________________________
Name: Luciano Reyes
Title: Treasurer
CBI AMERICAS LTD.
By: __________________________
Name: Luciano Reyes
Title: Treasurer


CSA TRADING COMPANY, LTD.
By: __________________________
Name: Luciano Reyes
Title: Treasurer


CB&I WOODLANDS L.L.C.
By: __________________________
Name: Luciano Reyes
Title: Treasurer


CBI COMPANY LTD.
By: __________________________
Name: Luciano Reyes
Title: Treasurer


CENTRAL TRADING COMPANY, LTD.

By: __________________________
Name: Luciano Reyes
Title: Treasurer
 

CONSTRUCTORS INTERNATIONAL, L.L.C.

By: __________________________
Name: Luciano Reyes
Title: Treasurer





G - 13    
Form of Subsidiary Guaranty

--------------------------------------------------------------------------------




HBI HOLDINGS, L.L.C.

By: __________________________
Name: Luciano Reyes
Title: Treasurer

HOWE-BAKER INTERNATIONAL, L.L.C.

By: __________________________
Name: Luciano Reyes
Title: Treasurer

HOWE-BAKER ENGINEERS, LTD.

By: __________________________
Name: Luciano Reyes
Title: Treasurer

HOWE-BAKER HOLDINGS, L.L.C.

By: __________________________
Name: Luciano Reyes
Title: Treasurer

HOWE-BAKER MANAGEMENT, L.L.C.

By: __________________________
Name: Luciano Reyes
Title: Treasurer

HOWE-BAKER INTERNATIONAL MANAGEMENT L.L.C.

By: __________________________
Name: Luciano Reyes
Title: Treasurer

MATRIX ENGINEERING, LTD.

By: __________________________
Name: Luciano Reyes
Title: Treasurer

G - 14    
Form of Subsidiary Guaranty

--------------------------------------------------------------------------------






MATRIX MANAGEMENT SERVICES, L.L.C.

By: __________________________
Name: Luciano Reyes
Title: Treasurer

OCEANIC CONTRACTORS, INC.

By: __________________________
Name: Luciano Reyes
Title: Treasurer


CBI VENEZOLANA, S.A.

By: __________________________
Name: Rui Orlando Gomes
Title: Treasurer

CBI MONTAJES DE CHILE LIMITADA

By: __________________________
Name: Rui Orlando Gomes
Title: Director/Legal Representative


CB&I EUROPE B.V.

By: __________________________
Name: Raymond Buckley
Title: Director

CBI EASTERN ANSTALT

By: __________________________
Name: Raymond Buckley
Title: Director






G - 15    
Form of Subsidiary Guaranty

--------------------------------------------------------------------------------






CBI LUXEMBOURG S.a.r.L.

By: __________________________
Name: Sergio Lopez
Title: Director

CB&I POWER COMPANY B.V. (f/k/a CMP HOLDINGS B.V.)
By: __________________________
Name: Raymond Buckley
Title: Director
Executed by CBI Constructors Pty Ltd ACN 000 612 411 in accordance with
section 127 of the Corporations Act 2001:
 
 
 
 
 
Director/company secretary
 
Director
Ian Michael Bendesh
 
Ross Adame
Name of director/company secretary
(BLOCK LETTERS)
 
Name of director
(BLOCK LETTERS)



CBI ENGINEERING AND CONSTRUCTION CONSULTANT (SHANGHAI) CO. LTD.

By: __________________________
Name: Raymond Buckley
Title: Chairman

CBI (PHILIPPINES), INC.

By: __________________________
Name: Peter K. Bennett
Title: President

CBI OVERSEAS, LLC

By: __________________________
Name: Walter Browning
Title: Secretary

G - 16    
Form of Subsidiary Guaranty

--------------------------------------------------------------------------------






CBI CONSTRUCTORS (PNG) PTY. LIMITED

By: __________________________
Name: Peter K. Bennett
Title: Director

CBI CONSTRUCTORS LIMITED

By: __________________________
Name: Kevin J. Forder
Title: Authorized Signatory

CBI HOLDINGS (U.K.) LIMITED

By: __________________________
Name: Kevin J. Forder
Title: Director


CB&I UK LIMITED

By: __________________________
Name: Richard E. Chandler, Jr.
Title: Director

CB&I LUMMUS CREST LTD.

By: __________________________
Name: L.T.M. Kester
Title: Managing Director

CB&I MALTA LIMITED

By: __________________________
Name: L.T.M. Kester
Title: Director




G - 17    
Form of Subsidiary Guaranty

--------------------------------------------------------------------------------







LUTECH RESOURCES LIMITED

By: __________________________
Name: L.T.M. Kester
Title: Director
NETHERLANDS OPERATING COMPANY B.V.

By: __________________________
Name: Imre A. Csoti
Title: Director

CB&I NEDERLAND B.V.
By: __________________________
Name: Imre A. Csoti
Title: Director


ARABIAN GULF MATERIAL SUPPLY COMPANY, LTD.

By: __________________________
Name: Geoffrey R. Loft
Title: Director

PACIFIC RIM MATERIAL SUPPLY COMPANY, LTD.

By: __________________________
Name: Geoffrey R. Loft
Title: Director

SOUTHERN TROPIC MATERIAL SUPPLY COMPANY, LTD.

By: __________________________
Name: Geoffrey R. Loft
Title: Director

CHICAGO BRIDGE & IRON (ANTILLES) N.V.
By: __________________________
Name: Douglas Arthur Willard
Title: Managing Director

G - 18    
Form of Subsidiary Guaranty

--------------------------------------------------------------------------------







LUMMUS TECHNOLOGY HEAT TRANSFER B.V.

By: __________________________
Name: Richard E. Chandler, Jr.
Title: Director
LEALAND FINANCE COMPANY B.V.

By: __________________________
Name: Michael S. Taff
Title: Managing Director

CB&I FINANCE COMPANY LIMITED
By: __________________________
Name: Kevin J. Forder
Title: Director

CB&I OIL & GAS EUROPE B.V.

By: __________________________
Name: Michael S. Taff
Title: Managing Director

CBI COLOMBIANA S.A.

By: __________________________
Name: Michael S. Taff
Title: Director

CHICAGO BRIGE & IRON COMPANY B.V.

By: __________________________
Name: Michael S. Taff
Title: Managing Director

LUMMUS INTERNATIONAL CORPORATION

By: __________________________


G - 19    
Form of Subsidiary Guaranty

--------------------------------------------------------------------------------




Name: John R. Albanese, Jr.
Title: Vice President- Finance – Treasurer
HUA LU ENGINEERING CO., LTD.

By: __________________________
Name: John R. Albanese, Jr.
Title: Director

CB&I TECHNOLOGY VENTURES, INC.
(f/k/a LUMMUS CATALYST COMPANY LTD.)

By: __________________________
Name: John R. Albanese, Jr.
Title: Vice President & Treasurer

LUMMUS OVERSEAS CORPORATION

By: __________________________
Name: John R. Albanese, Jr.
Title: Vice President & Treasurer

CATALYTIC DISTILLATION TECHNOLOGIES

By: __________________________
Name: John R. Albanese, Jr.
Title: Management Committee Member


LUMMUS TECHNOLOGY, INC.

By: __________________________
Name: John R. Albanese, Jr.
Title: CFO & Treasurer

CBI SERVICES, INC.

By: __________________________
Name: Michael S. Taff
Title: Authorized Signatory
 


G - 20    
Form of Subsidiary Guaranty

--------------------------------------------------------------------------------







WOODLANDS INTERNATIONAL INSURANCE COMPANY LIMITED

By: __________________________
Name: Robert Havlick
Title: Director

CBI HUNGARY HOLDING LIMITED LIABILITY COMPANY

By: __________________________
Name: Sergio Lopez
Title: Managing Director
LUMMUS NOVOLEN TECHNOLOGY GMBH

By: __________________________
Name: Godofredo Follmer
Title: Managing Director

CB&I LUMMUS GMBH

By: __________________________
Name: Andreas Schwarzhaupt
Title: Managing Director

CB&I S.R.O.

By: __________________________
Name: Jiri Gregor
Title: Managing Director

CBI PERUANA S.A.C.

By: __________________________
Name: Peter Rano
Title: General Manager

HORTON CBI LIMITED

By: __________________________


G - 21    
Form of Subsidiary Guaranty

--------------------------------------------------------------------------------




Name: Marc R. Beauregard
Title: President


CB&I (NIGERIA) LIMITED

By: __________________________
Name: Douglas Arthur Willard
Title: Director

CB&I SINGAPORE PTE LTD.

By: __________________________
Name: Michael S. Taff
Title: Director

SHAW NORTH CAROLINA, INC.
By: __________________________
Name: Luciano Reyes
Title: Director

SHAW ALLOY PIPING PRODUCTS, LLC
By: __________________________
Name: Luciano Reyes
Title: Manager

SHAW SUNLAND FABRICATORS, LLC
By: __________________________
Name: Luciano Reyes
Title: Manager

CB&I CONTRACTOR’S INC. (f/k/a SHAW CONSTRUCTORS, INC.)
By: __________________________
Name: Luciano Reyes
Title: Director




G - 22    
Form of Subsidiary Guaranty

--------------------------------------------------------------------------------










CB&I STONE & WEBSTER CONSTRUCTION, INC.
(f/k/a STONE & WEBSTER CONSTRUCTION, INC.)
By: __________________________
Name: Luciano Reyes
Title: Director

CB&I STONE & WEBSTER, INC. (f/k/a STONE & WEBSTER, INC.)
By: __________________________
Name: Luciano Reyes
Title: Director

CB&I STONE & WEBSTER ASIA, INC. (f/k/a STONE & WEBSTER ASIA, INC.)
By: __________________________
Name: Luciano Reyes
Title: Director
CB&I ENVIRONMENTAL & INFRASTRUCTURE, INC. (f/k/a SHAW ENVIRONMENTAL, INC.)
By: __________________________
Name: Luciano Reyes
Title: Director

SHAW OVERSEAS (FAR EAST), LTD.
By: __________________________
Name: Sergio Lopez
Title: Director



THE SHAW GROUP INC.
By: __________________________
Name: Luciano Reyes
Title: Treasurer

G - 23    
Form of Subsidiary Guaranty

--------------------------------------------------------------------------------













LUMMUS GASIFICATION TECHNOLOGY LICENSING COMPANY
By: __________________________
Name: John R. Albanese, Jr.
Title: Director
 


CB&I LAURENS, INC.
By: __________________________
Name: Sergio Lopez
Title: Vice President - Tax



CB&I GOVERNMENT SOLUTIONS, INC.
By: __________________________
Name: Luciano Reyes
Title: Director



SHAW SSS FABRICATORS, INC.
By: __________________________
Name: Luciano Reyes
Title: Treasurer



G - 24    
Form of Subsidiary Guaranty

--------------------------------------------------------------------------------




ANNEX I
FORM OF SUPPLEMENT TO SUBSIDIARY GUARANTY


[_________] [__], 20[__]
Bank of America, N.A., as Administrative Agent
[Address of Administrative Agent]


Attention: [_________]
Ladies and Gentlemen:


Reference is hereby made to the Amended and Restated Guaranty (the “Guaranty”)
made as of the 8th day of July, 2015 by CHICAGO BRIDGE & IRON COMPANY, a
Delaware corporation, CHICAGO BRIDGE & IRON COMPANY (DELAWARE), a Delaware
corporation and the undersigned Subsidiaries (the “Initial Guarantors” and along
with any additional Subsidiaries which become parties to such Guaranty by
executing a Supplement thereto in the form attached as Annex I, the
“Guarantors”) in favor of the Administrative Agent under the Credit Agreement.
Capitalized terms used herein and not defined herein shall have the meanings
given to them in the Guaranty. By its execution below, the undersigned [NAME OF
NEW GUARANTOR], a [corporation] [partnership] [limited liability company] (the
“New Guarantor”), agrees to become, and does hereby become, a Guarantor under
the Guaranty and agrees to be bound by such Guaranty as if originally a party
thereto. By its execution below, the undersigned represents and warrants as to
itself that all of the representations and warranties contained in Section II of
the Guaranty are true and correct in all respects as of the date hereof.
[Notwithstanding any other provision herein or in the Guaranty to the contrary,
the liability of the New Guarantor under the Guaranty shall not exceed [the
amount that may be guaranteed under applicable Requirements of Law (including
without limitation the Uniform Fraudulent Conveyance Act and the Uniform
Fraudulent Transfer Act) multiplied by the percentage of Guarantor’s outstanding
Capital Stock or interest in the profits owned, in each case, by the Company and
its Subsidiaries.]]17 


IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company] has executed and delivered this Supplement to
Subsidiary Guaranty counterpart to the Guaranty as of this ___ day of _________,
____.

[NAME OF NEW GUARANTOR]

By: ____________________________________
Name: __________________________________
Title: __________________________________




17 To be included for Joint Ventures (See Section 6.13(e) of Credit Agreement).

G - 1    
Form of Subsidiary Guaranty

--------------------------------------------------------------------------------




EXHIBIT H




FORM OF DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT
Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.14 of that certain Amended and Restated Credit Agreement,
dated as of July 8, 2015 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Chicago Bridge & Iron Company N.V., a corporation organized
under the laws of The Kingdom of the Netherlands (the “Company”), Chicago Bridge
& Iron Company (Delaware), a Delaware corporation (the “Initial Borrower”),
certain Subsidiaries of the Company from time to time party thereto (each a
“Designated Borrower” and, together with the Initial Borrower, the “Borrowers”
and each a “Borrower”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender, and
reference is made thereto for full particulars of the matters described therein.
All capitalized terms used in this Designated Borrower Request and Assumption
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.
Each of ______________________ (the “Joining Borrower”) and the Company hereby
confirms, represents and warrants to the Administrative Agent and the Lenders
that the Joining Borrower is a Subsidiary of the Company.
The documents required to be delivered by the Joining Borrower to the
Administrative Agent under Section 2.14 of the Credit Agreement will be
furnished to the Administrative Agent in accordance with the requirements of the
Credit Agreement.
Complete if the Joining Borrower is a Domestic Subsidiary: The true and correct
U.S. taxpayer identification number of the Joining Borrower is _____________.
Complete if the Joining Borrower is a Foreign Subsidiary: The true and correct
unique identification number that has been issued to the Joining Borrower by its
jurisdiction of organization, if applicable, and the name of such jurisdiction
are set forth below:
Identification Number
Jurisdiction of Organization
 
 
 
 



The parties hereto hereby confirm that upon the execution and delivery of this
Designated Borrower Request and Assumption Agreement and subject to the terms
and conditions set forth in Section 2.14 of the Credit Agreement, the Joining
Borrower shall have obligations, duties and liabilities toward each of the other
parties to the Credit Agreement identical to those which the

H - 1    
Form of Designated Borrower Request and Assumption Agreement
68716472_3

--------------------------------------------------------------------------------




Joining Borrower would have had if the Joining Borrower had been an original
party to the Credit Agreement as a Borrower. Effective as of the date designated
by the Administrative Agent in accordance with Section 2.14 of the Credit
Agreement, the Joining Borrower confirms its acceptance of, and consents to, all
representations and warranties, covenants, and other terms and provisions of the
Credit Agreement.
This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.
THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.
[JOINING BORROWER]


By: ________________________________
Title: _______________________________
CHICAGO BRIDGE & IRON COMPANY N.V.


By:
Chicago Bridge & Iron Company B.V., its Managing Director


By:      
Title:      



H - 2    
Form of Designated Borrower Request and Assumption Agreement
68716472_3

--------------------------------------------------------------------------------




REAFFIRMATION
Each of the undersigned below hereby acknowledges receipt of a copy of the
foregoing Designated Borrower Request and Assumption Agreement in connection
with the Credit Agreement referred to therein. Without in any way establishing a
course of dealing by the Administrative Agent or any Lender, each of the
undersigned consents to the foregoing Designated Borrower Request and Assumption
Agreement, reaffirms the terms and conditions of the Guaranty and any other Loan
Document executed by it and acknowledges and agrees that each and every such
Loan Document executed by the undersigned in connection with the Credit
Agreement remains in full force and effect and is hereby reaffirmed, ratified
and confirmed. All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
modified by the Designated Borrower Request and Assumption Agreement and as the
same may from time to time hereafter be amended, modified or restated.
CHICAGO BRIDGE & IRON COMPANY N.V.

By: __________________________
Name:
Title:


CHICAGO BRIDGE & IRON COMPANY, a Delaware corporation

By: __________________________
Name:
Title:

CHICAGO BRIDGE & IRON COMPANY (DELAWARE)

By: __________________________
Name:
Title:

CB&I TYLER COMPANY

By: __________________________
Name:
Title:


H - 3    
Form of Designated Borrower Request and Assumption Agreement


--------------------------------------------------------------------------------






CB&I INC.

By: __________________________
Name:
Title:

CHICAGO BRIDGE & IRON COMPANY, an Illinois corporation
By: __________________________
Name:
Title:

A&B BUILDERS, LTD.
By: __________________________
Name:
Title:


ASIA PACIFIC SUPPLY COMPANY

By: __________________________
Name:
Title:




CBI AMERICAS LTD.
By: __________________________
Name:
Title:




CSA TRADING COMPANY, LTD.
By: __________________________
Name:
Title:


CB&I WOODLANDS L.L.C.
By: __________________________
Name:
Title:
CBI COMPANY LTD.

H - 4    
Form of Designated Borrower Request and Assumption Agreement


--------------------------------------------------------------------------------




By: __________________________
Name:
Title:


CENTRAL TRADING COMPANY, LTD.

By: __________________________
Name:
Title:


CONSTRUCTORS INTERNATIONAL, L.L.C.

By: __________________________
Name:
Title:




HBI HOLDINGS, L.L.C.

By: __________________________
Name:
Title:

HOWE-BAKER INTERNATIONAL, L.L.C.

By: __________________________
Name:
Title:

HOWE-BAKER ENGINEERS, LTD.

By: __________________________
Name:
Title:

HOWE-BAKER HOLDINGS, L.L.C.

By: __________________________
Name:
Title:
HOWE-BAKER MANAGEMENT, L.L.C.

By: __________________________


H - 5    
Form of Designated Borrower Request and Assumption Agreement


--------------------------------------------------------------------------------




Name:
Title:


HOWE-BAKER INTERNATIONAL MANAGEMENT L.L.C.

By: __________________________
Name:
Title:

MATRIX ENGINEERING, LTD.

By: __________________________
Name:
Title:


MATRIX MANAGEMENT SERVICES, L.L.C.

By: __________________________
Name:
Title:

OCEANIC CONTRACTORS, INC.

By: __________________________
Name:
Title:

CBI VENEZOLANA, S.A.

By: __________________________
Name:
Title:
 


H - 6    
Form of Designated Borrower Request and Assumption Agreement


--------------------------------------------------------------------------------






CBI MONTAJES DE CHILE LIMITADA

By: __________________________
Name:
Title:

CB&I EUROPE B.V.

By: __________________________
Name:
Title:




CBI EASTERN ANSTALT

By: __________________________
Name:
Title:

CBI LUXEMBOURG S.a.r.L.

By: __________________________
Name:
Title:


CB&I POWER COMPANY B.V. (f/k/a CMP HOLDINGS B.V.)
By: __________________________

Name: Raymond Buckley

Title: Director
Executed by CBI Constructors Pty Ltd ACN 000 612 411 in accordance with
section 127 of the Corporations Act 2001:
 
 
 
 
 
Director/company secretary
 
Director
Ian Michael Bendesh
 
Ross Adame
Name of director/company secretary
(BLOCK LETTERS)
 
Name of director
(BLOCK LETTERS)


H - 7    
Form of Designated Borrower Request and Assumption Agreement


--------------------------------------------------------------------------------






CBI ENGINEERING AND CONSTRUCTION CONSULTANT (SHANGHAI) CO. LTD.

By: __________________________
Name:
Title:



CBI (PHILIPPINES), INC.

By: __________________________
Name:
Title:

CBI OVERSEAS, LLC

By: __________________________
Name:
Title:




CBI CONSTRUCTORS (PNG) PTY. LIMITED

By: __________________________
Name:
Title:

CBI CONSTRUCTORS LIMITED

By: __________________________
Name:
Title:

CBI HOLDINGS (U.K.) LIMITED

By: __________________________
Name:
Title:


H - 8    
Form of Designated Borrower Request and Assumption Agreement


--------------------------------------------------------------------------------






CB&I UK LIMITED

By: __________________________
Name:
Title:

CB&I LUMMUS CREST LTD.

By: __________________________
Name:
Title:

CB&I MALTA LIMITED

By: __________________________
Name:
Title:

LUTECH RESOURCES LIMITED

By: __________________________
Name:
Title:




NETHERLANDS OPERATING COMPANY B.V.

By: __________________________
Name:
Title:

CB&I NETHERLAND B.V.
By: __________________________
Name:
Title:


ARABIAN GULF MATERIAL SUPPLY COMPANY, LTD.

By: __________________________
Name:
Title:

H - 9    
Form of Designated Borrower Request and Assumption Agreement


--------------------------------------------------------------------------------






PACIFIC RIM MATERIAL SUPPLY COMPANY, LTD.

By: __________________________
Name:
Title:

SOUTHERN TROPIC MATERIAL SUPPLY COMPANY, LTD.

By: __________________________
Name:
Title:


CHICAGO BRIDGE & IRON (ANTILLES) N.V.

By: __________________________
Name:
Title:

LUMMUS TECHNOLOGY HEAT TRANSFER B.V.

By: __________________________
Name:
Title:


LEALAND FINANCE COMPANY B.V.

By: __________________________
Name:
Title:
CB&I FINANCE COMPANY LIMITED
By: __________________________
Name:
Title:

H - 10    
Form of Designated Borrower Request and Assumption Agreement


--------------------------------------------------------------------------------







CB&I OIL & GAS EUROPE B.V.

By: __________________________
Name:
Title:
CBI COLOMBIANA S.A.

By: __________________________
Name:
Title:

CHICAGO BRIDGE & IRON COMPANY B.V.

By: __________________________
Name:
Title:


LUMMUS INTERNATIONAL CORPORATION

By: __________________________
Name:
Title:

HUA LU ENGINEERING CO., LTD.

By: __________________________
Name:
Title:


CB&I TECHNOLOGY VENTURES, INC.
(f/k/a LUMMUS CATALYST COMPANY LTD.)

By: __________________________
Name:
Title:

H - 11    
Form of Designated Borrower Request and Assumption Agreement


--------------------------------------------------------------------------------







LUMMUS OVERSEAS CORPORATION

By: __________________________
Name:
Title:
CATALYTIC DISTILLATION TECHNOLOGIES

By: __________________________
Name:
Title:

LUMMUS TECHNOLOGY, INC.

By: __________________________
Name:
Title:
CBI SERVICES, INC.

By: __________________________
Name:
Title:

WOODLANDS INTERNATIONAL INSURANCE COMPANY LIMITED

By: __________________________
Name:
Title:

CBI HUNGARY HOLDING LIMITED LIABILITY COMPANY

By: __________________________
Name:
Title:


LUMMUS NOVOLEN TECHNOLOGY GMBH

By: __________________________
Name:
Title:



H - 12    
Form of Designated Borrower Request and Assumption Agreement


--------------------------------------------------------------------------------






CB&I LUMMUS GMBH

By: __________________________
Name:
Title:

CB&I LUMMUS S.R.O.

By: __________________________
Name:
Title:

CBI PERUANA S.A.C.

By: __________________________
Name:
Title:
HORTON CBI LIMITED

By: __________________________
Name:
Title:

CB&I (NIGERIA) LIMITED

By: __________________________
Name:
Title:

CB&I SINGAPORE PTE LTD.

By: __________________________
Name:
Title:




SHAW NORTH CAROLINA, INC.
By: __________________________
Name:
Title:





H - 13    
Form of Designated Borrower Request and Assumption Agreement


--------------------------------------------------------------------------------




SHAW ALLOY PIPING PRODUCTS, LLC
By: __________________________
Name:
Title:


SHAW SUNLAND FABRICATORS, LLC
By: __________________________
Name:
Title:


CB&I CONTRACTOR’S INC. (f/k/a SHAW CONSTRUCTORS, INC.)
By: __________________________
Name:
Title:


CB&I STONE & WEBSTER CONSTRUCTION, INC.
(f/k/a STONE & WEBSTER CONSTRUCTION, INC.)
By: __________________________
Name:
Title:


CB&I STONE & WEBSTER, INC. (f/k/a STONE & WEBSTER, INC.)
By: __________________________
Name:
Title:




CB&I STONE & WEBSTER ASIA, INC. (f/k/a STONE & WEBSTER ASIA, INC.)
By: __________________________
Name:
Title:

H - 14    
Form of Designated Borrower Request and Assumption Agreement


--------------------------------------------------------------------------------






CB&I ENVIRONMENTAL & INFRASTRUCTURE, INC. (f/k/a SHAW ENVIRONMENTAL, INC.)
By: __________________________
Name:
Title:


SHAW OVERSEAS (FAR EAST), LTD.
By: __________________________
Name:
Title:


THE SHAW GROUP INC.
By: __________________________
Name:
Title:
LUMMUS GASIFICATION TECHNOLOGY LICENSING COMPANY
By: __________________________
Name:
Title: Director
 


CB&I LAURENS, INC.
By: __________________________
Name:
Title:



CB&I GOVERNMENT SOLUTIONS, INC.
By: __________________________
Name:
Title:



H - 15    
Form of Designated Borrower Request and Assumption Agreement


--------------------------------------------------------------------------------





SHAW SSS FABRICATORS, INC.
By: __________________________
Name:
Title:





H - 16    
Form of Designated Borrower Request and Assumption Agreement


--------------------------------------------------------------------------------




EXHIBIT I-1




FORM OF
COMPANY’S US COUNSEL’S OPINION
On file with the Administrative Agent





I-1 - 1
Company’s US Counsel’s Opinion

--------------------------------------------------------------------------------




EXHIBIT I-2




FORM OF
COMPANY’S FOREIGN COUNSEL’S OPINION
On file with the Administrative Agent



I-2 - 1    
Company’s Foreign Counsel’s Opinion

--------------------------------------------------------------------------------




EXHIBIT J-1




FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of July 8, 2015 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Chicago Bridge & Iron Company N.V., a corporation organized
under the laws of The Kingdom of the Netherlands (the “Company”), Chicago Bridge
& Iron Company (Delaware), a Delaware corporation (the “Initial Borrower”),
certain Subsidiaries of the Company from time to time party thereto (each a
“Designated Borrower” and, together with the Initial Borrower, the “Borrowers”
and each a “Borrower”) and each Lender from time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrowers within the meaning of Section 881(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or any successor
form). By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________      
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]



J - 1
Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------




EXHIBIT J-2




FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of July 8, 2015 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Chicago Bridge & Iron Company N.V., a corporation organized
under the laws of The Kingdom of the Netherlands (the “Company”), Chicago Bridge
& Iron Company (Delaware), a Delaware corporation (the “Initial Borrower”),
certain Subsidiaries of the Company from time to time party thereto (each a
“Designated Borrower” and, together with the Initial Borrower, the “Borrowers”
and each a “Borrower”) and each Lender from time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrowers within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or any successor form). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]



J - 2
Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------




EXHIBIT J-3


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of July 8, 2015 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Chicago Bridge & Iron Company N.V., a corporation organized
under the laws of The Kingdom of the Netherlands (the “Company”), Chicago Bridge
& Iron Company (Delaware), a Delaware corporation (the “Initial Borrower”),
certain Subsidiaries of the Company from time to time party thereto (each a
“Designated Borrower” and, together with the Initial Borrower, the “Borrowers”
and each a “Borrower”) and each Lender from time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrowers within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or any
successor form) or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
(or any successor form) from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]



J - 3
Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------




EXHIBIT J-4


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of July 8, 2015 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Chicago Bridge & Iron Company N.V., a corporation organized
under the laws of The Kingdom of the Netherlands (the “Company”), Chicago Bridge
& Iron Company (Delaware), a Delaware corporation (the “Initial Borrower”),
certain Subsidiaries of the Company from time to time party thereto (each a
“Designated Borrower” and, together with the Initial Borrower, the “Borrowers”
and each a “Borrower”) and each Lender from time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrowers
within the meaning of Section 881(c)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to any Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or any successor form) or (ii) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN-E (or any successor form) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

J - 4
Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------




[NAME OF LENDER]
By: _______________________      
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]

J - 4
Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------




EXHIBIT K


FORM OF
LETTER OF CREDIT REPORT


To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to the Amended and Restated Credit Agreement, dated as of July
8, 2015 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”), among Chicago
Bridge & Iron Company N.V., a corporation organized under the laws of The
Kingdom of the Netherlands (the “Company”), Chicago Bridge & Iron Company
(Delaware), a Delaware corporation (the “Initial Borrower”), certain
Subsidiaries of the Company from time to time party thereto (each a “Designated
Borrower” and, together with the Initial Borrower, the “Borrowers” and each a
“Borrower”) and each Lender from time to time party thereto. All capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to them in the Agreement.
This report is being delivered pursuant to Section 2.03(l) of the Agreement. Set
forth in the table below is a description of each Letter of Credit issued by the
undersigned and outstanding on the date hereof.
L/C No.
Maximum Face Amount
Current Face Amount
Beneficiary Name
Issuance Date
Expiry Date
Auto Renewal
Date of Amendment
Amount of Amendment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[APPLICABLE L/C ISSUER]
By:     
Name:     
Title:                             





    

--------------------------------------------------------------------------------




SCHEDULE 1.01A
EXCLUDED FOREIGN SUBSIDIARIES
EXCLUDED FOREIGN SUBSIDIARIES:
CBI Venezolana, S.A.
Venezuela
CBI Montajes de Chile Limitada
Chile
Horton CBI, Limited
Canada
CB&I (Europe) B.V.
Netherlands
CBI Eastern Anstalt
Liechtenstein
CBI Luxembourg S.a.r.l.
Luxembourg
CMP Holdings B.V.
Netherlands
CBI Constructors Pty, Ltd.
Australia
CBI Engineering and Construction Consultant 
   (Shanghai) Co. Ltd.
Shanghai
CBI (Philippines), Inc.
Philippines
CB&I Nederland B.V.
Netherlands
CBI Constructors Limited
United Kingdom
CB&I Holdings (UK) Limited
United Kingdom
CB&I UK Limited
United Kingdom
Arabian Gulf Material Supply Company, Ltd.
Cayman Islands
CB&I (Nigeria) Limited
Nigeria
Pacific Rim Material Supply Company, Ltd.
Cayman Islands
Southern Tropic Material Supply Company, Ltd.
Cayman Islands
Lummus Technology Heat Transfer B.V.
Netherlands
Lealand Finance Company B.V.
Netherlands
CB&I Singapore PTE Ltd.
Singapore
CB&I Oil & Gas Europe B.V.
Netherlands
CBI Colombiana S.A.
Columbia
Chicago Bridge & Iron (Antilles) N.V.
Netherland Antilles
Woodlands International Insurance Company Limited
Ireland
Lummus Novolen Technology GmbH
Germany
CB&I Lummus GmbH
Germany
Hua Lu Engineering Co., Ltd.
China
CB&I Lummus Crest Ltd.
United Kingdom
CB&I Malta Limited
Malta
Lutech Resources Limited
United Kingdom
Netherlands Operating Company B.V.
Netherlands
CB&I s.r.o.
Czech Republic
CBI Peruana S.A.C.
Peru
CBI Hungary Holding Limited Liability Company
Hungary
CBI Constructors (PNG) Pty. Limited
Papa New Guinea
CB&I Finance Company Limited
Ireland
Shaw Overseas (Far East) LTD
Cayman Islands




    

--------------------------------------------------------------------------------




SCHEDULE 1.01B
MATERIAL SUBSIDIARIES
MATERIAL SUBSIDIARIES:
Chicago Bridge & Iron Company
Delaware
CB&I Inc.
Texas
CBI Services, Inc.
Delaware
Chicago Bridge & Iron Company (Delaware)
Delaware
Chicago Bridge & Iron Company B.V.
Netherlands
CBI Americas Ltd.
Delaware
CB&I Woodlands L.L.C.
Delaware
Chicago Bridge & Iron Company
Illinois
Asia Pacific Supply Co.
Delaware
CBI Company Ltd.
Delaware
Central Trading Company Ltd.
Delaware
CSA Trading Company, Ltd.
Delaware
Lummus Technology Inc.
Delaware
CBI Overseas, LLC
Delaware
A&B Builders, Ltd.
Illinois
Constructors International, L.L.C.
Delaware
HBI Holdings, L.L.C.
Delaware
Howe-Baker International, L.L.C.
Delaware
Howe-Baker Engineers, Ltd.
Texas
Howe-Baker Holdings, L.L.C.
Delaware
Howe-Baker Management, L.L.C.
Delaware
Howe-Baker International Management, L.L.C.
Delaware
Matrix Engineering, Ltd.
Texas
Matrix Management Services, L.L.C.
Delaware
Oceanic Contractors, Inc.
Illinois
CBI Venezolana, S.A.
Venezuela
CBI Montajes de Chile Limitada
Chile
Horton CBI, Limited
Canada
CB&I (Europe) B.V.
Netherlands
CBI Eastern Anstalt
Liechtenstein
CBI Luxembourg S.a.r.l.
Luxembourg
CMP Holdings B.V.
Netherlands
CBI Constructors Pty, Ltd.
Australia
CBI Engineering and Construction Consultant 
   (Shanghai) Co. Ltd.
Shanghai
CBI (Philippines), Inc.
Philippines
CB&I Nederland B.V.
Netherlands
CBI Constructors Limited
United Kingdom
CB&I Holdings (UK) Limited
United Kingdom
CB&I UK Limited
United Kingdom


    

--------------------------------------------------------------------------------




Arabian Gulf Material Supply Company, Ltd.
Cayman Islands
CB&I (Nigeria) Limited
Nigeria
Pacific Rim Material Supply Company, Ltd.
Cayman Islands
Southern Tropic Material Supply Company, Ltd.
Cayman Islands
Lummus Technology Heat Transfer B.V.
Netherlands
Lealand Finance Company B.V.
Netherlands
CB&I Singapore PTE Ltd.
Singapore
CB&I Oil & Gas Europe B.V.
Netherlands
CBI Colombiana S.A.
Columbia
Chicago Bridge & Iron (Antilles) N.V.
Netherland Antilles
Woodlands International Insurance Company Limited
Ireland
Lummus Novolen Technology GmbH
Germany
CB&I Lummus GmbH
Germany
Lummus International Corporation
Delaware
Hua Lu Engineering Co., Ltd.
China
Lummus Catalyst Company Ltd.
Delaware
Lummus Overseas Corporation
Delaware
CB&I Lummus Crest Ltd.
United Kingdom
CB&I Malta Limited
Malta
Lutech Resources Limited
United Kingdom
Netherlands Operating Company B.V.
Netherlands
CB&I s.r.o.
Czech Republic
CBI Peruana S.A.C.
Peru
CBI Hungary Holding Limited Liability Company
Hungary
CBI Constructors (PNG) Pty. Limited
Papa New Guinea
Catalytic Distillation Technologies
Texas
CB&I Tyler Company
Delaware
CB&I Finance Company Limited
Ireland
Shaw Alloy Piping Products, LLC
Louisiana
CB&I Walker LA, LLC
Louisiana
The Shaw Group, Inc.
Louisiana
CB&I Shaw Constructors, Inc.
Louisiana
CB&I Stone & Webster Construction, Inc.
Louisiana
CB&I Environmental & Infrastructure, Inc.
Louisiana
CB&I Stone & Webster, Inc.
Louisiana
CB&I Stone & Webster Asia, Inc.
Louisiana
Shaw Overseas (Far East) LTD
Cayman Islands
CB&I North Carolina, Inc.
North Carolina
CB&I Technology Ventures, Inc.
Delaware
Lummus Gasification Technology Licensing Company
Delaware
CB&I Laurens, Inc.
South Carolina
CB&I Government Solutions, Inc.
Louisiana
Shaw SSS Fabricators, Inc.
Louisiana




    

--------------------------------------------------------------------------------




SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES
Lender
Commitment
Applicable Percentage
Bank of America, N.A.
$50,000,000.00
6.250000000%
Crédit Agricole Corporate and Investment Bank
$50,000,000.00
6.250000000%
BBVA Compass
$50,000,000.00
6.250000000%
The Bank of Tokyo-Misubishi UFJ, Ltd.
$50,000,000.00
6.250000000%
BNP Paribas
$50,000,000.00
6.250000000%
Bank of Montreal
$40,000,000.00
5.000000000%
HSBC Bank USA, N.A.
$40,000,000.00
5.000000000%
Fifth Third Bank
$40,000,000.00
5.000000000%
Commerzbank AG, New York and Grand Cayman Branches
$40,000,000.00
5.000000000%
Sumitomo Mitsui Banking Corporation
$35,000,000.00
4.375000000%
Lloyds Bank PLC
$35,000,000.00
4.375000000%
Intesa SanPaolo S.P.A., New York Branch
$35,000,000.00
4.375000000%
SunTrust Bank
$35,000,000.00
4.375000000%
Regions Bank
$35,000,000.00
4.375000000%
Santander Bank, N.A.
$30,000,000.00
3.750000000%
Citibank, N.A.
$25,000,000.00
3.125000000%
Riyad Bank, Houston Agency
$20,000,000.00
2.500000000%
ING Bank N.V., Dublin Branch
$20,000,000.00
2.500000000%
Mizuho Bank, Ltd.
$20,000,000.00
2.500000000%
DBS Bank Ltd.
$20,000,000.00
2.500000000%
Standard Chartered Bank
$20,000,000.00
2.500000000%
Unicredit Bank AG, New York Branch
$20,000,000.00
2.500000000%
The Bank of Nova Scotia
$15,000,000.00
1.875000000%


    

--------------------------------------------------------------------------------




Lender
Commitment
Applicable Percentage
NBAD Americas N.V.
$10,000,000.00
1.250000000%
The Northern Trust Company
$10,000,000.00
1.250000000%
Amegy Bank National Association
$5,000,000.00
0.625000000%
Total
$800,000,000.00
100.000000000%




    

--------------------------------------------------------------------------------




SCHEDULE 2.03
EXISTING LETTERS OF CREDIT


See attached.



    

--------------------------------------------------------------------------------




Issuing Bank:
Bank of America, N.A.
 
 
 
 
 
 
 
For the Period Ended:
6/30/2015
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LC Ref #
Beneficiary
Issue Date
Maturity Date
Performance/Financial
Currency
of Issue
Issue
Currency Amount
Balance
In U.S. $
 
3131284
Bank of America Mexico, S.A.
15-Sep-14
1-Oct-15
Performance
USD
$62,917.31
$62,917.31
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Issuing Bank:
BNP Paribas
 
 
 
 
 
 
 
For the Period Ended:
6/30/2015
 
 
 
 
 
 
 
Note: Revaluations for FX done on the 1st of each month
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LC Ref #
Beneficiary
Issue Date
Maturity Date
Performance/Financial
Currency
of Issue
Issue
Currency Amount
Balance
In U.S. $
 
4119582
Liberty Mutual Insurance Company - Basic
10/4/02
6/30/16
Financial
USD
2,049,981.00
$2,049,981.00
 
4119591
Ace American Insuarance Company
3/26/08
10/25/15
Financial
USD
1,915,938.00
$1,915,938.00
 
4119584
BNP Amsterdam
6/3/11
12/30/15
Financial
EUR
€22,822.00
$25,351.82
 
4119596
BNP Paribas
8/10/12
8/26/16
Performance
GBP
£264,300.00
$413,206.62
 
4119684
Samsung SEI Tower
2/19/2013
1/31/2016
Performance
USD
45,850.00
$45,850.00
 
4120798
BNPP London
4/10/2013
8/31/2015
Performance
GBP
£683,438.36
$1,068,487.53
 
4121117
Southern California Edison
4/25/2013
10/29/2017
Performance
USD
7,000,000.00
$7,000,000.00
 
4121354
Shanxi Coking Company LTD
5/3/2013
2/6/2018
Performance
USD
1,267,500.00
$1,267,500.00
 
4121697
Petroterminal de Panama S.A.
5/17/2013
12/3/2015
Performance
USD
7,297,500.00
$250,000.00
 
4121828
BNP Paribas New Delhi
5/30/2013
1/30/2017
Performance
USD
64,534.20
$64,534.20
 
4122692
Industrial and Commerical Bank of China
6/14/2013
11/19/2015
Performance
USD
686,000.00
$686,000.00
 
4122391
Enterprise Products Operating LLC
6/18/2013
8/1/2016
Performance
USD
1,575,000.00
$1,575,000.00
 
4123114
CNOOC Oil
7/24/2013
6/30/2017
Performance
USD
872,000.00
$872,000.00
 
4124974
CNOOC Oil
10/10/2013
6/17/2017
Performance
USD
282,600.00
$282,600.00
 
4125109
Kellogg, Brown and Root
10/22/2013
7/16/2015
Performance
USD
1,699,400.50
$1,699,400.50
 
4125455
Samsung Engineering
11/1/2013
1/31/2017
Performance
USD
54,248.10
$54,248.10
 


    

--------------------------------------------------------------------------------




4125463
Samsung Engineering
11/4/2013
1/31/2017
Financial
USD
24,568.80
$24,568.80
 
4127591
BNPP Abu Dhabi
2/10/2014
1/31/2016
Performance
USD
118,216.80
$118,216.80
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
25,923,897.76
$19,412,883.37
 
 
 
 
 
 
 
 
 
 




    

--------------------------------------------------------------------------------




SCHEDULE 5.07
LITIGATION
General—We have been and may from time to time be named as a defendant in legal
actions claiming damages in connection with engineering and construction
projects, technology licenses, other services we provide, and other matters.
These are typically claims that arise in the normal course of business,
including employment-related claims and contractual disputes or claims for
personal injury or property damage which occur in connection with services
performed relating to project or construction sites. Contractual disputes
normally involve claims relating to the timely completion of projects,
performance of equipment or technologies, design or other engineering services
or project construction services provided by us. We do not believe that any of
our pending contractual, employment-related personal injury or property damage
claims and disputes will have a material adverse effect on our future results of
operations, financial position or cash flow. See Note 15 for additional
discussion of claims associated with our projects.
Asbestos Litigation—We are a defendant in lawsuits wherein plaintiffs allege
exposure to asbestos due to work we may have performed at various locations. We
have never been a manufacturer, distributor or supplier of asbestos products.
Over the past several decades and through March 31, 2015, we have been named a
defendant in lawsuits alleging exposure to asbestos involving approximately
5,700 plaintiffs and, of those claims, approximately 1,700 claims were pending
and 4,000 have been closed through dismissals or settlements. Over the past
several decades and through March 31, 2015, the claims alleging exposure to
asbestos that have been resolved have been dismissed or settled for an average
settlement amount of approximately two thousand dollars per claim. We review
each case on its own merits and make accruals based upon the probability of loss
and our estimates of the amount of liability and related expenses, if any. While
we have seen an increase in the number of recent filings, especially in one
specific venue, we do not believe that the increase or any unresolved asserted
claims will have a material adverse effect on our future results of operations,
financial position or cash flow, and at March 31, 2015 , we had approximately
$5.2 million accrued for liability and related expenses. With respect to
unasserted asbestos claims, we cannot identify a population of potential
claimants with sufficient certainty to determine the probability of a loss and
to make a reasonable estimate of liability, if any. While we continue to pursue
recovery for recognized and unrecognized contingent losses through insurance,
indemnification arrangements or other sources, we are unable to quantify the
amount, if any, that we may expect to recover because of the variability in
coverage amounts, limitations and deductibles, or the viability of carriers,
with respect to our insurance policies for the years in question.



    

--------------------------------------------------------------------------------




SCHEDULE 5.08
SUBSIDIARIES
See attached.







    

--------------------------------------------------------------------------------




Entity Name
Domestic Jurisdiction
Owner Name
Security Name
Balance
Percent Owned
850 PINE STREET INC.
Delaware
CB&I Tyler Company
Common Shares
1,000.000000
100.000000
A & B Builders, Ltd. (MANAGED BY MATRIX MANAGEMENT SERVICES, L.L.C.)
Texas
Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT,
L.L.C.)
Percentage Ownership Interest
99.000000
99.000000
A & B Builders, Ltd. (MANAGED BY MATRIX MANAGEMENT SERVICES, L.L.C.)
Texas
Matrix Management Services, L.L.C.
Percentage Ownership Interest
1.000000
1.000000
Accelerated Remediation Company, A Portage Shaw LLC
New Mexico
CB&I Federal Services LLC
Percentage Ownership Interest
49.000000
49.000000
Accelerated Remediation Company, A Portage Shaw LLC
New Mexico
Portage, Inc.
Percentage Ownership Interest
51.000000
51.000000
Aiton & Co Limited
England & Wales
Shaw Group UK Limited
Common Shares
1.000000
100.000000
American Plastic Pipe and Supply, L.L.C.
Louisiana
EMCON/OWT, Inc.
Percentage Ownership Interest
100.000000
100.000000
Arabian CBI Ltd.
Saudi Arabia
Alfadl, Abdullah Ibrahim A.
Common Shares
30.000000
7.500000
Arabian CBI Ltd.
Saudi Arabia
Alfadl, Saleh Abdullah
Common Shares
70.000000
17.500000
Arabian CBI Ltd.
Saudi Arabia
Chicago Bridge & Iron Company B.V.
Common Shares
300.000000
75.000000
Arabian CBI Tank Manufacturing Company Ltd.
Saudi Arabia
Chicago Bridge & Iron Company B.V.
Common Shares
300.000000
75.000000
Arabian CBI Tank Manufacturing Company Ltd.
Saudi Arabia
Commercial & Industrial Services Co. Ltd.
Common Shares
100.000000
25.000000
Arabian Gulf Material Supply Company, Ltd.
Cayman Islands
Chicago Bridge & Iron (Antilles) N. V.
Common Shares
2.000000
100.000000
Arlington Avenue E Venture, LLC
Delaware
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Asia Pacific Supply Co.
Delaware
Chicago Bridge & Iron Company
Common Shares
100.000000
100.000000
Atlantic Contingency Constructors II, LLC
Delaware
AECOM Government Services, Inc.
Percentage Ownership Interest
40.000000
40.000000
Atlantic Contingency Constructors II, LLC
Delaware
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
60.000000
60.000000
Atlantic Contingency Constructors, LLC
Louisiana
AECOM Government Services, Inc.
Percentage Ownership Interest
40.000000
40.000000
Atlantic Contingency Constructors, LLC
Louisiana
CB&I Federal Services LLC
Percentage Ownership Interest
60.000000
60.000000
Atlantis Contractors Inc.
Delaware
Chicago Bridge & Iron Company
Common Shares
100.000000
100.000000
Babcock & Wilcox Shaw Remediation LLC
Delaware
Babcock & Wilcox Technical Services Group, Inc.
Percentage Ownership Interest
70.000000
70.000000
Babcock & Wilcox Shaw Remediation LLC
Delaware
CB&I Federal Services LLC
Percentage Ownership Interest
30.000000
30.000000
Bellefontaine Gas Producers, LLC
Delaware
DTE Biomass Energy, Inc.
Percentage Ownership Interest
50.000000
50.000000
Bellefontaine Gas Producers, LLC
Delaware
EMCON/OWT, Inc.
Percentage Ownership Interest
50.000000
50.000000
Benicia North Gateway II, L.L.C.
Louisiana
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Black & Veatch/Shaw/Dvirka and Bartilucci, a Joint Venture
Unknown
Black & Veatch New York, LLP
Percentage Ownership Interest
34.800000
34.800000


    

--------------------------------------------------------------------------------




Black & Veatch/Shaw/Dvirka and Bartilucci, a Joint Venture
Unknown
Dvirka and Bartilucci Consulting Engineers
Percentage Ownership Interest
32.600000
32.600000
Black & Veatch/Shaw/Dvirka and Bartilucci, a Joint Venture
Unknown
Shaw Environmental & Infrastructure Engineering of New York, P.C.
Percentage Ownership Interest
32.600000
32.600000
Camden Road Venture, LLC
Delaware
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Cape Steel Material Supply Company, Ltd.
Cayman Islands
Chicago Bridge & Iron (Antilles) N. V.
Common Shares
2.000000
100.000000
CB&I (Nigeria) Limited
Nigeria
CB&I Europe B.V.
Common Shares
1.000000
0.000020
CB&I (Nigeria) Limited
Nigeria
Chicago Bridge & Iron Company B.V.
Common Shares
4,999,999.000000
99.999980
CB&I AREVA MOX Services, LLC
South Carolina
AREVA NC INC
Percentage Ownership Interest
30.000000
30.000000
CB&I AREVA MOX Services, LLC
South Carolina
CB&I Project Services Group, LLC
Percentage Ownership Interest
70.000000
70.000000
CB&I Brazil Holdings, Inc.
Louisiana
CB&I International, Inc.
Common Shares
100.000000
100.000000
CB&I Cairo, L.L.C.
Egypt
CB&I Nederland B.V.
Common Shares
14,405.000000
10.000000
CB&I Cairo, L.L.C.
Egypt
CB&I Oil & Gas Europe B.V.
Common Shares
129,645.000000
90.000000
CB&I Clearfield, Inc.
Delaware
The Shaw Group Inc.
Common Shares
10,000,000.000000
100.000000
CB&I Coastal Planning & Engineering, Inc.
Florida
CB&I Government Solutions, Inc.
Common Shares
1,135,593.000000
100.000000
CB&I Coastal, Inc.
Louisiana
CB&I Government Solutions, Inc.
Common Shares
1,000.000000
100.000000
CB&I Cojafex B.V.
The Netherlands
The Shaw Group Inc.
Common Shares
4.000000
100.000000
CB&I Constructors Limited
United Kingdom
CB&I Holdings (UK) Limited
Common Shares
163,536.000000
100.000000
CB&I Contractors, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
100.000000
100.000000
CB&I E & I Investment Holdings, Inc.
Louisiana
CB&I Government Solutions, Inc.
Common Shares
1,000.000000
100.000000
CB&I El Dorado, Inc.
Arkansas
The Shaw Group Inc.
Common Shares
520.000000
100.000000
CB&I Energy Services, LLC
Louisiana
CB&I Maintenance, Inc.
Percentage Ownership Interest
100.000000
100.000000
CB&I Engineering and Construction Consultant (Shanghai) Co. Ltd.
Shanghai
CB&I Europe B.V.
Capital Contributions
140,000.000000
100.000000
CB&I Environmental & Infrastructure Massachusetts, Inc.
Louisiana
CB&I Government Solutions, Inc.
Common Shares
1,000.000000
100.000000
CB&I Environmental & Infrastructure, Inc.
Louisiana
CB&I Government Solutions, Inc.
Common Shares
1,000.000000
100.000000
CB&I Environmental Liability Solutions, L.L.C.
Louisiana
CB&I E & I Investment Holdings, Inc.
Percentage Ownership Interest
100.000000
100.000000
CB&I Europe B.V.
The Netherlands
CB&I Power Company B.V.
Common Shares
40.000000
100.000000
CB&I Fabrication, LLC
Louisiana
The Shaw Group Inc.
Percentage Ownership Interest
100.000000
100.000000
CB&I Federal Services LLC
Louisiana
CB&I Government Solutions, Inc.
Percentage Ownership Interest
100.000000
100.000000
CB&I Finance Company Limited
Dublin
Chicago Bridge & Iron Company B.V.
Common Shares
2.000000
100.000000
CB&I Global Operations International, Pte. Ltd.
Singapore
CB&I Singapore Pte. Ltd.
Ordinary Shares
1.000000
100.000000
CB&I Global Operations US Pte. Ltd.
Singapore
CB&I Singapore Pte. Ltd.
Common Shares
9.000000
90.000000
CB&I Global Operations US Pte. Ltd.
Singapore
Chicago Bridge & Iron Company
Common Shares
1.000000
10.000000


    

--------------------------------------------------------------------------------




CB&I Global, L.L.C.
Delaware
Shaw Overseas (Far East) Ltd.
Percentage Ownership Interest
100.000000
100.000000
CB&I Government Solutions, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
CB&I Holdings (UK) Limited
United Kingdom
Chicago Bridge & Iron Company B.V.
Common Shares
1,000,001.000000
100.000000
CB&I Holdings (UK) Limited
United Kingdom
Chicago Bridge & Iron Company B.V.
Ordinary
180,600,000.000000
60.670247
CB&I Holdings B.V.
The Netherlands
Chicago Bridge & Iron Company N.V.
Registered Shares
1,800,000.000000
100.000000
CB&I HOUSTON 06 LLC
Delaware
CB&I UK LIMITED
Percentage Ownership Interest
100.000000
100.000000
CB&I HOUSTON 08 LLC
Delaware
CB&I UK LIMITED
Percentage Ownership Interest
100.000000
100.000000
CB&I HOUSTON 09 LLC
Delaware
CB&I Tyler Company
Percentage Ownership Interest
100.000000
100.000000
CB&I HOUSTON 10 LLC
Delaware
CB&I UK LIMITED
Percentage Ownership Interest
100.000000
100.000000
CB&I HOUSTON 11 LLC
Delaware
CB&I Tyler Company
Percentage Ownership Interest
100.000000
100.000000
CB&I HOUSTON 12 LLC
Delaware
CB&I UK LIMITED
Percentage Ownership Interest
100.000000
100.000000
CB&I HOUSTON 13 LLC
Delaware
CB&I UK LIMITED
Percentage Ownership Interest
100.000000
100.000000
CB&I HOUSTON LLC
Delaware
CB&I UK LIMITED
Percentage Ownership Interest
100.000000
100.000000
CB&I Hungary Holding Limited Liabiltiy Company (CBI Hungary Kft.)
Hungary
Chicago Bridge & Iron (Antilles) N. V.
Registered Capital
14,500.000000
96.666667
CB&I Hungary Holding Limited Liabiltiy Company (CBI Hungary Kft.)
Hungary
Chicago Bridge & Iron Company B.V.
Registered Capital
500.000000
3.333333
CB&I Inc.
Texas
Chicago Bridge & Iron Company
Common Shares
1,000,000.000000
100.000000
CB&I India Private Limited
India
CB&I Oil & Gas Europe B.V.
Registered Shares
21,139,708.000000
98.969328
CB&I India Private Limited
India
Chicago Bridge & Iron Company B.V.
Registered Shares
220,150.000000
1.030672
CB&I International, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
CB&I Korea Limited
Korea
CB&I Oil & Gas Europe B.V.
Ordinary Shares
50,000.000000
100.000000
CB&I Lake Charles, L.L.C.
Louisiana
The Shaw Group Inc.
Percentage Ownership Interest
100.000000
100.000000
CB&I Laurens, Inc.
South Carolina
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
CB&I London
London
CB&I Paddington Limited
Membership Units
1.000000
100.000000
CB&I Lummus Crest Ltd.
England
CB&I Nederland B.V.
Common Shares
1,000.000000
100.000000
CB&I Lummus Deutschland GmbH
GERMANY
CB&I Lummus GmbH
Capitalization in Dollars
50,000.000000
100.000000
CB&I Lummus GmbH
GERMANY
CB&I Oil & Gas Europe B.V.
Capitalization in DM
2,600,000.000000
100.000000
CB&I Lummus Ltda.
Brazil
Lummus International Corporation
Capitalization in Rs
2.000000
0.000003
CB&I Lummus Ltda.
Brazil
Lummus Technology Inc.
Capitalization in Rs
59,300,417.000000
99.999997
CB&I Maintenance, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
10,000.000000
100.000000
CB&I Malta Limited
Malta
CB&I Nederland B.V.
Common Shares
1.000000
0.001000
CB&I Malta Limited
Malta
CB&I Oil & Gas Europe B.V.
Common Shares
99,999.000000
99.999000
CB&I Matamoros, S. de R. L. de C.V.
Matamoros, Tamauilipas - Mexico
CB&I Rio Grande Holdings, L.L.C.
Percentage Ownership Interest
1.000000
1.000000


    

--------------------------------------------------------------------------------




CB&I Matamoros, S. de R. L. de C.V.
Matamoros, Tamauilipas - Mexico
CB&I Rio Grande Valley Fabrication & Manufacturing, L.L.C.
Percentage Ownership Interest
99.000000
99.000000
CB&I Mauritius
Mauritius
CB&I Oil & Gas Europe B.V.
Common Shares
10.000000
100.000000
CB&I Meio Ambiente e Infraestructura LTDA.
Brazil
CB&I Coastal Planning & Engineering, Inc.
Quota
2,048,827.000000
42.714588
CB&I Meio Ambiente e Infraestructura LTDA.
Brazil
Shaw GBB, LLC
Quota
2,747,724.000000
57.285412
CB&I Middle East Holding, Inc.
Cayman Islands
CB&I International, Inc.
Common Shares
100.000000
100.000000
CB&I Mozambique Limitada
Mozambique
CB&I Mauritius
Capitalization in MT
15,468,700.000000
99.000314
CB&I Mozambique Limitada
Mozambique
CBI Constructors FZE
Capitalization in MT
156,200.000000
0.999686
CB&I Nederland B.V.
The Netherlands
CB&I Oil & Gas Europe B.V.
Common Shares
54,454.000000
100.000000
CB&I North Carolina, Inc.
North Carolina
CB&I Stone & Webster, Inc.
Common Shares
330.000000
100.000000
CB&I Nuclear Technology Solutions, L.L.C.
Delaware
S C Woods, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
CB&I Offshore Services, Inc.
Louisiana
CB&I Energy Services, LLC
Common Shares
1,500.000000
100.000000
CB&I Oil & Gas Europe B.V.
The Netherlands
Chicago Bridge & Iron Company B.V.
Common Shares
225.000000
100.000000
CB&I Paddington Limited
London
CB&I Tyler Company
Common Shares
3,589,077.000000
100.000000
CB&I Power Company B.V.
The Netherlands
Chicago Bridge & Iron Company B.V.
Common Shares
42,889,195.000000
100.000000
CB&I Power International, Inc.
Louisiana
CB&I International, Inc.
Common Shares
1,000.000000
100.000000
CB&I Power Limited
England & Wales
Shaw Group UK Holdings
Common Shares
1.000000
100.000000
CB&I Power, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
CB&I Project Services Group, LLC
Delaware
CB&I Stone & Webster, Inc.
Percentage Ownership Interest
100.000000
100.000000
CB&I Rio Grande Holdings, L.L.C.
Louisiana
CB&I Rio Grande Valley Fabrication & Manufacturing, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
CB&I Rio Grande Valley Fabrication & Manufacturing, L.L.C.
Louisiana
Shaw Power Services, LLC
Percentage Ownership Interest
100.000000
100.000000
CB&I Rusland B.V.
The Netherlands
CB&I Oil & Gas Europe B.V.
Common Shares
18,000.000000
100.000000
CB&I s.r.o.
Czech Republic
CB&I Oil & Gas Europe B.V.
Common Shares
100,000.000000
100.000000
CB&I Singapore Pte. Ltd.
Singapore
CB&I Oil & Gas Europe B.V.
Capitalization in SGD
527,802.000000
100.000000
CB&I Stone & Webster Asia, Inc.
Louisiana
CB&I Stone & Webster, Inc.
Common Shares
1,000.000000
100.000000
CB&I Stone & Webster Construction, Inc.
Louisiana
CB&I Stone & Webster, Inc.
Common Shares
1,000.000000
100.000000
CB&I Stone & Webster International, Inc.
Delaware
CB&I Stone & Webster, Inc.
Common Shares
1,000.000000
100.000000
CB&I Stone & Webster Massachusetts, Inc.
Massachusetts
CB&I Stone & Webster, Inc.
Common Shares
1,000.000000
100.000000
CB&I Stone & Webster Michigan, Inc.
Michigan
CB&I Stone & Webster, Inc.
Common Shares
1,000.000000
100.000000
CB&I Stone & Webster, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
CB&I Sustainable Design Solutions of Illinois, LLC
Illinois
CB&I Federal Services LLC
Percentage Ownership Interest
33.330000
33.330000
CB&I Sustainable Design Solutions of Illinois, LLC
Illinois
Donovan, Tom
Percentage Ownership Interest
33.330000
33.330000
CB&I Sustainable Design Solutions of Illinois, LLC
Illinois
Peirce, Kevin
Percentage Ownership Interest
33.330000
33.330000
CB&I Technology Ventures, Inc.
Delaware
Lummus Technology Inc.
Common Shares
100.000000
100.000000


    

--------------------------------------------------------------------------------




CB&I Tyler Company
Delaware
CB&I WOODLANDS LLC
Preferred Shares
10.000000
100.000000
CB&I Tyler Company
Delaware
Chicago Bridge & Iron Company
Common Shares
1,000.000000
100.000000
CB&I UK LIMITED
London
Chicago Bridge & Iron (Antilles) N. V.
Common Shares
1.000000
0.000001
CB&I UK LIMITED
London
Chicago Bridge & Iron Company B.V.
Ordinary
155,600,000.000000
100.000000
CB&I Walker LA, L.L.C.
Louisiana
CB&I Fabrication, LLC
Percentage Ownership Interest
100.000000
100.000000
CB&I WOODLANDS LLC
Delaware
CB&I Tyler Company
Percentage Ownership Interest
100.000000
100.000000
CB&I/EBS JV, A JOINT VENTURE
Unknown
CB&I Government Solutions, Inc.
Percentage Ownership Interest
60.000000
60.000000
CB&I/EBS JV, A JOINT VENTURE
Unknown
Environmental Building Strategies, LLC ("EBS")
Percentage Ownership Interest
40.000000
40.000000
CBI (Malaysia) Sdn. Bhd.
Malaysia
Bin Ali, Datuk Abdullah
Common Shares
421,000.000000
25.149343
CBI (Malaysia) Sdn. Bhd.
Malaysia
Bin Ali, Haji Sulaiman
Common Shares
140,000.000000
8.363202
CBI (Malaysia) Sdn. Bhd.
Malaysia
Chicago Bridge & Iron Company B.V.
Common Shares
1,065,000.000000
63.620072
CBI (Malaysia) Sdn. Bhd.
Malaysia
Nee, James Lee Key
Common Shares
30,000.000000
1.792115
CBI (Philippines) Inc.
Philippines
Badong, Orlando B.
Common Shares
1.000000
0.000083
CBI (Philippines) Inc.
Philippines
Bennett, Peter K.
Common Shares
1.000000
0.000083
CBI (Philippines) Inc.
Philippines
Chicago Bridge & Iron Company B.V.
Common Shares
1,199,993.000000
99.999417
CBI (Philippines) Inc.
Philippines
Dizon, Rommel N.
Common Shares
1.000000
0.000083
CBI (Philippines) Inc.
Philippines
Loft, Geoffrey Ronald
Common Shares
1.000000
0.000083
CBI (Philippines) Inc.
Philippines
Santos, Leonila M.
Common Shares
1.000000
0.000083
CBI (Philippines) Inc.
Philippines
Uy, Romulo J.
Common Shares
1.000000
0.000083
CBI (Philippines) Inc.
Philippines
Willard, Douglas Arthur
Common Shares
1.000000
0.000083
CBI (Thailand) Limited
Bangkok Metropolis, Thailand
CBIT I, LLC
Common Shares
499,998.000000
49.999800
CBI (Thailand) Limited
Bangkok Metropolis, Thailand
CBIT II, LLC
Common Shares
1.000000
0.000100
CBI (Thailand) Limited
Bangkok Metropolis, Thailand
CBIT III, LLC
Common Shares
1.000000
0.000100
CBI (Thailand) Limited
Bangkok Metropolis, Thailand
CBIT IV, LLC
Common Shares
1.000000
0.000100
CBI (Thailand) Limited
Bangkok Metropolis, Thailand
Chicago Bridge & Iron Company B.V.
Common Shares
499,998.000000
49.999800
CBI (Thailand) Limited
Bangkok Metropolis, Thailand
Han, Pin-Chung
Common Shares
1.000000
0.000100
CBI Americas Ltd.
Delaware
Chicago Bridge & Iron Company
Common Shares
10,000.000000
100.000000
CBI Aruba N.V.
ARUBA
Chicago Bridge & Iron Company B.V.
Common Shares
100.000000
100.000000
CBI Bahamas Limited
Bahamas
Chicago Bridge & Iron (Antilles) N. V.
Common Shares
5,000.000000
100.000000
CBI Caribe, Ltd.
Delaware
Chicago Bridge & Iron Company
Common Shares
2,128.000000
60.800000
CBI Colombiana S.A.
Cartagena
Calcedo, Jaime Eduardo Trujillo
Common Shares
0.001000
0.000000
CBI Colombiana S.A.
Cartagena
Carvajal, Martha Tatiana Garces
Common Shares
0.001000
0.000000
CBI Colombiana S.A.
Cartagena
CBI Bahamas Limited
Common Shares
8,499,349.000000
5.000008
CBI Colombiana S.A.
Cartagena
Chicago Bridge & Iron Company B.V.
Common Shares
161,487,351.997000
94.999992
CBI Colombiana S.A.
Cartagena
Montgomery, Clare
Common Shares
0.001000
0.000000


    

--------------------------------------------------------------------------------




CBI Company Ltd.
Delaware
Chicago Bridge & Iron Company
Common Shares
5,310.000000
100.000000
CBI Constructors (PNG) Pty. Limited
Papua New Guinea
CBI Constructors Pty. Ltd.
Common Shares
100,000.000000
100.000000
CBI Constructors FZE
Dubai
Chicago Bridge & Iron (Antilles) N. V.
Common Shares
1.000000
100.000000
CBI Constructors Pty. Ltd.
New South Wales
Chicago Bridge & Iron Company B.V.
Common Shares
302,623.000000
100.000000
CBI Constructors S.A. (Proprietary) Limited
South Africa
Chicago Bridge & Iron Company B.V.
Common Shares
263,000.000000
100.000000
CBI Costa Rica, S.A.
Costa Rica
CB&I Power Company B.V.
Common Shares
1.000000
0.050000
CBI Costa Rica, S.A.
Costa Rica
Chicago Bridge & Iron Company B.V.
Common Shares
1,999.000000
99.950000
CBI de Nicaragua, Sociedad Anónima
Nicaragua
CBI Caribe, Ltd.
Common Shares
1.000000
0.100000
CBI de Nicaragua, Sociedad Anónima
Nicaragua
CBI Company Ltd.
Common Shares
998.000000
99.800000
CBI de Nicaragua, Sociedad Anónima
Nicaragua
Chicago Bridge & Iron Company
Common Shares
1.000000
0.100000
CBI de Venezuela, C. A.
Venezuela
Chicago Bridge & Iron Company
Common Shares
25,050.000000
1.000000
CBI Dominicana, SRL
Dominican Republic
Browning, Walter G.
Ordinary Shares
1.000000
0.014493
CBI Dominicana, SRL
Dominican Republic
Canals, Cesar E.
Ordinary Shares
1.000000
0.014493
CBI Dominicana, SRL
Dominican Republic
Chicago Bridge & Iron Company B.V.
Ordinary Shares
6,894.000000
99.913043
CBI Dominicana, SRL
Dominican Republic
Lopez, Sergio
Ordinary Shares
1.000000
0.014493
CBI Dominicana, SRL
Dominican Republic
Novak, Timothy
Ordinary Shares
1.000000
0.014493
CBI Dominicana, SRL
Dominican Republic
Rector, Ronald B.
Ordinary Shares
1.000000
0.014493
CBI Dominicana, SRL
Dominican Republic
Schmidt, Kenneth L.
Ordinary Shares
1.000000
0.014493
CBI Eastern Anstalt
Vaduz, Liechtenstein
Chicago Bridge & Iron (Antilles) N. V.
Common Shares
1.000000
100.000000
CBI Jamaica Limited
JAMAICA
Chicago Bridge & Iron Company B.V.
Common Shares
5,000.000000
100.000000
CBI Luxembourg S.a.r.l.
Luxembourg
Chicago Bridge & Iron Company B.V.
Common Shares
800.000000
100.000000
CBI Montajes de Chile Limitada
Chile
Chicago Bridge & Iron (Antilles) N. V.
Class A Common Shares
10.000000
1.000000
CBI Montajes de Chile Limitada
Chile
Chicago Bridge & Iron Company B.V.
Class A Common Shares
990.000000
99.000000
CBI Panama, S.A.
Panama
Chicago Bridge & Iron Company B.V.
Common Shares
1,000.000000
100.000000
CBI Peruana SAC
Peru
Chicago Bridge & Iron Company B.V.
Common Shares
144,680,806.000000
99.999999
CBI Peruana SAC
Peru
Rano, Peter Robert
Common Shares
1.000000
0.000001
CBI Services, Inc.
Delaware
Chicago Bridge & Iron Company
Common Shares
11,000.000000
100.000000
CBI Services, Inc.
Delaware
Horton CBI, Limited
Preferred Shares
22,202.000000
100.000000
CBI Services, Inc.
Delaware
Horton CBI, Limited
Preferred Shares Series B
8,000.000000
100.000000
CBI Venezolana, S. A.
Venezuela
Chicago Bridge & Iron Company B.V.
Common Shares
25,524,836.000000
100.000000
CBIT I, LLC
Delaware
Chicago Bridge & Iron Company B.V.
Percentage Ownership Interest
49.000000
49.000000
CBIT I, LLC
Delaware
Lopez, Sergio
Percentage Ownership Interest
26.000000
26.000000
CBIT I, LLC
Delaware
Reyes, Luciano
Percentage Ownership Interest
25.000000
25.000000
CBIT II, LLC
Delaware
Chicago Bridge & Iron Company B.V.
Percentage Ownership Interest
49.000000
49.000000
CBIT II, LLC
Delaware
Lopez, Sergio
Percentage Ownership Interest
26.000000
26.000000
CBIT II, LLC
Delaware
Reyes, Luciano
Percentage Ownership Interest
25.000000
25.000000


    

--------------------------------------------------------------------------------




CBIT III, LLC
Delaware
Chicago Bridge & Iron Company B.V.
Percentage Ownership Interest
49.000000
49.000000
CBIT III, LLC
Delaware
Lopez, Sergio
Percentage Ownership Interest
26.000000
26.000000
CBIT III, LLC
Delaware
Reyes, Luciano
Percentage Ownership Interest
25.000000
25.000000
CBIT IV, LLC
Delaware
Chicago Bridge & Iron Company B.V.
Percentage Ownership Interest
49.000000
49.000000
CBIT IV, LLC
Delaware
Lopez, Sergio
Percentage Ownership Interest
26.000000
26.000000
CBIT IV, LLC
Delaware
Reyes, Luciano
Percentage Ownership Interest
25.000000
25.000000
CCS Netherlands B.V.
The Netherlands
CB&I Oil & Gas Europe B.V.
Common Shares
100,000.000000
33.333333
CCS Netherlands B.V.
The Netherlands
Chiyoda Corporation
Common Shares
100,000.000000
33.333333
CCS Netherlands B.V.
The Netherlands
Saipem International N.V.
Common Shares
100,000.000000
33.333333
CDTECH International, LLC
Delaware
Catalytic Distillation Technologies
Common Shares
1,000.000000
100.000000
CELS Administrative Services, L.L.C.
Missouri
CB&I Environmental Liability Solutions, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Central Trading Company, Ltd.
Delaware
Chicago Bridge & Iron Company
Common Shares
1,000.000000
100.000000
Chemical Research & Licensing, LLC
Texas
Lummus Technology Inc.
Membership Units
1.000000
100.000000
Chevron Lummus Global L.L.C.
Delaware
CB&I Technology Ventures, Inc.
Percentage Ownership Interest
50.000000
50.000000
Chicago Bridge & Iron (Antilles) N. V.
Curacao
Chicago Bridge & Iron Company B.V.
Common Shares
6,000.000000
100.000000
Chicago Bridge & Iron Company
Delaware
CB&I Holdings B.V.
Common Shares
100.000000
100.000000
Chicago Bridge & Iron Company
Illinois
Chicago Bridge & Iron Company
Common Shares
1,000.000000
100.000000
Chicago Bridge & Iron Company & Co. L.L.C.
Oman
Al Bussaidy, Sayyid Slaem Musallam Ali
Common Shares
45,000.000000
30.000000
Chicago Bridge & Iron Company & Co. L.L.C.
Oman
Chicago Bridge & Iron Company B.V.
Common Shares
105,000.000000
70.000000
Chicago Bridge & Iron Company (Delaware)
Delaware
Chicago Bridge & Iron Company
Common Shares
1,000.000000
100.000000
Chicago Bridge & Iron Company (Egypt) LLC
Giza
Chicago Bridge & Iron Company B.V.
Common Shares
1,600.000000
80.000000
Chicago Bridge & Iron Company (Egypt) LLC
Giza
Marco, Basil
Common Shares
200.000000
10.000000
Chicago Bridge & Iron Company (Egypt) LLC
Giza
Nassar, Mike
Common Shares
200.000000
10.000000
Chicago Bridge & Iron Company B.V.
The Netherlands
Lealand Finance Company B.V.
Common Shares
50.000000
100.000000
Chicago Bridge de México, S.A. de C.V.
Mexico
Chicago Bridge & Iron (Antilles) N. V.
Common Shares
1.000000
0.100000
Chicago Bridge de México, S.A. de C.V.
Mexico
Chicago Bridge & Iron Company B.V.
Common Shares
999.000000
99.900000
Chicago Bridge Servicios Petroleros S.A.
Bolivia
CB&I Europe B.V.
Ordinary Shares
1.000000
2.857143
Chicago Bridge Servicios Petroleros S.A.
Bolivia
CB&I Power Company B.V.
Ordinary Shares
1.000000
2.857143
Chicago Bridge Servicios Petroleros S.A.
Bolivia
Chicago Bridge & Iron Company B.V.
Ordinary Shares
33.000000
94.285714


    

--------------------------------------------------------------------------------




Chicago Bridge Uruguay S.A.
Uruguay
Chicago Bridge & Iron Company B.V.
Common Shares
262,500.000000
100.000000
CLG Technical Services LLC
Delaware
Chevron Lummus Global L.L.C.
Common Shares
10.000000
100.000000
Coastal Estuary Services, L.L.C.
Louisiana
CB&I Government Solutions, Inc.
Percentage Ownership Interest
50.100000
50.100000
Coastal Estuary Services, L.L.C.
Louisiana
CH2M Hill, Inc.
Percentage Ownership Interest
49.900000
49.900000
Coastal Planning & Engineering of North Carolina, Inc.
North Carolina
Jarrett, James
Common Shares
240.000000
24.000000
Coastal Planning & Engineering of North Carolina, Inc.
North Carolina
Roberts, Robert A.
Common Shares
250.000000
25.000000
Coastal Planning & Engineering of North Carolina, Inc.
North Carolina
Thomson, Gordon
Common Shares
250.000000
25.000000
Coastal Planning & Engineering of NY, P.C.
New York
Campbell, Thomas
Common Shares
100.000000
50.000000
Coastal Planning & Engineering of NY, P.C.
New York
Pierro, Thomas P
Common Shares
100.000000
50.000000
Constructora C.B.I. Limitada
Chile
CBI Company Ltd.
Common Shares
202,950.000000
99.000000
Constructora C.B.I. Limitada
Chile
Chicago Bridge & Iron Company
Common Shares
2,050.000000
1.000000
Constructors International, L.L.C.
Delaware
Howe-Baker International, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Convey All Bulk, L.L.C.
Alabama
Cowles, Murphy, Glover & Associates, LLP
Percentage Ownership Interest
50.000000
50.000000
Convey All Bulk, L.L.C.
Alabama
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
50.000000
50.000000
CSA Trading Company Ltd.
Delaware
Chicago Bridge & Iron Company
Common Shares
10,000.000000
100.000000
Disaster Response Solutions, L.L.C.
Delaware
Black & Veatch Special Projects Inc.
Percentage Ownership Interest
25.000000
25.000000
Disaster Response Solutions, L.L.C.
Delaware
Kellogg Brown & Root Services, Inc.
Percentage Ownership Interest
19.500000
19.500000
Disaster Response Solutions, L.L.C.
Delaware
Michael Baker Jr., Inc.
Percentage Ownership Interest
25.500000
25.500000
Disaster Response Solutions, L.L.C.
Delaware
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
30.000000
30.000000
EDS Equipment Company, LLC
Delaware
Shaw Transmission & Distribution Services, Inc.
Percentage Ownership Interest
100.000000
100.000000
EMCON/OWT, Inc.
Louisiana
CB&I Government Solutions, Inc.
Common Shares
100.000000
100.000000
Emergency Response Services, LLC
Delaware
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
50.000000
50.000000
Emergency Response Services, LLC
Delaware
URS Group, Inc.
Percentage Ownership Interest
50.000000
50.000000
Environmental Solutions (Cayman) Ltd.
Cayman Islands
Environmental Solutions Holding Ltd.
Common Shares
100.000000
100.000000
Environmental Solutions Holding Ltd.
Cayman Islands
Shaw Home Louisiana, Inc.
Common Shares
100.000000
100.000000
Environmental Solutions Ltd.
Cayman Islands
Environmental Solutions (Cayman) Ltd.
Common Shares
100.000000
100.000000
Environmental Solutions of Ecuador S.A. Envisolutec
Ecuador
Environmental Solutions Ltd.
Percentage Ownership Interest
99.875000
99.875000
Environmental Solutions of Ecuador S.A. Envisolutec
Ecuador
Giroux, Larry
Percentage Ownership Interest
0.125000
0.125000


    

--------------------------------------------------------------------------------




ES3 – EBSE Shaw Spool Solutions Fabricacao de Sistemas de Tubulacao Ltda.
Brazil
CB&I Brazil Holdings, Inc.
Percentage Ownership Interest
50.000000
50.000000
ES3 – EBSE Shaw Spool Solutions Fabricacao de Sistemas de Tubulacao Ltda.
Brazil
Empresa Brasileira de Solda Electrica S.A.
Percentage Ownership Interest
50.000000
50.000000
Federal Services International, Inc.
Louisiana
CB&I Federal Services LLC
Common Shares
1,000.000000
100.000000
Fibre Making Processes, Inc.
Illinois
Chicago Bridge & Iron Company
Common Shares
750.000000
100.000000
Field Services, LLC
Louisiana
CB&I Stone & Webster, Inc.
Percentage Ownership Interest
100.000000
100.000000
Findlay Inn Limited Partnership
Unknown
CB&I Government Solutions, Inc.
Percentage Ownership Interest
100.000000
100.000000
GFM Real Estate LLC
Louisiana
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
100.000000
100.000000
GHG Solutions, LLC
Louisiana
CB&I Government Solutions, Inc.
Percentage Ownership Interest
100.000000
100.000000
Great Southwest Parkway Venture, LLC
Delaware
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
HAKS Stone & Webster Joint Venture
Unknown
Haks Engineers, Architects and Land Surveyors, PC
Percentage Ownership Interest
50.000000
50.000000
HAKS Stone & Webster Joint Venture
Unknown
Stone & Webster Engineering New York, P.C.
Percentage Ownership Interest
50.000000
50.000000
HBI Holdings, LLC
Delaware
Howe-Baker International Management, LLC
Percentage Ownership Interest
100.000000
100.000000
High Desert Support Services, LLC
Delaware
CB&I Federal Services LLC
Percentage Ownership Interest
60.000000
60.000000
High Desert Support Services, LLC
Delaware
ITT Systems Corporation
Percentage Ownership Interest
40.000000
40.000000
Highland Trading Company, Ltd.
Cayman Islands
Chicago Bridge & Iron Company
Common Shares
2.000000
100.000000
HNTB-CPE, A Joint Venture, L.L.C.
Louisiana
HNTB Corporation
Percentage Ownership Interest
50.000000
50.000000
HNTB-CPE, A Joint Venture, L.L.C.
Louisiana
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
50.000000
50.000000
Holding Manufacturas Shaw South America, C.A.
Venezuela
CB&I International, Inc.
Percentage Ownership Interest
50.000000
50.000000
Holding Manufacturas Shaw South America, C.A.
Venezuela
Manufacturas Shaw South America, C.A.
Percentage Ownership Interest
50.000000
50.000000
Horton CBI, Limited
Alberta
Chasin, Phil
Common Shares
1.000000
0.001539
Horton CBI, Limited
Alberta
Chicago Bridge & Iron Company B.V.
Common Shares
64,965.000000
99.978455
Horton CBI, Limited
Alberta
Inman, William
Common Shares
13.000000
0.020006
Howe-Baker Eastern Limited
United Kingdom
Chicago Bridge & Iron Company B.V.
Common Shares
1.000000
100.000000
Howe-Baker Engineers, Ltd.
Texas
Howe-Baker Holdings, L.L.C.
Percentage Ownership Interest
99.000000
99.000000
Howe-Baker Engineers, Ltd.
Texas
Howe-Baker Management, L.L.C.
Percentage Ownership Interest
1.000000
1.000000
Howe-Baker Holdings, L.L.C.
Delaware
Howe-Baker International, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Howe-Baker International Management, LLC
Delaware
Howe-Baker International, L.L.C.
Percentage Ownership Interest
100.000000
100.000000


    

--------------------------------------------------------------------------------




Howe-Baker International, L.L.C.
Delaware
CB&I Inc.
Percentage Ownership Interest
100.000000
100.000000
Howe-Baker Management, L.L.C.
Delaware
Howe-Baker Holdings, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Hua Lu Engineering Co., Ltd.
China
Lummus Technology Inc.
Membership Units
50.000000
50.000000
Hua Lu Engineering Co., Ltd.
China
SINOPEC (China Petrochemical International Company)
Membership Units
50.000000
50.000000
Integrated Site Solutions, L.L.C.
Michigan
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
100.000000
100.000000
International Consultants, L.L.C.
Louisiana
CB&I Stone & Webster, Inc.
Percentage Ownership Interest
100.000000
100.000000
International Process Supply Company, Ltd
Cayman Islands
Chicago Bridge & Iron (Antilles) N. V.
Common Shares
50,000.000000
100.000000
IOP Services
England
CB&I Oil & Gas Europe B.V.
Common Shares
1,000.000000
100.000000
Jenny/Stone & Webster/URS, Joint Venture
Unknown
Jenny Engineering Corporation
Percentage Ownership Interest
33.330000
33.330000
Jenny/Stone & Webster/URS, Joint Venture
Unknown
Stone & Webster Engineering New York, P.C.
Percentage Ownership Interest
33.330000
33.330000
Jenny/Stone & Webster/URS, Joint Venture
Unknown
URS Corporation – New York
Percentage Ownership Interest
33.330000
33.330000
Jernee Mill Road, L.L.C.
Louisiana
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Kato Road II, L.L.C.
Louisiana
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
KB Home/Shaw Louisiana LLC
Delaware
KB Home New Orleans, Inc.
Percentage Ownership Interest
50.000000
50.000000
KB Home/Shaw Louisiana LLC
Delaware
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
50.000000
50.000000
KBR-CFS Logistic Services, LLC
Delaware
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
50.000000
50.000000
Kings Bay Support Services, LLC
Delaware
CB&I Federal Services LLC
Percentage Ownership Interest
65.000000
65.000000
Kings Bay Support Services, LLC
Delaware
CSC Applied Technologies LLC
Percentage Ownership Interest
35.000000
35.000000
KIP I, L.L.C.
Louisiana
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
LandBank Properties, L.L.C.
Louisiana
The LandBank Group, Inc.
Percentage Ownership Interest
100.000000
100.000000
Lealand Finance Company B.V.
The Netherlands
Chicago Bridge & Iron Company N.V.
Common Shares
40.000000
100.000000
LFG Specialties, L.L.C.
Louisiana
EMCON/OWT, Inc.
Percentage Ownership Interest
100.000000
100.000000
Lone Star Risk Corporation
Texas
Chicago Bridge & Iron Company
Common Shares
250,000.000000
100.000000
Lummus Alireza Ltd Co
Saudi Arabia
Alireza, Alawi Mahmood
Common Shares
735.000000
2.100000
Lummus Alireza Ltd Co
Saudi Arabia
Alireza, Yousuf
Common Shares
735.000000
2.100000
Lummus Alireza Ltd Co
Saudi Arabia
CB&I Nederland B.V.
Common Shares
33,530.000000
95.800000
Lummus Consultants International Limited
England & Wales
Shaw Group UK Holdings
Common Shares
1.000000
100.000000
Lummus Consultants International, Inc.
Louisiana
CB&I Stone & Webster, Inc.
Common Shares
1.000000
100.000000


    

--------------------------------------------------------------------------------




Lummus Gasification Services Company
Delaware
Lummus Technology Inc.
Common Shares
1,000.000000
100.000000
Lummus Gasification Technology Licensing Company
Delaware
Lummus Technology Inc.
Common Shares
1,000.000000
100.000000
Lummus International Corporation
Delaware
Lummus Technology Inc.
Common Shares
100.000000
100.000000
Lummus Novolen Technology GmbH
GERMANY
CB&I Lummus GmbH
Capitalization in Euros
25,000.000000
100.000000
Lummus Overseas Corporation
Delaware
Lummus Technology Inc.
Common Shares
100.000000
100.000000
Lummus Technology B.V.
The Netherlands
Lummus Technology Inc.
Common Shares
200.000000
100.000000
Lummus Technology Heat Transfer B.V.
The Netherlands
CB&I Oil & Gas Europe B.V.
Common Shares
4,538.000000
100.000000
Lummus Technology Inc.
Delaware
Chicago Bridge & Iron Company
Common Shares
61,160.000000
100.000000
Lutech Resources Australia Pty Ltd
W. Australia
Chicago Bridge & Iron Company B.V.
Ordinary
1.000000
100.000000
Lutech Resources B.V.
The Netherlands
CB&I Oil & Gas Europe B.V.
Common Shares
180.000000
100.000000
Lutech Resources Canada Ltd.
Alberta
Chicago Bridge & Iron Company B.V.
Common Shares
100.000000
100.000000
Lutech Resources Czech Republic s.r.o.
Czech Republic
CB&I Nederland B.V.
Percentage Ownership Interest
10.000000
10.000000
Lutech Resources Czech Republic s.r.o.
Czech Republic
CB&I Oil & Gas Europe B.V.
Percentage Ownership Interest
90.000000
90.000000
Lutech Resources Inc.
Delaware
Chicago Bridge & Iron Company
Common Shares
1,000.000000
100.000000
Lutech Resources India Private Limited
India
CB&I Oil & Gas Europe B.V.
Registered Shares
402,143.000000
98.992214
Lutech Resources India Private Limited
India
Chicago Bridge & Iron Company B.V.
Registered Shares
4,094.000000
1.007786
Lutech Resources Limited
London
CB&I Oil & Gas Europe B.V.
Common Shares
1,000.000000
100.000000
Manufacturas Shaw South America, C.A.
Venezuela
CB&I International, Inc.
Percentage Ownership Interest
100.000000
100.000000
Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT,
L.L.C.)
Texas
Howe-Baker Holdings, L.L.C.
Percentage Ownership Interest
99.900000
99.900000
Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT,
L.L.C.)
Texas
Howe-Baker International Management, LLC
Percentage Ownership Interest
0.100000
0.100000
Matrix Management Services, L.L.C.
Delaware
Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT,
L.L.C.)
Percentage Ownership Interest
100.000000
100.000000
Millstone River Wetland Services, L.L.C.
Louisiana
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Mississippi Space Services
Unknown
CB&I Federal Services LLC
Percentage Ownership Interest
45.000000
45.000000
Mississippi Space Services
Unknown
Computer Sciences Corporation
Percentage Ownership Interest
55.000000
55.000000
NET Power, LLC
Delaware
Lummus Technology Inc.
Percentage Ownership Interest
50.000000
50.000000
NET Power, LLC
Delaware
NET Power Holdings, LLC
Percentage Ownership Interest
50.000000
50.000000
Netherlands Operating Company B.V.
The Netherlands
CB&I Oil & Gas Europe B.V.
Common Shares
182.000000
100.000000
Northeast Plaza Venture I, LLC
Delaware
17th Street Associates, LLC
Percentage Ownership Interest
50.000000
50.000000


    

--------------------------------------------------------------------------------




Northeast Plaza Venture I, LLC
Delaware
LandBank Properties, L.L.C.
Percentage Ownership Interest
50.000000
50.000000
Norwood Venture I, L.L.C.
Louisiana
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Nuclear Energy Holdings, L.L.C.
Delaware
The Shaw Group Inc.
Percentage Ownership Interest
100.000000
100.000000
Oasis Supply Company Anstalt
Vaduz, Liechtenstein
CBI Eastern Anstalt
Common Shares
1.000000
100.000000
Oasis Supply Company, Ltd.
Cayman Islands
Chicago Bridge & Iron Company
Common Shares
2.000000
100.000000
Oceanic Contractors, Inc.
Delaware
Chicago Bridge & Iron Company
Common Shares
45,720.000000
100.000000
OOO Lummus Technology
Moscow
CB&I Oil & Gas Europe B.V.
Common Shares
1.000000
100.000000
Otay Mesa Ventures II, L.L.C.
Louisiana
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Oxford Metal Supply Limited
United Kingdom
CB&I Constructors Limited
Common Shares
99.000000
99.000000
P.T. Chicago Bridge & Iron
Indonesia
Chicago Bridge & Iron Company B.V.
Common Shares
1,656.000000
100.000000
Pacific Contingency Services, LLC
Delaware
AECOM Government Services, Inc.
Percentage Ownership Interest
60.000000
60.000000
Pacific Contingency Services, LLC
Delaware
CB&I Federal Services LLC
Percentage Ownership Interest
40.000000
40.000000
Pacific Rim Material Supply Company, Ltd.
Cayman Islands
Chicago Bridge & Iron (Antilles) N. V.
Common Shares
2.000000
100.000000
Pacific Support Group LLC
Hawaii
All Star Services Corporation
Percentage Ownership Interest
25.000000
25.000000
Pacific Support Group LLC
Hawaii
Shaw California, L.L.C.
Percentage Ownership Interest
75.000000
75.000000
Paducah Remediation Services, LLC
Kentucky
CB&I Federal Services LLC
Percentage Ownership Interest
49.000000
49.000000
Paducah Remediation Services, LLC
Kentucky
Portage, Inc.
Percentage Ownership Interest
51.000000
51.000000
Pike Properties II, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
Pipework Engineering and Developments Limited
England & Wales
Shaw Group UK Holdings
Common Shares
10,000.000000
100.000000
Plattsburg Venture, L.L.C.
Louisiana
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Prospect Industries (Holdings) Inc.
Delaware
Shaw Power Services, LLC
Common Shares
341.000000
100.000000
PT Stone & Webster Indonesia
Jakarta-Indonesia
CB&I Stone & Webster Asia, Inc.
Common Shares
30.000000
75.000000
PT Stone & Webster Indonesia
Jakarta-Indonesia
Yunawati PT
Common Shares
10.000000
25.000000
Raritan Venture I, L.L.C.
Louisiana
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Ridge Top Ranch, LLC
Delaware
Benicia North Gateway II, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
S C Woods, L.L.C.
Delaware
CB&I Stone & Webster, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Alaska, Inc.
Alaska
Shaw Home Louisiana, Inc.
Common Shares
1,000.000000
100.000000
Shaw Alloy Piping Products, LLC
Louisiana
CB&I Fabrication, LLC
Percentage Ownership Interest
100.000000
100.000000
Shaw APP Tubeline, L.L.C.
New Jersey
Shaw Alloy Piping Products, LLC
Percentage Ownership Interest
100.000000
100.000000


    

--------------------------------------------------------------------------------




Shaw Arabia Co. Ltd.
Saudi Arabia
Pan Environmental Services Co. Ltd.
Percentage Ownership Interest
55.000000
55.000000
Shaw Arabia Co. Ltd.
Saudi Arabia
Projects International Equities, L.L.C.
Percentage Ownership Interest
5.000000
5.000000
Shaw Arabia Co. Ltd.
Saudi Arabia
Shaw E & I International Ltd.
Percentage Ownership Interest
40.000000
40.000000
Shaw Asia Company, Limited
Thailand
CB&I International, Inc.
Percentage Ownership Interest
50.000000
50.000000
Shaw Asia Company, Limited
Thailand
Other Owners
Percentage Ownership Interest
50.000000
50.000000
Shaw Beale Housing, L.L.C.
Louisiana
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Beneco, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
Shaw California, L.L.C.
Louisiana
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Capital, LLC
Louisiana
Shaw Home Louisiana, Inc.
Membership Units
1,000.000000
100.000000
Shaw CENTCOM Services, L.L.C.
Louisiana
Al-Khudairy Group
Percentage Ownership Interest
17.000000
17.000000
Shaw CENTCOM Services, L.L.C.
Louisiana
Kharafi National
Percentage Ownership Interest
17.000000
17.000000
Shaw CENTCOM Services, L.L.C.
Louisiana
NESMA
Percentage Ownership Interest
6.000000
6.000000
Shaw CENTCOM Services, L.L.C.
Louisiana
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
60.000000
60.000000
Shaw Chile Servicios Limitada
Chile
GHG Solutions, LLC
Percentage Ownership Interest
99.830000
99.830000
Shaw Chile Servicios Limitada
Chile
Shaw GBB, LLC
Percentage Ownership Interest
0.170000
0.170000
Shaw Connex, Inc.
Delaware
Prospect Industries (Holdings) Inc.
Common Shares
1,000.000000
100.000000
Shaw Constructors Two, LLC
Louisiana
CB&I Contractors, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Dunn Limited
England & Wales
Shaw Group UK Holdings
Common Shares
2.000000
100.000000
Shaw E & I International Ltd.
Cayman Islands
CB&I International, Inc.
Common Shares
50,000.000000
100.000000
Shaw Emirates Pipes Manufacturing Limited Liability Company
United Arab Emirates
Al Khatri, Ghalib Salem Humaid D.
Common Shares
51.000000
51.000000
Shaw Emirates Pipes Manufacturing Limited Liability Company
United Arab Emirates
Shaw SKE&C Middle East Ltd.
Common Shares
49.000000
49.000000
Shaw Energy Services, Inc.
Louisiana
Shaw Transmission & Distribution Services, Inc.
Common Shares
1,000.000000
100.000000
Shaw Engineering of North Carolina, P.C.
North Carolina
Mayila, Agnes
Common Shares
26.000000
26.000000
Shaw Engineering of North Carolina, P.C.
North Carolina
Sparrow, Howard
Common Shares
50.000000
50.000000
Shaw Engineering of North Carolina, P.C.
North Carolina
Stempkowski, Tony
Common Shares
24.000000
24.000000
Shaw Environmental & Infrastructure Engineering of New York, P.C.
New York
Burd, Peter
Common Shares
750.000000
25.000000
Shaw Environmental & Infrastructure Engineering of New York, P.C.
New York
Doton, Gerald R.
Common Shares
750.000000
25.000000


    

--------------------------------------------------------------------------------




Shaw Environmental & Infrastructure Engineering of New York, P.C.
New York
Pierro, Thomas P
Common Shares
750.000000
25.000000
Shaw Environmental & Infrastructure International, LLC
Louisiana
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Environmental International, Inc.
Louisiana
CB&I Environmental & Infrastructure, Inc.
Common Shares
1,000.000000
100.000000
Shaw Fabricators, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
Shaw Facilities, Inc.
Louisiana
CB&I Government Solutions, Inc.
Common Shares
1,000.000000
100.000000
Shaw Far East Services, LLC
Louisiana
S C Woods, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Shaw GBB International, LLC
Alabama
Shaw GBB, LLC
Percentage Ownership Interest
100.000000
100.000000
Shaw GBB Maintenance, Inc.
Alabama
CB&I Government Solutions, Inc.
Common Shares
1,000.000000
100.000000
Shaw GBB, LLC
Alabama
CB&I Government Solutions, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Global Services, LLC
Louisiana
Shaw Far East Services, LLC
Percentage Ownership Interest
100.000000
100.000000
Shaw Group UK Holdings
England & Wales
CB&I Global, L.L.C.
Common Shares
8,850,002.000000
100.000000
Shaw Group UK Limited
England & Wales
Shaw Group UK Holdings
Common Shares
5,350,002.000000
100.000000
Shaw GRP of California
California
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
Shaw Heat Treating Service, C.A.
Venezuela
Gomez, Jaime
Percentage Ownership Interest
0.100000
0.100000
Shaw Heat Treating Service, C.A.
Venezuela
Manufacturas Shaw South America, C.A.
Percentage Ownership Interest
99.900000
99.900000
Shaw Home Louisiana, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
Shaw Intellectual Property Holdings, LLC
Louisiana
CB&I Environmental & Infrastructure, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw International Management Services Two, Inc.
Louisiana
CB&I International, Inc.
Common Shares
1,000.000000
100.000000
Shaw International, Ltd.
Cayman Islands
CB&I International, Inc.
Ordinary Shares
1,000.000000
100.000000
Shaw JV Holdings, L.L.C.
Louisiana
The Shaw Group Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Kuwait, W.L.L.
Kuwait
Harbor Equity Partners Company LLC
Common Shares
25.000000
5.000000
Shaw Kuwait, W.L.L.
Kuwait
Shaw E & I International Ltd.
Common Shares
200.000000
40.000000
Shaw Kuwait, W.L.L.
Kuwait
Wazzan Environmental Services Company
Common Shares
275.000000
55.000000
Shaw Lancas, C.A.
Venezuela
CB&I International, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Liquid Solutions LLC
Louisiana
CB&I Government Solutions, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Managed Services, LLC
Louisiana
CB&I Fabrication, LLC
Percentage Ownership Interest
100.000000
100.000000
Shaw Management Services One, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
Shaw Morgan City Terminal, LLC
Louisiana
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Nass Middle East, W.L.L.
South Alba - Baharain
Abdulla Ahmed Nass Contracting Company, W.L.L.
Percentage Ownership Interest
51.000000
51.000000
Shaw Nass Middle East, W.L.L.
South Alba - Baharain
Shaw Overseas (Middle East) Ltd.
Percentage Ownership Interest
49.000000
49.000000


    

--------------------------------------------------------------------------------




Shaw NC Company, Inc.
North Carolina
Shaw Transmission & Distribution Services, Inc.
Common Shares
100.000000
100.000000
Shaw Nuclear Energy Holdings (UK), Inc.
Louisiana
Shaw Transmission & Distribution Services, Inc.
Common Shares
1,000.000000
100.000000
Shaw Nuclear Services, Inc.
Louisiana
CB&I Power, Inc.
Common Shares
1,000.000000
100.000000
Shaw Overseas (Far East) Ltd.
Cayman Islands
CB&I International, Inc.
Common Shares
100.000000
100.000000
Shaw Overseas (Middle East) Ltd.
Cayman Islands
CB&I International, Inc.
Common Shares
100.000000
100.000000
Shaw Pacific Pte. Ltd.
Singapore
CB&I International, Inc.
Common Shares
1.000000
100.000000
Shaw Power Arabia (A Limited Liability Company)
Saudi Arabia
CB&I Power Limited
Percentage Ownership Interest
10.000000
10.000000
Shaw Power Arabia (A Limited Liability Company)
Saudi Arabia
Shaw Group UK Holdings
Percentage Ownership Interest
90.000000
90.000000
Shaw Power Delivery Systems, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
Shaw Power Services Group, L.L.C.
Louisiana
The Shaw Group Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Power Services, LLC
Louisiana
CB&I Fabrication, LLC
Percentage Ownership Interest
100.000000
100.000000
Shaw Power Technologies, Inc.
Louisiana
Lummus Consultants International, Inc.
Common Shares
1,000.000000
100.000000
Shaw Process Fabricators, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
Shaw Property Holdings, LLC
Louisiana
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Remediation Services, L.L.C.
Louisiana
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Services, L.L.C.
Louisiana
The Shaw Group Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw SKE&C Middle East Ltd.
Cayman Islands
CB&I Middle East Holding, Inc.
Common Shares
26,499.000000
52.999060
Shaw SKE&C Middle East Ltd.
Cayman Islands
Shaw Nass Middle East, W.L.L.
Common Shares
3,000.000000
6.000120
Shaw SKE&C Middle East Ltd.
Cayman Islands
SK Engineering & Construction Co. Ltd.
Common Shares
20,500.000000
41.000820
Shaw SSS Fabricators, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
Shaw Stone & Webster Arabia Co., Ltd.
Saudi Arabia
Shaw International, Ltd.
Common Shares
1,600.000000
80.000000
Shaw Stone & Webster Arabia Co., Ltd.
Saudi Arabia
Z Holding Company (or Z Holding Ltd.)
Common Shares
400.000000
20.000000
Shaw Stone & Webster International, LLC
Louisiana
CB&I International, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Transmission & Distribution Services International, Inc.
Delaware
Shaw Transmission & Distribution Services, Inc.
Common Shares
1.000000
100.000000
Shaw Transmission & Distribution Services, Inc.
Louisiana
Shaw Power Delivery Systems, Inc.
Common Shares
1,000.000000
100.000000
Shaw Tulsa Fabricators, Inc.
Oklahoma
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
Shaw/Baker/Ganett Fleming J.V.
Unknown
Baker Engineering NY, Inc.
Percentage Ownership Interest
32.600000
32.600000
Shaw/Baker/Ganett Fleming J.V.
Unknown
Gannett Fleming Engineers and Architects, PC
Percentage Ownership Interest
32.600000
32.600000
Shaw/Baker/Ganett Fleming J.V.
Unknown
Shaw Environmental & Infrastructure Engineering of New York, P.C.
Percentage Ownership Interest
34.800000
34.800000
SHAW-AIM, JV
Unknown
AIM Partners, PLC
Percentage Ownership Interest
50.000000
50.000000


    

--------------------------------------------------------------------------------




SHAW-AIM, JV
Unknown
CB&I Environmental & Infrastructure, Inc.
Percentage Ownership Interest
50.000000
50.000000
Shaw-Versar, LLC
Delaware
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
60.000000
60.000000
Shaw-Versar, LLC
Delaware
Versar, Inc.
Percentage Ownership Interest
40.000000
40.000000
So-Glen Gas Co., LLC
Ohio
EMCON/OWT, Inc.
Percentage Ownership Interest
100.000000
100.000000
Southern Tropic Material Supply Company, Ltd.
Cayman Islands
Chicago Bridge & Iron (Antilles) N. V.
Common Shares
2.000000
100.000000
Space Coast Launch Services LLC
Nevada
CB&I Federal Services LLC
Percentage Ownership Interest
35.000000
35.000000
Space Coast Launch Services LLC
Nevada
CSC Applied Technologies LLC
Percentage Ownership Interest
65.000000
65.000000
Space Gateway Support LLC
Delaware
Northrop Grumman Technical Services, Inc.
Percentage Ownership Interest
54.000000
54.000000
Space Gateway Support LLC
Delaware
The IT Group, Inc.
Percentage Ownership Interest
23.000000
23.000000
Space Gateway Support LLC
Delaware
Wackenhut Services, Incorporated
Percentage Ownership Interest
23.000000
23.000000
Stone & Webster Construction Services, L.L.C.
Louisiana
CB&I Stone & Webster Construction, Inc.
Percentage Ownership Interest
100.000000
100.000000
Stone & Webster Construction Two, LLC
Louisiana
CB&I Stone & Webster Construction, Inc.
Percentage Ownership Interest
100.000000
100.000000
Stone & Webster Engineering (Thailand) Ltd.
Bangkok Metropolis, Thailand
CB&I Power International, Inc.
Common Shares
73,497.000000
48.998000
Stone & Webster Engineering (Thailand) Ltd.
Bangkok Metropolis, Thailand
Chinitz, Leonard A.
Common Shares
1.000000
0.000667
Stone & Webster Engineering (Thailand) Ltd.
Bangkok Metropolis, Thailand
Chungsiriwat, Siriwan
Common Shares
2.000000
0.001333
Stone & Webster Engineering (Thailand) Ltd.
Bangkok Metropolis, Thailand
Gill, Richard F.
Common Shares
1.000000
0.000667
Stone & Webster Engineering (Thailand) Ltd.
Bangkok Metropolis, Thailand
Graphia, Gary P.
Common Shares
1.000000
0.000667
Stone & Webster Engineering (Thailand) Ltd.
Bangkok Metropolis, Thailand
Jakkuprasart, Pongsan
Common Shares
1.000000
0.000667
Stone & Webster Engineering (Thailand) Ltd.
Bangkok Metropolis, Thailand
Sathienrapabayut, Rungtip
Common Shares
1.000000
0.000667
Stone & Webster Engineering (Thailand) Ltd.
Bangkok Metropolis, Thailand
Simma, Vitoon
Common Shares
2.000000
0.001333
Stone & Webster Engineering (Thailand) Ltd.
Bangkok Metropolis, Thailand
Tong Saam Limited
Common Shares
76,494.000000
50.996000
Stone & Webster Services, L.L.C.
Louisiana
CB&I Stone & Webster, Inc.
Percentage Ownership Interest
100.000000
100.000000
Stone & Webster/Fluor Daniel JV
Unknown
CB&I Stone & Webster, Inc.
Percentage Ownership Interest
50.000000
50.000000
Stone & Webster/Fluor Daniel JV
Unknown
Fluor Corporation
Percentage Ownership Interest
50.000000
50.000000
TerraVista Lakes, LLC
Texas
Aylesbury, Ltd.
Percentage Ownership Interest
33.330000
33.330000


    

--------------------------------------------------------------------------------




TerraVista Lakes, LLC
Texas
LandBank Properties, L.L.C.
Percentage Ownership Interest
33.330000
33.330000
TerraVista Lakes, LLC
Texas
Meritage Homes of Texas Joint Venture Holding Company, L.L.C.
Percentage Ownership Interest
33.330000
33.330000
The LandBank Group, Inc.
Louisiana
Shaw Home Louisiana, Inc.
Common Shares
1,000.000000
100.000000
The NASCENT Group, JV
Unknown
Native American Services Corporation
Percentage Ownership Interest
51.000000
51.000000
The NASCENT Group, JV
Unknown
Shaw Beneco, Inc.
Percentage Ownership Interest
49.000000
49.000000
The Shaw Group Inc.
Louisiana
Chicago Bridge & Iron Company
Common Shares
84,961,999.000000
100.000000
The Shaw Group UK 1997 Pension Scheme Limited
England & Wales
Shaw Group UK Limited
Common Shares
2.000000
100.000000
The Shaw Group UK 2001 Pension Plan Limited
England & Wales
Shaw Group UK Limited
Common Shares
2.000000
100.000000
The Shaw Group UK Pension Plan Limited
England & Wales
Shaw Group UK Limited
Common Shares
1.000000
100.000000
TIYA Group, LLC
Louisiana
Keta Group, L.L.C.
Percentage Ownership Interest
51.000000
51.000000
TIYA Group, LLC
Louisiana
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
49.000000
49.000000
Toshiba Nuclear Energy Holdings (UK) Limited
England
IHI Corporation (f/k/a Ishikawajima-Harima Heavy Industries Co., Ltd.)
Common Shares
46.500000
3.000000
Toshiba Nuclear Energy Holdings (UK) Limited
England
National Atomic Company Kazatomprom CJSC
Common Shares
155.000000
10.000000
Toshiba Nuclear Energy Holdings (UK) Limited
England
Nuclear Energy Holdings, L.L.C.
Common Shares
310.000000
20.000000
Toshiba Nuclear Energy Holdings (UK) Limited
England
TSB Nuclear Energy Investment US Inc.
Common Shares
1,038.500000
67.000000
Toshiba Nuclear Energy Holdings (US) Inc.
Delaware
IHI Corporation (f/k/a Ishikawajima-Harima Heavy Industries Co., Ltd.)
Common Shares
132.000000
3.000000
Toshiba Nuclear Energy Holdings (US) Inc.
Delaware
National Atomic Company Kazatomprom CJSC
Common Shares
440.000000
10.000000
Toshiba Nuclear Energy Holdings (US) Inc.
Delaware
Nuclear Energy Holdings, L.L.C.
Common Shares
880.000000
20.000000
Toshiba Nuclear Energy Holdings (US) Inc.
Delaware
TSB Nuclear Energy Investment US Inc.
Common Shares
2,948.000000
67.000000
TVL Lender II, Inc.
Delaware
The Shaw Group Inc.
Common Shares
99.000000
100.000000
VS2, LLC
Delaware
CB&I Federal Services LLC
Percentage Ownership Interest
49.000000
49.000000
VS2, LLC
Delaware
VSE Corporation
Percentage Ownership Interest
51.000000
51.000000
Westinghouse Electric UK Limited
Unknown
Toshiba Nuclear Energy Holdings (UK) Limited
Percentage Ownership Interest
100.000000
100.000000
Whessoe Piping Systems Limited
England & Wales
Shaw Group UK Limited
Common Shares
1.000000
100.000000
Whippany Venture I, L.L.C.
Louisiana
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Woodlands International Insurance Company
Ireland
Chicago Bridge & Iron Company B.V.
Ordinary
860,000.000000
100.000000




    

--------------------------------------------------------------------------------




SCHEDULE 5.09
PENSIONS AND POST-RETIREMENT PLANS


 
Amount
(in $000s)
USA
$(56,950)
Germany *
$(55,440)
UK
$(13,070)
Netherlands – Insured Plan **
$(87,900)
Canada
$(400)
            Total
$(213,760)



*Unfunded in accordance with local law
**Annual premiums paid by Company to an insurance
company, which bears the pension obligation



    

--------------------------------------------------------------------------------




SCHEDULE 5.17
ENVIRONMENTAL MATTERS
(a) (iii) A subsidiary of the Company is subject to a consent order at its
former facility in New Castle, Delaware.
Other matters disclosed in the Company’s Annual Reports on Form 10-K for the
years ended December 31, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006,
2007, 2008, 2009, 2010, 2011, 2012, 2013 and 2014 and Form 10-Q for the first
quarter of 2015.
(a) (iv) The Company and its subsidiaries have operated for many years at many
facilities at which there are or may have been landfills, waste piles,
underground storage tanks, aboveground storage tanks, surface impoundments and
hazardous waste storage facilities of all kinds, polychlorinated biphenyls
(PCBs) used in hydraulic oils, electric transformers or other equipment or
asbestos containing materials.
(a) (v) A subsidiary of the Company was a minority shareholder in a company
which owned or operated wood treating facilities at sites in the United States,
some of which are currently under investigation, monitoring or remediation under
various environmental laws. With respect to some of these sites, the subsidiary
has been named a potentially responsible party (“PRP”) under the Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA”) and similar
state laws. Without admitting any liability, the subsidiary has entered into a
consent decree with the federal government regarding one of these sites and has
had an administrative order issued against it with respect to another. Without
admitting any liability, the subsidiary has reached settlements at most sites,
which require the other PRP’s to perform the environmental clean-up. In July,
1996, a judgment in favor of the subsidiary was entered in the suit Aluminum
Company of America v. Beazer East, Inc. v. Chicago Bridge & Iron Company,
instituted in January 1991, before the U.S. District Court for the Western
District of Pennsylvania. On September 2, 1997, the United States Court of
Appeals for the Third Circuit affirmed the judgment in favor of the Subsidiary.
There were no further appeals.
(a) (vi) In December 2008, Trinity Industries, Inc, the current owner of the
Greenville, PA facilities previously owned the Company, filed suit against the
Company seeking apportionment of clean up costs of the property to be expended.
On April 4, 2012 the Federal Judge granted our Motion for Summary Judgment.
Trinity filed an appeal to the United States Court of Appeals for the Third
Circuit. On June 28, 2012 Trinity filed a Pennsylvania state court action
against the Company seeking apportionment of clean up costs under state law.
Trinity filed an Amended Complaint on January 7, 2013. On August 8, 2013 the
United States Court of Appeals issued its Opinion in which the Court affirmed in
part (as to the dismissal of Trinity’s RCRA claim for injunctive relief),
reversed in part (as to Trinity’s contribution claim pursuant to CERCLA), and
declined to make any decision on Trinity’s remaining CERCLA cost recovery claim.
The matter was returned to the U.S. District Court for further handling. The
Federal Court will hear Trinity’s state law actions. The matter is set for trial
to begin July 13, 2015.
The Company has agreed to indemnify parties to whom it has sold facilities for
certain environmental liabilities arising from acts occurring before the dates
those facilities were transferred.
Other matters disclosed in the Company’s Annual Reports on Form 10-K for the
years ended December 31, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006,
2007, 2008, 2009, 2010, 2011, 2012, 2013, and 2014 and Form 10-Q for the first
quarter of 2015.
Environmental Matters—Our operations are subject to extensive and changing U.S.
federal, state and local laws and regulations, as well as the laws of other
countries, that establish health and environmental quality standards. These
standards, among others, relate to air and water pollutants and the management
and disposal

    

--------------------------------------------------------------------------------




of hazardous substances and wastes. We are exposed to potential liability for
personal injury or property damage caused by any release, spill, exposure or
other accident involving such pollutants, substances or wastes.
In connection with the historical operation of our facilities, including those
associated with the acquired Shaw operations, substances which currently are or
might be considered hazardous were used or disposed of at some sites that will
or may require us to make expenditures for remediation. In addition, we have
agreed to indemnify parties from whom we have purchased or to whom we have sold
facilities, for certain environmental liabilities arising from acts occurring
before the dates those facilities were transferred.
We believe that we are in compliance, in all material respects, with all
environmental laws and regulations and maintain insurance coverage to mitigate
our exposure to environmental liabilities. We do not believe that any
environmental matters will have a material adverse effect on our future results
of operations, financial position or cash flow. We do not anticipate that we
will incur material capital expenditures for environmental controls or for the
investigation or remediation of environmental conditions during the remainder of
2015.



    

--------------------------------------------------------------------------------




SCHEDULE 7.01
PERMITTED EXISTING INDEBTEDNESS


Section (a) - Borrowed Money
 
Company
Party
Amount (in $000s)
 
Chicago Bridge & Iron Company
Existing Term Loan Credit Agreement
$
775,000


 
Chicago Bridge & Iron Company
NPA Notes
$
800,000


 
Chicago Bridge & Iron Company
Existing Revolving Credit Agreement ($1.35B)
$
276,000


Section (b) - Deferred Purchase Price
$
—


Section (c) - Lien Obligations
$
41,180


Section (d) - Notes
$
—


Section (e) - Capitalized Leases
$
0


Section (f) - Contingent Obligations
Refer to Schedule 7.05
Section (g) - Letters of Credit
See attached
Section (h) - Off-Balance Sheet Liabilities
 
 
Sale and Leaseback of Plainfield Facility
 
$
0


Section (i) - Disqualified Stock
$
—





GUARANTEE NUMBER
ISSUING BANK
PURPOSE
AMOUNT IN USD (000's)
10111
Abu Dhabi International Bank Inc.
Performance
464.5
9963
Abu Dhabi International Bank Inc.
Performance
933.0
11134
Abu Dhabi International Bank Inc.
Performance
18,086.7
SO93378200
Australian And New Zealand Banking Group Limited
Performance
1,604.8
SO94978200
Australian And New Zealand Banking Group Limited
Performance
16,377.4
SBLC4707329NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
2.0
SBLC5707525NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
2.8
SBLC4707350NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
4.4
SBLC4707154NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
8.5
SBLC5707402NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
9.1
SBLC4707215NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
13.6
SBLC4707298NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
17.5
SBLC4707330NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
29.5
SBLC4707117NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
32.7
SBLC4707159NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
62.0


    

--------------------------------------------------------------------------------




SBLC4707244NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
71.0
SBLC4707116NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
76.3
SBLC4707331NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
81.9
SBLC4707115NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
98.1
SBLC5707410NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
98.4
SBLC4707138NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
126.5
SBLC4707351NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
132.7
SBLC4707114NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
145.0
SBLC4707095NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
176.0
SBLC5707545NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
200.5
SBLC4707365NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
277.6
SBLC5707700NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
322.1
SBLC5707459NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
772.4
SBLC4707071NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
1,159.0
SBLC5707425NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
1,288.5
SBLC4707019NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
1,363.9
SBLC4707020NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
1,648.9
SBLC4707021NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
1,648.9
SBLC4707076NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
2,520.7
3131284
Bank of America N.A.
Performance
62.9
BMTO449928OS
Bank of Montreal TFO
Performance
434.7
BMTO425120OS
Bank of Montreal TFO
Performance
4,921.3
OGU1647GWS
Bank of Nova Scotia
Performance
312.5
OSB15573GWS
Bank of Nova Scotia
Performance
2,000.0
OSB15574GWS
Bank of Nova Scotia
Performance
4,400.0
S502426N
Bank of Tokyo Mitsubishi
Performance
40,829.3
S500831N
Bank of Tokyo Mitsubishi
Performance
61,250.0
S500588N
Bank of Tokyo Mitsubishi
Performance
153,157.5
BMCH470432OS
BMO Harris Bank N.A.
Performance
1,303.5
BMCH468852OS
BMO Harris Bank N.A.
Performance
1,368.7
HACH401446OS
BMO Harris Bank N.A.
Performance
2,363.3
IGB1401995
BNP Paribas S.A.
Performance
41.4
IGB1500095
BNP Paribas S.A.
Performance
165.5
IGB1404669
BNP Paribas S.A.
Performance
207.5
IGB1402491
BNP Paribas S.A.
Performance
222.4
IGB1501186
BNP Paribas S.A.
Performance
346.9
IGB1402822
BNP Paribas S.A.
Performance
467.4
IGB1501188
BNP Paribas S.A.
Performance
820.7
IGB1501189
BNP Paribas S.A.
Performance
838.0
IGB1501187
BNP Paribas S.A.
Performance
1,080.0
IGB1303272
BNP Paribas S.A.
Performance
1,650.0
4130103
BNP Paribas USA
Performance
14.3
4125463
BNP Paribas USA
Performance
24.6
4130239
BNP Paribas USA
Performance
32.2
4130076
BNP Paribas USA
Performance
36.0
4119684
BNP Paribas USA
Performance
45.9
4125455
BNP Paribas USA
Performance
54.2
4121828
BNP Paribas USA
Performance
64.5
4127435
BNP Paribas USA
Performance
73.3
4127591
BNP Paribas USA
Performance
118.2
4121697
BNP Paribas USA
Performance
250.0
91909337
BNP Paribas USA
Performance
252.5


    

--------------------------------------------------------------------------------




4124974
BNP Paribas USA
Performance
282.6
4127880
BNP Paribas USA
Performance
383.6
4119596
BNP Paribas USA
Performance
415.3
91912121
BNP Paribas USA
Performance
488.2
4122692
BNP Paribas USA
Performance
686.0
4127875
BNP Paribas USA
Performance
757.5
4123114
BNP Paribas USA
Performance
872.0
4120798
BNP Paribas USA
Performance
1,073.8
4125888
BNP Paribas USA
Performance
1,080.0
4121354
BNP Paribas USA
Performance
1,267.5
4122391
BNP Paribas USA
Performance
1,575.0
4131983
BNP Paribas USA
Performance
1,609.0
4131986
BNP Paribas USA
Performance
1,609.0
4125109
BNP Paribas USA
Performance
1,699.4
4126615
BNP Paribas USA
Performance
1,746.0
4105543
BNP Paribas USA
Performance
2,434.1
4128096
BNP Paribas USA
Performance
3,459.3
4126291
BNP Paribas USA
Performance
6,213.0
4121117
BNP Paribas USA
Performance
7,000.0
4105546
BNP Paribas USA
Performance
10,215.7
4126292
BNP Paribas USA
Performance
12,426.0
4126289
BNP Paribas USA
Performance
12,426.0
4126290
BNP Paribas USA
Performance
12,426.0
4126288
BNP Paribas USA
Performance
61,556.9
5870007969
Citibank N.A.
Performance
5.4
5870007964
Citibank N.A.
Performance
6.8
5870007970
Citibank N.A.
Performance
8.2
5870007971
Citibank N.A.
Performance
11.4
5870007966
Citibank N.A.
Performance
13.6
5870007967
Citibank N.A.
Performance
13.6
FRWAV70365200201
Commerzbank AG
Performance
130.9
FRWAV70305030201
Commerzbank AG
Performance
181.9
FRWAV70390880201
Commerzbank AG
Performance
250.5
FRWAV70335300201
Commerzbank AG
Performance
398.0
FRWAV70379960201
Commerzbank AG
Performance
434.3
FRWAV70346200201
Commerzbank AG
Performance
501.0
FRWAV70359400201
Commerzbank AG
Performance
723.9
FRWAV70358950201
Commerzbank AG
Performance
764.3
FRWAV70365420201
Commerzbank AG
Performance
815.0
FRWAV70365160201
Commerzbank AG
Performance
973.8
FRWAV70358980201
Commerzbank AG
Performance
1,528.6
511837005
Credit Agricole CIB
Performance
81.7
428937011
Credit Agricole CIB
Performance
2,732.8
19637008
Credit Agricole CIB
Performance
120,000.0
416937012
Credit Agricole CIB
Performance
129,852.3
504BGA1407110
Deutsche Bank AG
Performance
642.7
504BGA1205026
Deutsche Bank AG
Performance
2,378.2
1001IML201500008
Europe Arab Bank
Performance
3.4
1001CLG201500067
Europe Arab Bank
Performance
237.5
1501ML201500006
Europe Arab Bank
Performance
270.0
1001CLG201500053
Europe Arab Bank
Performance
400.0
PEBPTH150392
HSBC Bank Australia Limited
Performance
65.4


    

--------------------------------------------------------------------------------




PEBPTH150395
HSBC Bank Australia Limited
Performance
65.4
REBPTH121346
HSBC Bank Australia Limited
Performance
102.8
PEBPTH142794
HSBC Bank Australia Limited
Performance
105.5
FNGPTH116948
HSBC Bank Australia Limited
Performance
117.5
PEBPTH123868
HSBC Bank Australia Limited
Performance
117.7
PEBPTH142808
HSBC Bank Australia Limited
Performance
192.0
PEBPTH150517
HSBC Bank Australia Limited
Performance
327.2
TEBPTH150678
HSBC Bank Australia Limited
Performance
385.4
PEBGWT120256
HSBC Bank Australia Limited
Performance
50,095.5
SDNGWT140240
HSBC Bank Australia Limited
Performance
52,875.1
PEBDUB028571
HSBC Bank Middle East Limited
Performance
40.0
PEBDUB026152
HSBC Bank Middle East Limited
Performance
61.3
PEBDUB768880
HSBC Bank Middle East Limited
Performance
82.5
PEBDUB768878
HSBC Bank Middle East Limited
Performance
88.1
APGDUB049377
HSBC Bank Middle East Limited
Performance
125.0
PEBDUB049390
HSBC Bank Middle East Limited
Performance
125.0
PEBDEI783690
HSBC Bank Middle East Limited
Performance
125.0
PEBDUB043461
HSBC Bank Middle East Limited
Performance
128.5
APGDUB768867
HSBC Bank Middle East Limited
Performance
165.0
PEBDUB026153
HSBC Bank Middle East Limited
Performance
212.5
PEBDUB042369
HSBC Bank Middle East Limited
Performance
223.0
REBDUB040775
HSBC Bank Middle East Limited
Performance
317.4
PEBDUB768876
HSBC Bank Middle East Limited
Performance
1,670.3
PEBDUB025214
HSBC Bank Middle East Limited
Performance
1,700.0
REBDUB041493
HSBC Bank Middle East Limited
Performance
1,913.9
PEBDUB036573
HSBC Bank Middle East Limited
Performance
2,737.8
PEBDUB040346
HSBC Bank Middle East Limited
Performance
4,322.6
APGDUB049178
HSBC Bank Middle East Limited
Performance
5,986.0
PEBDUB049179
HSBC Bank Middle East Limited
Performance
5,986.0
SDCMTN567195
HSBC Bank USA N.A.
Performance
28,010.0
DTNLES507311
ING Bank N.V.
Performance
7.5
DTNLES507314
ING Bank N.V.
Performance
67.2
DTNLES507312
ING Bank N.V.
Performance
104.4
DTNLES507308
ING Bank N.V.
Performance
227.6
K682144
ING Bank N.V.
Performance
245.0
K624895
ING Bank N.V.
Performance
267.5
DTNLFS600720
ING Bank N.V.
Performance
284.0
K677530
ING Bank N.V.
Performance
535.0
DTNLES506780
ING Bank N.V.
Performance
672.4
DTNLFS600719
ING Bank N.V.
Performance
716.0
DTNLES507310
ING Bank N.V.
Performance
742.0
K663265
ING Bank N.V.
Performance
1,003.1
DTNLES506783
ING Bank N.V.
Performance
1,398.0
K672931
ING Bank N.V.
Performance
1,550.0
K677529
ING Bank N.V.
Performance
,605.0
K672932
ING Bank N.V.
Performance
1,700.0
K678646
ING Bank N.V.
Performance
2,110.0
K672930
ING Bank N.V.
Performance
2,520.0
K681056
ING Bank N.V.
Performance
3,180.5
153052-793
Intesa Sanpaolo-New York
Performance
64.8
123236-793
Intesa Sanpaolo-New York
Performance
320.5
133058-793
Intesa Sanpaolo-New York
Performance
320.5


    

--------------------------------------------------------------------------------




NYSB2015054
Lloyds TSB Bank plc
Performance
1,389.8
NYSB2014008
Lloyds TSB Bank plc
Performance
15,506.7
NYSB2014153
Lloyds TSB Bank plc
Performance
61,250.0
032LGLB123155633
Mashreq Bank P.S.C.
Performance
0.8
032LGLB123156118
Mashreq Bank P.S.C.
Performance
0.8
032LGLB123157736
Mashreq Bank P.S.C.
Performance
0.8
032LGLB123158379
Mashreq Bank P.S.C.
Performance
1.6
032LGLB140080001
Mashreq Bank P.S.C.
Performance
1.6
032LGLB141190001
Mashreq Bank P.S.C.
Performance
1.6
032LGLB141480001
Mashreq Bank P.S.C.
Performance
1.6
032LGLB123156713
Mashreq Bank P.S.C.
Performance
2.5
032LGLB123157220
Mashreq Bank P.S.C.
Performance
2.5
032LGLB123157325
Mashreq Bank P.S.C.
Performance
4.1
032LGLB151110002
Mashreq Bank P.S.C.
Performance
4.1
032LGLB123154287
Mashreq Bank P.S.C.
Performance
4.9
032LGLB123157121
Mashreq Bank P.S.C.
Performance
4.9
032LGLB123157902
Mashreq Bank P.S.C.
Performance
4.9
032LGLB150670001
Mashreq Bank P.S.C.
Performance
4.9
032LGLB123154353
Mashreq Bank P.S.C.
Performance
5.7
032LGLB123155015
Mashreq Bank P.S.C.
Performance
7.4
032LGLB123157737
Mashreq Bank P.S.C.
Performance
7.4
032LGLB123157177
Mashreq Bank P.S.C.
Performance
11.4
032LGLB150120002
Mashreq Bank P.S.C.
Performance
12.3
032LGLB123155012
Mashreq Bank P.S.C.
Performance
13.6
032LGLB123158002
Mashreq Bank P.S.C.
Performance
13.6
032LGTL123150221
Mashreq Bank P.S.C.
Performance
13.6
032LGTL123150234
Mashreq Bank P.S.C.
Performance
13.6
032LGTL123150238
Mashreq Bank P.S.C.
Performance
13.6
032LGTL151660001
Mashreq Bank P.S.C.
Performance
13.6
032LGLB143640002
Mashreq Bank P.S.C.
Performance
13.9
032LGLB143220001
Mashreq Bank P.S.C.
Performance
14.7
032LGLB143350001
Mashreq Bank P.S.C.
Performance
14.7
032LGLB150280001
Mashreq Bank P.S.C.
Performance
16.3
032LGLB123158014
Mashreq Bank P.S.C.
Performance
20.4
032LGLB123154372
Mashreq Bank P.S.C.
Performance
27.2
032LGPB151530001
Mashreq Bank P.S.C.
Performance
33.1
032LGLB123155661
Mashreq Bank P.S.C.
Performance
40.8
032LGLB123154984
Mashreq Bank P.S.C.
Performance
81.7
032LGAP150840003
Mashreq Bank P.S.C.
Performance
300.0
032LGAP132260001
Mashreq Bank P.S.C.
Performance
748.7
032LGPB132260004
Mashreq Bank P.S.C.
Performance
748.7
032LGPB142640005
Mashreq Bank P.S.C.
Performance
1,604.8
032LGPB142640006
Mashreq Bank P.S.C.
Performance
1,694.3
032LGBB150290003
Mashreq Bank P.S.C.
Performance
2,482.4
032LGPB123155504
Mashreq Bank P.S.C.
Performance
3,436.8
032LGPB123155632
Mashreq Bank P.S.C.
Performance
7,330.9
032LGPB123155405
Mashreq Bank P.S.C.
Performance
8,151.4
032LGAP141320004
Mashreq Bank P.S.C.
Performance
34,048.0
5754505
MIZUHO BANK, LTD.
Performance
4,814.5
5754492
MIZUHO BANK, LTD.
Performance
5,086.6
S730850
National Bank Of Kuwait S.A.K.
Performance
82.7
S730710
National Bank Of Kuwait S.A.K.
Performance
1,081.0


    

--------------------------------------------------------------------------------




S730711
National Bank Of Kuwait S.A.K.
Performance
1,081.0
G977
Qatar National Bank SAQ
Performance
1,800.0
HOU/S/06623
Riyad Bank, Houston Agency
Performance
170.0
HOU/S/07890
Riyad Bank, Houston Agency
Performance
399.7
HOU/S/07915
Riyad Bank, Houston Agency
Performance
399.7
HOU/S/07151
Riyad Bank, Houston Agency
Performance
745.2
HOU/S/07891
Riyad Bank, Houston Agency
Performance
799.3
HOU/S/07786
Riyad Bank, Houston Agency
Performance
1,731.4
HOU/S/07552
Riyad Bank, Houston Agency
Performance
2,438.5
HOU/S/07423
Riyad Bank, Houston Agency
Performance
3,087.3
HOU/S/07791
Riyad Bank, Houston Agency
Performance
3,243.6
HOU/S/07479
Riyad Bank, Houston Agency
Performance
3,726.4
HOU/S/07422
Riyad Bank, Houston Agency
Performance
5,080.4
HOU/S/07790
Riyad Bank, Houston Agency
Performance
6,487.2
HOU/S/07150
Riyad Bank, Houston Agency
Performance
6,961.8
HOU/S/07482
Riyad Bank, Houston Agency
Performance
7,801.3
HOU/S/07152
Riyad Bank, Houston Agency
Performance
13,366.8
3000310209
SAMBA Financial Group
Performance
12.6
3000310155
SAMBA Financial Group
Performance
14.8
3000310336
SAMBA Financial Group
Performance
18.0
3000310173
SAMBA Financial Group
Performance
23.1
3000310338
SAMBA Financial Group
Performance
27.0
3000310344
SAMBA Financial Group
Performance
27.1
3000310074
SAMBA Financial Group
Performance
59.4
3000310337
SAMBA Financial Group
Performance
66.8
3000310357
SAMBA Financial Group
Performance
88.0
3000399991
SAMBA Financial Group
Performance
94.5
3000310317
SAMBA Financial Group
Performance
98.9
3000399687
SAMBA Financial Group
Performance
105.0
3000399688
SAMBA Financial Group
Performance
105.0
3000310073
SAMBA Financial Group
Performance
143.6
3000394383
SAMBA Financial Group
Performance
166.4
3000310030
SAMBA Financial Group
Performance
241.8
3000399686
SAMBA Financial Group
Performance
314.9
3000399671
SAMBA Financial Group
Performance
319.9
3000398691
SAMBA Financial Group
Performance
428.4
3000397192
SAMBA Financial Group
Performance
441.2
3000398980
SAMBA Financial Group
Performance
444.0
3000399626
SAMBA Financial Group
Performance
449.9
3000399629
SAMBA Financial Group
Performance
449.9
3000398665
SAMBA Financial Group
Performance
458.3
3000399934
SAMBA Financial Group
Performance
464.8
3000399935
SAMBA Financial Group
Performance
464.8
3000394388
SAMBA Financial Group
Performance
567.9
3000396510
SAMBA Financial Group
Performance
632.1
3000396511
SAMBA Financial Group
Performance
632.1
3000310382
SAMBA Financial Group
Performance
650.0
3000310383
SAMBA Financial Group
Performance
650.0
3000392592
SAMBA Financial Group
Performance
704.4
3000399004
SAMBA Financial Group
Performance
730.0
3000399533
SAMBA Financial Group
Performance
841.1
3000398981
SAMBA Financial Group
Performance
1,185.3


    

--------------------------------------------------------------------------------




3000399003
SAMBA Financial Group
Performance
1,460.0
3000399845
SAMBA Financial Group
Performance
1,580.0
3000399803
SAMBA Financial Group
Performance
1,630.0
3000393358
SAMBA Financial Group
Performance
1,746.2
3000310156
SAMBA Financial Group
Performance
2,370.0
3000399901
SAMBA Financial Group
Performance
2,370.0
3000394032
SAMBA Financial Group
Performance
2,691.7
3000399846
SAMBA Financial Group
Performance
3,160.0
3000310012
SAMBA Financial Group
Performance
3,268.2
3000310013
SAMBA Financial Group
Performance
3,268.2
3000399804
SAMBA Financial Group
Performance
4,401.0
7759
Santander
Performance
1,588.5
7829
Santander
Performance
5,000.0
777020069980-L
Standard Chartered Bank
Performance
15.0
123020068580
Standard Chartered Bank
Performance
27.2
777020075704-L
Standard Chartered Bank
Performance
45.0
777020070629-L
Standard Chartered Bank
Performance
80.0
777020021996-L
Standard Chartered Bank
Performance
98.5
777020069276-L
Standard Chartered Bank
Performance
140.0
777020067438-L
Standard Chartered Bank
Performance
149.9
123020500764
Standard Chartered Bank
Performance
250.0
777020050197-L
Standard Chartered Bank
Performance
291.1
777020072011-L
Standard Chartered Bank
Performance
402.0
777020029408-L
Standard Chartered Bank
Performance
560.0
777020072057-L
Standard Chartered Bank
Performance
712.9
779-02-0053968-I
Standard Chartered Bank
Performance
785.6
777020022085-L
Standard Chartered Bank
Performance
854.1
777020034303-L
Standard Chartered Bank
Performance
858.4
777020069025-L
Standard Chartered Bank
Performance
972.0
777020072048-l
Standard Chartered Bank
Performance
979.5
777020076730-L
Standard Chartered Bank
Performance
998.2
777020044436-L
Standard Chartered Bank
Performance
1,034.7
777020032350-L
Standard Chartered Bank
Performance
1,054.0
777020030245-L
Standard Chartered Bank
Performance
1,104.3
777020057984-L
Standard Chartered Bank
Performance
1,452.0
777020067401-L
Standard Chartered Bank
Performance
1,468.0
777020036515-L
Standard Chartered Bank
Performance
1,800.0
777020028221-L
Standard Chartered Bank
Performance
1,854.2
777020070870-L
Standard Chartered Bank
Performance
2,215.8
777020063094-L
Standard Chartered Bank
Performance
3,134.1
777020063076-L
Standard Chartered Bank
Performance
3,917.7
777020067777-L
Standard Chartered Bank
Performance
5,000.0
123020068731
Standard Chartered Bank
Performance
7,183.4
777020044409-L
Standard Chartered Bank
Performance
18,312.2
T407672
The Royal Bank of Scotland N.V.
Performance
0.0
MEAE1AE07G501131
The Royal Bank of Scotland N.V.
Performance
0.8
MEAE2AE07G501851
The Royal Bank of Scotland N.V.
Performance
0.8
MEAE2AE07G501853
The Royal Bank of Scotland N.V.
Performance
6.5
NLNL1NL14G840269
The Royal Bank of Scotland N.V.
Performance
7.6
T411003
The Royal Bank of Scotland N.V.
Performance
10.9
MEAE2AE07G501847
The Royal Bank of Scotland N.V.
Performance
13.6
MEAE2AE07G501849
The Royal Bank of Scotland N.V.
Performance
13.6


    

--------------------------------------------------------------------------------




MEAE2AE07G501854
The Royal Bank of Scotland N.V.
Performance
20.4
T411036
The Royal Bank of Scotland N.V.
Performance
26.5
T410369
The Royal Bank of Scotland N.V.
Performance
72.0
T410368
The Royal Bank of Scotland N.V.
Performance
95.7
G14/4996
The Royal Bank of Scotland N.V.
Performance
117.1
NLNL1NL14G840477
The Royal Bank of Scotland N.V.
Performance
161.1
NLNL1NL09G830181
The Royal Bank of Scotland N.V.
Performance
749.0
T410470
The Royal Bank of Scotland N.V.
Performance
966.3
NLNL1NL14G839918
The Royal Bank of Scotland N.V.
Performance
1,297.9
T410471
The Royal Bank of Scotland N.V.
Performance
1,504.9
NLNL1NL14G839757
The Royal Bank of Scotland N.V.
Performance
1,850.0
NLNL1NL14G839758
The Royal Bank of Scotland N.V.
Performance
1,850.0
NLNL1NL12G837706
The Royal Bank of Scotland N.V.
Performance
23,982.8
SLCPPDX05105
U.S. Bank N.A.
Performance
70,000.0
29070196-A
Australian And New Zealand Banking Group Limited
Financial
1.7
21197
Australian And New Zealand Banking Group Limited
Financial
11.9
93033/80085
Bank of Nova Scotia
Financial
57,389.2
IGB1301451
BNP Paribas S.A.
Financial
2,926.1
4119584
BNP Paribas USA
Financial
25.4
4119591
BNP Paribas USA
Financial
1,915.9
4119582
BNP Paribas USA
Financial
2,050.0
FHGAV08077000200
Commerzbank AG
Financial
138.5
FNGPTH141138
HSBC Bank Australia Limited
Financial
26.5
FNGPTH141567
HSBC Bank Australia Limited
Financial
153.4
FNGPTH130624
HSBC Bank Australia Limited
Financial
198.2
FNGPTH116956
HSBC Bank Australia Limited
Financial
267.1
FNGPTH122092
HSBC Bank Australia Limited
Financial
307.1
FNGPTH116949
HSBC Bank Australia Limited
Financial
462.4
FNGPTH141045
HSBC Bank Australia Limited
Financial
482.2
FNGPTH151302
HSBC Bank Australia Limited
Financial
1,090.2
SDCMTN563275
HSBC Bank USA N.A.
Financial
100.0
SDCMTN567955
HSBC Bank USA N.A.
Financial
258.7
SDCMTN564216
HSBC Bank USA N.A.
Financial
283.7
SDCMTN563985
HSBC Bank USA N.A.
Financial
445.0
SDCMTN564121
HSBC Bank USA N.A.
Financial
2,723.7
SDCMTN563273
HSBC Bank USA N.A.
Financial
4,200.0
SDCMTN563274
HSBC Bank USA N.A.
Financial
12,610.8
NYSB2015003
Lloyds TSB Bank plc
Financial
500.0
NYSB2013303
Lloyds TSB Bank plc
Financial
4,436.8
032LGFN123150846
Mashreq Bank P.S.C.
Financial
8.2
032LGPP143370003
Mashreq Bank P.S.C.
Financial
27.5
032LGFN123150791
Mashreq Bank P.S.C.
Financial
43.6
032LGFN123150766
Mashreq Bank P.S.C.
Financial
54.5
032LGOT123151728
Mashreq Bank P.S.C.
Financial
61.8
032LGPP142580002
Mashreq Bank P.S.C.
Financial
114.0
032LGFN123150877
Mashreq Bank P.S.C.
Financial
136.2
032LGFN123150556
Mashreq Bank P.S.C.
Financial
163.4
032LGFN123150769
Mashreq Bank P.S.C.
Financial
171.5
3000368994
SAMBA Financial Group
Financial
18.7
777020052872-L
Standard Chartered Bank
Financial
22.3
777020063888-l
Standard Chartered Bank
Financial
44.5
359020594301
Standard Chartered Bank (Thai) PCL
Financial
59.2


    

--------------------------------------------------------------------------------




MEAE1AE07G501121
The Royal Bank of Scotland N.V.
Financial
13.6
MEAE2AE07G502994
The Royal Bank of Scotland N.V.
Financial
13.6
SLCPPDX06471
U.S. Bank N.A.
Financial
2,000.0
 
Letter of Credit & Bank Guarantee Utilization
 
1,426,854.0
 
Revolver Foreign Currency Adjustment
 
1,908.0
 
Total Utilization
 
1,428,762.0
 
 
 
 




    

--------------------------------------------------------------------------------




SCHEDULE 7.03
PERMITTED EXISTING LIENS
Lien Description and Amount:    


Bigge 2012 MODEL HLD-125D        $41,180,748.84



    

--------------------------------------------------------------------------------




SCHEDULE 7.04
PERMITTED EXISTING INVESTMENTS
The Company has investments in the following list of entities:
Arabian CBI Ltd.
Arabian CBI Tank Manufacturing Company Limited
CBI (Malaysia)Sdn. Bhd.
Chicago Bridge & Iron Company (Egypt) LLC
Horton CBI, Limited
CBI (Philippines) Inc.
CBI (Thailand) Limited
Chicago Bridge & Iron Company LLC
CBI Clough JV Pte. Ltd
Chevron Lummus Global (CLG)
Net Power LLC
CBI Kentz JV
CB&I Areva MOX Services, LLC
Shaw Nass Middle East, W.L.L.
Kings Bay Support Services LLC
Shaw Emirates Pipes Manufacturing LLC
High Desert Support Services, LLC
CC JV
CCZ JV





    

--------------------------------------------------------------------------------




SCHEDULE 7.05
PERMITTED EXISTING CONTINGENT OBLIGATIONS
See attached.







    

--------------------------------------------------------------------------------




GUARANTEE NUMBER
ISSUING BANK
PURPOSE
AMOUNT IN USD (000's)
10111
Abu Dhabi International Bank Inc.
Performance
464.5
9963
Abu Dhabi International Bank Inc.
Performance
933.0
11134
Abu Dhabi International Bank Inc.
Performance
18,086.7
SO93378200
Australian And New Zealand Banking Group Limited
Performance
1,604.8
SO94978200
Australian And New Zealand Banking Group Limited
Performance
16,377.4
SBLC4707329NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
2.0
SBLC5707525NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
2.8
SBLC4707350NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
4.4
SBLC4707154NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
8.5
SBLC5707402NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
9.1
SBLC4707215NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
13.6
SBLC4707298NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
17.5
SBLC4707330NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
29.5
SBLC4707117NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
32.7
SBLC4707159NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
62.0
SBLC4707244NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
71.0
SBLC4707116NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
76.3
SBLC4707331NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
81.9
SBLC4707115NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
98.1
SBLC5707410NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
98.4
SBLC4707138NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
126.5
SBLC4707351NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
132.7
SBLC4707114NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
145.0
SBLC4707095NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
176.0
SBLC5707545NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
200.5
SBLC4707365NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
277.6
SBLC5707700NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
322.1
SBLC5707459NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
772.4
SBLC4707071NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
1,159.0
SBLC5707425NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
1,288.5
SBLC4707019NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
1,363.9
SBLC4707020NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
1,648.9
SBLC4707021NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
1,648.9
SBLC4707076NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
2,520.7
3131284
Bank of America N.A.
Performance
62.9
BMTO449928OS
Bank of Montreal TFO
Performance
434.7
BMTO425120OS
Bank of Montreal TFO
Performance
4,921.3
OGU1647GWS
Bank of Nova Scotia
Performance
312.5
OSB15573GWS
Bank of Nova Scotia
Performance
2,000.0
OSB15574GWS
Bank of Nova Scotia
Performance
4,400.0
S502426N
Bank of Tokyo Mitsubishi
Performance
40,829.3
S500831N
Bank of Tokyo Mitsubishi
Performance
61,250.0
S500588N
Bank of Tokyo Mitsubishi
Performance
153,157.5
BMCH470432OS
BMO Harris Bank N.A.
Performance
1,303.5
BMCH468852OS
BMO Harris Bank N.A.
Performance
1,368.7
HACH401446OS
BMO Harris Bank N.A.
Performance
2,363.3
IGB1401995
BNP Paribas S.A.
Performance
41.4
IGB1500095
BNP Paribas S.A.
Performance
165.5
IGB1404669
BNP Paribas S.A.
Performance
207.5
IGB1402491
BNP Paribas S.A.
Performance
222.4


    

--------------------------------------------------------------------------------




IGB1501186
BNP Paribas S.A.
Performance
346.9
IGB1402822
BNP Paribas S.A.
Performance
467.4
IGB1501188
BNP Paribas S.A.
Performance
820.7
IGB1501189
BNP Paribas S.A.
Performance
838.0
IGB1501187
BNP Paribas S.A.
Performance
1,080.0
IGB1303272
BNP Paribas S.A.
Performance
1,650.0
4130103
BNP Paribas USA
Performance
14.3
4125463
BNP Paribas USA
Performance
24.6
4130239
BNP Paribas USA
Performance
32.2
4130076
BNP Paribas USA
Performance
36.0
4119684
BNP Paribas USA
Performance
45.9
4125455
BNP Paribas USA
Performance
54.2
4121828
BNP Paribas USA
Performance
64.5
4127435
BNP Paribas USA
Performance
73.3
4127591
BNP Paribas USA
Performance
118.2
4121697
BNP Paribas USA
Performance
250.0
91909337
BNP Paribas USA
Performance
252.5
4124974
BNP Paribas USA
Performance
282.6
4127880
BNP Paribas USA
Performance
383.6
4119596
BNP Paribas USA
Performance
415.3
91912121
BNP Paribas USA
Performance
488.2
4122692
BNP Paribas USA
Performance
686.0
4127875
BNP Paribas USA
Performance
757.5
4123114
BNP Paribas USA
Performance
872.0
4120798
BNP Paribas USA
Performance
1,073.8
4125888
BNP Paribas USA
Performance
1,080.0
4121354
BNP Paribas USA
Performance
1,267.5
4122391
BNP Paribas USA
Performance
1,575.0
4131983
BNP Paribas USA
Performance
1,609.0
4131986
BNP Paribas USA
Performance
1,609.0
4125109
BNP Paribas USA
Performance
1,699.4
4126615
BNP Paribas USA
Performance
1,746.0
4105543
BNP Paribas USA
Performance
2,434.1
4128096
BNP Paribas USA
Performance
3,459.3
4126291
BNP Paribas USA
Performance
6,213.0
4121117
BNP Paribas USA
Performance
7,000.0
4105546
BNP Paribas USA
Performance
10,215.7
4126292
BNP Paribas USA
Performance
12,426.0
4126289
BNP Paribas USA
Performance
12,426.0
4126290
BNP Paribas USA
Performance
12,426.0
4126288
BNP Paribas USA
Performance
61,556.9
5870007969
Citibank N.A.
Performance
5.4
5870007964
Citibank N.A.
Performance
6.8
5870007970
Citibank N.A.
Performance
8.2
5870007971
Citibank N.A.
Performance
11.4
5870007966
Citibank N.A.
Performance
13.6
5870007967
Citibank N.A.
Performance
13.6
FRWAV70365200201
Commerzbank AG
Performance
130.9
FRWAV70305030201
Commerzbank AG
Performance
181.9
FRWAV70390880201
Commerzbank AG
Performance
250.5
FRWAV70335300201
Commerzbank AG
Performance
398.0
FRWAV70379960201
Commerzbank AG
Performance
434.3


    

--------------------------------------------------------------------------------




FRWAV70346200201
Commerzbank AG
Performance
501.0
FRWAV70359400201
Commerzbank AG
Performance
723.9
FRWAV70358950201
Commerzbank AG
Performance
764.3
FRWAV70365420201
Commerzbank AG
Performance
815.0
FRWAV70365160201
Commerzbank AG
Performance
973.8
FRWAV70358980201
Commerzbank AG
Performance
1,528.6
511837005
Credit Agricole CIB
Performance
81.7
428937011
Credit Agricole CIB
Performance
2,732.8
19637008
Credit Agricole CIB
Performance
120,000.0
416937012
Credit Agricole CIB
Performance
129,852.3
504BGA1407110
Deutsche Bank AG
Performance
642.7
504BGA1205026
Deutsche Bank AG
Performance
2,378.2
1001IML201500008
Europe Arab Bank
Performance
3.4
1001CLG201500067
Europe Arab Bank
Performance
237.5
1501ML201500006
Europe Arab Bank
Performance
270.0
1001CLG201500053
Europe Arab Bank
Performance
400.0
PEBPTH150392
HSBC Bank Australia Limited
Performance
65.4
PEBPTH150395
HSBC Bank Australia Limited
Performance
65.4
REBPTH121346
HSBC Bank Australia Limited
Performance
102.8
PEBPTH142794
HSBC Bank Australia Limited
Performance
105.5
FNGPTH116948
HSBC Bank Australia Limited
Performance
117.5
PEBPTH123868
HSBC Bank Australia Limited
Performance
117.7
PEBPTH142808
HSBC Bank Australia Limited
Performance
192.0
PEBPTH150517
HSBC Bank Australia Limited
Performance
327.2
TEBPTH150678
HSBC Bank Australia Limited
Performance
385.4
PEBGWT120256
HSBC Bank Australia Limited
Performance
50,095.5
SDNGWT140240
HSBC Bank Australia Limited
Performance
52,875.1
PEBDUB028571
HSBC Bank Middle East Limited
Performance
40.0
PEBDUB026152
HSBC Bank Middle East Limited
Performance
61.3
PEBDUB768880
HSBC Bank Middle East Limited
Performance
82.5
PEBDUB768878
HSBC Bank Middle East Limited
Performance
88.1
APGDUB049377
HSBC Bank Middle East Limited
Performance
125.0
PEBDUB049390
HSBC Bank Middle East Limited
Performance
125.0
PEBDEI783690
HSBC Bank Middle East Limited
Performance
125.0
PEBDUB043461
HSBC Bank Middle East Limited
Performance
128.5
APGDUB768867
HSBC Bank Middle East Limited
Performance
165.0
PEBDUB026153
HSBC Bank Middle East Limited
Performance
212.5
PEBDUB042369
HSBC Bank Middle East Limited
Performance
223.0
REBDUB040775
HSBC Bank Middle East Limited
Performance
317.4
PEBDUB768876
HSBC Bank Middle East Limited
Performance
1,670.3
PEBDUB025214
HSBC Bank Middle East Limited
Performance
1,700.0
REBDUB041493
HSBC Bank Middle East Limited
Performance
1,913.9
PEBDUB036573
HSBC Bank Middle East Limited
Performance
2,737.8
PEBDUB040346
HSBC Bank Middle East Limited
Performance
4,322.6
APGDUB049178
HSBC Bank Middle East Limited
Performance
5,986.0
PEBDUB049179
HSBC Bank Middle East Limited
Performance
5,986.0
SDCMTN567195
HSBC Bank USA N.A.
Performance
28,010.0
DTNLES507311
ING Bank N.V.
Performance
7.5
DTNLES507314
ING Bank N.V.
Performance
67.2
DTNLES507312
ING Bank N.V.
Performance
104.4
DTNLES507308
ING Bank N.V.
Performance
227.6
K682144
ING Bank N.V.
Performance
245.0


    

--------------------------------------------------------------------------------




K624895
ING Bank N.V.
Performance
267.5
DTNLFS600720
ING Bank N.V.
Performance
284.0
K677530
ING Bank N.V.
Performance
535.0
DTNLES506780
ING Bank N.V.
Performance
672.4
DTNLFS600719
ING Bank N.V.
Performance
716.0
DTNLES507310
ING Bank N.V.
Performance
742.0
K663265
ING Bank N.V.
Performance
1,003.1
DTNLES506783
ING Bank N.V.
Performance
1,398.0
K672931
ING Bank N.V.
Performance
1,550.0
K677529
ING Bank N.V.
Performance
,605.0
K672932
ING Bank N.V.
Performance
1,700.0
K678646
ING Bank N.V.
Performance
2,110.0
K672930
ING Bank N.V.
Performance
2,520.0
K681056
ING Bank N.V.
Performance
3,180.5
153052-793
Intesa Sanpaolo-New York
Performance
64.8
123236-793
Intesa Sanpaolo-New York
Performance
320.5
133058-793
Intesa Sanpaolo-New York
Performance
320.5
NYSB2015054
Lloyds TSB Bank plc
Performance
1,389.8
NYSB2014008
Lloyds TSB Bank plc
Performance
15,506.7
NYSB2014153
Lloyds TSB Bank plc
Performance
61,250.0
032LGLB123155633
Mashreq Bank P.S.C.
Performance
0.8
032LGLB123156118
Mashreq Bank P.S.C.
Performance
0.8
032LGLB123157736
Mashreq Bank P.S.C.
Performance
0.8
032LGLB123158379
Mashreq Bank P.S.C.
Performance
1.6
032LGLB140080001
Mashreq Bank P.S.C.
Performance
1.6
032LGLB141190001
Mashreq Bank P.S.C.
Performance
1.6
032LGLB141480001
Mashreq Bank P.S.C.
Performance
1.6
032LGLB123156713
Mashreq Bank P.S.C.
Performance
2.5
032LGLB123157220
Mashreq Bank P.S.C.
Performance
2.5
032LGLB123157325
Mashreq Bank P.S.C.
Performance
4.1
032LGLB151110002
Mashreq Bank P.S.C.
Performance
4.1
032LGLB123154287
Mashreq Bank P.S.C.
Performance
4.9
032LGLB123157121
Mashreq Bank P.S.C.
Performance
4.9
032LGLB123157902
Mashreq Bank P.S.C.
Performance
4.9
032LGLB150670001
Mashreq Bank P.S.C.
Performance
4.9
032LGLB123154353
Mashreq Bank P.S.C.
Performance
5.7
032LGLB123155015
Mashreq Bank P.S.C.
Performance
7.4
032LGLB123157737
Mashreq Bank P.S.C.
Performance
7.4
032LGLB123157177
Mashreq Bank P.S.C.
Performance
11.4
032LGLB150120002
Mashreq Bank P.S.C.
Performance
12.3
032LGLB123155012
Mashreq Bank P.S.C.
Performance
13.6
032LGLB123158002
Mashreq Bank P.S.C.
Performance
13.6
032LGTL123150221
Mashreq Bank P.S.C.
Performance
13.6
032LGTL123150234
Mashreq Bank P.S.C.
Performance
13.6
032LGTL123150238
Mashreq Bank P.S.C.
Performance
13.6
032LGTL151660001
Mashreq Bank P.S.C.
Performance
13.6
032LGLB143640002
Mashreq Bank P.S.C.
Performance
13.9
032LGLB143220001
Mashreq Bank P.S.C.
Performance
14.7
032LGLB143350001
Mashreq Bank P.S.C.
Performance
14.7
032LGLB150280001
Mashreq Bank P.S.C.
Performance
16.3
032LGLB123158014
Mashreq Bank P.S.C.
Performance
20.4
032LGLB123154372
Mashreq Bank P.S.C.
Performance
27.2


    

--------------------------------------------------------------------------------




032LGPB151530001
Mashreq Bank P.S.C.
Performance
33.1
032LGLB123155661
Mashreq Bank P.S.C.
Performance
40.8
032LGLB123154984
Mashreq Bank P.S.C.
Performance
81.7
032LGAP150840003
Mashreq Bank P.S.C.
Performance
300.0
032LGAP132260001
Mashreq Bank P.S.C.
Performance
748.7
032LGPB132260004
Mashreq Bank P.S.C.
Performance
748.7
032LGPB142640005
Mashreq Bank P.S.C.
Performance
1,604.8
032LGPB142640006
Mashreq Bank P.S.C.
Performance
1,694.3
032LGBB150290003
Mashreq Bank P.S.C.
Performance
2,482.4
032LGPB123155504
Mashreq Bank P.S.C.
Performance
3,436.8
032LGPB123155632
Mashreq Bank P.S.C.
Performance
7,330.9
032LGPB123155405
Mashreq Bank P.S.C.
Performance
8,151.4
032LGAP141320004
Mashreq Bank P.S.C.
Performance
34,048.0
5754505
MIZUHO BANK, LTD.
Performance
4,814.5
5754492
MIZUHO BANK, LTD.
Performance
5,086.6
S730850
National Bank Of Kuwait S.A.K.
Performance
82.7
S730710
National Bank Of Kuwait S.A.K.
Performance
1,081.0
S730711
National Bank Of Kuwait S.A.K.
Performance
1,081.0
G977
Qatar National Bank SAQ
Performance
1,800.0
HOU/S/06623
Riyad Bank, Houston Agency
Performance
170.0
HOU/S/07890
Riyad Bank, Houston Agency
Performance
399.7
HOU/S/07915
Riyad Bank, Houston Agency
Performance
399.7
HOU/S/07151
Riyad Bank, Houston Agency
Performance
745.2
HOU/S/07891
Riyad Bank, Houston Agency
Performance
799.3
HOU/S/07786
Riyad Bank, Houston Agency
Performance
1,731.4
HOU/S/07552
Riyad Bank, Houston Agency
Performance
2,438.5
HOU/S/07423
Riyad Bank, Houston Agency
Performance
3,087.3
HOU/S/07791
Riyad Bank, Houston Agency
Performance
3,243.6
HOU/S/07479
Riyad Bank, Houston Agency
Performance
3,726.4
HOU/S/07422
Riyad Bank, Houston Agency
Performance
5,080.4
HOU/S/07790
Riyad Bank, Houston Agency
Performance
6,487.2
HOU/S/07150
Riyad Bank, Houston Agency
Performance
6,961.8
HOU/S/07482
Riyad Bank, Houston Agency
Performance
7,801.3
HOU/S/07152
Riyad Bank, Houston Agency
Performance
13,366.8
3000310209
SAMBA Financial Group
Performance
12.6
3000310155
SAMBA Financial Group
Performance
14.8
3000310336
SAMBA Financial Group
Performance
18.0
3000310173
SAMBA Financial Group
Performance
23.1
3000310338
SAMBA Financial Group
Performance
27.0
3000310344
SAMBA Financial Group
Performance
27.1
3000310074
SAMBA Financial Group
Performance
59.4
3000310337
SAMBA Financial Group
Performance
66.8
3000310357
SAMBA Financial Group
Performance
88.0
3000399991
SAMBA Financial Group
Performance
94.5
3000310317
SAMBA Financial Group
Performance
98.9
3000399687
SAMBA Financial Group
Performance
105.0
3000399688
SAMBA Financial Group
Performance
105.0
3000310073
SAMBA Financial Group
Performance
143.6
3000394383
SAMBA Financial Group
Performance
166.4
3000310030
SAMBA Financial Group
Performance
241.8
3000399686
SAMBA Financial Group
Performance
314.9
3000399671
SAMBA Financial Group
Performance
319.9


    

--------------------------------------------------------------------------------




3000398691
SAMBA Financial Group
Performance
428.4
3000397192
SAMBA Financial Group
Performance
441.2
3000398980
SAMBA Financial Group
Performance
444.0
3000399626
SAMBA Financial Group
Performance
449.9
3000399629
SAMBA Financial Group
Performance
449.9
3000398665
SAMBA Financial Group
Performance
458.3
3000399934
SAMBA Financial Group
Performance
464.8
3000399935
SAMBA Financial Group
Performance
464.8
3000394388
SAMBA Financial Group
Performance
567.9
3000396510
SAMBA Financial Group
Performance
632.1
3000396511
SAMBA Financial Group
Performance
632.1
3000310382
SAMBA Financial Group
Performance
650.0
3000310383
SAMBA Financial Group
Performance
650.0
3000392592
SAMBA Financial Group
Performance
704.4
3000399004
SAMBA Financial Group
Performance
730.0
3000399533
SAMBA Financial Group
Performance
841.1
3000398981
SAMBA Financial Group
Performance
1,185.3
3000399003
SAMBA Financial Group
Performance
1,460.0
3000399845
SAMBA Financial Group
Performance
1,580.0
3000399803
SAMBA Financial Group
Performance
1,630.0
3000393358
SAMBA Financial Group
Performance
1,746.2
3000310156
SAMBA Financial Group
Performance
2,370.0
3000399901
SAMBA Financial Group
Performance
2,370.0
3000394032
SAMBA Financial Group
Performance
2,691.7
3000399846
SAMBA Financial Group
Performance
3,160.0
3000310012
SAMBA Financial Group
Performance
3,268.2
3000310013
SAMBA Financial Group
Performance
3,268.2
3000399804
SAMBA Financial Group
Performance
4,401.0
7759
Santander
Performance
1,588.5
7829
Santander
Performance
5,000.0
777020069980-L
Standard Chartered Bank
Performance
15.0
123020068580
Standard Chartered Bank
Performance
27.2
777020075704-L
Standard Chartered Bank
Performance
45.0
777020070629-L
Standard Chartered Bank
Performance
80.0
777020021996-L
Standard Chartered Bank
Performance
98.5
777020069276-L
Standard Chartered Bank
Performance
140.0
777020067438-L
Standard Chartered Bank
Performance
149.9
123020500764
Standard Chartered Bank
Performance
250.0
777020050197-L
Standard Chartered Bank
Performance
291.1
777020072011-L
Standard Chartered Bank
Performance
402.0
777020029408-L
Standard Chartered Bank
Performance
560.0
777020072057-L
Standard Chartered Bank
Performance
712.9
779-02-0053968-I
Standard Chartered Bank
Performance
785.6
777020022085-L
Standard Chartered Bank
Performance
854.1
777020034303-L
Standard Chartered Bank
Performance
858.4
777020069025-L
Standard Chartered Bank
Performance
972.0
777020072048-l
Standard Chartered Bank
Performance
979.5
777020076730-L
Standard Chartered Bank
Performance
998.2
777020044436-L
Standard Chartered Bank
Performance
1,034.7
777020032350-L
Standard Chartered Bank
Performance
1,054.0
777020030245-L
Standard Chartered Bank
Performance
1,104.3
777020057984-L
Standard Chartered Bank
Performance
1,452.0


    

--------------------------------------------------------------------------------




777020067401-L
Standard Chartered Bank
Performance
1,468.0
777020036515-L
Standard Chartered Bank
Performance
1,800.0
777020028221-L
Standard Chartered Bank
Performance
1,854.2
777020070870-L
Standard Chartered Bank
Performance
2,215.8
777020063094-L
Standard Chartered Bank
Performance
3,134.1
777020063076-L
Standard Chartered Bank
Performance
3,917.7
777020067777-L
Standard Chartered Bank
Performance
5,000.0
123020068731
Standard Chartered Bank
Performance
7,183.4
777020044409-L
Standard Chartered Bank
Performance
18,312.2
T407672
The Royal Bank of Scotland N.V.
Performance
0.0
MEAE1AE07G501131
The Royal Bank of Scotland N.V.
Performance
0.8
MEAE2AE07G501851
The Royal Bank of Scotland N.V.
Performance
0.8
MEAE2AE07G501853
The Royal Bank of Scotland N.V.
Performance
6.5
NLNL1NL14G840269
The Royal Bank of Scotland N.V.
Performance
7.6
T411003
The Royal Bank of Scotland N.V.
Performance
10.9
MEAE2AE07G501847
The Royal Bank of Scotland N.V.
Performance
13.6
MEAE2AE07G501849
The Royal Bank of Scotland N.V.
Performance
13.6
MEAE2AE07G501854
The Royal Bank of Scotland N.V.
Performance
20.4
T411036
The Royal Bank of Scotland N.V.
Performance
26.5
T410369
The Royal Bank of Scotland N.V.
Performance
72.0
T410368
The Royal Bank of Scotland N.V.
Performance
95.7
G14/4996
The Royal Bank of Scotland N.V.
Performance
117.1
NLNL1NL14G840477
The Royal Bank of Scotland N.V.
Performance
161.1
NLNL1NL09G830181
The Royal Bank of Scotland N.V.
Performance
749.0
T410470
The Royal Bank of Scotland N.V.
Performance
966.3
NLNL1NL14G839918
The Royal Bank of Scotland N.V.
Performance
1,297.9
T410471
The Royal Bank of Scotland N.V.
Performance
1,504.9
NLNL1NL14G839757
The Royal Bank of Scotland N.V.
Performance
1,850.0
NLNL1NL14G839758
The Royal Bank of Scotland N.V.
Performance
1,850.0
NLNL1NL12G837706
The Royal Bank of Scotland N.V.
Performance
23,982.8
SLCPPDX05105
U.S. Bank N.A.
Performance
70,000.0
29070196-A
Australian And New Zealand Banking Group Limited
Financial
1.7
21197
Australian And New Zealand Banking Group Limited
Financial
11.9
93033/80085
Bank of Nova Scotia
Financial
57,389.2
IGB1301451
BNP Paribas S.A.
Financial
2,926.1
4119584
BNP Paribas USA
Financial
25.4
4119591
BNP Paribas USA
Financial
1,915.9
4119582
BNP Paribas USA
Financial
2,050.0
FHGAV08077000200
Commerzbank AG
Financial
138.5
FNGPTH141138
HSBC Bank Australia Limited
Financial
26.5
FNGPTH141567
HSBC Bank Australia Limited
Financial
153.4
FNGPTH130624
HSBC Bank Australia Limited
Financial
198.2
FNGPTH116956
HSBC Bank Australia Limited
Financial
267.1
FNGPTH122092
HSBC Bank Australia Limited
Financial
307.1
FNGPTH116949
HSBC Bank Australia Limited
Financial
462.4
FNGPTH141045
HSBC Bank Australia Limited
Financial
482.2
FNGPTH151302
HSBC Bank Australia Limited
Financial
1,090.2
SDCMTN563275
HSBC Bank USA N.A.
Financial
100.0
SDCMTN567955
HSBC Bank USA N.A.
Financial
258.7
SDCMTN564216
HSBC Bank USA N.A.
Financial
283.7
SDCMTN563985
HSBC Bank USA N.A.
Financial
445.0
SDCMTN564121
HSBC Bank USA N.A.
Financial
2,723.7


    

--------------------------------------------------------------------------------




SDCMTN563273
HSBC Bank USA N.A.
Financial
4,200.0
SDCMTN563274
HSBC Bank USA N.A.
Financial
12,610.8
NYSB2015003
Lloyds TSB Bank plc
Financial
500.0
NYSB2013303
Lloyds TSB Bank plc
Financial
4,436.8
032LGFN123150846
Mashreq Bank P.S.C.
Financial
8.2
032LGPP143370003
Mashreq Bank P.S.C.
Financial
27.5
032LGFN123150791
Mashreq Bank P.S.C.
Financial
43.6
032LGFN123150766
Mashreq Bank P.S.C.
Financial
54.5
032LGOT123151728
Mashreq Bank P.S.C.
Financial
61.8
032LGPP142580002
Mashreq Bank P.S.C.
Financial
114.0
032LGFN123150877
Mashreq Bank P.S.C.
Financial
136.2
032LGFN123150556
Mashreq Bank P.S.C.
Financial
163.4
032LGFN123150769
Mashreq Bank P.S.C.
Financial
171.5
3000368994
SAMBA Financial Group
Financial
18.7
777020052872-L
Standard Chartered Bank
Financial
22.3
777020063888-l
Standard Chartered Bank
Financial
44.5
359020594301
Standard Chartered Bank (Thai) PCL
Financial
59.2
MEAE1AE07G501121
The Royal Bank of Scotland N.V.
Financial
13.6
MEAE2AE07G502994
The Royal Bank of Scotland N.V.
Financial
13.6
SLCPPDX06471
U.S. Bank N.A.
Financial
2,000.0
 
Letter of Credit & Bank Guarantee Utilization
 
1,426,854.0
 
Revolver Foreign Currency Adjustment
 
1,908.0
 
Total Utilization
 
1,428,762.0
 
 
 
 




    

--------------------------------------------------------------------------------




SCHEDULE 7.12
SUBSIDIARY COVENANTS
None.
 




    

--------------------------------------------------------------------------------




SCHEDULE 7.17
PERMITTED RESTRICTED PAYMENTS
None.



    

--------------------------------------------------------------------------------




SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
COMPANY AND BORROWERS:
Chicago Bridge & Iron Company N.V.
Chicago Bridge & Iron Company (Delaware)
CB&I Inc.
CBI Services, Inc.
Chicago Bridge & Iron Company B.V.
Chicago Bridge & Iron Company
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, Texas 77380
Attention: Michael S. Taff, Chief Financial Officer
Telephone: 832-513-1000
Facsimile: 800- 513-1092
Website Address: www.cbi.com


ADMINISTRATIVE AGENT:
Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.
One Independence Center
101 N. Tryon Street, 5th Floor
Mail Code: NC1-001-05-46
Charlotte, NC 28255-0001
Attention:  Charles D. Hensley
Telephone:  980-388-3225
Facsimile: 704-719-5362
Electronic Mail:  charles.hensley@baml.com   
Account No.:  1366212250600
ABA #026009593
Attn: Corporate Credit Services
Ref:  Chicago Bridge & Iron Company



    

--------------------------------------------------------------------------------




Other Notices as Administrative Agent:

Bank of America, N.A.
Agency Management
1455 Market Street, 5th Floor
Mail Code: CA5-701-05-19
San Francisco, CA 94103-1399
Attention:  Bridgett J. Manduk
Telephone:  415-436-1097
Facsimile:   415-503-5011
Electronic Mail:  bridgett.manduk@baml.com




L/C ISSUERS:


Bank of America, N.A.
Trade Operations
1000 W. Temple Street, 7th Floor
Mail Code: CA9-705-07-05
Los Angeles, CA 90012-1514
Attention:  US Trade Operations Client Servicing – Los Angeles
Telephone: 800-541-6096
Facsimile: 888-277-5577 
Electronic Mail:  tradeclientserviceteamus@baml.com


BNP Paribas
Equitable Tower
787 Seventh Avenue
New York, NY 10019
Attention: Trade Finance Services
Telephone: 201 850 6452
Facsimile: 201 850 4021
Electronic Mail:  nytfstandby@us.bnpparibas.com


Crédit Agricole Corporate and Investment Bank
1301 Avenue of the Americas
New York, NY 10019     
Attention: Letter of Credit Area 
Telephone: 732 590 7401 
Facsimile: 732-590-7697 
Electronic Mail: CBS.LCADMIN@CA-CIB.COM 


BBVA Compass
2200 Post Oak Drive, 16th floor
Houston, TX 77027


    

--------------------------------------------------------------------------------




Attention:  Keri Seadler
Telephone:  713-968-8234
Electronic Mail:  keri.seadler@bbvacompass.com


Bank of Montreal
111 W. Monroe St.
Chicago, IL
Attention:  Renee Emory Williams
Telephone: 312-461-5014
Facsimile: 312-293-5283
Electronic Mail:  GFS.CSGroupC@bmo.com


The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, NY 10020
Attention:  Sean Santos, Commodities and Structured Trade Finance
Telephone: 212-782-4211
Electronic Mail:  ssantos@us.mufg.jp / bdouglas@us.mufg.jp


SWING LINE LENDER:
Bank of America, N.A.
One Independence Center
101 N. Tryon Street, 5th Floor
Mail Code: NC1-001-05-46
Charlotte, NC 28255-0001
Attention:  Charles D. Hensley
Telephone:  980-388-3225
Facsimile: 704-719-5362
Electronic Mail:  charles.hensley@baml.com   
Account No.:  1366212250600
ABA #026009593
Attn: Corporate Credit Services
Ref:  Chicago Bridge & Iron Company







    